Contract Doctrine,
Theory & Practice
Volume One

J.H. Verkerke

CALI eLangdell Press 2012

Notices
This work by J.H. Verkerke is licensed and published by
CALI eLangdell Press under a Creative Commons
Attribution-NonCommercial-ShareAlike 3.0 Unported License. CALI and
CALI eLangdell Press reserve under copyright all rights not expressly granted by
this Creative Commons license. CALI and CALI eLangdell Press do not assert
copyright in US Government works or other public domain material included
herein. Permissions beyond the scope of this license may be available through
feedback@cali.org.
In brief, the terms of that license are that you may copy, distribute, and display
this work, or make derivative works, so long as


you give CALI eLangdell Press and the author credit;



you do not use this work for commercial purposes; and


you distribute any works derived from this one under the same licensing
terms as this.
Suggested attribution format for original work:
J.H. Verkerke, Contract Doctrine, Theory & Practice, Published by CALI
eLangdell Press. Available under a Creative Commons BY-NC-SA 3.0 License.
CALI® and eLangdell® are United States federally registered trademarks
owned by the Center for Computer-Assisted Legal Instruction. The cover art
design is a copyrighted work of CALI, all rights reserved. The CALI graphical
logo is a trademark and may not be used without permission.
Should you create derivative works based on the text of this book or other
Creative Commons materials therein, you may not use this book’s cover art and
the aforementioned logos, or any derivative thereof, to imply endorsement or
otherwise without written permission from CALI.
This material does not contain nor is intended to be legal advice. Users seeking
legal advice should consult with a licensed attorney in their jurisdiction. The
editors have endeavored to provide complete and accurate information in this
book. However, CALI does not warrant that the information provided is
complete and accurate. CALI disclaims all liability to any person for any loss
caused by errors or omissions in this collection of information.

iii

About the Author
Before he received his law degree in 1990, J. H. (Rip) Verkerke earned a
master's of philosophy in economics. Verkerke joined the Law School
faculty in 1991 and teaches employment law, employment discrimination
law, contracts and a seminar on law and economics.
While at Yale, Verkerke was articles editor and articles administrator for
the Yale Law Journal and held a number of fellowships, including the John
M. Olin Fellowship in Law, Economics, and Public Policy. After
graduation, he clerked for Judge Ralph K. Winter Jr. of the U.S. Court of
Appeals for the Second Circuit.
In June 1996 Verkerke received a three-year grant from the University's
Academic Enhancement Program to establish the Program for
Employment and Labor Law Studies at the Law School. He served as
visiting professor of law at the University of Texas at Austin in the fall of
1997. Verkerke also participated in an ABA project to draft a new labor
code for the transitional government of Afghanistan. In 2007, Verkerke
received an All-University Teaching Award from UVA, and in 2011, he
was selected as an inaugural member of the University Academy of
Teaching.

iv

About CALI eLangdell Press
The Center for Computer-Assisted Legal Instruction (CALI®) is: a
nonprofit organization with over 200 member US law schools, an
innovative force pushing legal education toward change for the
better. There are benefits to CALI membership for your school, firm,
or organization. eLangdell® is our electronic press with a mission to
publish more open books for legal education.
How do we define "open?"


Compatibility with devices like smartphones, tablets, and ereaders; as well as print.



The right for educators to remix the materials through more
lenient copyright policies.



The ability for educators and students to adopt the materials
for free.

Find available and upcoming eLangdell titles at elangdell.cali.org.
Show support for CALI by following us on Facebook and Twitter,
and by telling your friends and colleagues where you received your
free book.

v

Summary of Contents
I. Introduction to the Legal Significance of Promise Making ......................... 1
1. What is a Promise? ....................................................................................................... 1
2. Which Promises Are Enforced? .............................................................................. 28

II. The Consideration Requirement and Alternatives ..................................... 56
1. Consideration Doctrine ............................................................................................ 56
2. Bargain or Gift? .......................................................................................................... 80
3. Adequacy Doctrine .................................................................................................... 93
4. Promissory Estoppel ............................................................................................... 100
5. The Material Benefit Rule....................................................................................... 129

III. Contract Formation ..................................................................................... 133
1. Offer ........................................................................................................................... 133
2. Acceptance ................................................................................................................ 161
3. Revocation of Offers ............................................................................................... 190
4. UCC Section 2-207 .................................................................................................. 227
5. Frontiers of Contract Formation .......................................................................... 242

vi

Table of Contents
Notices ................................................................................................ iii
About the Author ................................................................................ iv
About CALI eLangdell Press ............................................................... v
Table of Contents................................................................................ vi
Preface................................................................................................. xi
I. Introduction to the Legal Significance of Promise Making..............1
1. What is a Promise? ................................................................................. 1
1.0.1 Discussion of Promise ................................................................................ 2
1.1 Principal Case – Bailey v. West ............................................................................. 3
1.1.1 Discussion of implied contract claim in Bailey v. West ......................... 10
1.1.2 The Law of Agency ................................................................................... 10
1.1.3 Hypo on Agency ........................................................................................ 12
1.1.4 Discussion of Agency ............................................................................... 13
1.1.5 Problem on Agency ................................................................................... 13
1.1.6 The Law of Restitution ............................................................................. 13
1.1.7 Hypo on Restitution .................................................................................. 14
1.1.8 Discussion of Restitution ......................................................................... 15
1.2 Principal Case – Lucy v. Zehmer ......................................................................... 15
1.2.1 Capacity to Contract ................................................................................. 26
1.2.2 Discussion of Lucy v. Zehmer .................................................................... 27
1.2.3 Leonard v. Pepsico.......................................................................................... 27
2. Which Promises Are Enforced?............................................................ 28
2.1 Why Enforce Promises? .............................................................................. 28
2.1.1 Alternative Methods of Enforcement .................................................... 28
2.1.2 Hypo on Instant Retraction ..................................................................... 29
2.1.3 Discussion of Instant Retraction ............................................................ 29
2.1.4 Gap Filling .................................................................................................. 30
2.1.5 Hypo on Gap Filling ................................................................................. 30
2.1.6 Discussion of Gap Filling ........................................................................ 30

vii

2.2 Introduction to Indefiniteness Doctrine ........................................................ 31
2.3 Principal Case – Varney v. Ditmars ................................................................... 32
2.3.1 Discussion of Varney v. Ditmars ............................................................... 42
2.3.2 Corthell v. Summit Thread Co. ...................................................................... 43
2.3.3 Reconciling Varney and Corthell ............................................................... 44
2.4 Sources of Contract Law ................................................................................... 44
2.5 Principal Case – D.R. Curtis Co. v. Mathews .................................................... 46
2.5.1 Joseph Martin, Jr., Delicatessen, Inc. v. Schumacher ....................................... 53
2.5.2 Discussion of D.R. Curtis and Schumacher .............................................. 53
2.5.3 Problem: Price vs. Quantity Under the UCC ....................................... 55

II. The Consideration Requirement and Alternatives ....................... 56
1. Consideration Doctrine ........................................................................ 56
1.1 Principal Case – Hamer v. Sidway ...................................................................... 58
1.1.1 The Benefit-Detriment Test .................................................................... 64
1.1.2 Consideration and Motive ........................................................................ 65
1.1.3 Discussion of Hamer v. Sidway ................................................................. 65
1.2 Principal Case – St. Peter v. Pioneer Theatre ....................................................... 66
1.2.1 The Legality of “Bank Nights” in Iowa ................................................. 79
1.2.2 Discussion of St. Peter v. Pioneer Theatre .................................................. 79
1.2.3 Problem on Consideration ....................................................................... 79
2. Bargain or Gift? .................................................................................... 80
2.1 Principal Case – Kirksey v. Kirksey ..................................................................... 81
2.1.1 The Law of Gifts ....................................................................................... 83
2.1.2 Williston’s Tramp and Conditional Gifts .............................................. 84
2.1.3 The Story of Kirksey v. Kirksey .................................................................. 85
2.1.4 Discussion of Kirksey v. Kirksey ................................................................ 86
2.2 Principal Case – In re Greene .............................................................................. 86
2.2.1 The Use of Sealed Contracts ................................................................... 90
2.2.2 The Compromise of Legal Claims as Consideration ........................... 92
2.2.3 Discussion of In re Greene ......................................................................... 93
3. Adequacy Doctrine ............................................................................... 93
3.1 Principal Case – Batsakis v. Demotsis ................................................................ 93
3.1.1 The Background of Batsakis v. Demotsis.................................................. 98

viii

3.1.2 Adequacy Doctrine.................................................................................... 99
3.1.3 Discussion of Batsakis v. Demotsis .......................................................... 100
4. Promissory Estoppel ........................................................................... 100
4.1 Principal Case – Feinberg v. Pfeiffer Co. ............................................................ 108
4.1.1 Discussion of Feinberg v. Pfeiffer Co. ....................................................... 120
4.2 Principal Case – Hayes v. Plantations Steel Co. ................................................ 120
4.2.1 Discussion of Hayes v. Plantation Steel Co. ............................................. 129
5. The Material Benefit Rule ................................................................... 129

III. Contract Formation .................................................................... 133
1. Offer..................................................................................................... 133
1.0.1 Hypo on Offer Rules .............................................................................. 136
1.1 Principal Case – Dyno Construction Co. v. McWane, Inc. ................................ 137
1.1.1 Discussion of Dyno Construction v. McWane, Inc. .................................. 154
1.1.2 Hypo on Seed Sale ................................................................................... 154
1.2 Principal Case – Lefkowitz v. Great Minneapolis Surplus Store ....................... 155
1.2.1 Punitive Enforcement ............................................................................. 159
1.2.2 Discussion of Lefkowitz v. Great Minneapolis Surplus Store .................. 160
1.2.3 Hypo on Killer Collecting Reward ....................................................... 160
2. Acceptance .......................................................................................... 161
2.1 Principal Case – Ever-Tite Roofing Corp. v. Green ........................................... 162
2.1.1 Selecting the Permissible Mode of Acceptance .................................. 168
2.1.2 Antonucci v. Stevens Dodge .......................................................................... 170
2.1.3 Discussion of Ever-Tite Roofing v. Green................................................. 171
2.2 Principal Case – Ciaramella v. Reader’s Digest Association .............................. 171
2.2.1 Preliminary Agreements ......................................................................... 183
2.2.3 The Mailbox Rule .................................................................................... 187
3. Revocation of Offers ............................................................................ 190
3.1 Irrevocable Offers ............................................................................................ 193
3.1.1 Discussion of Revocation and Firm Offers ........................................ 195
3.2 Principal Case – Pavel Enterprises, Inc. v. A.S. Johnson Co. ............................ 195
3.2.1 Discussion of Pavel Enterprises ................................................................ 221
3.3 The Mirror Image Rule.................................................................................... 221

ix

3.4 Principal Case – Dataserv Equipment, Inc. v. Technology Finance Leasing ....... 221
3.4.1 The Mirror Image Rule and the Last Shot Doctrine ......................... 225
3.4.2 Discussion of Dataserv Equipment, Inc. v. Technology Finance Leasing
Corp. ..................................................................................................................... 227
4. UCC Section 2-207.............................................................................. 227
4.1 Principal Case – Ionics v. Elmwood Sensors, Inc. .............................................. 228
4.1.1 The Text of U.C.C. § 2-207 ................................................................... 239
4.1.2 Additional and Different Terms Under § 2-207 ................................ 240
4.1.3 Discussion of Ionics v. Elmwood Sensors, Inc. .......................................... 242
5. Frontiers of Contract Formation ........................................................ 242
5.1 Principal Case – Step-Saver Data Systems, Inc. v. Wyse Technology, Inc. ......... 242
5.2 Principal Case – Hill v. Gateway 2000, Inc. .................................................... 274
5.2.1 ProCD Inc. v. Zeidenberg ............................................................................ 280
5.2.2 Discussion of Step-Saver and Hill v. Gateway. ....................................... 282

x

Preface
These teaching materials are a work-in-progress. Our reading assignments this
semester will include all of the elements that make up a conventional casebook.
You will read judicial opinions, statutory provisions, academic essays, and
hypotheticals. You will puzzle over common law doctrines and carefully parse
statutes. We will try to develop theories that can predict and justify the patterns of
judicial decisions we observe.
Unlike a conventional casebook, however, I have selected each element of the
readings myself. We will start at the beginning of these materials, read each
assignment in order, and finish at the end. All of the reading assignments are also
self-contained. When I ask you to read a statutory section or a portion of the
Restatement, it will appear in the text at the point where you should read it. In
addition, we will cover the entire set of materials. You will not spend the semester
hauling around hundreds of extra pages that we have no time to read or discuss. At
the end of each section, you will find discussion questions that track very closely
the questions that I will ask during our class time together. Finally, the pages
themselves are formatted to make reading easier and to give you plenty of space to
take notes and mark up the text.
Our class also will use an online collaboration site to enrich and extend class
discussions. This site will provide links to additional legal sources as well as
questions for class discussion, practice problems, explanatory notes, and a
discussion forum. The site will develop and evolve in response to your needs and
interests. If you have any suggestions for changes or additions to these materials, I
invite you to talk with me or post your ideas to our collaboration site.
Why study contract law?
The first semester of law school is mostly about learning to speak a new legal
language (but emphatically not “legalese”), to formulate and evaluate legal
arguments, to become comfortable with the distinctive style of legal analysis. We
could teach these skills using almost any legal topic. But we begin the first-year
curriculum with subjects that pervade the entire field of law. Contract principles
have a long history and they form a significant part of the way that lawyers think
about many legal problems. As you will discover when you study insurance law,
employment law, family law, and dozens of other practice areas, your knowledge of
contract doctrine and theory will be invaluable.

xi

Why collaborative teaching materials?
The ultimate goal of this project is to involve many professors in producing a
library of materials for teaching contracts (and other subjects). For the moment, I
will be solely responsible for collecting public domain content and generating
problems and explanatory essays. These embryonic reading materials will grow and
evolve as I use and expand them and as other professors join in producing
additional content. I gratefully acknowledge the extraordinary work of my talented
research assistants who have been instrumental in helping me to put these
materials together. Thanks to Sarah Bryan, Mario Lorello, Elizabeth Young, Vishal
Phalgoo, Valerie Barker and Jim Sherwood.
I believe that it is equally important to involve students in the ongoing process of
refining and improving how we teach legal subjects. Our collaboration site will
provide a platform for student-generated content and lively dialogue. With your
enthusiastic engagement, we will finish the semester with an excellent
understanding of contracts and a useful collection of reference materials. I invite
each of you to join us for what will be a challenging, sometimes frustrating, but
ultimately rewarding, intellectual journey.

xii

I. Introduction to the Legal
Significance of Promise
Making
The goal of this chapter is to introduce you to some of the
fundamental questions that organize our study of contract law and
theory. At least initially, we will focus exclusively on the judge-made
rules of the “common law.” Prior judicial decisions—often referred
to as “precedents”—comprise the only legally authoritative source of
the common law. However, the American Law Institute (ALI), a
prestigious organization of judges, professors and practicing lawyers,
has promulgated “Restatements” for many core areas of the law,
including contracts. We will study various sources of contract law in
more detail soon, but for the moment, bear in mind that the
Restatement (Second) of Contracts (1981), [hereinafter Restatement
(Second)], quoted repeatedly in these reading materials is a highly
influential formulation of the law of contracts.
1. What is a Promise?
We begin by considering what it means to make a promise. Let’s
forget for just a moment about the law and think instead what
normal people mean when they talk about a promise. Suppose that
your professor tells you on the first day of class: “I promise that
you’ll enjoy Contracts this semester.” Consider how we should
understand this “promise.” Does the fact that the statement is oral
rather than in writing make any difference? Is there anything about
the circumstances in which this statement is made that undermines
your confidence that the professor intends for this “promise” to be
binding?
Now read the following sections of the Restatement (Second), and
think about how the legal use of the term “promise” relates to our
common sense understanding of the word.
Restatement (Second) of Contracts
§ 1. Contract Defined

A contract is a promise or a set of promises
for the breach of which the law gives a
remedy, or the performance of which the law
in some way recognizes as a duty.
§ 2. Promise;
Beneficiary

Promisor;

Promisee;

(1) A promise is a manifestation of intention
to act or refrain from acting in a specified
way, so made as to justify a promisee in
understanding that a commitment has been
made.
(2) The person manifesting the intention is
the promisor.
(3) The person to whom the manifestation is
addressed is the promisee.
(4) Where performance will benefit a person
other than the promisee, that person is a
beneficiary.
§ 3. Agreement Defined; Bargain Defined
An agreement is a manifestation of mutual
assent on the part of two or more persons. A
bargain is an agreement to exchange promises
or to exchange a promise for a performance
or to exchange performances.
§ 4. How a Promise May Be Made
A promise may be stated in words either oral
or written, or may be inferred wholly or partly
from conduct.
1.0.1 Discussion of Promise
Try to identify the essential elements or components of the legal
meaning of the word “promise.” Can you draw a diagram to
represent how these elements relate to one another?
Now think about why people make promises. Why not just perform
the act? Why talk about it first?

2

1.1 Principal Case – Bailey v. West
Our first principal case continues to explore what it means to make a
promise. As you read the court’s opinion, think carefully about how
you would describe the facts or tell the story of what happened.
Consider also the “procedural posture” of the case. How has the
litigation progressed? Who sued whom? What has happened so far?
Who won at each stage and what did they get in the way of remedies?
How does the Rhode Island Supreme Court resolve the case?
Bailey v. West
Supreme Court of Rhode Island
105 R.I. 61, 249 A.2d 414 (1969)
PAOLINO, Justice.
[1] This is a civil action wherein the plaintiff [Bailey] alleges
that the defendant [West] is indebted to him for the
reasonable value of his services rendered in connection with
the feeding, care and maintenance of a certain race horse
named “Bascom's Folly” from May 3, 1962 through July 3,
1966. The case was tried before a justice of the superior court
sitting without a jury, and resulted in a decision for the
plaintiff for his cost of boarding the horse for the five
months immediately subsequent to May 3, 1962, and for
certain expenses incurred by him in trimming its hoofs. The
cause is now before us on the plaintiff's appeal and
defendant's cross appeal from the judgment entered pursuant
to such decision.
[2] The facts material to a resolution of the precise issues
raised herein are as follows. In late April 1962, defendant,
accompanied by his horse trainer, went to Belmont Park in
New York to buy race horses. On April 27, 1962, defendant
purchased Bascom's Folly from a Dr. Strauss and arranged to
have the horse shipped to Suffolk Downs in East Boston,
Massachusetts. Upon its arrival defendant's trainer discovered
that the horse was lame, and so notified defendant, who
ordered him to reship the horse by van to the seller at
Belmont Park. The seller refused to accept delivery at

3

Belmont on May 3, 1962, and thereupon, the van driver, one
Kelly, called defendant's trainer and asked for further
instructions. Although the trial testimony is in conflict as to
what the trainer told him, it is not disputed that on the same
day Kelly brought Bascom's Folly to plaintiff's farm where
the horse remained until July 3, 1966, when it was sold by
plaintiff to a third party.
[3] While Bascom's Folly was residing at his horse farm,
plaintiff sent bills for its feed and board to defendant at
regular intervals. According to testimony elicited from
defendant at the trial, the first such bill was received by him
some two or three months after Bascom's Folly was placed
on plaintiff's farm. He also stated that he immediately
returned the bill to plaintiff with the notation that he was not
the owner of the horse nor was it sent to plaintiff's farm at
his request. The plaintiff testified that he sent bills monthly to
defendant and that the first notice he received from him
disclaiming ownership was “maybe after a month or two or
so” subsequent to the time when the horse was left in
plaintiff's care.
[4] In his decision the trial judge found that defendant's
trainer had informed Kelly during their telephone
conversation of May 3, 1962, that “he would have to do
whatever he wanted to do with the horse, that he wouldn't be
on any farm at the defendant's expense.” He also found,
however, that when Bascom's Folly was brought to his farm,
plaintiff was not aware of the telephone conversation
between Kelly and defendant's trainer, and hence, even
though he knew there was a controversy surrounding the
ownership of the horse, he was entitled to assume that “there
is an implication here that, ‘I am to take care of this horse.’”
Continuing his decision, the trial justice stated that in view of
the result reached by this court in a recent opinion1 wherein
we held that the instant defendant was liable to the original
1 See Strauss v. West, 100 R.I. 388, 216 A.2d 366.

4

seller, Dr. Strauss, for the purchase price of this horse, there
was a contract “implied in fact” between the plaintiff and
defendant to board Bascom's Folly and that this contract
continued until plaintiff received notification from defendant
that he would not be responsible for the horse's board. The
trial justice further stated that “I think there was notice given
at least at the end of the four months, and I think we must
add another month on there for a reasonable disposition of
his property.”
[5] In view of the conclusion we reach with respect to
defendant's first two contentions, we shall confine ourselves
solely to a discussion and resolution of the issues necessarily
implicit therein, and shall not examine other subsidiary
arguments advanced by plaintiff and defendant.
I
[6] The defendant alleges in his brief and oral argument that
the trial judge erred in finding a contract implied in fact
between the parties. We agree.
[7] The following quotation from 17 C.J.S. Contracts § 4 at
pp. 557-560, illustrates the elements necessary to the
establishment of a contract implied in fact:
A “contract implied in fact,” … or an implied
contract in the proper sense, arises where the
intention of the parties is not expressed, but
an agreement in fact, creating an obligation, is
implied or presumed from their acts, or, as it
has been otherwise stated, where there are
circumstances which, according to the
ordinary course of dealing and the common
understanding of men, show a mutual intent
to contract.
It has been said that a contract implied in fact
must contain all the elements of an express
contract. So, such a contract is dependent on
mutual agreement or consent, and on the
intention of the parties: and a meeting of the

5

minds is required. A contract implied in fact is
to every intent and purpose an agreement
between the parties, and it cannot be found to
exist unless a contract status is shown. Such a
contract does not arise out of an implied legal
duty or obligation, but out of facts from
which consent may be inferred; there must be
a manifestation of assent arising wholly or in
part from acts other than words, and a
contract cannot be implied in fact where the
facts are inconsistent with its existence.
[8] Therefore, essential elements of contracts implied in fact
are mutual agreement, and intent to promise, but the
agreement and the promise have not been made in words and
are implied from the facts. Power-Matics, Inc. v. Ligotti, 191
A.2d 483 (N.J. Super. 1963); St. Paul Fire & M. Ins. Co. v.
Indemnity Ins. Co. of No. America, 158 A.2d 825 (N.J. 1960); St.
John's First Lutheran Church v. Storsteen, 84 N.W.2d 725 (S.D.
1957).2
[9] In the instant case, plaintiff sued on the theory of a
contract “implied in law.” There was no evidence introduced
by him to support the establishment of a contract implied in
fact, and he cannot now argue solely on the basis of the trial
justice's decision for such a result.
[10]The source of the obligation in a contract implied in fact,
as in express contracts, is in the intention of the parties. We
hold that there was no mutual agreement and intent to
promise between the plaintiff and defendant so as to establish
a contract implied in fact for defendant to pay plaintiff for
the maintenance of this horse. From the time Kelly delivered
the horse to him plaintiff knew there was a dispute as to its
ownership, and his subsequent actions indicated he did not
know with whom, if anyone, he had a contract. After he had
2 Compare Arden Engineering Co. v. E. Turgeon Constr. Co., 97 R.I. 342, 347,

197 A.2d 743, 746, and George Spalt & Sons, Inc. v. Maiello, 48 R.I. 223, 226, 136
A. 882, 883.

6

accepted the horse, he made inquiries as to its ownership and,
initially, and for some time thereafter, sent his bills to both
defendant and Dr. Strauss, the original seller.
[11]There is also uncontroverted testimony in the record that
prior to the assertion of the claim which is the subject of this
suit neither defendant nor his trainer had ever had any
business transactions with plaintiff, and had never used his
farm to board horses. Additionally, there is uncontradicted
evidence that this horse, when found to be lame, was shipped
by defendant's trainer not to plaintiff's farm, but back to the
seller at Belmont Park. What is most important, the trial
justice expressly stated that he believed the testimony of
defendant's trainer that he had instructed Kelly that
defendant would not be responsible for boarding the horse
on any farm.
[12]From our examination of the record we are constrained
to conclude that the trial justice overlooked and misconceived
material evidence which establishes beyond question that
there never existed between the parties an element essential
to the formulation of any true contract, namely, an intent to
contract. Compare Morrissey v. Piette, R.I., 241 A.2d 302,
303.
II
[13]The defendant's second contention is that, even assuming
the trial justice was in essence predicating defendant's liability
upon a quasi-contractual theory, his decision is still
unsupported by competent evidence and is clearly erroneous.
[14]The following discussion of quasi-contracts appears in 12
Am.Jur., Contracts, § 6 (1938) at pp. 503 to 504:
A quasi-contract has no reference to the
intentions or expressions of the parties. The
obligation is imposed despite, and frequently
in frustration of, their intention. For a quasi
contract neither promise nor privity, real or
imagined, is necessary. In quasi contracts the

7

obligation arises, not from consent of the
parties, as in the case of contracts, express or
implied in fact, but from the law of natural
immutable justice and equity. The act, or acts,
from which the law implies the contract must,
however, be voluntary. Where a case shows
that it is the duty of the defendant to pay, the
law imputes to him a promise to fulfil that
obligation. The duty, which thus forms the
foundation of a quasi-contractual obligation,
is frequently based on the doctrine of unjust
enrichment.…. The law will not imply a
promise against the express declaration of the
party to be charged, made at the time of the
supposed undertaking, unless such party is
under legal obligation paramount to his will to
perform some duty, and he is not under such
legal obligation unless there is a demand in
equity and good conscience that he should
perform the duty.
[15]Therefore, the essential elements of a quasi-contract are a
benefit conferred upon defendant by plaintiff, appreciation by
defendant of such benefit, and acceptance and retention by
defendant of such benefit under such circumstances that it
would be inequitable to retain the benefit without payment of
the value thereof. Home Savings Bank v. General Finance
Corp., 10 Wis.2d 417, 103 N.W.2d 117, 81 A.L.R.2d 580.
[16]The key question raised by this appeal with respect to the
establishment of a quasi-contract is whether or not plaintiff
was acting as a “volunteer” at the time he accepted the horse
for boarding at his farm. There is a long line of authority
which has clearly enunciated the general rule that “if a
performance is rendered by one person without any request
by another, it is very unlikely that this person will be under a
legal duty to pay compensation.” 1 A Corbin, Contracts §
234.

8

[17]The Restatement of Restitution, § 2 (1937) provides: “A
person who officiously confers a benefit upon another is not
entitled to restitution therefor.” Comment a in the abovementioned section states in part as follows:
Policy ordinarily requires that a person who
has conferred a benefit…by way of giving
another services…should not be permitted to
require the other to pay therefor, unless the
one conferring the benefit had a valid reason
for so doing. A person is not required to deal
with another unless he so desires and,
ordinarily, a person should not be required to
become an obligor unless he so desires.
[18]Applying those principles to the facts in the case at bar it
is clear that plaintiff cannot recover. The plaintiff's testimony
on cross-examination is the only evidence in the record
relating to what transpired between Kelly and him at the time
the horse was accepted for boarding. The defendant's
attorney asked plaintiff if he had any conversation with Kelly
at that time, and plaintiff answered in substance that he had
noticed that the horse was very lame and that Kelly had told
him: “That's why they wouldn't accept him at Belmont
Track.” The plaintiff also testified that he had inquired of
Kelly as to the ownership of Bascom's Folly, and had been
told that “Dr. Strauss made a deal and that's all I know.” It
further appears from the record that plaintiff acknowledged
receipt of the horse by signing a uniform livestock bill of
lading, which clearly indicated on its face that the horse in
question had been consigned by defendant's trainer not to
plaintiff, but to Dr. Strauss's trainer at Belmont Park.
Knowing at the time he accepted the horse for boarding that
a controversy surrounded its ownership, plaintiff could not
reasonably expect remuneration from defendant, nor can it be
said that defendant acquiesced in the conferment of a benefit
upon him. The undisputed testimony was that defendant,
upon receipt of plaintiff's first bill, immediately notified him

9

that he was not the owner of Bascom's Folly and would not
be responsible for its keep.
[19]It is our judgment that the plaintiff was a mere volunteer
who boarded and maintained Bascom's Folly at his own risk
and with full knowledge that he might not be reimbursed for
expenses he incurred incident thereto.
[20]The plaintiff's appeal is denied and dismissed, the
defendant's cross appeal is sustained, and the cause is
remanded to the superior court for entry of judgment for the
defendant.
1.1.1 Discussion of implied contract claim in Bailey v.

West

Write down a detailed chronological account of what happened in
this case. Try to identify the key legal questions that the court
thought it should resolve. How does the court rule on these
questions? Where does the court find legal authority to support its
resolution of the case? What facts did the court think were most
relevant to its decision? Can you think of how we might argue that
Bailey rather than West should have prevailed?
One way of thinking about this case is to ask whether the court
should endorse Bailey’s or West’s expectations about the alleged
boarding contract. Is there any common thread that can unify our
efforts to analyze the parties’ expectations? What word could we use
to describe the test that the court applies to decide whether Bailey
has a legal right to expect payment for boarding Bascom’s Folly?
Are you happy living under a rule that refuses to protect Bailey’s
expectations? What would happen if we were to flip the rule and
force West to pay Bailey for boarding his horse? Would it be good to
require people like West to anticipate how people like Bailey will
interpret situations like this one?
1.1.2 The Law of Agency
Although the court sometimes talks about Bailey and West as though
they were dealing directly with one another, the Bailey case is also full
of potential “agents.” A complex body of law determines who is an

10

agent and what that agent is authorized to do on behalf of his or her
“principal.” Here are a few sections of the Restatement (Third) of
Agency (2006), [hereinafter Restament (Third)], that explain the basic
legal rules governing when someone has the legal authority to make a
contract for another person.
Restatement (Third) of Agency
§ 1.03 Manifestation
A person manifests assent or intention
through written or spoken words or other
conduct.
§ 2.01 Actual Authority
An agent acts with actual authority when, at
the time of taking action that has legal
consequences for the principal, the agent
reasonably believes, in accordance with the
principal's manifestations to the agent, that
the principal wishes the agent so to act.
§ 2.03 Apparent Authority
Apparent authority is the power held by an
agent or other actor to affect a principal's legal
relations with third parties when a third party
reasonably believes the actor has authority to
act on behalf of the principal and that belief is
traceable to the principal's manifestations.
§ 3.03 Creation of Apparent Authority
Apparent authority, as defined in § 2.03, is
created by a person's manifestation that
another has authority to act with legal
consequences for the person who makes the
manifestation, when a third party reasonably
believes the actor to be authorized and the
belief is traceable to the manifestation.
§ 3.11 Termination of Apparent Authority

11

(1) The termination of actual authority does
not by itself end any apparent authority held
by an agent.
(2) Apparent authority ends when it is no
longer reasonable for the third party with
whom an agent deals to believe that the agent
continues to act with actual authority.
1.1.3 Hypo on Agency
Paula owns a major national restaurant chain called Pig Place. The
chain’s staff includes Andrew, the Pig Place purchasing manager. It is
Andrew’s job to deal with food distributors and farms. He places
orders, receives deliveries, handles returns, and approves payment on
behalf of the restaurants. Among the suppliers with whom Andrew
has regularly done business is Confinement Farms.
During a recent staff meeting, Paula told Andrew she had decided
that the chain must no longer purchase any meat raised in inhumane
conditions. Accordingly, Paula instructed Andrew to order only
products certified by the Organic Growers Council (OGC). She
explained that Pig Place would soon begin a major print, radio and
television advertising campaign announcing the new policy and
touting the health and environmental benefits of treating food
animals humanely. Paula expressly instructed Andrew to stop dealing
with Confinement Farms because they run a conventional growing
and packaging operation that lacks OGC certification.
Andrew ignored Paula’s instructions and placed an order for 100,000
pounds of pork from Tom, who is the national sales manager at
Confinement. A day later, Pig Place’s media campaign began and
wholesale meat markets responded with alarm. The price of
conventionally raised pork fell by 35 percent. Pig Place wants to
cancel the order, but Confinement stands to lose more than $70,000
if it must resell the pork. Paula has fired Andrew for disregarding her
instructions, but Andrew can’t afford to pay for the decline in the
value of the meat.

12

1.1.4 Discussion of Agency
As between Pig Place and Confinement, who should bear the loss?
Can you think of any arguments that would justify imposing the loss
on Pig Place? On Confinement?
Now consider how the Restatement (Third), rules on agency might
apply. Did Andrew have actual authority to act on Pig Place’s behalf?
Is this a proper case for applying the doctrine of apparent authority?
How might the choice of a legal rule affect the behavior of similar
parties in the future? Does thinking about these prospective effects
provide any justification for choosing one rule rather than another?
1.1.5 Problem on Agency
How do these agency rules apply to the situation in Bailey v. West? Is
there a plausible argument based on agency law that supports finding
that West should be obliged to pay for boarding Bascom’s Folly? If
so, who is the agent or other actor who has the legal authority to act
on behalf of whom? Can you also develop agency law arguments that
tend to excuse West from any obligation to Bailey?
1.1.6 The Law of Restitution
After rejecting Bailey’s implied contract claim, the Bailey court also
considers whether West should be bound to pay Bailey for boarding
services under “a quasi-contractual theory.” Modern commentary has
largely abandoned the term “quasi-contract” and instead analyzes
such claims under the law of restitution. Courts ordinarily refuse to
provide compensation without evidence of a bargain. They often
characterize the unsuccessful claimant as a “mere volunteer” or even
perhaps an “officious intermeddler.” In very limited circumstances,
however, courts may be willing to impose liability on someone who
receives a benefit for which he or she has not bargained. An oftquoted example is the following hypothetical from a judicial opinion:
If a person saw day after day a laborer at work
in his field doing services which must of
necessity enure to his benefit, knowing that
the laborer expected pay for his work, when it
was perfectly easy to notify him his services

13

were not wanted, even if a request were not
expressly proved, such a request, either
previous or contemporaneous with the
performance of the services might fairly be
inferred. But if the fact was merely brought to
his attention upon a single occasion and
casually, if he had little opportunity to notify
the other that he did not desire the work and
should not pay for it, or could only do so at
the expense of much time and trouble, the
same inference might not be made.
Day v. Caton, 119 Mass. 513 (1876) (Holmes,
J.).
1.1.7 Hypo on Restitution
Bob (the Builder) runs a construction company. A farmer hires Bob
to demolish a ramshackle barn and erect in its place a prefabricated
metal shed. The farmer agrees to pay the standard price for the shed
and to allow Bob to sell any lumber he can salvage from the old barn.
Unfortunately, Bob loses the scrap of paper on which he had written
the directions to the farm. He recalls, however, that the farm is
located just west of the intersection between Owensville and Garth
Roads.
Relying on Google Maps and his recollection of the directions, Bob
quickly finds a decrepit barn and spends the next week completing
the demolition and shed construction. Bob also notices that a fence
on the neighboring property is in disrepair. He decides to use the
lumber salvaged from the barn to fix the fence.
When Bob calls the farmer to collect his bill, he discovers to his
chagrin that there were several old barns in the immediate area. The
new shed stands on land owned by Randle, a retired investment
banker. Randle had spent every afternoon of the previous week
sipping martinis on his back porch while he watched Bob at work on
his barn. The fence owner, Jane, spent the week vacationing in
Europe. Both Randle and Jane are delighted with Bob’s work but
they each refuse to pay.

14

Suppose that Bob seeks restitution from Randle and Jane. Who do
you expect will win and why? Suppose that Bob had instead
demolished a barn and built the shed on Jane’s land. Would Bob have
a better or worse chance of recovery against Jane?
1.1.8 Discussion of Restitution
Do the “essential elements of quasi-contract” discussed in Bailey v.
West help us to determine whether Bob will prevail against Randle or
Jane?
Consider how a rule denying Bob compensation will affect the
behavior of future contractors and other homeowners. What would
happen if we were to flip the rule and allow Bob to recover against
both of the lucky homeowners?
Does Bailey have any argument for restitutionary recovery from
West?
Can you see any connection between the principles that govern the
implied contract claim in Bailey v. West, the agency issue, and the rules
for restitution?
1.2 Principal Case – Lucy v. Zehmer
Our second principal case addresses another context in which the
parties dispute the existence of a promise. As you read the opinion,
ask yourself from whose perspective the court chooses to evaluate
Zehmer’s alleged promise to sell his farm.
Lucy v. Zehmer
Supreme Court of Virginia
196 Va. 493, 84 S.E.2d 516 (1954)
BUCHANAN, J., delivered the opinion of the court.
[1] This suit was instituted by W. O. Lucy and J. C. Lucy,
complainants, against A. H. Zehmer and Ida S. Zehmer, his
wife, defendants, to have specific performance of a contract
by which it was alleged the Zehmers had sold to W. O. Lucy
a tract of land owned by A. H. Zehmer in Dinwiddie county
containing 471.6 acres, more or less, known as the Ferguson
farm, for $50,000. J. C. Lucy, the other complainant, is a

15

brother of W. O. Lucy, to whom W. O. Lucy transferred a
half interest in his alleged purchase.
[2] The instrument sought to be enforced was written by A.
H. Zehmer on December 20, 1952, in these words: “We
hereby agree to sell to W. O. Lucy the Ferguson Farm
complete for $50,000.00, title satisfactory to buyer,” and
signed by the defendants, A. H. Zehmer and Ida S. Zehmer.
[3] The answer of A. H. Zehmer admitted that at the time
mentioned W. O. Lucy offered him $50,000 cash for the
farm, but that he, Zehmer, considered that the offer was
made in jest; that so thinking, and both he and Lucy having
had several drinks, he wrote out “the memorandum” quoted
above and induced his wife to sign it; that he did not deliver
the memorandum to Lucy, but that Lucy picked it up, read it,
put it in his pocket, attempted to offer Zehmer $5 to bind the
bargain, which Zehmer refused to accept, and realizing for
the first time that Lucy was serious, Zehmer assured him that
he had no intention of selling the farm and that the whole
matter was a joke. Lucy left the premises insisting that he had
purchased the farm.
[4] Depositions were taken and the decree appealed from
was entered holding that the complainants had failed to
establish their right to specific performance, and dismissing
their bill. The assignment of error is to this action of the
court.
[5] W. O. Lucy, a lumberman and farmer, thus testified in
substance: He had known Zehmer for fifteen or twenty years
and had been familiar with the Ferguson farm for ten years.
Seven or eight years ago he had offered Zehmer $20,000 for
the farm which Zehmer had accepted, but the agreement was
verbal and Zehmer backed out. On the night of December
20, 1952, around eight o'clock, he took an employee to
McKenney, where Zehmer lived and operated a restaurant,
filling station and motor court. While there he decided to see
Zehmer and again try to buy the Ferguson farm. He entered

16

the restaurant and talked to Mrs. Zehmer until Zehmer came
in. He asked Zehmer if he had sold the Ferguson farm.
Zehmer replied that he had not. Lucy said, “I bet you
wouldn't take $50,000.00 for that place.” Zehmer replied,
“Yes, I would too; you wouldn't give fifty.” Lucy said he
would and told Zehmer to write up an agreement to that
effect. Zehmer took a restaurant check and wrote on the back
of it, “I do hereby agree to sell to W. O. Lucy the Ferguson
Farm for $50,000 complete.” Lucy told him he had better
change it to “We” because Mrs. Zehmer would have to sign it
too. Zehmer then tore up what he had written, wrote the
agreement quoted above and asked Mrs. Zehmer, who was at
the other end of the counter ten or twelve feet away, to sign
it. Mrs. Zehmer said she would for $50,000 and signed it.
Zehmer brought it back and gave it to Lucy, who offered him
$5 which Zehmer refused, saying, “You don't need to give me
any money, you got the agreement there signed by both of
us.”
[6] The discussion leading to the signing of the agreement,
said Lucy, lasted thirty or forty minutes, during which
Zehmer seemed to doubt that Lucy could raise $50,000. Lucy
suggested the provision for having the title examined and
Zehmer made the suggestion that he would sell it “complete,
everything there,” and stated that all he had on the farm was
three heifers.
[7] Lucy took a partly filled bottle of whiskey into the
restaurant with him for the purpose of giving Zehmer a drink
if he wanted it. Zehmer did, and he and Lucy had one or two
drinks together. Lucy said that while he felt the drinks he
took he was not intoxicated, and from the way Zehmer
handled the transaction he did not think he was either.
[8] December 20 was on Saturday. Next day Lucy telephoned
to J. C. Lucy and arranged with the latter to take a half
interest in the purchase and pay half of the consideration. On
Monday he engaged an attorney to examine the title. The
attorney reported favorably on December 31 and on January

17

2 Lucy wrote Zehmer stating that the title was satisfactory,
that he was ready to pay the purchase price in cash and asking
when Zehmer would be ready to close the deal. Zehmer
replied by letter, mailed on January 13, asserting that he had
never agreed or intended to sell.
[9] Mr. and Mrs. Zehmer were called by the complainants as
adverse witnesses. Zehmer testified in substance as follows:
[10]He bought this farm more than ten years ago for $11,000.
He had had twenty-five offers, more or less, to buy it,
including several from Lucy, who had never offered any
specific sum of money. He had given them all the same
answer, that he was not interested in selling it. On this
Saturday night before Christmas it looked like everybody and
his brother came by there to have a drink. He took a good
many drinks during the afternoon and had a pint of his own.
When he entered the restaurant around eight-thirty Lucy was
there and he could see that he was “pretty high.” He said to
Lucy, “Boy, you got some good liquor, drinking, ain't you?”
Lucy then offered him a drink. “I was already high as a
Georgia pine, and didn't have any more better sense than to
pour another great big slug out and gulp it down, and he took
one too.”
[11]After they had talked a while Lucy asked whether he still
had the Ferguson farm. He replied that he had not sold it and
Lucy said, “I bet you wouldn't take $50,000.00 for it.”
Zehmer asked him if he would give $50,000 and Lucy said
yes. Zehmer replied, “You haven't got $50,000 in cash.” Lucy
said he did and Zehmer replied that he did not believe it.
They argued “pro and con for a long time,” mainly about
“whether he had $50,000 in cash that he could put up right
then and buy that farm.”
[12]Finally, said Zehmer, Lucy told him if he didn't believe he
had $50,000, “you sign that piece of paper here and say you
will take $50,000.00 for the farm.” He, Zehmer, “just grabbed
the back off of a guest check there” and wrote on the back of

18

it. At that point in his testimony Zehmer asked to see what he
had written to “see if I recognize my own handwriting.” He
examined the paper and exclaimed, “Great balls of fire, I got
'Firgerson’ for Ferguson. I have got satisfactory spelled
wrong. I don't recognize that writing if I would see it,
wouldn't know it was mine.”
[13]After Zehmer had, as he described it, “scribbled this thing
off,” Lucy said, “Get your wife to sign it.” Zehmer walked
over to where she was and she at first refused to sign but did
so after he told her that he “was just needling him [Lucy], and
didn't mean a thing in the world, that I was not selling the
farm.” Zehmer then “took it back over there…and I was still
looking at the dern thing. I had the drink right there by my
hand, and I reached over to get a drink, and he said, ‘Let me
see it.’ He reached and picked it up, and when I looked back
again he had it in his pocket and he dropped a five dollar bill
over there, and he said, ‘Here is five dollars payment on
it.’…I said, ‘Hell no, that is beer and liquor talking. I am not
going to sell you the farm. I have told you that too many
times before.’”
[14]Mrs. Zehmer testified that when Lucy came into the
restaurant he looked as if he had had a drink. When Zehmer
came in he took a drink out of a bottle that Lucy handed him.
She went back to help the waitress who was getting things
ready for next day. Lucy and Zehmer were talking but she did
not pay too much attention to what they were saying. She
heard Lucy ask Zehmer if he had sold the Ferguson farm, and
Zehmer replied that he had not and did not want to sell it.
Lucy said, “I bet you wouldn't take $50,000 cash for that
farm,” and Zehmer replied, “You haven't got $50,000 cash.”
Lucy said, “I can get it.” Zehmer said he might form a
company and get it, “but you haven't got $50,000.00 cash to
pay me tonight.” Lucy asked him if he would put it in writing
that he would sell him this farm. Zehmer then wrote on the
back of a pad, “I agree to sell the Ferguson Place to W. O.
Lucy for $50,000.00 cash.” Lucy said, “All right, get your wife

19

to sign it.” Zehmer came back to where she was standing and
said, “You want to put your name to this?” She said “No,”
but he said in an undertone, “It is nothing but a joke,” and
she signed it.
[15]She said that only one paper was written and it said: “I
hereby agree to sell,” but the “I” had been changed to “We”.
However, she said she read what she signed and was then
asked, “When you read ‘We hereby agree to sell to W. O.
Lucy,’ what did you interpret that to mean, that particular
phrase?” She said she thought that was a cash sale that night;
but she also said that when she read that part about “title
satisfactory to buyer” she understood that if the title was
good Lucy would pay $50,000 but if the title was bad he
would have a right to reject it, and that that was her
understanding at the time she signed her name.
[16]On examination by her own counsel she said that her
husband laid this piece of paper down after it was signed; that
Lucy said to let him see it, took it, folded it and put it in his
wallet, then said to Zehmer, “Let me give you $5.00,” but
Zehmer said, “No, this is liquor talking. I don't want to sell
the farm, I have told you that I want my son to have it. This
is all a joke.” Lucy then said at least twice, “Zehmer, you have
sold your farm,” wheeled around and started for the door. He
paused at the door and said, “I will bring you $50,000.00
tomorrow….No, tomorrow is Sunday. I will bring it to you
Monday.” She said you could tell definitely that he was
drinking and she said to her husband, “You should have
taken him home,” but he said, “Well, I am just about as bad
off as he is.”
[17]The waitress referred to by Mrs. Zehmer testified that
when Lucy first came in “he was mouthy.” When Zehmer
came in they were laughing and joking and she thought they
took a drink or two. She was sweeping and cleaning up for
next day. She said she heard Lucy tell Zehmer, “I will give
you so much for the farm,” and Zehmer said, “You haven't
got that much.” Lucy answered, “Oh, yes, I will give you that

20

much.” Then “they jotted down something on paper … and
Mr. Lucy reached over and took it, said let me see it.” He
looked at it, put it in his pocket and in about a minute he left.
She was asked whether she saw Lucy offer Zehmer any
money and replied, “He had five dollars laying up there, they
didn't take it.” She said Zehmer told Lucy he didn't want his
money “because he didn't have enough money to pay for his
property, and wasn't going to sell his farm.” Both of them
appeared to be drinking right much, she said.
[18]She repeated on cross-examination that she was busy and
paying no attention to what was going on. She was some
distance away and did not see either of them sign the paper.
She was asked whether she saw Zehmer put the agreement
down on the table in front of Lucy, and her answer was this:
“Time he got through writing whatever it was on the paper,
Mr. Lucy reached over and said, ‘Let's see it.’ He took it and
put it in his pocket,’ before showing it to Mrs. Zehmer.” Her
version was that Lucy kept raising his offer until it got to
$50,000.
[19]The defendants insist that the evidence was ample to
support their contention that the writing sought to be
enforced was prepared as a bluff or dare to force Lucy to
admit that he did not have $50,000; that the whole matter was
a joke; that the writing was not delivered to Lucy and no
binding contract was ever made between the parties.
[20]It is an unusual, if not bizarre, defense. When made to the
writing admittedly prepared by one of the defendants and
signed by both, clear evidence is required to sustain it.
[21]In his testimony Zehmer claimed that he “was high as a
Georgia pine,” and that the transaction “was just a bunch of
two doggoned drunks bluffing to see who could talk the
biggest and say the most.” That claim is inconsistent with his
attempt to testify in great detail as to what was said and what
was done. It is contradicted by other evidence as to the
condition of both parties, and rendered of no weight by the

21

testimony of his wife that when Lucy left the restaurant she
suggested that Zehmer drive him home. The record is
convincing that Zehmer was not intoxicated to the extent of
being unable to comprehend the nature and consequences of
the instrument he executed, and hence that instrument is not
to be invalidated on that ground. 17 C.J.S., Contracts, § 133
b., p. 483; Taliaferro v. Emery, 124 Va. 674, 98 S.E. 627. It was
in fact conceded by defendants’ counsel in oral argument that
under the evidence Zehmer was not too drunk to make a
valid contract.
[22]The evidence is convincing also that Zehmer wrote two
agreements, the first one beginning “I hereby agree to sell.”
Zehmer first said he could not remember about that, then
that “I don't think I wrote but one out.” Mrs. Zehmer said
that what he wrote was “I hereby agree,” but that the “I” was
changed to “We” after that night. The agreement that was
written and signed is in the record and indicates no such
change. Neither are the mistakes in spelling that Zehmer
sought to point out readily apparent.
[23]The appearance of the contract, the fact that it was under
discussion for forty minutes or more before it was signed;
Lucy's objection to the first draft because it was written in the
singular, and he wanted Mrs. Zehmer to sign it also; the
rewriting to meet that objection and the signing by Mrs.
Zehmer; the discussion of what was to be included in the
sale, the provision for the examination of the title, the
completeness of the instrument that was executed, the taking
possession of it by Lucy with no request or suggestion by
either of the defendants that he give it back, are facts which
furnish persuasive evidence that the execution of the contract
was a serious business transaction rather than a casual, jesting
matter as defendants now contend.
[24]On Sunday, the day after the instrument was signed on
Saturday night, there was a social gathering in a home in the
town of McKenney at which there were general comments
that the sale had been made. Mrs. Zehmer testified that on

22

that occasion as she passed by a group of people, including
Lucy, who were talking about the transaction, $50,000 was
mentioned, whereupon she stepped up and said, “Well, with
the high-price whiskey you were drinking last night you
should have paid more. That was cheap.” Lucy testified that
at that time Zehmer told him that he did not want to “stick”
him or hold him to the agreement because he, Lucy, was too
tight and didn't know what he was doing, to which Lucy
replied that he was not too tight; that he had been stuck
before and was going through with it. Zehmer's version was
that he said to Lucy: “I am not trying to claim it wasn't a deal
on account of the fact the price was too low. If I had wanted
to sell $50,000.00 would be a good price, in fact I think you
would get stuck at $50,000.00.” A disinterested witness
testified that what Zehmer said to Lucy was that “he was
going to let him up off the deal, because he thought he was
too tight, didn't know what he was doing. Lucy said
something to the effect that ‘I have been stuck before and I
will go through with it.’”
[25]If it be assumed, contrary to what we think the evidence
shows, that Zehmer was jesting about selling his farm to Lucy
and that the transaction was intended by him to be a joke,
nevertheless the evidence shows that Lucy did not so
understand it but considered it to be a serious business
transaction and the contract to be binding on the Zehmers as
well as on himself. The very next day he arranged with his
brother to put up half the money and take a half interest in
the land. The day after that he employed an attorney to
examine the title. The next night, Tuesday, he was back at
Zehmer's place and there Zehmer told him for the first time,
Lucy said, that he wasn't going to sell and he told Zehmer,
“You know you sold that place fair and square.” After
receiving the report from his attorney that the title was good
he wrote to Zehmer that he was ready to close the deal.
[26]Not only did Lucy actually believe, but the evidence
shows he was warranted in believing, that the contract

23

represented a serious business transaction and a good faith
sale and purchase of the farm.
[27]In the field of contracts, as generally elsewhere, “We must
look to the outward expression of a person as manifesting his
intention rather than to his secret and unexpressed intention.
‘The law imputes to a person an intention corresponding to
the reasonable meaning of his words and acts.’” First Nat.
Bank v. Roanoke Oil Co., 169 Va. 99, 114, 192 S.E. 764, 770.
[28]At no time prior to the execution of the contract had
Zehmer indicated to Lucy by word or act that he was not in
earnest about selling the farm. They had argued about it and
discussed its terms, as Zehmer admitted, for a long time.
Lucy testified that if there was any jesting it was about paying
$50,000 that night. The contract and the evidence show that
he was not expected to pay the money that night. Zehmer
said that after the writing was signed he laid it down on the
counter in front of Lucy. Lucy said Zehmer handed it to him.
In any event there had been what appeared to be a good faith
offer and a good faith acceptance, followed by the execution
and apparent delivery of a written contract. Both said that
Lucy put the writing in his pocket and then offered Zehmer
$5 to seal the bargain. Not until then, even under the
defendants' evidence, was anything said or done to indicate
that the matter was a joke. Both of the Zehmers testified that
when Zehmer asked his wife to sign he whispered that it was
a joke so Lucy wouldn't hear and that it was not intended that
he should hear.
[29]The mental assent of the parties is not requisite for the
formation of a contract. If the words or other acts of one of
the parties have but one reasonable meaning, his undisclosed
intention is immaterial except when an unreasonable meaning
which he attaches to his manifestations is known to the other
party. Restatement of the Law of Contracts, Vol. I, § 71, p.
74.

24

…The law, therefore, judges of an agreement
between two persons exclusively from those
expressions of their intentions which are
communicated between them….
Clark on Contracts, 4 ed., § 3, p. 4.
[30]An agreement or mutual assent is of course essential to a
valid contract but the law imputes to a person an intention
corresponding to the reasonable meaning of his words and
acts. If his words and acts, judged by a reasonable standard,
manifest an intention to agree, it is immaterial what may be
the real but unexpressed state of his mind. 17 C.J.S.,
Contracts, § 32, p. 361; 12 Am. Jur., Contracts, § 19, p. 515.
[31]So a person cannot set up that he was merely jesting
when his conduct and words would warrant a reasonable
person in believing that he intended a real agreement, 17
C.J.S., Contracts, § 47, p. 390; Clark on Contracts, 4 ed., § 27,
at p. 54.
[32]Whether the writing signed by the defendants and now
sought to be enforced by the complainants was the result of a
serious offer by Lucy and a serious acceptance by the
defendants, or was a serious offer by Lucy and an acceptance
in secret jest by the defendants, in either event it constituted a
binding contract of sale between the parties.
[33]Defendants contend further, however, that even though a
contract was made, equity should decline to enforce it under
the circumstances. These circumstances have been set forth
in detail above. They disclose some drinking by the two
parties but not to an extent that they were unable to
understand fully what they were doing. There was no fraud,
no misrepresentation, no sharp practice and no dealing
between unequal parties. The farm had been bought for
$11,000 and was assessed for taxation at $6,300. The
purchase price was $50,000. Zehmer admitted that it was a
good price. There is in fact present in this case none of the
grounds usually urged against specific performance.

25

[34]Specific performance, it is true, is not a matter of absolute
or arbitrary right, but is addressed to the reasonable and
sound discretion of the court. First Nat. Bank v. Roanoke Oil
Co., supra, 169 Va. at p. 116, 192 S.E. at p. 771. But it is
likewise true that the discretion which may be exercised is not
an arbitrary or capricious one, but one which is controlled by
the established doctrines and settled principles of equity; and,
generally, where a contract is in its nature and circumstances
unobjectionable, it is as much a matter of course for courts of
equity to decree a specific performance of it as it is for a court
of law to give damages for a breach of it. Bond v. Crawford, 193
Va. 437, 444, 69 S.E.2d 470, 475.
[35]The complainants are entitled to have specific
performance of the contracts sued on. The decree appealed
from is therefore reversed and the cause is remanded for the
entry of a proper decree requiring the defendants to perform
the contract in accordance with the prayer of the bill.
Reversed and remanded.
1.2.1 Capacity to Contract
In Lucy, the court discusses at some length the possibility that
Zehmer might be excused from contractual liability because he was
intoxicated. The law concerning intoxication is simply one
manifestation of a more general principle that we refer to as “capacity
to contract.” Here is what the Restatement (Second) has to say on the
subject:
Restatement (Second) of Contracts
§ 12. Capacity To Contract
(1) No one can be bound by contract who has
not legal capacity to incur at least voidable
contractual duties. Capacity to contract may
be partial and its existence in respect of a
particular transaction may depend upon the
nature of the transaction or upon other
circumstances.

26

(2) A natural person who manifests assent to a
transaction has full legal capacity to incur
contractual duties thereby unless he is
(a) under guardianship, or
(b) an infant, or
(c) mentally ill or defective, or
(d) intoxicated.
§ 16. Intoxicated Persons
A person incurs only voidable contractual
duties by entering into a transaction if the
other party has reason to know that by reason
of intoxication
(a) he is unable to understand in a
reasonable manner the nature and
consequences of the transaction, or
(b) he is unable to act in a reasonable
manner in relation to the transaction.
1.2.2 Discussion of Lucy v. Zehmer
What leads the court to reject Zehmer’s intoxication defense?
How does the court respond to Zehmer’s contention that his offer to
sell the Ferguson farm was in jest?
Can you construct an argument to justify the court’s approach?
How would future parties respond if the legal rule favored Zehmer
rather than Lucy in these circumstances?
1.2.3 Leonard v. Pepsico
Sometimes a purported promise is merely a joke. In the celebrated
case of Leonard v. Pepsico, 88 F. Supp. 116 (S.D.N.Y. 1997), the court
considered Leonard’s claim that a “Pepsi Stuff” commercial
constituted a promise to redeem 7,000,000 Pepsi Points for a Harrier
Jet. Leonard submitted an order form, fifteen Pepsi Points, and a
check for $700,008.50 to purchase the remaining points. Although
the order form offered additional points at 10 cents each, it did not
list the jet as an available premium. Leonard wrote in “1 Harrier Jet”

27

in the “Item” column and “7,000,000” in the “Total Points” column.
Pepsico returned Leonard’s submission and explained that the
company had included the images of the Harrier Jet for its comic
effect. The court similarly rejected plaintiff’s claim and opined that:
[N]o objective person could reasonably have
concluded that the commercial actually
offered consumers a Harrier Jet.… In
evaluating the commercial, the Court must
not consider defendant’s subjective intent in
making the commercial, or plaintiff’s
subjective view of what the commercial
offered, but what an objective, reasonable
person would have understood the
commercial to convey… If it is clear that an
offer was not serious, then no offer has been
made: An obvious joke, of course, would not
give rise to a contract.
Id. at 137.
2. Which Promises Are Enforced?
Now that we have a better understanding of how courts determine
whether someone has made a promise, we can consider which
promises are enforced and why. As we will see, doctrines such as
indefiniteness and consideration prevent enforcement of some
seriously intended promises. But first consider whether there are any
influences other than legal enforcement that tend to encourage
people to keep their promises.
2.1 Why Enforce Promises?
2.1.1 Alternative Methods of Enforcement
Imagine that you are the proprietor of a specialty auto parts
manufacturer. You sell your products to retailers who in turn sell
them to car fanciers who use them to customize their rides. What
would you do if a production problem threatened your ability to
make timely deliveries of a hot new rear spoiler? For example, you
might have to decide whether to incur added costs for overtime
hours and for expedited delivery of raw materials. Presume for the

28

moment that litigation costs will prevent retailers from suing you for
breach.
What factors will affect your choice about these additional expenses?
Are there any extra-legal enforcement mechanisms that might lead
you to exert yourself to restore supply quickly despite the absence of
any effective legal sanction for breach?
Yet another way to shed light on the role of legal enforcement is to
examine the problem of instantly retracted promises.
2.1.2 Hypo on Instant Retraction
Suppose that, disappointed with the result in Bailey v. West, poor Mr.
Bailey decides to get out of the horse farm business. One morning,
he mournfully signs a written agreement to sell his farm to a neighbor
and long-time competitor. He walks outside and runs into a dear old
friend who convinces him that he should continue in business. Bailey
rushes back inside to tell the neighbor that the deal is off, but the
neighbor insists that they have a deal. Bailey subsequently refuses to
convey the farm.
What do you suppose happens when the neighbor sues Bailey for the
farm?
2.1.3 Discussion of Instant Retraction
One possible argument against enforcement in this hypothetical is
that it would be inefficient to force Bailey to turn over the farm. He
must value the farm more highly than the neighbor because he is
willing to give up the purchase price in order to keep it.
Can you see any problems with this reasoning? What exactly does
Bailey’s decision tell us about his valuation of the farm in comparison
with the neighbor’s valuation of the property?
Another argument is that we enforce promises in order to protect
beneficial reliance and to reduce detrimental reliance. Thus, we
shouldn’t enforce this instantly retracted promise because the
neighbor has not yet relied on the promise.
What would you expect to happen if courts adopted a rule that
conditioned enforcement on proof of reliance?

29

Consider how the parties in our hypothetical might try to prove or
disprove reliance.
Would future parties behave any differently in reaction to such a rule?
In other words, what are the likely “prospective effects” of a legal
rule permitting instant retraction?
2.1.4 Gap Filling
A moment’s thought will reveal that it is impossible to write a
complete contract. No contract can possibly deal with every
contingency, with every state of the world that might occur, with
every change of circumstances that might affect the parties’
willingness and ability to perform the duties they have promised to
perform. Indeed, the possibilities are infinite and our time and
resources for anticipating situations and drafting appropriate
provisions are decidedly finite. Thus, we inevitably draft incomplete
contracts.
One important function of contract law is, therefore, to fill the gaps
in these incomplete agreements. We will refer to these court-supplied
terms as contract “default rules.” Like the default settings in a word
processing program for font size, margins, and line spacing, contract
defaults apply unless the parties make a contrary agreement.
In order to begin to understand the role of defaults, consider the
following hypothetical.
2.1.5 Hypo on Gap Filling
My colleague Paul Mahoney and I agree that I will lease his car for a
year while he is on leave to establish a new law office in Russia. We
explicitly agree on a rental rate of $100/month and a lease term of
one year. Suppose that the car’s clutch fails six months into the lease.
How would you expect a court to respond to my claim that Mahoney
is obligated to pay for the necessary repairs?
2.1.6 Discussion of Gap Filling
We can array various approaches to gap filling along a continuum. At
one extreme are simple majoritarian default rules, a one-size-fits-all
solution. At the opposite extreme is a highly tailored default term that

30

tries to capture what these particular parties would have agreed to if
they had bargained over the issue.
What would be a good majoritarian rule for the car lease
hypothetical?
How would a court decide on a tailored default for the same
situation?
Which approach to gap filling do you favor? Why?
Can you think of any problems that courts or parties might encounter
under your preferred approach?
2.2 Introduction to Indefiniteness Doctrine
As we have discussed, contractual liability requires at least some
evidence that a party intended to make a legally enforceable promise.
We also have seen that all contracts are necessarily incomplete and
that courts create default rules to fill in these inevitable gaps. Indeed,
supplying omitted terms is a central function of contract law.
However, the question remains how far courts should go to remedy
contractual incompleteness. Perhaps there should be certain essential
terms that the parties themselves must specify in order to form a
contract.
The “indefiniteness” doctrine refers to a legal conclusion that a
purported contract contains too many gaps to warrant enforcement.
We will explore two competing reasons for refusing to enforce
indefinite agreements. First, a court might believe that gaps in an
agreement are so fundamental they indicate that the parties lacked the
requisite intent to contract. Courts frequently rely on this intent-based
reasoning to refuse to enforce so-called “agreements to agree.”
Suppose, for example, that Sam tells Wanda that he’ll accept a
management position at her high-tech startup company for “a salary
to be determined by future negotiations between the parties.” If the
parties are subsequently unable to agree on a salary, many courts will
refuse to find an enforceable employment contract. Sam and Wanda’s
failure to agree on this important contract term shows that they did
not intend to be bound to a legally enforceable agreement.

31

The second argument for refusing to enforce indefinite agreements
proceeds on the assumption that the parties intended to form an
enforceable contract. Courts taking this approach focus on concerns
about judicial capacity and the parties’ lack of care in drafting. For
example, in Walker v. Keith, 382 S.W.2d 198 (Ky. Ct. App. 1964), the
court explained that:
Stipulations such as the one before us have
been the source of interminable litigation.
Courts are called upon not to enforce an
agreement or to determine what the
agreement was, but to write their own concept
of what would constitute a proper one. Why
this paternalistic task should be undertaken is
difficult to understand when the parties could
so easily provide any number of workable
methods by which rents could be adjusted. As
a practical matter, courts sometimes must
assert their right not to be imposed upon.
As you read the indefiniteness cases that follow (Varney, Corthell, D.R.
Curtis, and Schumacher), try to determine what judgment underlies the
court’s decision to refuse enforcement.
2.3 Principal Case – Varney v. Ditmars
Varney v. Ditmars
Court of Appeals of New York
217 N.Y. 223, 111 N.E. 822 (1916)
CHASE, Judge
[1] This is an action brought for an alleged wrongful
discharge of an employee. The defendant is an architect
employing engineers, draftsmen and other assistants. The
plaintiff is an architect and draftsman. In October, 1910, he
applied to the defendant for employment and when asked
what wages he wanted, replied that he would start for $40 per
week. He was employed at $35 per week. A short time
thereafter he informed the defendant that he had another
position offered to him and the defendant said that if he
would remain with him and help him through the work in his

32

office he thought he could offer him a better future than
anybody else. He continued in the employ of the defendant
and became acquainted with a designer in the office and said
designer and the plaintiff from time to time prior to the 1st of
February, 1911, talked with the defendant about the work in
his office. On that day by arrangement the two remained with
the defendant after the regular office hours and the defendant
said: "I am going to give you $5 more a week; if you boys will
go on and continue the way you have been and get me out of
this trouble and get these jobs started that were in the office
three years, on the first of next January I will close my books
and give you a fair share of my profits. That was the result of
the conversation. That was all of that conversation." The
plaintiff was given charge of the drafting. Thereafter
suggestions were made by the plaintiff and said designer
about discharging many of the defendant's employees and
employing new men and such suggestions were carried out
and the two worked in the defendant's office over time and
many Sundays and holidays. At least one piece of work that
the defendant said had been in his office for three years was
completed. The plaintiff on his cross-examination told the
story of the employment of himself and said designer as
follows: "And he says at that time 'I am going to give you $5
more a week starting this week.' This was about Thursday. He
says 'You boys go on and continue the work you are doing
and the first of January next year I will close my books and
give you a fair share of my profits.' Those were his exact
words."
[2] Thereafter the plaintiff was paid $40 a week. On
November 6, 1911, the night before the general election in
this state, the defendant requested that all of his employees
that could do so, should work on election day. The plaintiff
told the defendant that he wanted to remain at home to
attend an election in the village where he lived. About four
o'clock in the afternoon of election day he was taken ill and
remained at his house ill until a time that as nearly as can be

33

stated from the evidence was subsequent to December 1,
1911. On Saturday, November 11, the defendant caused to be
delivered to the plaintiff a letter in which he said: "I am
sending you herewith your pay for one day's work of seven
hours, performed on Monday, the 6th inst. On Monday night,
I made it my special duty to inform you that the office would
be open all day Election Day and that I expected you and all
the men to report for work. Much to my surprise and
indignation, on Tuesday you made no appearance and all the
men remained away, in obedience of your instructions to
them of the previous evening. An act of this kind I consider
one of extreme disloyalty and insubordination and I therefore
am obliged to dispense with your services."
[3] After the plaintiff had recovered from his illness and was
able to do so he went to the defendant's office (the date does
not appear) and told him that he was ready, willing and able
to continue his services under the agreement. The defendant
denied that he had any agreement with him and refused to
permit him to continue in his service. Thereafter and prior to
January 1, 1912, the plaintiff received for special work about
$50.
[4] The plaintiff seeks to recover in this action for services
from November 7, 1911, to December 31, 1911, inclusive, at
$40 per week and for a fair and reasonable percentage of the
net profits of the defendant's business from February 1, 1911,
to January 1, 1912, and demands judgment for $1,680.
[5] At the trial he was the only witness sworn as to the
alleged contract and at the close of his case the complaint was
dismissed.
[6] The statement alleged to have been made by the
defendant about giving the plaintiff and said designer a fair
share of his profits is vague, indefinite and uncertain and the
amount cannot be computed from anything that was said by
the parties or by reference to any document, paper or other
transaction. The minds of the parties never met upon any

34

particular share of the defendant's profits to be given the
employees or upon any plan by which such share could be
computed or determined. The contract so far as it related to
the special promise or inducement was never consummated.
It was left subject to the will of the defendant or for further
negotiation. It is urged that the defendant by the use of the
word "fair" in referring to a share of his profits, was as certain
and definite as people are in the purchase and sale of a chattel
when the price is not expressly agreed upon, and that if the
agreement in question is declared to be too indefinite and
uncertain to be enforced a similar conclusion must be
reached in every case where a chattel is sold without expressly
fixing the price therefor.
[7] The question whether the words "fair" and "reasonable"
have a definite and enforceable meaning when used in
business transactions is dependent upon the intention of the
parties in the use of such words and upon the subject-matter
to which they refer. In cases of merchandising and in the
purchase and sale of chattels the parties may use the words
"fair and reasonable value" as synonymous with "market
value." A promise to pay the fair market value of goods may
be inferred from what is expressly agreed by the parties. The
fair, reasonable or market value of goods can be shown by
direct testimony of those competent to give such testimony.
The competency to speak grows out of experience and
knowledge. The testimony of such witnesses does not rest
upon conjecture. The opinion of this court in United Press v.
N. Y. Press Co. (164 N. Y. 406) was not intended to assert that
a contract of sale is unenforceable unless the price is
expressly mentioned and determined.
[8] In the case of a contract for the sale of goods or for hire
without a fixed price or consideration being named it will be
presumed that a reasonable price or consideration is intended
and the person who enters into such a contract for goods or
service is liable therefor as on an implied contract. Such
contracts are common, and when there is nothing therein to

35

limit or prevent an implication as to the price, they are, so far
as the terms of the contract are concerned, binding
obligations.
[9] The contract in question, so far as it relates to a share of
the defendant's profits, is not only uncertain but it is
necessarily affected by so many other facts that are in
themselves indefinite and uncertain that the intention of the
parties is pure conjecture. A fair share of the defendant's
profits may be any amount from a nominal sum to a material
part according to the particular views of the person whose
guess is considered. Such an executory contract must rest for
performance upon the honor and good faith of the parties
making it. The courts cannot aid parties in such a case when
they are unable or unwilling to agree upon the terms of
their own proposed contract.
[10]It is elementary in the law that, for the validity of a
contract, the promise, or the agreement, of the parties to it
must be certain and explicit and that their full intention may
be ascertained to a reasonable degree of certainty. Their
agreement must be neither vague nor indefinite, and, if thus
defective, parol proof cannot be resorted to. (United Press v.
N. Y. Press Co., supra, and cases cited; Ruling Case Law, vol. 6,
644.)
[11]The courts in this state, in reliance upon and approval of
the rule as stated in the United Press case, have decided many
cases involving the same rule. Thus, in Mackintosh v. Thompson
(58 App. Div. 25) and again in Mackintosh v. Kimball (101 App.
Div. 494) the plaintiff sought to recover compensation in
addition to a stated salary which he had received and which
additional amount rested upon a claim by him that while he
was employed by the defendants he informed them that he
intended to leave their employ unless he was given an
increase in salary, and that one of the defendants said to him
that they would make it worth his while if he would stay on,
and would increase his salary, and that his idea was to give
him an interest in the profits on certain buildings that they

36

were then erecting. The plaintiff further alleges that he asked
what would be the amount of the increase and was told, "You
can depend upon me; I will see that you get a satisfactory
amount." The court held that the arrangement was too
indefinite to form the basis of any obligation on the part of
the defendants.
[12]In Bluemner v. Garvin (120 App. Div. 29) the plaintiff and
defendant were architects, and the plaintiff alleged that he
drew plans for a public building in accordance with a contract
held by the defendant and pursuant to a special agreement
that if the plans were accepted the defendant would give him
a fair share of the commissions to be received by him. The
court held that a good cause of action was stated on quantum
meruit, but that the contract was too vague and indefinite to
be enforced.
[13]A similar rule has been adopted in many other states. I
mention a few of them. In Fairplay School Township v. O'Neal
(127 Ind. 95) a verbal contract between a school trustee and a
teacher, in which the latter undertook to teach school for a
term in the district, and the trustee promised to pay her
"good wages," it was held that the alleged contract was void
for uncertainty as to compensation, and that the school
township was not liable for its breach.
[14]In Dayton v. Stone (111 Mich. 196) the plaintiff had sold to
the defendant her stock of goods and fixtures, and by the
contract of sale the undamaged goods were to be inventoried
and taken at cost price, and the damaged goods at prices to
be agreed upon. In an action for breach of contract it was
held that the contract was an entire one, and that so far as it
left the price of the damaged goods to be fixed and
determined it was uncertain and incomplete, and not one
which could be enforced against the defendant.
[15]In Wittkowsky v. Wasson (71 N. C. 451) it was held that
where the price of certain property was to be fixed by
agreement between the parties after the time of the

37

agreement and they did not agree upon the price that the title
to the property did not pass.
[16]In Adams v. Adams (26 Ala. 272) a promise by a defendant
for a valuable consideration to give his daughter a "full share
of his property" which then and there was worth $ 25,000
was held to be too indefinite and uncertain to support an
action.
[17]In Van Slyke v. Broadway Ins. Co. (115 Cal. 644) a contract
between an insurance agent and the insurance company for a
contingent commission of 5% which did not give the facts
upon which the contingency depended nor state the sum on
which the 5% was to be computed was held unenforceable
and also that it could not be aided by parol.
[18]In Marvel v. Standard Oil Co. (169 Mass. 553) a contract by
which the defendant agreed to sell the plaintiff its oil on such
reasonable terms as to enable him to compete successfully
with other parties selling in the same territory was held to be
too indefinite and too general to be enforceable as a contract.
[19]In Burks v. Stam (65 Mo. App. 455) a contract for the sale
of two race horses for a specified sum and providing for a
further payment of a fixed sum by the purchaser if he did well
and had no bad luck with the horses was held too vague to
admit of enforcement.
[20]In Butler v. Kemmerer (218 Pa. St. 242) the plaintiff was in
the employ of the defendant at a regular salary and the
defendant promised him that if there were any profits in the
business he would divide them with the plaintiff "upon a very
liberal basis." The action was brought to recover a part of the
profits of the business and the court held that the contract
was never made complete and that there was no standard by
which to measure the degree of liberality with which the
defendant should regard the plaintiff.
[21]The only cases called to our attention that tend to sustain
the appellant's position are Noble v. Joseph Burnett Co. (208

38

Mass. 75) and Silver v. Graves (210 Mass. 26). The first at least
of such cases is distinguishable from the case under
consideration, but in any event the decisions therein should
not be held sufficient to sustain the plaintiff's contention in
view of the authorities in this state.
[22]The rule stated from the United Press case does not
prevent a recovery upon quantum meruit in case one party to
an alleged contract has performed in reliance upon the terms
thereof, vague, indefinite and uncertain though they are. In
such case the law will presume a promise to pay the
reasonable value of the services. Judge Gray, who wrote the
opinion in the United Press case, said therein: "I entertain no
doubt that, where work has been done, or articles have been
furnished, a recovery may be based upon quantum meruit, or
quantum valebat; but, where a contract is of an executory
character and requires performance over a future period of
time, as here, and it is silent as to the price which is to be paid
to the plaintiff during its term, I do not think that it possesses
binding force. As the parties had omitted to make the price a
subject of covenant, in the nature of things, it would have to
be the subject of future agreement, or stipulation." (p. 412.)
[23]In Petze v. Morse Dry Dock & Repair Co. (125 N.Y. App.
Div. 267, 270) the court say: “There is no contract so long as
any essential element is open to negotiation.” In that case a
contract was made by which an employee in addition to
certain specified compensation was to receive 5% of the net
distributable profits of a business and it was further provided
that "the method of accounting to determine the net
distributable profits is to be agreed upon later when the
company's accounts have developed for a better
understanding." The parties never agreed as to the method of
determining the net profits and the plaintiff was discharged
before the expiration of the term. The court in the opinion
say that "the plaintiff could recover for what he had done on
a quantum meruit, and the employment must be deemed to
have commenced with a full understanding on the part of

39

both parties that that was the situation." The judgment of the
Appellate Division was unanimously affirmed without
opinion in this court. (195 N. Y. 584.)
[24]So, this case, while I do not think that the plaintiff can
recover anything as extra work, yet if the work actually
performed as stated was worth more than $40 per week, he
having performed until November 7, 1910, could, on a
proper complaint, recover its value less the amount received.
(See Bluemner v. Garvin, supra; S. C., 124 App. Div. 491; King v.
Broadhurst, 164 App. Div. 689.)
[25]The plaintiff claims that he at least should have been
allowed to go to the jury on the question as to whether he
was entitled to recover at the rate of $40 per week from
November 7, 1911, to December 31, 1911, inclusive. He did
not perform any services for the defendant from November 6
until some time after December 1st, by reason of his illness.
He has not shown just when he offered to return. It appears
that between the time when he offered to return and January
1st he received $50 for other services.
[26]The amount that the plaintiff could recover, therefore, if
any, based upon the agreement to pay $40 per week would be
very small, and he did not present to the court facts from
which it could be computed. His employment by the
defendant was conditional upon his continuing the way he
had been working, getting the defendant out of his trouble
and getting certain unenumerated jobs that were in the office
three years, started. There was nothing in the contract
specifying the length of service except as stated. It was not an
unqualified agreement to continue the plaintiff in his service
until the first of January, and it does not appear whether or
not the special conditions upon which the contract was made
had been performed. Even apart from the question whether
the plaintiff's absence from the defendant's office by reason
of his illness would permit the defendant to refuse to take
him back into his employ, I do not think that on the
testimony as it appears before us it was error to refuse to

40

leave to the jury the question whether the plaintiff was
entitled to recover anything [at] the rate of $40 per week.
[27]The judgment should be affirmed, with costs.
CARDOZO, Judge ([concurring in the judgment in part and]
dissenting [in part]).
[28]I do not think it is true that a promise to pay an employee
a fair share of the profits in addition to his salary is always
and of necessity too vague to be enforced (Noble v. Joseph
Burnett Co., 208 Mass. 75; Silver v. Graves, 210 Mass. 26;
Brennan v. Employers Liability Assurance Corp., Ltd., 213 Mass.
365; Joy v. St. Louis, 138 U.S. 1, 43). The promise must, of
course, appear to have been made with contractual intent
(Henderson Bridge Co. v. McGrath, 134 U.S. 260, 275). But if
that intent is present, it cannot be said from the mere form of
the promise that the estimate of the reward is inherently
impossible. The data essential to measurement may be lacking
in the particular instance, and yet they may conceivably be
supplied. It is possible, for example, that in some occupations
an employee would be able to prove a percentage regulated
by custom. The difficulty in this case is not so much in the
contract as in the evidence. Even if the data required for
computation might conceivably have been supplied,
the plaintiff did not supply them. He would not have supplied
them if all the evidence which he offered, and which the
court excluded, had been received. He has not failed because
the nature of the contract is such that damages are of
necessity incapable of proof. He has failed because he did not
prove them.
[29]There is nothing inconsistent with this view in United Press
v. N. Y. Press Co. (164 N. Y. 406). The case is often cited as
authority for the proposition that an agreement to buy
merchandise at a fair and reasonable price is so indefinite that
an action may not be maintained for its breach in so far as it
is still executory. Nothing of the kind was decided, or with
reason could have been. What the court did was to construe a

41

particular agreement, and to hold that the parties intended to
reserve the price for future adjustment. If instead of reserving
the price for future adjustment, they had manifested an intent
on the one hand to pay and on the other to accept a fair
price, the case is far from holding that a jury could not
determine what such a price would be and assess the damages
accordingly. Such an intent, moreover, might be manifested
not only through express words, but also through reasonable
implication. It was because there was neither an express
statement nor a reasonable implication of such an intent that
the court held the agreement void to the extent that it had
not been executed.
[30]On the ground that the plaintiff failed to supply the data
essential to computation, I concur in the conclusion that
profits were not to be included as an element of damage. I do
not concur, however, in the conclusion that he failed to make
out a case of damage to the extent of his loss of salary. The
amount may be small, but none the less it belongs to him.
The hiring was not at will (Watson v. Gugino, 204 N. Y. 535;
Martin v. N. Y. Life Ins. Co., 148 N. Y. 117). The plain
implication was that it should continue until the end of the
year when the books were to be closed. The evidence would
permit the jury to find that the plaintiff was discharged
without cause, and he is entitled to damages measured by his
salary for the unexpired term.
[31]The judgment should be reversed and a new trial granted,
with costs to abide the event.
2.3.1 Discussion of Varney v. Ditmars
What terms in Varney’s employment agreement are uncertain?
What is the basis for Justice Cardozo’s “dissent”? Does he agree or
disagree with the majority’s ruling on a “fair share of profits”?
Do you see any evidence that the court doubts the parties intended to
form a contract?
Is there any hint of the drafting concern?

42

What is the basis for the many cases cited by the majority? Can you
tell by reading the court’s description of those cases whether they rest
on doubt about the parties’ intent to contract or defects in their
contractual drafting?
2.3.2 Corthell v. Summit Thread Co.
In Corthell v. Summit Thread Co., 132 Me. 94 (1933), an employee
promised to turn over future inventions in return for “reasonable
recognition” from his employer. A written agreement provided that
“the basis and amount of recognition [shall] rest entirely with Summit
Thread Company at all times … to be interpreted in good faith on
the basis of what is reasonable and not technically.” In upholding the
enforceability of this agreement, the court said:
There is no more settled rule of law applicable
to actions based on contracts than that an
agreement, in order to be binding, must be
sufficiently definite to enable the Court to
determine its exact meaning and fix exactly
the legal liability of the parties. Indefiniteness
may relate to the time of performance, the
price to be paid, work to be done, property to
be transferred or other miscellaneous
stipulations of the agreement. If the contract
makes no statement as to the price to be paid,
the law invokes the standard of
reasonableness, and the fair value of the
services or property is recoverable. If the
terms of the agreement are uncertain as to
price, but exclude the supposition that a
reasonable price was intended, no contract
can arise. … [T]he contract of the parties
indicates that they both promised with
“contractual intent,” the one intending to pay
and the other to accept a fair price for the
inventions
turned
over.
“Reasonable
recognition” seems to have meant what was
fair and just between the parties, that is,
reasonable compensation.

43

Id. at 99.
2.3.3 Reconciling Varney and Corthell
Is it possible to reconcile the holdings of Varney and Corthell?
What might explain the differences between the courts’ reaction to
language that appears equally vague in the two agreements?
2.4 Sources of Contract Law
Our discussion to this point has focused on what is known as the
common law of contracts. Originating in judge-made English
common law, the U.S. common law has developed and in some
respects diverged from the English model in the two centuries since
independence. The only fully authoritative statement of common law
rules are the judicial decisions applying those rules. However, the
American Law Institute (ALI) – a prestigious organization of
prominent attorneys, judges and academics – has periodically
published a Restatement of the Law of Contracts and of other
subjects such as torts, agency law, etc. The most recent edition for
contracts, the Restatement (Second), was completed in 1981. Though
formally non-binding, the Restatement (Second) exerts a powerful
influence on judges throughout the country and provides attorneys
with an invaluable compendium of prevailing legal doctrines.
In addition to the common law, it is also essential for a contemporary
contracts lawyer to be knowledgeable about the Uniform Commercial
Code (“the UCC” or “the Code”). The UCC was originally drafted as
a joint project of the National Conference of Commissioners on
Uniform State Laws (NCCUSL) and the ALI. These organizations
offered the UCC to the states for adoption and every state has since
enacted legislation largely incorporating the provisions of Article 2
concerning the sale of goods.
The driving force and principal architect of the Code was Professor
Karl Llewellyn. He sought to modernize and update the law by
encouraging courts to discover the commercial norms that he
thought were imminent in each transaction and industry. As a result,
UCC provisions often make legal rules depend on determining what
is “reasonable” in the circumstances. Thus, we have provisions that

44

refer to a “reasonable price,” to a “reasonable time for delivery,” and
to “reasonable limitations of damages.” One challenge for students
and practitioners is to give content to these apparently amorphous
concepts.
For the purposes of our study of contract law, we need only be
concerned with Article 2, which defines its coverage in § 2-102:
Unless the context otherwise requires, this
Article applies to transactions in goods; it
does not apply to any transaction which
although in the form of an unconditional
contract to sell or present sale is intended to
operate only as a security transaction nor does
this Article impair or repeal any statute
regulating sales to consumers, farmers or
other specified classes of buyers.
The application of the UCC thus depends crucially on the meaning of
the term “goods,” which § 2-103(1)(k) defines as follows:
"Goods" means all things that are movable at
the time of identification to a contract for
sale. The term includes future goods, specially
manufactured goods, the unborn young of
animals, growing crops, and other identified
things attached to realty as described in
Section 2-107. The term does not include
information, the money in which the price is
to be paid, investment securities under Article
8, the subject matter of foreign exchange
transactions, or choses in action.
Section 2-107 elaborates on the coverage of goods to be severed
from realty:
(1) A contract for the sale of minerals or the
like (including oil and gas) or a structure or its
materials to be removed from realty is a
contract for the sale of goods within this
Article if they are to be severed by the seller
but until severance a purported present sale
thereof which is not effective as a transfer of

45

an interest in land is effective only as a
contract to sell.
(2) A contract for the sale apart from the land
of growing crops or other things attached to
realty and capable of severance without
material harm thereto but not described in
subsection (1) or of timber to be cut is a
contract for the sale of goods within this
Article whether the subject matter is to be
severed by the buyer or by the seller even
though it forms part of the realty at the time
of contracting, and the parties can by
identification effect a present sale before
severance.
(3) The provisions of this section are subject
to any third party rights provided by the law
relating to realty records, and the contract for
sale may be executed and recorded as a
document transferring an interest in land and
shall then constitute notice to third parties of
the buyer's rights under the contract for sale.
It is important to understand that the statutory provisions of the
UCC take precedence over the common law for transactions in
goods. Thus, when goods are involved your first thought should be
to determine whether there is an applicable Code provision. Only if
no statutory provision addresses the issue should you consider resort
to the background principles of the common law of contracts. In
contrast, the UCC is inapplicable to transactions that do not involve
goods. The most common examples are contracts for services, real
estate, and intangible rights such as intellectual property.
2.5 Principal Case – D.R. Curtis Co. v. Mathews
Now try applying your developing understanding of indefiniteness
doctrine to the following case.

46

D.R. Curtis, Company v. Matthews
Court of Appeals of Idaho
103 Idaho 776; 653 P.2d 1188 (1982)
WALTERS, C.J.
[1] This case involves the enforceability of a contract for the
sale of goods where the parties left a factor in the price term
to be agreed upon and failed to subsequently agree on the
factor left open. Grant Mathews, a grain farmer, appeals a
judgment holding him in breach of a contract for the sale of
hard red spring wheat, and ordering him to pay $12,450
damages to D.R. Curtis Company. We affirm the judgment.
[2] The respondent, D.R. Curtis Company, is a brokerage
firm in the farm commodity market. As a "middleman"
between producers and exporters of farm commodities,
Curtis Company buys crops directly from a farmer and then
sells the crop to the exporter. Thus, for each contract to
purchase grain from a producer, Curtis Company makes an
interrelated, but independent, agreement to sell the grain to a
grain exporter. When the company deals with hard red
spring wheat for export, the grain is generally sold to large
export companies in the Portland, Oregon ("North Coast"),
exchange. Grain sold in this exchange is delivered to and
shipped from Portland.
[3] In April, 1978, Raleigh Curtis, a grain broker for Curtis
Company, contacted Mathews by telephone to discuss the
purchase of Mathews' hard red spring wheat crop. Mathews
had never before sold his grain to Curtis Company, although
he had sold other crops to the company. Nor had he ever
before dealt in the Portland grain export market. His
experience was limited to the procedures in the domestic
grain market at Ogden, Utah. Raleigh Curtis informed
Mathews that the then current price of hard red spring wheat
at the Portland grain terminal was $3.58 per bushel. That
price was attractive, so Mathews orally agreed to sell 30,000
bushels to Curtis Company.

47

[4] Both Mathews and Curtis Company, from prior dealings
in the hard red spring wheat market, realized that although an
express price per bushel is agreed upon, the price actually to
be paid for the grain is not fixed until the grain is delivered to
market. The actual price is determined, with respect to the
expressed contract price term, by three factors: the protein
content of the grain, the protein "basis" figure, and the
protein "scale." The protein content, i.e., the actual
percentage of protein in the grain, is commonly determined
in the grain market at the time of delivery. The protein
"basis" is a figure ordinarily agreed upon between the broker
and the exporter, at the time they contract, in advance of
delivery. The protein "scale" is commonly determined by the
grain exporter on the day the wheat is delivered to the grain
terminal.
[5] Protein "basis" is a standard against which the actual
protein content is compared. If the protein content coincides
with the fixed protein "basis" figure, then the price paid per
bushel coincides with the price expressed in the contract.
When protein content and protein "basis" do not coincide,
the actual price paid for the grain is determined on the
protein "scale," which runs up and down from the protein
"basis." The "scale" is expressed as cents-per-bushel for each
one-quarter-percent by which the protein content exceeds, or
falls short of, the protein "basis" figure.
[6] Mathews testified that he expected the "basis" figure in
his agreement with Curtis Company to be established by
mutual agreement with Curtis Company. Because Curtis was
unable to ascertain a protein "basis" figure while negotiating
with Mathews, and because protein "scale" was commonly set
by the grain export company on the day the grain was
delivered, protein "basis" and protein "scale" were left open,
to be established later.
[7] On the day after their oral agreement, Raleigh Curtis
signed and mailed a written memorandum to Mathews. It
stated the terms of the agreement as follows: "$3.58 per

48

bushel. Delivered Rail North Coast… . Hard Red Spring
Wheat -- Protein scale to be established." No reference to a
protein "basis" term or to a means of establishing the term
was made. Mathews later testified that because protein "basis"
was not mentioned he understood the written terms of the
contract to mean that a protein "basis" figure was either not
required or was still mutually to be agreed upon. He signed
and returned the memorandum. Curtis Company sold the
quantity of grain commensurate with this purchase to
exporters within twenty-four hours of the purchase.
[8] In September, at harvest time, Curtis Company informed
Mathews that fourteen percent was the protein "basis" figure
for the grain contract. The company had known that a "basis"
of fourteen was required at the time they sold the grain to the
grain export companies. It is not clear why Curtis Company
waited until September to inform Mathews of the fourteen
percent protein "basis" figure. Mathews replied he could not
meet that figure, and he disavowed any contract. Thereafter,
the parties continued to communicate, with Curtis Company
trying to assure itself that Mathews had arranged to deliver
the grain to Portland.
[9] Curtis Company employees went to Mathews' farm in
November to test the protein content of his hard red spring
wheat and to check his progress in arranging to deliver the
grain. When they arrived, Mathews informed them that he
had already sold his grain through the Ogden domestic
market. Curtis Company then filed this suit for breach of
contract.
[10]The trial court determined that the parties had entered
into the oral agreement and had executed the written
memorandum with the intent to enter into a binding contract.
Because Mathews failed to deliver the grain as required by the
contract, the court concluded that Mathews breached the
contract. Curtis Company was awarded $12,450 as the cost of
"cover."

49

[11]On appeal, Mathews contends that the trial court erred in
determining how price was to be determined under the
contract. He further argues that the contract should fail
because it is ambiguous and indefinite. Mathews asserts that
Finding of Fact No. 11 is not supported by substantial and
competent evidence. He alleges the error stems from a failure
to distinguish between protein scale and protein basis.
Assuming that no agreement was reached regarding protein
basis, he urges that the contract is unenforceable because it is
ambiguous and indefinite. He also asserts that the trial court
applied an incorrect measure of damages.
[12]We first address the alleged error in Finding of Fact No.
11. It appears undisputed that both Mathews and Curtis
Company, from prior dealings in the grain market, knew that
protein "scale" was established by the export purchaser on
the date of delivery and at the place of delivery. It is not
disputed that the parties expressly agreed that protein scale
was to be established in this manner. On the other hand, the
record does not show that Mathews and Curtis Company
agreed to accept the "basis" figure fixed in the market.
Consequently, we do not find substantial evidence in the
record to support that part of Finding No. 11 which states
"[that] the contract provided … [for] basis to be established
on the date of delivery which is prevailing in the market at the
place of delivery." We do not conclude, however, that this
error materially affects the ultimate holding of the trial court.
[13]The trial court found that the parties had the requisite
intent to form a binding contract for sale at the time they
entered into the contract. This finding is supported by
competent and substantial evidence and we will not disturb it
on appeal. I.R.C.P. 52(a); Nesbitt v. Wolfkiel, 100 Idaho 396,
598 P.2d 1046 (1979). Parties to a contract for the sale of
goods may make a binding contract for sale even though the
price is not settled, so long as they intend to enter into a
binding contract. I.C. §§ 28-2-305, 28-2-204(3). That is, in the
sale of goods, a contract will not fail on the grounds of

50

indefiniteness when the price term is left open, see I.C. § 28-2305, comment 1, so long as the agreement is entered with the
mutual intent of the parties to make a binding contract.
[14]If the price in such a binding contract is left open by the
parties to be established by later agreement and they fail to
reach later agreement, the parties are still bound to perform
under the contract for the sale of goods. In such a case, the
price is a reasonable price at the time for delivery. I.C. § 28-2305(1)(b).
[15]Here, the protein "basis" was a component of price; and,
therefore it was an essential term of the contract for sale of
the wheat. The term was left open to be established by the
parties at a later date. The fact that this term was left open to
be established, and the parties failed to reach an agreement
on the figure, does not make the contract ambiguous or void
for indefiniteness. It simply means that a reasonable figure
remained to be determined. The record discloses no proof
that a fourteen percent "basis" figure was unreasonable in the
"North Coast" market. We hold that the trial court correctly
determined that Mathews breached the contract for sale of
grain.
[16]In regard to the damages question, the trial court
correctly determined that the proper standard for damages
for nondelivery of the grain was the difference between the
market price at the time the buyer learned of the breach and
the contract price. I.C. § 28-2-713. The trial court found that
Curtis Company learned of the breach on November 6 when
Mathews refused to deliver the grain. The Portland market
price for hard red spring wheat on this date was $3.99½ per
bushel. This was $0.41½ more than the contract price of $
3.58 per bushel. Thus, $0.41½ (damages per bushel)
multiplied by 30,000 bushels gives a figure of $12,450, which
the trial court awarded as damages.
[17]Mathews argues that Curtis Company first learned that
the grain would not be delivered in September when he stated

51

that he was not going to deliver his grain subject to a
fourteen percent "basis" requirement. Thus, he argues, the
trial court erred by using the November 6 market price
instead of September market prices in the computation of
damages. Determination of the date when the buyer learned
of the breach is a question of fact. Conflicting evidence exists
in the record concerning the date when Curtis Company first
learned that Mathews did not intend to deliver his grain
pursuant to the contract. Mathews did inform Curtis
Company in September that he would not agree to the
fourteen percent figure. However, after that time he
continued to communicate by telephone with Curtis
Company employees, and he was still apparently willing to
load his grain on Curtis Company trucks. The trial court
made no mention of the September date in its findings of
fact. The finding of the trial court that the breach occurred
on November 6 is supported by substantial and competent
evidence. Although conflicting evidence does exist, we will
not disturb this finding. J.E.T. Development v. Dorsey Const. Co.,
102 Idaho 863, 642 P.2d 954 (Ct.App.1982).
[18]Finally, Curtis Company requests that it be allowed
recovery of a reasonable attorney fee for defense of this
appeal. The request is made pursuant to I.C. § 12-120(2),
which provides that in any action to recover on a contract
relating to the purchase or sale of goods, the prevailing party
shall be allowed a reasonable attorney fee to be set by the
court, to be taxed and collected as costs. Curtis Company is
the prevailing party both at trial and on this appeal. The
action involves recovery for breach of a contract for the sale
of goods. The request is therefore proper and is granted,
subject to I.A.R. 41. McKee Bros., Ltd. v. Mesa Equipment, Inc.,
102 Idaho 202, 628 P.2d 1036 (1981).
[19]The judgment is affirmed; costs and attorney fees to
respondent, Curtis Company. BURNETT and SWANSTROM, JJ.,
concur.

52

2.5.1 Joseph Martin, Jr., Delicatessen, Inc. v.
Schumacher
In Joseph Martin, Jr., Delicatessen, Inc. v. Schumacher, 52 N.Y.2d 105
(1981), the parties executed a real estate lease containing an option to
renew at a price to be agreed upon. The renewal clause provided that
the “Tenant may renew this lease for an additional period of five
years at annual rentals to be agreed upon; Tenant shall give Landlord
thirty (30) days written notice, to be mailed certified mail, return
receipt requested, of the intention to exercise such right.” The tenant
sought to exercise this option but the landlord demanded a rental rate
for renewal of $900 per month, far in excess of the $650 rate
provided for the final year of the original lease. The tenant sued to
compel the landlord to extend the lease at a “reasonable rate” or “fair
market value.” Although a lower court granted the tenant specific
performance at a “fair” rent, the appellate court reversed. The court
invoked a widely applied rule that a mere “agreement to agree, in
which a material term is left for future negotiations, is
unenforceable.” In the court’s view, it takes at least some evidence of
an agreement on all material terms before a court can step in to
resolve any contractual ambiguity. An agreement to agree
demonstrates to the contrary that the parties were unable to reach an
agreement on that term.
2.5.2 Discussion of D.R. Curtis and Schumacher
Suppose that D.R. Curtis had involved an agreement to rent real
estate or provide services rather than a contract for the sale of goods.
Would the deal be enforceable?
Does Schumacher have anything to teach us about this question?
Why does the contract for the sale of goods in this case end up being
enforced?
In this connection, consider the following provisions of the Uniform
Commercial Code (UCC):
§ 2-204. Formation in General.
(1) A contract for sale of goods may be made
in any manner sufficient to show agreement,

including conduct by both parties which
recognizes the existence of such a contract.
(2) An agreement sufficient to constitute a
contract for sale may be found even though
the moment of its making is undetermined.
(3) Even though one or more terms are left
open a contract for sale does not fail for
indefiniteness if the parties have intended to
make a contract and there is a reasonably
certain basis for giving an appropriate remedy.
§ 2-305. Open Price Term.
(1) The parties if they so intend can conclude
a contract for sale even though the price is
not settled. In such a case the price is a
reasonable price at the time for delivery if
(a) nothing is said as to price; or
(b) the price is left to be agreed by the
parties and they fail to agree; or
(c) the price is to be fixed in terms of
some agreed market or other standard as
set or recorded by a third person or
agency and it is not so set or recorded.
(2) A price to be fixed by the seller or by the
buyer means a price for him to fix in good
faith.
(3) When a price left to be fixed otherwise
than by agreement of the parties fails to be
fixed through fault of one party the other may
at his option treat the contract as cancelled or
himself fix a reasonable price.
(4) Where, however, the parties intend not to
be bound unless the price be fixed or agreed
and it is not fixed or agreed there is no
contract. In such a case the buyer must return
any goods already received or if unable so to
do must pay their reasonable value at the time

54

of delivery and the seller must return any
portion of the price paid on account.
2.5.3 Problem: Price vs. Quantity Under the UCC
As we have seen, the Code allows a court to supply a “reasonable
price” when it determines that the parties intended to have an
enforceable agreement but omitted or failed to agree on a price. See
U.C.C. § 2-305. Similarly, the Code supplies “reasonable” judge-made
defaults for many other missing terms in an agreement. A curious
puzzle, however, is that the UCC contains no provision for supplying
a “reasonable quantity” when the parties fail to specify one.
Moreover, in a section concerned with the formal requirements for
enforcing certain contracts, the Code expressly provides that a
“contract is not enforceable under this subsection beyond the
quantity of good shown in the writing.” See U.C.C. § 2-201.
Try to develop an explanation for this disparate treatment of quantity
and price (along with other terms). Why does the Code appear so
willing to supply a missing price term and simultaneously reluctant to
enforce a contract that omits the quantity?

55

II. The Consideration
Requirement and Alternatives
We began by asking whether the parties have made a promise. Did West
give Bailey sufficient reason to believe that he wished to board
Bascom’s Folly at Bailey’s farm? Was Lucy justified in taking seriously
Zehmer’s decision to sign the contract for the sale of the Ferguson
Farm? Our two most recent principal cases explored whether some
promises are simply too indefinite to be enforced. Either the parties
had no intention of being contractually bound, or the purported
contract gives the court too little information to be able to discern
the substance of the parties’ agreement.
In this chapter, we will examine the doctrines that determine whether courts
will enforce even reasonably definite promises.
1. Consideration Doctrine
Begin by reading the following Restatement (Second) provisions concerning
consideration doctrine:
Restatement (Second) of Contracts
§ 17. Requirement of a Bargain
(1) Except as stated in Subsection (2), the formation
of a contract requires a bargain in which there
is a manifestation of mutual assent to the
exchange and a consideration.
(2) Whether or not there is a bargain, a contract may
be formed under special rules applicable to
formal contracts or under the rules stated in
§§ 82-94.
§ 71. Requirement of Exchange; Types of Exchange
(1) To constitute consideration, a performance or a
return promise must be bargained for.
(2) A performance or return promise is bargained for
if it is sought by the promisor in exchange for

his promise and is given by the promisee in
exchange for that promise.
(3) The performance may consist of
(a) an act other than a promise, or
(b) a forbearance, or
(c) the creation, modification, or destruction of a
legal relation.
(4) The performance or return promise may be given
to the promisor or to some other person. It
may be given by the promisee or by some
other person.
The Restatement defines consideration in terms of exchange, and with the
exceptions noted in § 17(2), requires that a promise be supported by
consideration in order to be legally enforceable. Professor Stanley
Henderson has offered the following explanation for this doctrinal
requirement.
The essential function of consideration is to
determine the types of promises which should
not be enforced. The promise which does not
purport to exact an exchange is singled out by
consideration doctrine as the one least worthy
of enforcement, because it may well have
been given without the care which an
exchange relationship encourages and because
it is least likely to serve a useful economic
function.
Stanley D. Henderson, Promissory Estoppel and the Traditional Contact Doctrine,
78 YALE L.J. 343, 346 (1969). Although we will focus on the
Restatement (Second)’s formulation of the consideration doctrine,
you should also be aware that many older decisions instead analyze
consideration as a benefit to the promisor or a detriment to the
promisee. In our discussion of Hamer v. Sidway, we will try to
reconcile these two distinct ways of talking about consideration.

57

1.1 Principal Case – Hamer v. Sidway
The court in Hamer v. Sidway decided to enforce a rich uncle’s generous
promise to reward his nephew for abstaining from certain vices. As
you read, consider precisely what facts made the uncle’s promise
enforceable.
Hamer v. Sidway
Court of Appeals of New York
124 N.Y. 538, 27 N.E. 256 (1891)
[1]

APPEAL from order of the General Term of the Supreme
Court in the fourth judicial department, made July 1, 1890,
which reversed a judgment in favor of plaintiff entered upon
a decision of the court on trial at Special Term and granted a
new trial.

[2]

This action was brought upon an alleged contract.

[3]

The plaintiff presented a claim to the executor of William E.
Story, Sr., for $5,000 and interest from the 6th day of
February, 1875. She acquired it through several mesne
assignments from William E. Story, 2d. The claim being
rejected by the executor, this action was brought. It appears
that William E. Story, Sr., was the uncle of William E. Story,
2d; that at the celebration of the golden wedding [anniversary]
of Samuel Story and wife, father and mother of William E.
Story, Sr., on the 20th day of March, 1869, in the presence of
the family and invited guests he promised his nephew that if
he would refrain from drinking, using tobacco, swearing and
playing cards or billiards for money until he became twentyone years of age he would pay him a sum of $5,000. The
nephew assented thereto and fully performed the conditions
inducing the promise. When the nephew arrived at the age of
twenty-one years and on the 31st day of January, 1875, he
wrote to his uncle informing him that he had performed his
part of the agreement and had thereby become entitled to the
sum of $5,000. The uncle received the letter and a few days
later and on the sixth of February, he wrote and mailed to his
nephew the following letter:

BUFFALO, Feb. 6, 1875.
W. E. STORY, Jr.:
DEAR NEPHEW--Your letter of the 31st ult. came
to hand all right, saying that you had lived up
to the promise made to me several years ago. I
have no doubt but you have, for which you
shall have five thousand dollars as I promised
you. I had the money in the bank the day you
was 21 years old that I intend for you, and you
shall have the money certain. Now, Willie I do
not intend to interfere with this money in any
way till I think you are capable of taking care
of it and the sooner that time comes the
better it will please me. I would hate very
much to have you start out in some adventure
that you thought all right and lose this money
in one year. The first five thousand dollars
that I got together cost me a heap of hard
work. You would hardly believe me when I
tell you that to obtain this I shoved a
jackplane many a day, butchered three or four
years, then came to this city, and after three
months' perseverence I obtained a situation in
a grocery store. I opened this store early,
closed late, slept in the fourth story of the
building in a room 30 by 40 feet and not a
human being in the building but myself. All
this I done to live as cheap as I could to save
something. I don't want you to take up with
this kind of fare. I was here in the cholera
season '49 and '52 and the deaths averaged 80
to 125 daily and plenty of small-pox. I wanted
to go home, but Mr. Fisk, the gentleman I was
working for, told me if I left then, after it got
healthy he probably would not want me. I
stayed. All the money I have saved I know
just how I got it. It did not come to me in any
mysterious way, and the reason I speak of this
is that money got in this way stops longer

59

with a fellow that gets it with hard knocks
than it does when he finds it. Willie, you are
21 and you have many a thing to learn yet.
This money you have earned much easier than
I did besides acquiring good habits at the
same time and you are quite welcome to the
money; hope you will make good use of it. I
was ten long years getting this together after I
was your age. Now, hoping this will be
satisfactory, I stop. One thing more. Twentyone years ago I bought you 15 sheep. These
sheep were put out to double every four years.
I kept track of them the first eight years; I
have not heard much about them since. Your
father and grandfather promised me that they
would look after them till you were of age.
Have they done so? I hope they have. By this
time you have between five and six hundred
sheep, worth a nice little income this spring.
Willie, I have said much more than I expected
to; hope you can make out what I have
written. To-day is the seventeenth day that I
have not been out of my room, and have had
the doctor as many days. Am a little better today; think I will get out next week. You need
not mention to father, as he always worries
about small matters.
Truly Yours,
W. E. STORY.
P. S.--You can consider this money on interest.
[4]

The nephew received the letter and thereafter consented that
the money should remain with his uncle in accordance with
the terms and conditions of the letters. The uncle died on the
29th day of January, 1887, without having paid over to his
nephew any portion of the said $5,000 and interest.

60

PARKER, J.
[5]

The question which provoked the most discussion by counsel
on this appeal, and which lies at the foundation of plaintiff's
asserted right of recovery, is whether by virtue of a contract
defendant's testator William E. Story became indebted to his
nephew William E. Story, 2d, on his twenty-first birthday in
the sum of five thousand dollars. The trial court found as a
fact that “on the 20th day of March, 1869, …William E. Story
agreed to and with William E. Story, 2d, that if he would
refrain from drinking liquor, using tobacco, swearing, and
playing cards or billiards for money until he should become
21 years of age then he, the said William E. Story, would at
that time pay him, the said William E. Story, 2d, the sum of
$5,000 for such refraining, to which the said William E. Story,
2d, agreed,” and that he “in all things fully performed his part
of said agreement.”

[6]

The defendant contends that the contract was without
consideration to support it, and, therefore, invalid. He asserts
that the promisee by refraining from the use of liquor and
tobacco was not harmed but benefited; that that which he did
was best for him to do independently of his uncle's promise,
and insists that it follows that unless the promisor was
benefited, the contract was without consideration. A
contention, which if well founded, would seem to leave open
for controversy in many cases whether that which the
promisee did or omitted to do was, in fact, of such benefit to
him as to leave no consideration to support the enforcement
of the promisor's agreement. Such a rule could not be
tolerated, and is without foundation in the law. The
Exchequer Chamber, in 1875, defined consideration as
follows: “A valuable consideration in the sense of the law
may consist either in some right, interest, profit or benefit
accruing to the one party, or some forbearance, detriment,
loss or responsibility given, suffered or undertaken by the
other.” Courts “will not ask whether the thing which forms
the consideration does in fact benefit the promisee or a third

61

party, or is of any substantial value to anyone. It is enough
that something is promised, done, forborne or suffered by
the party to whom the promise is made as consideration for
the promise made to him.” (Anson's Prin. of Con. 63.)
[7]

“In general a waiver of any legal right at the request of
another party is a sufficient consideration for a promise.”
(Parsons on Contracts, 444.)

[8]

“Any damage, or suspension, or forbearance of a right will be
sufficient to sustain a promise.” (Kent, vol. 2, 465, 12th ed.)

[9]

Pollock, in his work on contracts, page 166, after citing the
definition given by the Exchequer Chamber already quoted,
says: “The second branch of this judicial description is really
the most important one. Consideration means not so much
that one party is profiting as that the other abandons some
legal right in the present or limits his legal freedom of action
in the future as an inducement for the promise of the first.”

[10]

Now, applying this rule to the facts before us, the promisee
used tobacco, occasionally drank liquor, and he had a legal
right to do so. That right he abandoned for a period of years
upon the strength of the promise of the testator that for such
forbearance he would give him $5,000. We need not speculate
on the effort which may have been required to give up the
use of those stimulants. It is sufficient that he restricted his
lawful freedom of action within certain prescribed limits
upon the faith of his uncle's agreement, and now having fully
performed the conditions imposed, it is of no moment
whether such performance actually proved a benefit to the
promisor, and the court will not inquire into it, but were it a
proper subject of inquiry, we see nothing in this record that
would permit a determination that the uncle was not
benefited in a legal sense. Few cases have been found which
may be said to be precisely in point, but such as have been
support the position we have taken.

[11]

In Shadwell v. Shadwell (9 C. B. [N. S.] 159), an uncle wrote
to his nephew as follows:

62

MY DEAR LANCEY
I am so glad to hear of your intended marriage with
Ellen Nicholl, and as I promised to assist you
at starting, I am happy to tell you that I will
pay to you 150 pounds yearly during my life
and until your annual income derived from
your profession of a chancery barrister shall
amount to 600 guineas, of which your own
admission will be the only evidence that I
shall require.
Your affectionate uncle,
CHARLES SHADWELL.
It was held that the promise was binding and made upon good
consideration.
[12]

In Lakota v. Newton, an unreported case in the Superior
Court of Worcester, Mass., the complaint averred defendant's
promise that “if you (meaning plaintiff) will leave off drinking
for a year I will give you $100,” plaintiff's assent thereto,
performance of the condition by him, and demanded
judgment therefor. Defendant demurred on the ground,
among others, that the plaintiff's declaration did not allege a
valid and sufficient consideration for the agreement of the
defendant. The demurrer was overruled.

[13]

In Talbott v. Stemmons, 12 S. W. Rep. 297, (a Kentucky case
not yet reported), the step-grandmother of the plaintiff made
with him the following agreement: “I do promise and bind
myself to give my grandson, Albert R. Talbott, $500 at my
death, if he will never take another chew of tobacco or smoke
another cigar during my life from this date up to my death,
and if he breaks this pledge he is to refund double the
amount to his mother.” The executor of Mrs. Stemmons
demurred to the complaint on the ground that the agreement
was not based on a sufficient consideration. The demurrer
was sustained and an appeal taken therefrom to the Court of
Appeals, where the decision of the court below was reversed.

63

In the opinion of the court it is said that “the right to use and
enjoy the use of tobacco was a right that belonged to the
plaintiff and not forbidden by law. The abandonment of its
use may have saved him money or contributed to his health,
nevertheless, the surrender of that right caused the promise,
and having the right to contract with reference to the subjectmatter, the abandonment of the use was a sufficient
consideration to uphold the promise.” Abstinence from the
use of intoxicating liquors was held to furnish a good
consideration for a promissory note in Lindell v. Rokes (60
Mo. 249).…
[14]

The order appealed from should be reversed and the
judgment of the Special Term affirmed, with costs payable
out of the estate.
1.1.1 The Benefit-Detriment Test

We have seen that the Restatement (Second) § 71 frames consideration in
terms of bargain and exchange. Here is how one court reconciled this
modern formulation with the traditional discussion of benefits and
detriments.
The words “benefit” and “detriment” in contract
cases involving consideration have technical
meanings. “Detriment” as used in determining
the sufficiency of consideration to support a
contract means “’legal detriment’ as
distinguished from detriment in fact. It means
giving up something which immediately prior
thereto the promisee was privileged to retain,
or doing or refraining from doing something
which he was then privileged not to do, or not
to refrain from doing.” (Hamilton Bancshares,
Inc. v. Leroy (1985), 131 Ill. App. 3d 907, 913,
quoting 1 Willison, Contracts § 102A, at 380382 (3d ed. 1957).) For example, a promise to
give up smoking is also a legal detriment and
sufficient consideration to support a contract.

64

Davies v. Martel Laboratory Services, Inc., 189 Ill. App. 3d 694, 545 N.E.2d 475,
477 (1989).
1.1.2 Consideration and Motive
It may be tempting to focus on a party’s motive for acting in determining
whether an act can or cannot serve as consideration. The following
excerpt from OLIVER WENDELL HOLMES, THE COMMON LAW 29394 (1887) describes a more subtle role for motive.
It is said that consideration must not be confounded
with motive. It is true that it must not be
confounded with what may be the prevailing
or chief motive in actual fact. A man may
promise to paint a picture for five hundred
dollars, while his chief motive may be a desire
for fame. A consideration may be given and
accepted, in fact, solely for the purpose of
making a promise binding. But, nevertheless,
it is the essence of consideration, that, by the
terms of the agreement, it is given and
accepted as the motive or inducement of the
promise. Conversely, the promise must be
made and accepted as the conventional
motive or inducement for furnishing the
consideration. The root of the whole matter is
the relation of reciprocal conventional
inducement, each for the other between
consideration and promise.
1.1.3 Discussion of Hamer v. Sidway
Why does Uncle William’s executor resist paying Willie the $5,000 plus
interest? What is the estate’s argument against enforcement of this
promise?
Notice that the court discussed consideration in terms of benefits and
detriments. Under this traditional understanding of the doctrine, why
does the plaintiff prevail?
Now consider the modern definition of consideration in Restatement
(Second) § 71. How would the plaintiff argue for enforcement under
this version of the doctrine?

65

1.2 Principal Case – St. Peter v. Pioneer Theatre
In the following case, as in Hamer, the court chooses to enforce a promise.
Try to decide whether the court’s rationale for enforcement in St.
Peter v. Pioneer Theatre differs from the reasoning in Hamer. Also notice
that the court’s opinion exemplifies the sort of tedious legal writing
that you should strive not to emulate in your own writing.
St. Peter v. Pioneer Theatre Corp.
Supreme Court of Iowa
227 Iowa 1391, 291 N.W. 164 (1940)
MILLER, Justice.
[1]

This controversy involves a drawing at a theatre under an
arrangement designated as “bank night”, not identical with,
but substantially similar to the arrangement involved in the
controversy heretofore presented to this court by the case of
State v. Hundling, 220 Iowa 1369, 264 N.W. 608, 103 A.L.R.
861. In that case, we held that the arrangement was not a
lottery in violation of the provisions of Section 13218 of the
Code, 1931, and that the proprietor of the theatre was not
subject to criminal prosecution. In this case, we are
confronted with the question whether the arrangement is
such that one, to whom the prize is awarded, has a cause of
action to enforce the payment thereof.

[2]

Plaintiff's petition alleges that the Pioneer Theatre
Corporation operates a theatre at Jefferson, Iowa, known as
the Iowa Theatre, and that the defendant Parkinson was at all
times material herein manager of such theatre. The bank
night drawing by defendants was conducted on Wednesday
evening, at about 9 p.m. On December 21, 1938, the prize or
purse was advertised by defendants in the amount of $275. At
about 9 p.m., plaintiff and her husband were outside the
theatre when an agent of the defendants announced that
plaintiff's name had been called. Plaintiff immediately went
into the theatre and made demand upon the manager, who
refused to pay her the prize or purse, although plaintiff made
demand therefor within the three minutes allowed by

defendants. Plaintiff demanded judgment for the $275 and
costs.
[3]

In count II of the plaintiff's petition, plaintiff alleged that her
husband's name was drawn, he presented himself within three
minutes, demanded the $275 and payment was refused, if he
was not within the allotted time it was due to acts of
defendants, her husband assigned his claim to plaintiff and
plaintiff demanded judgment as such assignee.

[4]

Defendants' answer admitted that the Pioneer Theatre
Corporation is operating the Iowa Theatre at Jefferson, Iowa,
and that the defendant Parkinson is and has been for more
than five years manager of said Iowa Theatre for the
corporate defendant. The answer denied all other allegations
of both counts of the petition.

[5]

The only witnesses to testify at the trial were the plaintiff and
her husband. Their testimony is not in conflict. Accordingly,
no disputed question of fact is presented, only questions of
law.

[6]

They testified that each had signed the bank night register,
plaintiff's number was 6396, her husband's number 212. The
husband signed the register at the express invitation and
request of Parkinson. Plaintiff signed the register later at the
theatre in the presence of an usher. Plaintiff attended every
bank night, often accompanied by her husband. Sometimes
they attended as patrons of the theatre. Other times they
stood on the sidewalk outside. On the occasions when they
remained on the sidewalk outside the theatre, one Alice Kafer
habitually announced the name that had been drawn inside
the theatre. The only other person seen by them to make
such announcement was Parkinson.

[7]

On the evening of December 21, 1938, plaintiff and her
husband were on the sidewalk in front of the theatre. They
observed a sign reading “Bank Night $275”. About 9 o'clock
Alice Kafer came out and said to plaintiff, “Hurry up Mrs. St.
Peter, your name is called.” Plaintiff entered the theatre and

67

called to Parkinson. He came back and said, “I am sorry, but
it was your husband's name that was called, where is your
husband?” She said, “He is right behind me,” turned around
and motioned to him and said, “It's your name that was
called.” As he started toward them, the lights went out and in
the darkness they lost track of Parkinson. They sent an usher
to look for him. When Parkinson came out and approached
them he said to plaintiff's husband, “You are too late, just
one second too late.” Mr. St. Peter said, “You have a pretty
good watch.” Parkinson replied, “One second is just as good
as a week.” Mr. St. Peter said, “Why don't you call the name
outside like you do inside?” Parkinson replied, “I have a lady
hired to call the name out.” When asked who she was, he
said, “It's none of your business.” When told that Mr. St.
Peter intended to see a lawyer, Parkinson stated, “That is
what we want you to do; the law is backing us up on our
side.” Plaintiff and her husband then left the theatre.
Plaintiff's husband testified that he assigned his claim to the
plaintiff before the action was commenced.
[8]

At the close of plaintiff's evidence, which consisted solely of
her testimony, that of her husband, and defendants' bank
night register, defendants made a motion for a directed
verdict on seven grounds, to wit: (1) there was no adequate or
legal consideration for the claimed promise to give the alleged
purse, (2) there was no evidence that Alice Kafer was
employed by or in any manner authorized by defendants to
announce the winner of the drawing, and defendants were
not bound by her statements, (3) the most that could be
claimed for plaintiff's alleged cause of action was a mere
executory agreement to make a gift upon the happening of
certain events without legal or adequate consideration, and no
recovery could be had, (4) if a verdict were returned for
plaintiff under the evidence offered, it would be the duty of
the court to set the same aside, (5) there was no evidence that
either plaintiff or her husband claimed the purse within the
time limit fixed by defendants, (6) there was no relevant,

68

competent or material proof that the name of either plaintiff
or her husband was drawn, (7) if there is any legal or
sufficient consideration for the promise sought to be
enforced, then such consideration would constitute the
transaction a lottery and, therefore, an illegal transaction upon
which no recovery could be had.
[9]

The court sustained the motion generally. A verdict for the
defendants was returned accordingly and judgment was
entered dismissing the action at plaintiff's costs. Plaintiff
appeals, assigning as error the sustaining of the motion and
the entry of judgment pursuant thereto.
I.

[10]

Since the motion was sustained generally, it is incumbent
upon appellant, before she would be entitled to a reversal at
our hands, to establish that the motion was not good upon
any ground thereof. People's Trust & Savings Bank v. Smith,
212 Iowa 124, 126, 236 N.W. 30, 31; Slippy Eng. Corp. v.
City of Grinnell, 226 Iowa 1293, 286 N.W. 508, 513.
Realizing such burden, and undertaking to discharge the
same, appellant has made seven assignments of error, each
attacking a similarly numbered paragraph of the motion for
directed verdict.
II.

[11]

Appellant's assignments of error Nos. 1, 3 and 7, attacking
paragraphs 1, 3 and 7 of the motion for directed verdict, are
definitely related to each other, and will be considered
together. In such consideration, we are faced at the outset
with our decision in the case of State v. Hundling, 220 Iowa
1369, 264 N.W. 608, 103 A.L.R. 861, heretofore referred to,
wherein we held that an arrangement such as is involved
herein does not constitute a lottery, and that the proprietor of
the theatre is not subject to criminal prosecution on account
thereof. In defining a lottery, we state at page 1370 of 220
Iowa, at page 609 of 264 N.W., 103 A.L.R. 861, as follows:
“The giving away of property or prizes is not unlawful, nor is

69

the gift made unlawful by the fact that the recipient is
determined by lot. Our statute provides that the recipient of a
public office may be determined by lot in certain cases where
there is a tie vote. Section 883, Code 1931. To constitute a
lottery there must be a further element, and that is the
payment of a valuable consideration for the chance to receive
the prize. Thus, it is quite generally recognized that there are
three elements necessary to constitute a lottery: First, a prize
to be given; second, upon a contingency to be determined by
chance; and, third, to a person who has paid some valuable
consideration or hazarded something of value for the
chance.”
[12]

In applying such definition to the facts presented in that case,
we state at page 1371 of 220 Iowa, at page 609 of 264 N.W.,
103 A.L.R. 861, as follows:
The term “lottery,” as popularly and generally used,
refers to a gambling scheme in which chances
are sold or disposed of for value and the sums
thus paid are hazarded in the hope of winning
a much larger sum. That is the predominant
characteristic of lotteries which has become
known to history and is the source of the evil
which attends a lottery, in that it arouses the
gambling spirit and leads people to hazard
their substance on a mere chance. It is
undoubtedly the evil against which our statute
is directed. The provisions of the statute
making it a crime to have possession of lottery
tickets with intent to sell or dispose of them
indicates not only what is regarded as
characteristic of a lottery, but it indicates the
particular incident of a lottery which is
regarded as an evil. To have a lottery,
therefore, he who has the chance to win the
prize must pay, or agree to pay, something of
value for that chance.

70

In the particular scheme under consideration here,
there is no question but [that] two elements of
a lottery are present, first, a prize, and, second,
a determination of the recipient by lot.
Difficulty arises in the third element, namely,
the payment of some valuable consideration
for the chance by the holder thereof. The
holder of the chance to win the prize in the
case at bar was required to do two things in
order to be eligible to receive the prize, first,
to sign his name in the book, and, second, be
in such proximity to the theater as that he
could claim the prize within two and one-half
minutes after his name was announced. He
was not required to purchase a ticket of
admission to the theater either as a condition
to signing the registration book or claiming
the prize when his name was drawn. In other
words, paying admission to the theater added
nothing to the chance. Where then is the
payment by the holder of the chance of a
valuable consideration for the chance, which
is necessary in order to make the scheme a
lottery?
[13]

In holding that there was not such a valuable consideration as
would constitute the arrangement a lottery, we state at page
1372 of 220 Iowa, at page 610 of 264 N.W., 103 A.L.R. 861,
as follows: “It is urged on behalf of the state that the
defendant theater manager gained some benefit, or hoped to
gain some benefit, from the scheme in the way of increased
attendance at his theater, and that this would afford the
consideration required. If it be conceded that the attendance
at the theater on the particular night that the prize was to be
given away was stimulated by reason of the scheme, it is
difficult to see how that would make the scheme a lottery.
The question is not whether the donor of the prize makes a
profit in some remote and indirect way, but, rather, whether
those who have a chance at the prize pay anything of value

71

for that chance. Every scheme of advertising, including the
giving away of premiums and prizes, naturally has for its
object, not purely a philanthropic purpose, but increased
business….Profit accruing remotely and indirectly to the
person who gives the prize is not a substitute for the
requirement that he who has the chance to win the prize must
pay a valuable consideration therefor, in order to make the
scheme a lottery.”
[14]

Appellees rely upon the language above quoted to support
their contention that the arrangement involved in both cases
constitutes merely an offer to make a gift, which is not
supported by a valuable consideration and is, therefore,
unenforceable.

[15]

In 12 American Jurisprudence, pages 564 and 565, in Section
72, it is stated, “It is well settled, however, that ordinarily
consideration is an essential element of a simple contract, and
want or lack of consideration is an excuse for
nonperformance of a promise.” It is also stated, “The policy
of the courts in requiring a consideration for the maintenance
of an action of assumpsit appears to be to prevent the
enforcement of gratuitous promises.” Such principles have
been recognized by this court. In the case of Farlow v.
Farlow, 154 Iowa 647, 135 N.W. 1, we held that a promise to
make a gift is without consideration and not enforceable. See
also, Lanfier v. Lanfier, Iowa, 288 N.W. 104.

[16]

Appellees contend that the foregoing principles, considered
with our statements in State v. Hundling, supra, show that this
action is based upon a promise that cannot be enforced. In
the Hundling case, we state, “The giving away of property or
prizes is not unlawful,” and, “profit accruing remotely and
indirectly to the person who gives the prize is not a substitute
for the requirement that he who has a chance to win the prize
must pay a valuable consideration therefor.” Appellees
contend that these pronouncements commit us to the
proposition that the arrangement involved herein constituted
nothing more than a promise to make a gift which is not

72

supported by a legal consideration, and, accordingly, is not
enforceable. We are unable to agree with the contentions of
appellees.
[17]

At the outset, it is important to bear in mind that the plaintiff
herein seeks to recover on a unilateral contract. A bilateral
contract is one in which two promises are made; the promise
of each party to the contract is consideration for the promise
of the other party. In a unilateral contract, only one party
makes a promise. If that promise is made contingent upon
the other party doing some act, which he is not under legal
obligation to do, or forbearing an action which he has a legal
right to take, then such affirmative act or forbearance
constitutes the consideration for and acceptance of the
promise.

[18]

In discussing the difference between bilateral contracts and
unilateral contracts, this court, in the case of Port Huron
Mach. Co. v. Wohlers, 207 Iowa 826, 829, 221 N.W. 843, 844,
states as follows:
The law recognizes, as a matter of classification, two
kinds of contracts—unilateral and bilateral. In
the case at bar a typical example of unilateral
contract is found, since it is universally agreed
that a “unilateral contract” is one in which no
promisor receives a promise as consideration,
whereas, in a “bilateral contract” there are
mutual promises between the two parties to
the contract. This matter of definition has
recently received careful consideration by the
American Law Institute and may be found in
the Restatement of the Law of Contracts.
Proposed Final Draft No. 1 (April 18, 1928)
p. 17, § 12.
In the instant case the offer of the defendant must
be viewed as a promise. It is promissory in
terms. The rule is well stated by Prof.
Williston: A promise which the promisor
should reasonably expect to induce action or

73

forbearance of a definite and substantial
character on the part of the promisee, and
which does induce such action or forbearance,
is binding if injustice can be avoided only by
enforcement of the promise. See Williston on
Contracts, vol. 1, § 139. Clearly the instant
offer signed by the defendant was of this
character. Appellant, however, contends that
there was no acceptance of the offer. Words
are not the only medium of expression of
mutual assent. An offer may invite an
acceptance to be made by merely an
affirmative answer or by performing a specific
act. True, if an act other than a promise is
requested, no contract exists until what is
requested is performed or tendered in whole
or in part. We are here dealing with a
unilateral contract, and the act requested and
performed as consideration for the contract
indicates acceptance as well as furnishes the
consideration.
[19]

The case of Scott v. People's Monthly Co., 209 Iowa 503,
508, 228 N.W. 263, 265, 67 A.L.R. 413, involved an action for
a $1,000 prize offered in a “Word-building Contest”. We
there state:
In 34 Cyc. 1731, we find the following apt language:
“An offer of or promise to pay a reward is a
proposal merely or a conditional promise, on
the part of the offeror, and not a
consummated contract. It may be said to be in
effect the offer of a promise for an act, and
the offer becomes a binding contract when
the act is done or the service rendered in
accordance with the terms of the offer.”
It is the doing of the act in accordance with the
terms and conditions of the offer which
completes the contract. 34 Cyc. 1738. In other
words, to make a binding and enforceable

74

contract, the act must be done in accordance
with the terms and conditions of the offer. 34
Cyc. 1742. See, also, 13 Corpus Juris 275; 13
C.J. 379; 13 C.J. 281-283; 13 C.J. 289; Baker v.
Johnson County, 37 Iowa 186; Breen v.
Mayne, 141 Iowa 399, 118 N.W. 441.
[20]

The principles applicable to the question of the adequacy of
the consideration are clearly and concisely stated by Chief
Justice Wright in the early case of Blake v. Blake, 7 Iowa 46,
51, as follows: “The essence and requisite of every
consideration is, that it should create some benefit to the
party promising, or some trouble, prejudice, or inconvenience
to the party to whom the promise is made. Whenever,
therefore, any injury to the one party, or any benefit to the
other, springs from a consideration, it is sufficient to support
a contract. Each party to a contract may, ordinarily, exercise
his own discretion, as to the adequacy of the consideration;
and if the agreement be made bona fide, it matters not how
insignificant the benefit may apparently be to the promissor,
or how slight the inconvenience or damage appear to be to
the promisee, provided it be susceptible of legal estimation.
Story on Contracts, section 431. Of course, however, if the
inadequacy is so gross as to create a presumption of fraud,
the contract founded thereon would not be enforced. But,
even then, it is the fraud which is thereby indicated, and not
the inadequacy of consideration, which invalidates the
contract.”

[21]

The principles announced in the above quotation have been
recognized and applied by us in our later decisions. State ex
rel. v. American Bonding & Casualty Co., 213 Iowa 200, 206,
238 N.W. 726; Edwards v. Foley, 187 Iowa 5, 9, 173 N.W.
914; Harlan v. Harlan, 102 Iowa 701, 704, 72 N.W. 286.

[22]

Applying the principles above reviewed, it is readily apparent
that, in this action on a unilateral contract, it was necessary
for the plaintiff to show that a promise had been made which
might be accepted by the doing of an act, which act would

75

constitute consideration for the promise and performance of
the contract. There is no basis for any claim of fraud herein.
Plaintiff had nothing to do with inducing the defendants'
promise. That promise was voluntarily and deliberately made.
Defendants exercised their own discretion in determining the
adequacy of the consideration for their promise. If the
plaintiff did the acts called for by that promise, defendants
cannot complain of the adequacy of the consideration.
[23]

Of course, it is fundamental that the act which is asserted as
the consideration for acceptance and performance of a
unilateral contract must be an act which the party sought to
be bound bargained for, and the acts must have been induced
by the promise made. Appellees contend that the facts are
wholly insufficient to meet such requirements, contending as
follows: “Although the action of Appellant in writing her
name or standing in front of the theater might under some
circumstances be such an act as would furnish a consideration
for a promise, yet under the facts in the case at bar,…no
reasonable person could say that the requested acts were
actually bargained for in a legal sense so as to give rise to an
enforceable promise.”

[24]

We are unable to concur in the contentions of counsel above
quoted. We think that the requested acts were bargained for.
We see nothing unreasonable in such holding. If there is
anything unreasonable in this phase of the case, it would
appear to be the contentions of counsel.

[25]

This brings us to the proposition raised by paragraph 7 of the
motion for directed verdict, wherein it is asserted that, if there
was a legal consideration for the promise sought to be
enforced, then such consideration would constitute the
transaction a lottery. To sustain such contention would
require us to overrule State v. Hundling, supra, and to overrule
such contention requires a differentiating of that case from
this case. We think that the two questions are different and
may be logically distinguished.

76

[26]

In the Hundling case, we point out that the source of the evil
which attends a lottery is that it arouses the gambling spirit
and leads people to hazard their substance on a mere chance.
Accordingly, it is vitally necessary to constitute a lottery that
one who has the chance to win the prize must pay something
of value for that chance. The value of the consideration, from
a monetary standpoint, is the essence of the crime. However,
in a civil action to enforce the promise to pay a prize, the
monetary value of the consideration is in no wise controlling.
It is only necessary that the act done be that which the
promisor specified. The sufficiency of the consideration lies
wholly within the discretion of the one who offers to pay the
prize. “It matters not how insignificant the benefit may
apparently be to the promisor, or how slight the
inconvenience or damage appear to be to the promisee,
provided it be susceptible of legal estimation.” Blake v. Blake,
supra. Accordingly, it is entirely possible that the act, specified
by the promisor as being sufficient in his discretion to
constitute consideration for and acceptance of his promise,
might have no monetary value and yet constitute a legal
consideration for the promise. Under such circumstances, the
arrangement is not a lottery. The promoter of the scheme
cannot be prosecuted criminally. But, if the act specified is
done, the unilateral contract is supported by a consideration,
and, having been performed by the party doing the act, can
be enforced against the party making the promise. We hold
that such is the situation here. There is no merit in grounds 1,
3 and 7 of the motion for directed verdict.
III.

[27]

Appellant's second assignment of error challenges paragraph
2 of the motion for directed verdict, which asserted that the
evidence was insufficient to establish that Alice Kafer was
employed by or authorized by defendants to announce the
winner of the drawing, and that defendants were not bound
by her statements. The answer admitted that Parkinson was
manager of the theatre. As manager of the theatre, he

77

asserted that he had a lady hired to call out the name outside
the theatre. This assertion upon his part is binding upon the
defendants. The evidence shows that the only person who
called out the name other than Parkinson was Alice Kafer,
and that she habitually announced the name that had been
drawn on prior occasions. The evidence was sufficient to
establish her agency and to make her announcement binding
on defendants.
IV.
[28]

Appellants' fifth assignment of error challenges paragraph 5
of the motion for directed verdict, which asserts that there
was no evidence that either plaintiff or her husband claimed
the purse within the time limit fixed by defendants. The
evidence shows that, when the plaintiff claimed the prize,
Parkinson said, “I am sorry, but it was your husband's name
that was called, where is your husband?” When her husband
came, he said to him, “You are too late, just one second too
late.” Obviously, under Parkinson's statement, plaintiff
claimed the prize in time. If her husband was the one entitled
to it, the delay on his part was due to the defendants' act in
permitting their agent, Alice Kafer, to announce the wrong
name outside the theatre. Under such circumstances,
defendants are estopped to claim the advantage of the one
second delay. The basis for such estoppel was pleaded in the
petition. It must be enforced against defendants.
V.

[29]

Appellant's sixth assignment of error challenges paragraph 6
of the motion for directed verdict, which asserted that no
relevant, competent, or material proof tended to establish
that the name of either the plaintiff or her husband was
drawn. Plaintiff's name was announced by one agent, her
husband's name by another agent, both of whom were in a
position to bind the defendants. There is no merit in this
ground of the motion.
VI.

78

[30]

Appellant's fourth assignment of error attacks paragraph 4 of
the motion for directed verdict, which is a blanket statement
that under the evidence it would be the duty of the court to
set aside a verdict for the plaintiff. The disposition of the
other propositions herein demonstrates that there is no merit
in this ground of the motion.

[31]

All of appellant's assignments of error are well grounded. No
ground of the motion for directed verdict was sufficient to
warrant a sustaining of the motion. The court's ruling was
erroneous.

The judgment entered pursuant thereto must be and it is reversed.
1.2.1 The Legality of “Bank Nights” in Iowa
In State v. Hundling, discussed above in St. Peter, the Iowa Supreme Court
held that participants in a Bank Night contest had not given valuable
consideration within the meaning of the state’s criminal statute
prohibiting lotteries. Several decades later, the same court reversed
itself and ruled that Bank Nights violated Iowa lottery laws. For a
detailed history of the Bank Night litigation, see Annotation, 103
A.L.R. 866; 109 A.L.R. 709; 113 A.L.R. 1121.
1.2.2 Discussion of St. Peter v. Pioneer Theatre
Is the alleged contract in this case bilateral or unilateral? What do you
suppose that those terms mean?
How would you apply the bargain theory of consideration to the facts of
St. Peter v. Pioneer Theatre?
Consider whether there is anything fishy about Pioneer Theatre’s
arguments. Do you see any problem with arguing that the
promotional scheme is not an illegal lottery while also maintaining
that the Bank Night prize is merely an unenforceable promise to give
a gift?
1.2.3 Problem on Consideration
Consider the following variation on Hamer v. Sidway. Suppose that New
York state law made it illegal for Willie to drink, smoke or gamble

79

before the age of 21. Uncle William offers, and Willie accepts, $5,000
to abstain from these vices until age 21.
Would this promise be enforceable under the language of the Hamer
decision?
What about under the principles of Restatement (Second) § 71?
Can you think of any reason(s) that a court might be reluctant to enforce in
these circumstances?
Suppose now that the agreement concerns armed robbery and homicide
instead. New York state law makes it illegal to commit armed robbery
or homicide. Uncle William offers, and Willie accepts, $5,000 to
abstain from armed robbery and homicide until age 21.
How would you expect a court to analyze this promise?
2. Bargain or Gift?
Our analysis of consideration has thus far introduced the benefit-detriment
test used in Hamer v. Sidway as well as the more modern bargain
theory of consideration, which is described in Restatement (Second)
§ 71 and applied in St. Peter v. Pioneer Theatre. We have also explored
the relationship between these two versions of consideration
doctrine. When parties feel the need to bargain, it is ordinarily
because they each hope to obtain a benefit that the other party
regards as a detriment. Thus, the existence of a bargain usually
implies the existence of both a benefit to the promisor and a
detriment for the promisee.
The cases that follow will allow us to refine our understanding of the rules
concerning consideration. As we will see, consideration doctrine
polices the line between enforceable bargains and unenforceable
promises to make gifts. Consideration also can be understood as a
legal formality.
Professor Lon Fuller proposed that consideration doctrine serves four
important objectives: an evidentiary function, a cautionary function, a
deterrent function and a channeling function. See Lon Fuller,
Consideration and Form, 41 COLUM. L. REV. 799, 800-802 (1941).
According to Fuller, satisfying the formal requirement of

80

consideration provides evidentiary assurance about the existence of
an agreement. This legal formality also has the potential to check rash
or impulsive action and prevent parties from assuming legally
enforceable obligations without sufficient deliberation. Finally, the
consideration requirement allows parties to choose a legally binding
form for certain important promises. Fuller sought to explain this
final channeling function of legal formalities with an analogy to the
use of language.
One who wishes to communicate his thoughts to
others must force the raw material of meaning
into defined and recognizable channels; he
must reduce the fleeting entities of wordless
thought to the patterns of conventional
speech. One planning a legal transaction faces
a similar problem. His mind first conceives an
economic or sentimental objective, or, more
usually, a set of overlapping objectives. He
must then, with or without the aid of a lawyer,
cast about for the legal transaction (written
memorandum,
sealed contract,
lease,
conveyance of the fee, etc.) which will most
nearly accomplish all these objectives. Just as
the use of language contains dangers for the
uninitiated, so legal forms are safe only in the
hands of those who are familiar with their
effect ….
Id. at 801.
2.1 Principal Case – Kirksey v. Kirksey
We begin with a short and somewhat mysterious case involving a relative’s
promise to give a widow a comfortable place to live.
Kirksey v. Kirksey
Supreme Court of Alabama
8 Ala. 131 (1845)
[1]

Assumpsit by the defendant, against the plaintiff in error. The
question is presented in this Court, upon a case agreed, which
shows the following facts:

81

[2]

The plaintiff was the wife of defendant's brother, but had for
some time been a widow, and had several children. In 1840,
the plaintiff resided on public land, under a contract of lease,
she had held over, and was comfortably settled, and would
have attempted to secure the land she lived on. The
defendant resided in Talladega county, some sixty, or seventy
miles off. On the 10th October, 1840, he wrote to her the
following letter:
Dear sister Antillico--Much to my mortification, I
heard, that brother Henry was dead, and one
of his children. I know that your situation is
one of grief, and difficulty. You had a bad
chance before, but a great deal worse now. I
should like to come and see you, but cannot
with convenience at present. …I do not know
whether you have a preference on the place
you live on, or not. If you had, I would advise
you to obtain your preference, and sell the
land and quit the country, as I understand it is
very unhealthy, and I know society is very
bad. If you will come down and see me, I will
let you have a place to raise your family, and I
have more open land than I can tend; and on
the account of your situation, and that of your
family, I feel like I want you and the children
to do well.

[3]

Within a month or two after the receipt of this letter, the
plaintiff abandoned her possession, without disposing of it,
and removed with her family, to the residence of the
defendant, who put her in comfortable houses, and gave her
land to cultivate for two years, at the end of which time he
notified her to remove, and put her in a house, not
comfortable, in the woods, which he afterwards required her
to leave.

[4]

A verdict being found for the plaintiff, for two hundred
dollars, the above facts were agreed, and if they will sustain

82

the action, the judgment is to be affirmed, otherwise it is to
be reversed.
ORMOND, J.
[5]

The inclination of my mind, is, that the loss and
inconvenience, which the plaintiff sustained in breaking up,
and moving to the defendant's, a distance of sixty miles, is a
sufficient consideration to support the promise, to furnish
her with a house, and land to cultivate, until she could raise
her family. My brothers, however think, that the promise on
the part of the defendant, was a mere gratuity, and that an
action will not lie for its breach. The judgment of the Court
below must therefore be reversed, pursuant to the agreement
of the parties.
2.1.1 The Law of Gifts

The court in Kirksey concluded that Isaac Kirksey’s promise to give his
sister-in-law a place to live was “a mere gratuity.” Here is what
another court had to say about what a donor must do to make a gift
enforceable:
A gift is a contract without valid consideration, and,
to be valid, must be executed. A valid gift is
therefore a contract executed. It is to be
executed by the actual delivery by the donor
to the donee, or to someone for him, of the
thing given or by the delivery of the means of
obtaining the subject of the gift, without
further act of the donor to enable the donee
to reduce it to his possession. “The intention
to give must be accompanied by a delivery,
and the delivery must be made with the
intention to give.” Otherwise there is only an
intention or promise to give, which, being
gratuitous, would be a mere nullity. Delivery
of possession of the thing given, or of the
means of obtaining it so as to make the
disposal of it irrevocable, is indispensable to a
valid gift.

83

Spooner’s Administrator v. Hilbish’s Excecutor, 23 S.E. 751, 753 (Va. 1895).
2.1.2 Williston’s Tramp and Conditional Gifts
It is something of a puzzle in Kirksey that the trouble and inconvenience
Antillico suffered in moving her family was not sufficient
consideration to support her brother-in-law’s promise. Resolving this
puzzle requires us to determine whether what Antillico did was the
price of a bargain with Isaac or merely a condition precedent to
receiving a gift. Professor Samuel Williston used the following
hypothetical to distinguish contractual consideration from a
conditional gift:
If a benevolent man says to a tramp: “If you go
around the corner to the clothing shop there,
you may purchase an overcoat on my credit,”
no reasonable person would understand that
the short walk was requested as consideration
for the promise, but that in the event of the
tramp going to the shop the promisor would
make him a gift. Yet the walk to the shop is in
its nature capable of being consideration. It is
a legal detriment to the tramp to make the
walk, and the only reason why the walk is not
consideration is because on a reasonable
construction it must be held that the walk was
not requested as the price of the promise, but
was merely a condition of a gratuitous
promise. It is often difficult to determine
whether words of condition in a promise
indicate a request for consideration or state a
mere condition in a gratuitous promise. An
aid, though not a conclusive test in
determining which construction of the
promise is more reasonable is an inquiry
whether the happening of the condition will
be a benefit to the promisor. If so, it is a fair
inference that the happening was requested as
a consideration. On the other hand, if, as in
the case of the tramp stated above, the
happening of the condition will be not only of

84

no benefit to the promisor but is obviously
merely for the purpose of enabling the
promisee to receive a gift, the happening of
the event on which the promise is conditional,
though brought about by the promisee in
reliance on the promise, will not properly be
construed as consideration. In case of doubt
where the promisee has incurred a detriment
on the faith of the promise, courts will
naturally be loath to regard the promise as a
mere gratuity and the detriment incurred as
merely a condition. But in some cases it is so
clear that a conditional promise was intended
even though the promisee has incurred a
detriment, the promise has been held
unenforceable.
1 Samuel Williston, The Law of Contracts § 112 (1922).
2.1.3 The Story of Kirksey v. Kirksey
Some commentators have suggested that perhaps Isaac Kirksey had
romantic designs on his widowed sister-in-law and only evicted her
when the relationship soured. Others have argued that he sought
financial rather than romantic advantage by inviting her to live with
him.
Isaac Kirksey … had an ulterior motive. He meant to
place Antillico on public land to hold his place
… so that he could buy the land from the
U.S. government at a lucrative discount. …
Isaac evicted Antillico because a change in the
laws made Isaac ineligible to buy [the land] at
a discount, but the same law allowed Antillico
a right to the land on which Isaac placed
her…. Only by evicting her could Isaac hope
to retain that land.
William R. Castro & Val D. Ricks, “Dear Sister Antillico …” The Story of
Kirksey v. Kirksey, 94 GEO. L.J. 321, 323-25 (2006).

85

2.1.4 Discussion of Kirksey v. Kirksey
How do you make a gift enforceable? Is a promise enough? Why is the offer
of an overcoat to Williston’s tramp merely a conditional gift? Can you
apply the same analysis to Kirksey?
Is there any plausible interpretation of the facts in Kirksey that would supply
evidence of consideration to support Isaac’s promise?
2.2 Principal Case – In re Greene
In re Greene
United States District Court, Southern District of New York
45 F.2d 428 (1930)
WOOLSEY, District Judge.
[1]

The petition for review is granted, and the order of the
referee is reversed.

[2]

The claimant, a woman, filed proof of claim in the sum of
$375,700, based on an alleged contract, against this bankrupt's
estate. The trustee in bankruptcy objected to the claim. A
hearing was held before the referee in bankruptcy and
testimony taken. The referee held the claim valid and
dismissed the objections. The correctness of this ruling is
raised by the trustee's petition to review and the referee's
certificate.

[3]

For several years prior to April 28, 1926, the bankrupt, a
married man, had apparently lived in adultery with the
claimant. He gave her substantial sums of money. He also
paid $70,000 for a house on Long Island acquired by her,
which she still owns. Throughout their relations the bankrupt
was a married man, and the claimant knew it. The claimant
was well over thirty years of age when the connection began.
She testified that the bankrupt has promised to marry her as
soon as his wife should get a divorce from him; this the
bankrupt denied. The relations of intimacy between them
were discontinued in April, 1926, and they then executed a
written instrument under seal which is alleged to be a binding

86

contract and which is the foundation of the claim under
consideration.
[4]

In this instrument, which was made in New York, the
bankrupt undertook (1) to pay to the claimant $1,000 a
month during their joint lives; (2) to assign to her a $100,000
life insurance policy on his life and to keep up the premiums
on it for life, the bankrupt to pay $100,000 to the claimant in
case the policy should lapse for nonpayment of premiums;
and (3) to pay the rent for four years on an apartment which
she had leased. It was declared in the instrument that the
bankrupt had no interest in the Long Island house or in its
contents, and that he should no longer be liable for mortgage
interest, taxes, and other charges on this property. The
claimant on her part released the bankrupt from all claims
which she had against him. The preamble to the instrument
recites as consideration the payment of $1 by the claimant to
the bankrupt, “and other good and valuable consideration.”
The bankrupt kept up the several payments called for by the
instrument until August, 1928, but failed to make payments
thereafter.

[5]

In the proof of claim it is alleged that a total of $375,700 was
due because of breach of the agreement, made up as follows:
$250,000 for failure to pay $1,000 a month; $99,200 for
failure to maintain the insurance policy; and $26,500 for
failure to pay the rent. The claim was sustained by the referee
for the full amount.

[6]

It seems clear that the $250,000 allowed as damages for
failure to pay $1,000 a month was excessive. The bankrupt's
undertaking was to pay $1,000 a month only so long as both
he and the claimant should live; it was not an annuity for the
claimant's life alone, as she seems to have assumed. There is
nothing in the record to indicate the bankrupt's age, and
consequently there is a failure of proof as to this element of
damage. In view of my conclusion that the entire claim is
void, however, the matter of damages is of no present
importance.

87

[7]

A contract for future illicit cohabitation is unlawful. There is
consideration present in such a case, but the law strikes the
agreement down as immoral. Williston on Contracts, Sec.
1745. Here the illicit intercourse had been abandoned prior to
the making of the agreement, so that the above rule is not
infringed. This case is one where the motive which led the
bankrupt to make the agreement on which the claim is based
was the past illicit cohabitation between him and the
claimant. The law is that a promise to pay a woman on
account of cohabitation which has ceased is void, not for
illegality, but for want of consideration. The consideration in
such a case is past. The mere fact that past cohabitation is the
motive for the promise will not of itself invalidate it, but the
promise in such a case, to be valid, must be supported by
some consideration other than past intercourse. Williston on
Contracts, Secs. 148, 1745.

[8]

The problem in the present case, therefore, is one of
consideration, not of illegality, and it is clear that the past
illicit intercourse is not consideration. The cases dealing with
situations where there is illegitimate offspring or where there
has been seduction are of doubtful authority, for the doctrine
that past moral obligation is consideration is now generally
exploded. But these cases and others speaking of expiation of
past wrong, cited by the referee, are not in point. Here there
was not any offspring as a result of the bankrupt's union with
the claimant; there was not any seduction shown in the sense
in which that word is used in law. Cf. New York Penal Law,
art. 195, Sec. 2175. There was not any past wrong for which
the bankrupt owed the claimant expiation—volenti non fit
injuria. Cases involving deeds, mortgages, and the like are not
analogous, because no consideration is necessary in an
executed transaction.

[9]

The question, therefore, is whether there was any
consideration for the bankrupt's promises, apart from the
past cohabitation. It seems plain that no such consideration

88

can be found, but I will review the following points
emphasized by the claimant as showing consideration:
[10]

(1) The $1 consideration recited in the paper is nominal. It
cannot seriously be urged that $1, recited but not even shown
to have been paid, will support an executory promise to pay
hundreds of thousands of dollars.

[11]

(2) “Other good and valuable consideration” are generalities
that sound plausible, but the words cannot serve as
consideration where the facts show that nothing good or
valuable was actually given at the time the contract was made.

[12]

(3) It is said that the release of claims furnishes the necessary
consideration. So it would if the claimant had had any claims
to release. But the evidence shows no vestige of any lawful
claim. Release from imaginary claims is not valuable
consideration for a promise. In this connection, apparently,
the claimant testified that the bankrupt had promised to
marry her as soon as he was divorced. Assuming that he
did—though he denies it—the illegality of any such promise,
made while the bankrupt was still married, is so obvious that
no claim could possible arise from it, and the release of such
claim could not possibly be lawful consideration.

[13]

(4) The claimant also urges that by the agreement the
bankrupt obtained immunity from liability for taxes and other
charges on the Long Island house. The fact is that he was
never chargeable for these expenses. He doubtless had been
in the habit of paying them, just as he had paid many other
expenses for the claimant; but such payments were either
gratuitous or were the contemporaneous price of the
continuance of his illicit intercourse with the claimant. It is
absurd to suppose that, when a donor gives a valuable house
to a donee, the fact that the donor need pay no taxes or
upkeep thereafter on the property converts the gift into a
contract upon consideration. The present case is even
stronger, for the bankrupt had never owned the house and
had never been liable for the taxes. He furnished the purchase

89

price, but the conveyance was from the seller direct to the
claimant.
[14]

(5) Finally, it is said that the parties intended to make a valid
agreement. It is a non sequitur to say that therefore the
agreement is valid. A man may promise to make a gift to
another, and may put the promise in the most solemn and
formal document possible; but, barring exceptional cases,
such, perhaps, as charitable subscriptions, the promise will
not be enforced. The parties may shout consideration to the
housetops, yet, unless consideration is actually present, there
is not a legally enforcible contract. What the bankrupt
obviously intended in this case was an agreement to make
financial contribution to the claimant because of his past
cohabitation with her, and, as already pointed out, such an
agreement lacks consideration.

[15]

The presence of the seal would have been decisive in the
claimant's favor a hundred years ago. Then an instrument
under seal required no consideration, or, to keep to the
language of the cases, the seal was conclusive evidence of
consideration. In New York, however, a seal is now only
presumptive evidence of consideration on an executory
instrument. Civil Practice Act, Sec. 342; Harris v. Shorall, 230
N.Y. 343, 348, 130 N.E. 572; Alexander v. Equitable Life
Assurance Society, 233 N.Y. 300, 307, 135 N.E. 509. This
presumption was amply rebutted in this case, for the proof
clearly shows, I think, that there was not in fact any
consideration for the bankrupt's promise contained in the
executory instrument signed by him and the claimant.

[16]

An order in accordance with this opinion may be submitted
for settlement on two days' notice.
2.2.1 The Use of Sealed Contracts

A wax “seal” was an ancient device used to identify the maker of a
document and to verify its authenticity. As the following excerpt
reveals, this legal formality has lost the power it once had:

90

Given that unrelied-upon donative promises are
normally unenforceable, the question arises
whether the law should recognize some
special form through which a promisor with
the special intent to be legally bound could
achieve that objective. “It is something,” said
Williston, “that a person ought to be able …
if he wishes to do it … to create a legal
obligation to make a gift. Why not? … I don’t
see why a man should not be able to make
himself liable if he wishes to do so.”
At early common law the seal served this purpose. In
modern times, most state legislatures have
either abolished the distinction between sealed
and unsealed promises, abolished the use of a
seal in contracts, or otherwise limited the
seal’s effect. The axiomatic school, however,
never rejected the rule that a seal makes a
promise enforceable, and that rule is now
embodied in § 95(1)(a) of the Restatement
Second, which provides that “[i]n the absence
of statute a promise is binding without
consideration if … it is in writing and sealed
….”
The Restatement Second makes no attempt to justify
this rule. Originally, the seal was a natural
formality—that is, a promissory form
popularly understood to carry legal
significance—which
ensured
both
deliberation and proof by involving a writing,
a ritual of hot wax, and a physical object that
personified its owner. Later, however, the
elements of ritual and personification eroded
away, so that in most states by statute or
decision a seal may now take the form of a
printed device, word, or scrawl, the printed
initials “L.S.,” or a printed recital of sealing.
Few promisors today have even the vaguest
idea of the significance of such words, letters,

91

or signs, if they notice them at all. The
Restatement Second itself freely admits that
“the seal has come to seem archaic.”
Considering this drastic change in
circumstances, the rule that the seal renders a
promise enforceable has ceased to be tenable
under modern conditions. The rule has been
changed by statute in about two-thirds of the
states, and at least one case held even without
the benefit of a statute that the rule should no
longer be strictly applied.
Melvin Eisenberg, The Principles of Consideration, 67 CORNELL L. REV. 640,
659-60 (1982).
2.2.2 The Compromise of Legal Claims as Consideration
Parties most often end litigation before trial by entering into a settlement
agreement. These agreements commonly require some payment by
one party in exchange for a release or compromise of legal claims
brought by the other party. The Restatement (Second) of Contracts
(1981) explains how consideration doctrine relates to these promises.
§ 74. Settlement of Claims
(1) Forbearance to assert or the surrender of a claim
or defense which proves to be invalid is not
consideration unless
(a) the claim or defense is in fact doubtful
because of uncertainty as to the facts or
the law, or
(b) the forbearing or surrendering party believes
that the claim or defense may be fairly
determined to be valid.
(2)

The execution of a written instrument
surrendering a claim or defense by one who is
under no duty to execute it is consideration if
the execution of the written instrument is
bargained for even though he is not asserting
the claim or defense and believes that no valid
claim or defense exists.

92

2.2.3 Discussion of In re Greene
What is the strongest argument for the position that there was no
consideration for Greene’s promise to Leila Trudel? Do you see how
Restatement (Second) § 74 might support Trudel’s contention that
this promise should be enforced? How would you expect the court to
respond?
Consider whether the interaction between Greene and Trudel satisfies each
of the four functions of legal formality that Lon Fuller identified. Can
you think of any other factors that might explain the court’s evident
reluctance to enforce Greene’s promises?
Does the fact that the parties memorialized their agreement in a sealed
contract affect its enforceability? Should the presence of a seal make
a court more likely to enforce? Do you believe that contract law
should provide a device that allows parties to make legally
enforceable donative promises?
3. Adequacy Doctrine
As we saw in In re Greene, courts are sometimes skeptical about whether
purported consideration embodies a genuine exchange or merely
disguises an otherwise unenforceable gift. Parties themselves are
sometimes heard to complain that they have not received real or
sufficient consideration for their promises. This section explores the
doctrinal rules that determine whether this argument succeeds or
fails.
3.1 Principal Case – Batsakis v. Demotsis
The court in Greene decided that Leila Trudel had failed to provide legally
sufficient consideration to support Greene’s promises. Contrast with
Greene the following case in which the court decides to enforce a
promise to pay despite one party’s contention that she received
inadequate consideration. As you read, try to identify the facts and
circumstances that produce these disparate results.
Batsakis v. Demotsis
Court of Civil Appeals of Texas
226 S.W.2d 673 (1949)
MCGILL, Justice.

93

[1]

This is an appeal from a judgment of the 57th judicial District
Court of Bexar County. Appellant was plaintiff and appellee
was defendant in the trial court. The parties will be so
designated.

[2]

Plaintiff sued defendant to recover $2,000 with interest at the
rate of 8% per annum from April 2, 1942, alleged to be due
on the following instrument, being a translation from the
original, which is written in the Greek language:
Peiraeus
April 2, 1942
Mr. George Batsakis
Konstantinou Diadohou #7
Mr. Batsakis:
I state by my present (letter) that I received today
from you the amount of two thousand dollars
($2,000.00) of United States of America
money, which I borrowed from you for the
support of my family during these difficult
days and because it is impossible for me to
transfer dollars of my own from America.
The above amount I accept with the expressed
promise that I will return to you again in
American dollars either at the end of the
present war or even before in the event that
you might be able to find a way to collect
them (dollars) from my representative in
America to whom I shall write and give him
an order relative to this you understand until
the final execution (payment) to the above
amount an eight per cent interest will be
added and paid together with the principal.
I thank you and I remain yours with respects.
The recipient,

94

(Signed) Eugenia The. Demotsis.
[3]

Trial to the court without the intervention of a jury resulted
in a judgment in favor of plaintiff for $750.00 principal, and
interest at the rate of 8% per annum from April 2, 1942 to
the date of judgment, totaling $1163.83, with interest thereon
at the rate of 8% per annum until paid. Plaintiff has perfected
his appeal.

[4]

The court sustained certain special exceptions of plaintiff to
defendant's first amended original answer on which the case
was tried, and struck therefrom paragraphs II, III and V.
Defendant excepted to such action of the court, but has not
cross-assigned error here. The answer, stripped of such
paragraphs, consisted of a general denial contained in
paragraph I thereof, and of paragraph IV, which is as follows:
IV. That under the circumstances alleged in
Paragraph II of this answer, the consideration
upon which said written instrument sued
upon by plaintiff herein is founded, is wanting
and has failed to the extent of $1975.00, and
defendant pleads specially under the
verification hereinafter made the want and
failure of consideration stated, and now
tenders, as defendant has heretofore tendered
to plaintiff, $25.00 as the value of the loan of
money received by defendant from plaintiff,
together with interest thereon.
Further, in connection with this plea of want and
failure of consideration defendant alleges that
she at no time received from plaintiff himself
or from anyone for plaintiff any money or
thing of value other than, as hereinbefore
alleged, the original loan of 500,000 drachmae.
That at the time of the loan by plaintiff to
defendant of said 500,000 drachmae the value
of 500,000 drachmae in the Kingdom of
Greece in dollars of money of the United
States of America, was $25.00, and also at said

95

time the value of 500,000 drachmae of Greek
money in the United States of America in
dollars was $25.00 of money of the United
States of America.
[5]

The allegations in paragraph II which were stricken, referred
to in paragraph IV, were that the instrument sued on was
signed and delivered in the Kingdom of Greece on or about
April 2, 1942, at which time both plaintiff and defendant were
residents of and residing in the Kingdom of Greece, and
[Plaintiff] avers that on or about April 2, 1942 she
owned money in the United States of
America, but was then and there in the
Kingdom of Greece in straitened financial
circumstances due to the conditions produced
by World War II and could not make use of
her money and property and credit existing in
the United States of America. That in the
circumstances the plaintiff agreed to and did
lend to defendant the sum of 500,000
drachmae, which at that time, on or about
April 2, 1942, had the value of $25.00 in
money of the United States of America. That
the said plaintiff, knowing defendant's
financial distress and desire to return to the
United States of America, exacted of her the
written instrument plaintiff sues upon, which
was a promise by her to pay to him the sum
of $2,000.00 of United States of America
money.

[6]

Plaintiff specially excepted to paragraph IV because the
allegations thereof were insufficient to allege either want of
consideration or failure of consideration, in that it
affirmatively appears therefrom that defendant received what
was agreed to be delivered to her, and that plaintiff breached
no agreement. The court overruled this exception, and such
action is assigned as error. Error is also assigned because of
the court's failure to enter judgment for the whole unpaid

96

balance of the principal of the instrument with interest as
therein provided.
[7]

Defendant testified that she did receive 500,000 drachmas
from plaintiff. It is not clear whether she received all the
500,000 drachmas or only a portion of them before she
signed the instrument in question. Her testimony clearly
shows that the understanding of the parties was that plaintiff
would give her the 500,000 drachmas if she would sign the
instrument. She testified:
Q.…who suggested the figure of $2,000.00?
That was how he asked me from the beginning. He
said he will give me five hundred thousand
drachmas provided I signed that I would pay
him $2,000.00 American money.

[8]

The transaction amounted to a sale by plaintiff of the 500,000
drachmas in consideration of the execution of the instrument
sued on, by defendant. It is not contended that the drachmas
had no value. Indeed, the judgment indicates that the trial
court placed a value of $750.00 on them or on the other
consideration which plaintiff gave defendant for the
instrument if he believed plaintiff's testimony. Therefore the
plea of want of consideration was unavailing. A plea of want
of consideration amounts to a contention that the instrument
never became a valid obligation in the first place. National
Bank of Commerce v. Williams, 125 Tex. 619, 84 S.W.2d 691.

[9]

Mere inadequacy of consideration will not void a contract. 10
Tex.Jur., Contracts, Sec. 89, p. 150; Chastain v. Texas
Christian Missionary Society, Tex.Civ.App., 78 S.W.2d 728,
loc. cit. 731(3), Wr. Ref.

[10]

Nor was the plea of failure of consideration availing.
Defendant got exactly what she contracted for according to
her own testimony. The court should have rendered
judgment in favor of plaintiff against defendant for the
principal sum of $2,000.00 evidenced by the instrument sued
on, with interest as therein provided. We construe the

97

provision relating to interest as providing for interest at the
rate of 8% per annum. The judgment is reformed so as to
award appellant a recovery against appellee of $2,000.00 with
interest thereon at the rate of 8% per annum from April 2,
1942. Such judgment will bear interest at the rate of 8% per
annum until paid on $2,000.00 thereof and on the balance
interest at the rate of 6% per annum. As so reformed, the
judgment is affirmed.
Reformed and affirmed.
3.1.1 The Background of Batsakis v. Demotsis
Here is a compelling account of the harrowing conditions residents faced in
German-occupied Athens during the early years of World War II:
During the first winter of the occupation, 1941-2,
the blockaded cities and the mountain villages,
cut off from the plains which had supplied
them with grain, salt, and oil, suffered the
most. Athens became a nightmare landscape
of skeletal figures with bellies swollen,
shuffling hopelessly in search of food, falling
dead and lying unburied in the streets. The
children and the elderly died first.
In the first two months of winter, 300,000 people
starved to death in the capital. In order to
keep the deceaseds’ ration cards, families did
not report deaths but threw the corpses
surreptitiously over the walls of cemeteries ….
The ration cards were nearly worthless, since bread
was nonexistent, the food shops closed and
shuttered. The smallest purchases required
sacks of paper money…. If a baker happened
to find enough flour to bake and sell a loaf of
bread, he set the price in British gold
sovereigns.
Everyone who could walk spent the entire day until
curfew searching for food. The poor stripped
the countryside of greens for miles outside of

98

Athens. Trees in the avenues and parks were
cut down for firewood. Servants of the
wealthy were sent to outlying villages and
islands with family treasures in search of a loaf
of bread or a chicken ….
During the winter of 1941 in Athens, packs of stray
dogs howled in the hills below the Acropolis,
mass graves were dug in the gardens of the
royal palace, and death waited on every street
corner.
Nickolas Gage, Eleni 65-67 (1983).
3.1.2 Adequacy Doctrine
Courts ordinarily honor the rule that the parties are the best judge of the
value of the promises they choose to exchange. The Restatement
(Second) puts the matter this way:
§ 79. Adequacy of Consideration; Mutuality of Obligation
If the requirement of consideration is met, there is
no additional requirement of
(a) a gain, advantage, or benefit to the promisor or a
loss, disadvantage, or detriment to the
promisee; or
(b) equivalence in the values exchanged; or
(c) “mutuality of obligation.”
Students should read Comment c to § 79 from an outside source for further
elaboration.
Additionally, Comment d to § 79 explains the complementary doctrine of
nominal or sham consideration and should be read.
A prominent contracts scholar reconciles the doctrines in the following
excerpt:
Parting with a document, the contents of which can
in fact render no service, has been held to be a
sufficient consideration for a promise to pay a
large sum. Services or property are sufficient
consideration for a promise to pay much

99

more money than anyone else would pay for
them ….
The rule that market equivalence of consideration is
… to be left solely to the free bargaining
process of the parties, leads in extreme cases
to
seeming
absurdities.
When
the
consideration is only a “peppercorn” or a
“tomtit” or a worthless piece of paper, the
requirement of a consideration appeared to
Holmes to be as much of a mere formality as
is a seal. In such extreme cases, a tendency
may be observed to refuse to apply the rule;
but it is a tendency that has not been carried
very far. Such cases can sometimes be
explained on the ground that the stated
consideration was a mere pretense.
1 Corbin on Contracts § 127 (1963).
3.1.3 Discussion of Batsakis v. Demotsis
Why do you suppose that the parties chose to draft a contract saying that
Demotsis had received $2,000 when she really received 500,000
drachmae instead?
On what grounds does the court reject Demotsis’s contention that the
contract should be unenforceable?
Can you think of any policy justifications for the adequacy doctrine
expressed in Batsakis and in § 79 of the Restatement (Second), ?
4. Promissory Estoppel
Courts have been unwilling to confine contractual liability within the narrow
limits of consideration doctrine. Although bargained-for exchanges
remain central to contract enforcement, an important line of cases
embraces a competing principle of reliance-based enforcement. Even
in the absence of an express bargain, a promise may be enforceable if
the promisor should reasonably expect it to induce action or
forbearance. Thus, promissory estoppel doctrine offers some hope of
legal protection to a person who incurs costs or confers benefits in
justifiable reliance on a promise.

100

As many jurists and commentators have observed, however, this reliance
principle has the potential to obliterate the distinction between
enforceable bargains and unenforceable donative promises that
consideration doctrine strives so mightily to maintain.
It would cut up the doctrine of consideration by the
roots, if a promisee could make a gratuitous
promise binding by subsequently acting on it.
Commonwealth v. Scituate Savings Bank, 137 Mass. 301, 302 (1884) (Holmes, J.).
The Restatement (Second) offers the following description of the
circumstances warranting reliance-based enforcement:
§ 90. Promise Reasonably Inducing Action or Forbearance
(1) A promise which the promisor should reasonably
expect to induce action or forbearance on the
part of the promisee or a third person and
which does induce such action or forbearance
is binding if inj
ustice can be avoided only by enforcement of the
promise. The remedy granted for breach may
be limited as justice requires.
(2) A charitable subscription or a marriage settlement
is binding under Subsection (1) without proof
that the promise induced action or
forbearance.
Comment b to § 90 elaborates:
The principle of this Section is flexible. The
promisor is affected only by reliance which he
does or should foresee, and enforcement must
be necessary to avoid injustice. Satisfaction of
the latter requirement may depend on the
reasonableness of the promisee’s reliance, on
its definite and substantial character in
relation to the remedy sought, on the
formality with which the promise is made, on
the extent to which the evidentiary,
cautionary, deterrent and channeling functions
of form are met by the commercial setting or

101

otherwise, and on the extent to which such
other policies as the enforcement of bargains
and the prevention of unjust enrichment are
relevant.
The language of the Restatement (Second) incorporates a large number of
factors and explicitly suggests that courts should apply promissory
estoppel doctrine flexibly. It remains to be seen whether this
flexibility produces a narrow or a broad exception to the bargain
theory of consideration. Several prominent commentators have
argued that courts still display a reluctance to enforce unbargainedfor promises.
[D]etrimental reliance is likely to occur even if no
visible evidence of it exists. Between the date
of the [gratuitous] promise and that of the
repudiation, [the promisee] will have modified
his consumption habits in adjustment to his
suddenly increased wealth. If this expectation
is disappointed, [the promissee’s] excessive
consumption will have produced a permanent
net loss in welfare; this loss is his reliance
injury. Courts rarely acknowledge the
existence of such uncompensated reliance
when they refuse to enforce gratuitous
promises. The absence of bargained-for
consideration triggers instead a presumption
of nonenforcement.
Charles J. Goetz & Robert E. Scott, Enforcing Promises: An Examination of the
Basis of Contract, 89 YALE L.J. 1261, 1302 (1980). After surveying case
law to determine how courts were using promissory estoppel
doctrine, Professor Stanley Henderson similarly concluded that the
success of a § 90 claim depends:
on the ability of the court to reconcile the reliance
factor implicit in promissory estoppel with a
general theory of consideration which is
dominated by notions of reciprocity….
Moreover, the disposition to treat action in
reliance as proof of bargain … seriously

102

impairs the reliance principle in the very cases
[of gratuitous promises] in which reliance is
likely to be the only available ground for
relief…. [Thus] the risk that action in reliance
will be found to be not sufficiently serious to
justify application of § 90, or merely the
condition of a gratuitous promise, is thereby
increased.
Stanley Henderson, Promissory Estoppel and the Traditional Contract Doctrine, 78
YALE L.J. 343, 345-50 (1969). Another scholar explained why an
aggressive promissory estoppel doctrine might impede business
negotiations.
Certainly some freedom to change one’s mind is
necessary for free intercourse between those
who lack omniscience. For this reason we
cannot accept Dean Pound’s theory that all
promises in the course of business should be
enforced…. [B]usiness men as a whole do not
wish the law to enforce every promise. Many
business transactions, such as those on a stock
or produce exchange, could not be carried on
unless we could rely on a mere [oral]
agreement or hasty memorandum. But other
transactions, like those of real estate, are more
complicated and would become too risky if
we were bound by every chance promise that
escapes us. Negotiations would be checked by
such fear. In such cases, men do not want to
be bound until the final stage, when some
formality like the signing of papers gives one
the feeling of security, of having taken the
proper precautions.
Felix Cohen, The Basis of Contract, 46 HARV. L. REV. 553, 572-74 (1933).
Finally, we might wonder how § 90 came to be part of the Restatement
(Second). Professor Grant Gilmore offers the following colorful
narrative:

103

[Consider] the [first] Restatement’s definition of
consideration [which was then] (§ 75) taken in
connection with its most celebrated section, §
90, captioned “Promise Reasonably Inducing
Definite and Substantial Action.” First § 75:
(1) Consideration for a promise is
(a) an act other than a promise, or
(b) a forbearance, or
(c) the creation, modification or destruction
of a legal relation, or
(d) a return promise, bargained for and given
in exchange for the promise.
(2) Consideration may be given to the promisor
or to some other person. It may be given
by the promisee or by some other person.
This is, of course, pure Holmes. The venerable
Justice took no part in the Restatement
project. It is unlikely that he ever looked at
the Restatement of Contracts. If, however, §
75 was ever drawn to his attention, it is not
hard to imagine him chuckling at the thought
of how his revolutionary teaching of the
1880s had become the orthodoxy of a halfcentury later. Now § 90:
A

promise which the promisor should
reasonably expect to induce action or
forbearance of a definite and substantial
character on the part of the promisee and
which does induce such action or
forbearance is binding if injustice can be
avoided only by enforcement of the
promise.

And what is that all about? We have become
accustomed to the idea, without in the least
understanding it, that the universe includes
both matter and anti-matter. Perhaps what we

104

have here is Restatement and antiRestatement or Contract and anti-Contract.
We can be sure that Holmes, who relished a
good paradox, would have laughed aloud at
the sequence of § 75 and § 90. The one thing
that is clear is that these two contradictory
propositions cannot live comfortably
together: in the end one must swallow the
other up.
A good many years ago Professor Corbin gave me
his version of how this unlikely combination
came about. When the Restaters and their
advisors came to the definition of
consideration,
Williston
proposed
in
substance what became § 75. Corbin
submitted a quite different proposal. To
understand what the Corbin proposal was
about, it is necessary to backtrack somewhat.
Even after the Holmesian or bargain theory of
consideration had won all but universal
acceptance, the New York Court of Appeals
had, during the Cardozo period, pursued a
line of its own. There is a long series of
Cardozo contract opinions, scattered over his
long tenure on that court. Taken all in all, they
express what might be called an expansive
theory of contract. Courts should make
contracts wherever possible, rather than the
other wayaround. Missing terms can be
supplied. If an express promise is lacking, an
implied promise can easily be found. In
particular Cardozo delighted in weaving
gossamer spider webs of consideration. There
was consideration for a father’s promise to
pay his engaged daughter an annuity after
marriage in the fact that the engaged couple,
instead of breaking off the engagement, had
in fact married. There was consideration for a
pledge to a college endowment campaign
(which the donor had later sought to revoke)

105

in the fact that the college, by accepting the
pledge, had come under an implied duty to
memorialize the donor’s name: “The longing
for posthumous remembrance is an emotion
not so weak as to justify us in saying that its
gratification is a negligible good.” Evidently a
judge who could find “consideration” in
DeCicco v. Schweizer or in the Allegheny College
case could, when he was so inclined, find
consideration anywhere: the term had been so
broadened as to have become meaningless.
We may now return to the Restatement
debate on the consideration definition.
Corbin, who had been deeply influenced by
Cardozo, proposed to the Restaters what
might be called a Cardozoean definition of
consideration—broad, vague and, essentially,
meaningless—a common law equivalent of
causa, or cause. In the debate Corbin and the
Cardozoeans lost out to Williston and the
Holmesians. In Williston’s view, that should
have been the end of the matter.
Instead, Corbin returned to the attack. At the next
meeting of the Restatement group, he
addressed them more or less in the following
manner: Gentlemen, you are engaged in
restating the common law of contracts. You
have recently adopted a definition of
consideration. I now submit to you a list of
cases—hundreds, perhaps or thousands?—in
which courts have imposed contractual
liability under circumstances in which,
according to your definition, there would be
no consideration and therefore no liability.
Gentlemen, what do you intend to do about
these cases?
To understand Corbin’s point we must backtrack
and digress again. I have made the point that
Holmesian consideration theory had, as

106

Holmes perfectly well knew, not so much as a
leg to stand on if the matter is taken
historically. Going back into the past, there
was an indefinite number of cases which had
imposed liability, in the name of
consideration, where nothing like Holmes’s
“reciprocal conventional inducement” was
anywhere in sight. Holmes’s point was that
these were bad cases and that the range of
contractual liability should be confined within
narrower limits. By the turn of the century,
except in New York, the strict bargain theory
of consideration had won general acceptance.
But, unlike Holmes, many judges, it appeared,
were not prepared to look with stony-eyed
indifference on the plight of a plaintiff who
had, to his detriment, relied on a defendant’s
assurances without the protection of a formal
contract. However, the new doctrine
precluded the judges of the 1900 crop from
saying, as their predecessors would have said a
half-century earlier, that the “detriment” itself
was “consideration.” They had to find a new
solution, or, at least, a new terminology. In
such a situation the word that comes
instinctively to the mind of any judge is, of
course, “estoppel”—which is simply a way of
saying that, for reasons which the court does
not care to discuss, there must be judgment
for plaintiff. And in the contract cases after
1900 the word “estoppel,” modulating into
such phrases as “equitable estoppel” and
“promissory estoppel,” began to appear with
increasing frequency. Thus Corbin, in his
submission to the Restaters, was plentifully
supplied with new, as well as with old, case
material.
The Restaters, honorable men, evidently found
Corbin’s argument unanswerable. However,
instead of reopening the debate on the

107

consideration definition, they elected to stand
by § 75 but to add a new section—§ 90—
incorporating the estoppel idea although
without using the word “estoppel.” The
extent to which the new section § 90 was to
be allowed to undercut the underlying
principle of § 75 was left entirely unresolved.
The format of the Restatement included
analytical, discursive, often lengthy comments,
interspersed with illustrations—that is,
hypothetical cases, the facts of which were
frequently drawn from real cases. Section 90 is
almost the only section of the Restatement of
Contracts which has no Comment at all. Four
hypothetical cases, none of them, so far as I
know, based on a real case, are offered as
“illustrations,” presumably to indicate the
range which the section was meant to have.
An attentive study of the four illustrations will
lead any analyst to the despairing conclusion,
which is of course reinforced by the
mysterious text of § 90 itself, that no one had
any idea what the damn thing meant.
Grant Gilmore, The Death of Contract 60-65 (1974).
4.1 Principal Case – Feinberg v. Pfeiffer Co.
In this first of two employment cases, the court uses promissory estoppel
doctrine to enforce a company’s promise of retirement benefits to a
longtime and highly valued employee.
Feinberg v. Pfeiffer Co.
St. Louis Court of Appeals, Missouri
322 S.W.2d 163 (1959)
DOERNER, Commissioner.
[1]

This is a suit brought in the Circuit Court of the City of St.
Louis by plaintiff, a former employee of the defendant
corporation, on an alleged contract whereby defendant agreed
to pay plaintiff the sum of $200 per month for life upon her
retirement. A jury being waived, the case was tried by the

108

court alone. Judgment below was for plaintiff for $5,100, the
amount of the pension claimed to be due as of the date of the
trial, together with interest thereon, and defendant duly
appealed.
[2]

The parties are in substantial agreement on the essential facts.
Plaintiff began working for the defendant, a manufacturer of
pharmaceuticals, in 1910, when she was but 17 years of age.
By 1947 she had attained the position of bookkeeper, office
manager, and assistant treasurer of the defendant, and owned
70 shares of its stock out of a total of 6,503 shares issued and
outstanding. Twenty shares had been given to her by the
defendant or its then president, she had purchased 20, and
the remaining 30 she had acquired by a stock split or stock
dividend. Over the years she received substantial dividends
on the stock she owned, as did all of the other stockholders.
Also, in addition to her salary, plaintiff from 1937 to 1949,
inclusive, received each year a bonus varying in amount from
$300 in the beginning to $2,000 in the later years.

[3]

On December 27, 1947, the annual meeting of the
defendant's Board of Directors was held at the Company's
offices in St. Louis, presided over by Max Lippman, its then
president and largest individual stockholder. The other
directors present were George L. Marcus, Sidney Harris, Sol
Flammer, and Walter Weinstock, who, with Max Lippman,
owned 5,007 of the 6,503 shares then issued and outstanding.
At that meeting the Board of Directors adopted the following
resolution, which, because it is the crux of the case, we quote
in full:
The Chairman thereupon pointed out that the
Assistant Treasurer, Mrs. Anna Sacks
Feinberg, has given the corporation many
years of long and faithful service. Not only
has she served the corporation devotedly, but
with exceptional ability and skill. The
President pointed out that although all of the
officers and directors sincerely hoped and

109

desired that Mrs. Feinberg would continue in
her present position for as long as she felt
able, nevertheless, in view of the length of
service which she has contributed provision
should be made to afford her retirement
privileges and benefits which should become
a firm obligation of the corporation to be
available to her whenever she should see fit to
retire from active duty, however many years in
the future such retirement may become
effective. It was, accordingly, proposed that
Mrs. Feinberg's salary which is presently
$350.00 per month, be increased to $400.00
per month, and that Mrs. Feinberg would be
given the privilege of retiring from active duty
at any time she may elect to see fit so to do
upon a retirement pay of $200.00 per month
for life, with the distinct understanding that
the retirement plan is merely being adopted at
the present time in order to afford Mrs.
Feinberg security for the future and in the
hope that her active services will continue
with the corporation for many years to come.
After due discussion and consideration, and
upon motion duly made and seconded, it
was—
Resolved, that the salary of Anna Sacks Feinberg be
increased from $350.00 to $400.00 per month
and that she be afforded the privilege of
retiring from active duty in the corporation at
any time she may elect to see fit so to do upon
retirement pay of $200.00 per month, for the
remainder of her life.
[4]

At the request of Mr. Lippman his sons-in-law, Messrs.
Harris and Flammer, called upon the plaintiff at her
apartment on the same day to advise her of the passage of the
resolution. Plaintiff testified on cross-examination that she
had no prior information that such a pension plan was
contemplated, that it came as a surprise to her, and that she

110

would have continued in her employment whether or not
such a resolution had been adopted. It is clear from the
evidence that there was no contract, oral or written, as to
plaintiff's length of employment, and that she was free to
quit, and the defendant to discharge her, at any time.
[5]

Plaintiff did continue to work for the defendant through June
30, 1949, on which date she retired. In accordance with the
foregoing resolution, the defendant began paying her the sum
of $200 on the first of each month. Mr. Lippman died on
November 18, 1949, and was succeeded as president of the
company by his widow. Because of an illness, she retired
from that office and was succeeded in October, 1953, by her
son-in-law, Sidney M. Harris. Mr. Harris testified that while
Mrs. Lippman had been president she signed the monthly
pension check paid plaintiff, but fussed about doing so, and
considered the payments as gifts. After his election, he stated,
a new accounting firm employed by the defendant questioned
the validity of the payments to plaintiff on several occasions,
and in the Spring of 1956, upon its recommendation, he
consulted the Company's then attorney, Mr. Ralph Kalish.
Harris testified that both Ernst and Ernst, the accounting
firm, and Kalish told him there was no need of giving
plaintiff the money. He also stated that he had concurred in
the view that the payments to plaintiff were mere gratuities
rather than amounts due under a contractual obligation, and
that following his discussion with the Company's attorney
plaintiff was sent a check for $100 on April 1, 1956. Plaintiff
declined to accept the reduced amount, and this action
followed. Additional facts will be referred to later in this
opinion.

[6]

Appellant's first assignment of error relates to the admission
in evidence of plaintiff's testimony over its objection, that at
the time of trial she was sixty-five and a half years old, and
that she was no longer able to engage in gainful employment
because of the removal of a cancer and the performance of a
colocholecystostomy operation on November 25, 1957. Its

111

complaint is not so much that such evidence was irrelevant
and immaterial, as it is that the trial court erroneously made it
one basis for its decision in favor of plaintiff. As defendant
concedes, the error (if it was error) in the admission of such
evidence would not be a ground for reversal, since, this being
a jury-waived case, we are constrained by the statutes to
review it upon both the law and the evidence, Sec. 510.310
R.S. Mo. 1949, V.A.M.S., and to render such judgment as the
court below ought to have given. Section 512.160, Minor v.
Lillard, Mo., 289 S.W.2d 1; Thumm v. Lohr, Mo. App., 306
S.W.2d 604. We consider only such evidence as is admissible,
and need not pass upon questions of error in the admission
and exclusion of evidence. Hussey v. Robinson, Mo., 285 S.W.2d
603. However, in fairness to the trial court it should be stated
that while he briefly referred to the state of plaintiff's health
as of the time of the trial in his amended findings of fact, it is
obvious from his amended grounds for decision and
judgment that it was not, as will be seen, the basis for his
decision.
[7]

Appellant's next complaint is that there was insufficient
evidence to support the court's findings that plaintiff would
not have quit defendant's employ had she not known and
relied upon the promise of defendant to pay her $200 a
month for life, and the finding that, from her voluntary
retirement until April 1, 1956, plaintiff relied upon the
continued receipt of the pension installments. The trial court
so found, and, in our opinion, justifiably so. Plaintiff testified,
and was corroborated by Harris, defendant's witness, that
knowledge of the passage of the resolution was
communicated to her on December 27, 1947, the very day it
was adopted. She was told at that time by Harris and
Flammer, she stated, that she could take the pension as of
that day, if she wished. She testified further that she
continued to work for another year and a half, through June
30, 1949; that at that time her health was good and she could
have continued to work, but that after working for almost

112

forty years she thought she would take a rest. Her testimony
continued:
Q. Now, what was the reason-I'm sorry. Did you
then quit the employment of the company
after you-after this year and a half?
Yes.
Q. What was the reason that you left?
Well, I thought almost forty years, it was a long time
and I thought I would take a little rest.
Q. Yes.
And with the pension and what earnings my
husband had, we figured we could get along.
Q. Did you rely upon this pension?
We certainly did.
Q. Being paid?
Very much so. We relied upon it because I was
positive that I was going to get it as long as I
lived.
Q. Would you have left the employment of the
company at that time had it not been for this
pension?
No.
Mr. Allen: Just a minute, I object to that as calling
for a conclusion and conjecture on the part of
this witness.
The Court: It will be overruled.
Q. (Mr. Agatstein continuing): Go ahead, now. The
question is whether you would have quit the
employment of the company at that time had
you not relied upon this pension plan?
No, I wouldn't.

113

Q. You would not have. Did you ever seek
employment while this pension was being
paid to you(interrupting): No.
Q. Wait a minute, at any time prior-at any other
place?
No, sir.
Q. Were you able to hold any other employment
during that time?
Yes, I think so.
Q. Was your health good?
My health was good.
[8]

It is obvious from the foregoing that there was ample
evidence to support the findings of fact made by the court
below.

[9]

We come, then, to the basic issue in the case. While otherwise
defined in defendant's third and fourth assignments of error,
it is thus succinctly stated in the argument in its brief:
“…whether plaintiff has proved that she has a right to
recover from defendant based upon a legally binding
contractual obligation to pay her $200 per month for life.”

[10]

It is defendant's contention, in essence, that the resolution
adopted by its Board of Directors was a mere promise to
make a gift, and that no contract resulted either thereby, or
when plaintiff retired, because there was no consideration
given or paid by the plaintiff. It urges that a promise to make
a gift is not binding unless supported by a legal consideration;
that the only apparent consideration for the adoption of the
foregoing resolution was the “many years of long and faithful
service” expressed therein; and that past services are not a
valid consideration for a promise. Defendant argues further
that there is nothing in the resolution which made its
effectiveness conditional upon plaintiff's continued
employment, that she was not under contract to work for any

114

length of time but was free to quit whenever she wished, and
that she had no contractual right to her position and could
have been discharged at any time.
[11]

Plaintiff concedes that a promise based upon past services
would be without consideration, but contends that there were
two other elements which supplied the required element:
First, the continuation by plaintiff in the employ of the
defendant for the period from December 27, 1947, the date
when the resolution was adopted, until the date of her
retirement on June 30, 1949. And, second, her change of
position, i. e., her retirement, and the abandonment by her of
her opportunity to continue in gainful employment, made in
reliance on defendant's promise to pay her $200 per month
for life.

[12]

We must agree with the defendant that the evidence does not
support the first of these contentions. There is no language in
the resolution predicating plaintiff's right to a pension upon
her continued employment. She was not required to work for
the defendant for any period of time as a condition to gaining
such retirement benefits. She was told that she could quit the
day upon which the resolution was adopted, as she herself
testified, and it is clear from her own testimony that she made
no promise or agreement to continue in the employ of the
defendant in return for its promise to pay her a pension.
Hence there was lacking that mutuality of obligation which is
essential to the validity of a contract. Middleton v. Holecraft, Mo.
App., 270 S.W.2d 90; Solace v. T. J. Moss Tie Co., Mo. App.,
142 S.W.2d 1079; Aslin v. Stoddard County, 341 Mo. 138, 106
S.W.2d 472; Fuqua v. Lumbermen's Supply Co., 229 Mo. App.
210, 76 S.W.2d 715; Hudson v. Browning, 264 Mo. 58, 174 S.W.
393; Campbell v. American Handle Co., 117 Mo. App. 19, 94
S.W. 815.

[13]

But as to the second of these contentions we must agree with
plaintiff. By the terms of the resolution defendant promised
to pay plaintiff the sum of $200 a month upon her retirement.

115

Consideration for a promise has been defined in the
Restatement of the Law of Contracts, Section 75, as:
(1) Consideration for a promise is
(a) an act other than a promise, or
(b) a forbearance, or
(c) the creation, modification or destruction of a
legal relation, or
(d) a return promise,
bargained for and given in exchange for the promise.
[14]

As the parties agree, the consideration sufficient to support a
contract may be either a benefit to the promisor or a loss or
detriment to the promisee. Industrial Bank & Trust Co. v.
Hesselberg, Mo., 195 S.W.2d 470; State ex rel. Kansas City v. State
Highway Commission, 349 Mo. 865, 163 S.W.2d 948; Duvall v.
Duncan, 341 Mo. 1129, 111 S.W.2d 89; Thompson v. McCune,
333 Mo. 758, 63 S.W.2d 41.

[15]

Section 90 of the Restatement of the Law of Contracts states
that: “A promise which the promisor should reasonably
expect to induce action or forbearance of a definite and
substantial character on the part of the promisee and which
does induce such action or forbearance is binding if injustice
can be avoided only by enforcement of the promise.” This
doctrine has been described as that of “promissory estoppel,”
as distinguished from that of equitable estoppel or estoppel in
pais, the reason for the differentiation being stated as follows:
It is generally true that one who has led another to
act in reasonable reliance on his
representations of fact cannot afterwards in
litigation between the two deny the truth of
the representations, and some courts have
sought to apply this principle to the formation
of contracts, where, relying on a gratuitous
promise, the promisee has suffered detriment.
It is to be noticed, however, that such a case
does not come within the ordinary definition

116

of estoppel. If there is any representation of
an existing fact, it is only that the promisor at
the time of making the promise intends to
fulfill it. As to such intention there is usually
no misrepresentation and if there is, it is not
that which has injured the promisee. In other
words, he relies on a promise and not on a
misstatement of fact; and the term
“promissory”
estoppel
or
something
equivalent should be used to make the
distinction.
WILLISTON ON CONTRACTS, Rev. Ed., Sec. 139, Vol.
1.
[16]

In speaking of this doctrine, Judge Learned Hand said in
Porter v. Commissioner of Internal Revenue, 2 Cir., 60 F.2d
673, 675, that “…‘promissory estoppel’ is now a recognized
species of consideration.”

[17]

As pointed out by our Supreme Court in In re Jamison's Estate,
Mo., 202 S.W.2d 879, 887, it is stated in the Missouri
Annotations to the Restatement under Section 90 that:
“There is a variance between the doctrine underlying this
section and the theoretical justifications that have been
advanced for the Missouri decisions.”

[18]

That variance, as the authors of the Annotations point out, is
that:
This § 90, when applied with § 85, means that the
promise described is a contract without any
consideration. In Missouri the same practical
result is reached without in theory abandoning
the doctrine of consideration. In Missouri
three theories have been advanced as ground
for the decisions (1) Theory of act for promise.
The induced “action or forbearance” is the
consideration for the promise. Underwood
Typewriter Co. v. Century Realty Co. (1909)
220 Mo. 522, 119 S.W. 400, 25 L.R.A., N.S.,
1173. See § 76. (2) Theory of promissory estoppel.

117

The induced “action or forbearance” works
an estoppel against the promisor. (Citing
School District of Kansas City v. Sheidley
(1897) 138 Mo. 672, 40 S. W. 656 [37 L.R.A.
406]…(3) Theory of bilateral contract. When the
induced ‘action or forbearance’ is begun, a
promise to complete is implied, and we have
an enforceable bilateral contract, the implied
promise to complete being the consideration
for the original promise.
[19]

Was there such an act on the part of plaintiff, in reliance
upon the promise contained in the resolution, as will estop
the defendant, and therefore create an enforceable contract
under the doctrine of promissory estoppel? We think there
was. One of the illustrations cited under Section 90 of the
Restatement is: “2. A promises B to pay him an annuity
during B's life. B thereupon resigns a profitable employment,
as A expected that he might. B receives the annuity for some
years, in the meantime becoming disqualified from again
obtaining good employment. A's promise is binding.” This
illustration is objected to by defendant as not being applicable
to the case at hand. The reason advanced by it is that in the
illustration B became “disqualified” from obtaining other
employment before A discontinued the payments, whereas in
this case the plaintiff did not discover that she had cancer and
thereby became unemployable until after the defendant had
discontinued the payments of $200 per month. We think the
distinction is immaterial. The only reason for the reference in
the illustration to the disqualification of A is in connection
with that part of Section 90 regarding the prevention of
injustice. The injustice would occur regardless of when the
disability occurred. Would defendant contend that the
contract would be enforceable if the plaintiff's illness had
been discovered on March 31, 1956, the day before it
discontinued the payment of the $200 a month, but not if it
occurred on April 2nd, the day after? Furthermore, there are
more ways to become disqualified for work, or unemployable,

118

than as the result of illness. At the time she retired plaintiff
was 57 years of age. At the time the payments were
discontinued she was over 63 years of age. It is a matter of
common knowledge that it is virtually impossible for a
woman of that age to find satisfactory employment, much
less a position comparable to that which plaintiff enjoyed at
the time of her retirement.
[20]

The fact of the matter is that plaintiff's subsequent illness was
not the “action or forbearance” which was induced by the
promise contained in the resolution. As the trial court
correctly decided, such action on plaintiff's part was her
retirement from a lucrative position in reliance upon
defendant's promise to pay her an annuity or pension. In a
very similar case, Ricketts v. Scothorn, 57 Neb. 51, 77 N.W. 365,
367, 42 L.R.A. 794, the Supreme Court of Nebraska said:
According to the undisputed proof, as shown by the
record before us, the plaintiff was a working
girl, holding a position in which she earned a
salary of $10 per week. Her grandfather,
desiring to put her in a position of
independence,
gave
her
the
note
accompanying it with the remark that his
other grandchildren did not work, and that
she would not be obliged to work any longer.
In effect, he suggested that she might
abandon her employment, and rely in the
future upon the bounty which he promised.
He doubtless desired that she should give up
her occupation, but, whether he did or not, it
is entirely certain that he contemplated such
action on her part as a reasonable and
probable consequence of his gift. Having
intentionally influenced the plaintiff to alter
her position for the worse on the faith of the
note being paid when due, it would be grossly
inequitable to permit the maker, or his
executor, to resist payment on the ground that
the promise was given without consideration.

119

[21]

The Commissioner therefore recommends, for the reasons
stated, that the judgment be affirmed.
4.1.1 Discussion of Feinberg v. Pfeiffer Co.

Despite the distinguished Justice Hand’s contrary assertion in ¶ 16,
promissory estoppel is emphatically not a “recognized species of
consideration.” Instead, the Restatement (Second) refers to the
possibility of enforcing certain promises “without consideration,”
and reserves consideration doctrine for situations involving a bargain.
Compare Restatement (Second) §§ 71 and 90.
Under this understanding of the doctrine, was there consideration for
Pfeiffer Company’s promise to Feinberg? What about her many years
of loyal and faithful service?
Compare to Feinberg the following examples of different types of promises:
(a) “If you agree to continue working for me, I’ll give you a fair share of
the profits at the end of the year.”
(b) “If you will voluntarily retire, I will give you a pension of $200 per
month for life.”
Is there consideration in these cases?
Did Feinberg win because the promise was in writing? If not, then why?
4.2 Principal Case – Hayes v. Plantations Steel Co.
In this second employment case, the court rejects Hayes’s claim to enforce
his former employer’s promise of pension benefits. As you read the
court’s opinion, consider how Hayes’s circumstances differ from
Feinberg’s.
Hayes v. Plantations Steel Co.
Supreme Court of Rhode Island
438 A.2d 1091 (1982)
SHEA, Justice.
[1]

The defendant employer, Plantations Steel Company
(Plantations), appeals from a Superior Court judgment for the
plaintiff employee, Edward J. Hayes (Hayes). The trial justice,
sitting without a jury, found that Plantations was obligated to

120

Hayes on the basis of an implied-in-fact contract to pay him a
yearly pension of $5,000. The award covered three years in
which payment had not been made. The trial justice ruled,
also, that Hayes had made a sufficient showing of detrimental
reliance upon Plantations's promise to pay to give rise to its
obligation based on the theory of promissory estoppel. The
trial justice, however, found in part for Plantations in ruling
that the payments to Hayes were not governed by the
Employee Retirement Income Security Act, 29 U.S.C.A.
§§ 1001-1461 (West 1975), and consequently he was not
entitled to attorney's fees under § 1132(g) of that act. Both
parties have appealed.
[2]

We reverse the findings of the trial justice regarding
Plantations's contractual obligation to pay Hayes a pension.
Consequently we need not deal with the cross-appeal
concerning the award of attorney's fees under the federal
statute.

[3]

Plantations is a closely held Rhode Island corporation
engaged in the manufacture of steel reinforcing rods for use
in concrete construction. The company was founded by
Hugo R. Mainelli, Sr., and Alexander A. DiMartino. A dispute
between their two families in 1976 and 1977 left the
DiMartinos in full control of the corporation. Hayes was an
employee of the corporation from 1947 until his retirement in
1972 at age of sixty-five. He began with Plantations as an
“estimator and draftsman” and ended his career as general
manager, a position of considerable responsibility. Starting in
January 1973 and continuing until January 1976, Hayes
received the annual sum of $5,000 from Plantations. Hayes
instituted this action in December 1977, after the then
company management refused to make any further payments.

[4]

Hayes testified that in January 1972 he announced his
intention to retire the following July, after twenty-five years
of continuous service. He decided to retire because he had
worked continuously for fifty-one years. He stated, however,
that he would not have retired had he not expected to receive

121

a pension. After he stopped working for Plantations, he
sought no other employment.
[5]

Approximately one week before his actual retirement Hayes
spoke with Hugo R. Mainelli, Jr., who was then an officer and
a stockholder of Plantations. This conversation was the first
and only one concerning payments of a pension to Hayes
during retirement. Mainelli said that the company “would
take care” of him. There was no mention of a sum of money
or a percentage of salary that Hayes would receive. There was
no formal authorization for payments by Plantations's
shareholders and/or board of directors. Indeed, there was
never any formal provision for a pension plan for any
employee other than for unionized employees, who benefit
from an arrangement through their union. The plaintiff was
not a union member.

[6]

Mr. Mainelli, Jr., testified that his father, Hugo R. Mainelli,
Sr., had authorized the first payment “as a token of
appreciation for the many years of (Hayes's) service.”
Furthermore, “it was implied that that check would continue
on an annual basis.” Mainelli also testified that it was his
“personal intention” that the payments would continue for
“as long as I was around.”

[7]

Mainelli testified that after Hayes's retirement, he would visit
the premises each year to say hello and renew old
acquaintances. During the course of his visits, Hayes would
thank Mainelli for the previous check and ask how long it
would continue so that he could plan an orderly retirement.

[8]

The payments were discontinued after 1976. At that time a
succession of several poor business years plus the
stockholders' dispute, resulting in the takeover by the
DiMartino family, contributed to the decision to stop the
payments.

[9]

The trial justice ruled that Plantations owed Hayes his annual
sum of $5,000 for the years 1977 through 1979. The ruling
implied that barring bankruptcy or the cessation of business

122

for any other reason, Hayes had a right to expect continued
annual payments.
[10]

The trial justice found that Hugo Mainelli, Jr.‘s statement that
Hayes would be taken care of after his retirement was a
promise. Although no sum of money was mentioned in 1972,
the four annual payments of $5,000 established that otherwise
unspecified term of the contract. The trial justice also found
that Hayes supplied consideration for the promise by
voluntarily retiring, because he was under no obligation to do
so. From the words and conduct of the parties and from the
surrounding circumstances, the trial justice concluded that
there existed an implied contract obligating the company to
pay a pension to Hayes for life. The trial justice made a
further finding that even if Hayes had not truly bargained for
a pension by voluntarily retiring, he had nevertheless incurred
the detriment of foregoing other employment in reliance
upon the company's promise. He specifically held that
Hayes's retirement was in response to the promise and held
also that Hayes refrained from seeking other employment in
further reliance thereon.

[11]

The findings of fact of a trial justice sitting without a jury are
entitled to great weight when reviewed by this court. His
findings will not be disturbed unless it can be shown that they
are clearly wrong or that the trial justice misconceived or
overlooked material evidence. Lisi v. Marra, R.I., 424 A.2d
1052 (1981); Raheb v. Lemenski, 115 R.I. 576, 350 A.2d 397
(1976). After careful review of the record, however, we
conclude that the trial justice's findings and conclusions must
be reversed.

[12]

Assuming for the purpose of this discussion that Plantations
in legal effect made a promise to Hayes, we must ask whether
Hayes did supply the required consideration that would make
the promise binding? And, if Hayes did not supply
consideration, was his alleged reliance sufficiently induced by
the promise to estop defendant from denying its obligation to
him? We answer both questions in the negative.

123

[13]

We turn first to the problem of consideration. The facts at
bar do not present the case of an express contract. As the trial
justice stated, the existence of a contract in this case must be
determined from all the circumstances of the parties' conduct
and words. Although words were expressed initially in the
remark that Hayes “would be taken care of,” any contract in
this case would be more in the nature of an implied contract.
Certainly the statement of Hugo Mainelli, Jr., standing alone
is not an expression of a direct and definite promise to pay
Hayes a pension. Though we are analyzing an implied
contract, nevertheless we must address the question of
consideration.

[14]

Contracts implied in fact require the element of consideration
to support them as is required in express contracts. The only
difference between the two is the manner in which the parties
manifest their assent. J. Koury Steel Erectors, Inc. v. San-Vel
Concrete Corp., 387 A.2d 694 (R.I. 1978); Bailey v. West, 249
A.2d 414 (R.I. 1969). In this jurisdiction, consideration
consists either in some right, interest, or benefit accruing to
one party or some forbearance, detriment, or responsibility
given, suffered, or undertaken by the other. See Dockery v.
Greenfield, 136 A.2d 682 (R.I. 1957); Darcey v. Darcey, 71 A. 595
(R.I. 1909). Valid consideration furthermore must be
bargained for. It must induce the return act or promise. To be
valid, therefore, the purported consideration must not have
been delivered before a promise is executed, that is, given
without reference to the promise. Plowman v. Indian Refining
Co., 20 F. Supp. 1 (E.D.Ill.1937). Consideration is therefore a
test of the enforceability of executory promises, Angel v.
Murray, 322 A.2d 630 (R.I. 1974), and has no legal effect
when rendered in the past and apart from an alleged
exchange in the present. Zanturjian v. Boornazian, 55 A. 199
(R.I. 1903).

[15]

In the case before us, Plantations's promise to pay Hayes a
pension is quite clearly not supported by any consideration
supplied by Hayes. Hayes had announced his intent to retire

124

well in advance of any promise, and therefore the intention to
retire was arrived at without regard to any promise by
Plantations. Although Hayes may have had in mind the
receipt of a pension when he first informed Plantations, his
expectation was not based on any statement made to him or
on any conduct of the company officer relative to him in
January 1972. In deciding to retire, Hayes acted on his own
initiative. Hayes's long years of dedicated service also is legally
insufficient because his service too was rendered without
being induced by Plantations's promise. See Plowman v. Indian
Refining Co., supra.
[16]

Clearly then this is not a case in which Plantations's promise
was meant to induce Hayes to refrain from retiring when he
could have chosen to do so in return for further service. 1
WILLISTON ON CONTRACTS § 130B (3d ed., Jaeger 1957). Nor
was the promise made to encourage long service from the
start of his employment. Weesner v. Electric Power Board of
Chattanooga, 344 S.W.2d 766 (Tenn. App. 1961). Instead, the
testimony establishes that Plantations's promise was intended
“as a token of appreciation for (Hayes's) many years of
service.” As such it was in the nature of a gratuity paid to
Hayes for as long as the company chose. In Spickelmier
Industries, Inc. v. Passander, 359 N.E.2d 563 (Ind. App. 1977),
an employer's promise to an employee to pay him a year-end
bonus was unenforceable because it was made after the
employee had performed his contractual responsibilities for
that year.

[17]

The plaintiff's most relevant citations are still inapposite to
the present case. Bredemann v. Vaughan Mfg. Co., 188 N.E.2d
746 (Ill. App. 1963), presents similar yet distinguishable facts.
There, the appellate court reversed a summary judgment
granted to the defendant employer, stating that a genuine
issue of material fact existed regarding whether the plaintiff's
retirement was in consideration of her employer's promise to
pay her a lifetime pension. As in the present case, the
employer made the promise one week prior to the employee's

125

retirement, and in almost the same words. However,
Bredemann is distinguishable because the court characterized
that promise as a concrete offer to pay if she would retire
immediately. In fact, the defendant wanted her to retire. Id.
188 N.E.2d at 749. On the contrary, Plantations in this case
did not actively seek Hayes's retirement. DiMartino, one of
Plantations's founders, testified that he did not want Hayes to
retire. Unlike Bredemann, here Hayes announced his
unsolicited intent to retire.
[18]

Hayes also argues that the work he performed during the
week between the promise and the date of his retirement
constituted sufficient consideration to support the promise.
He relies on Ulmann v. Sunset-McKee Co., 221 F.2d 128 (9th Cir.
1955), in which the court ruled that work performed during
the one-week period of the employee's notice of impending
retirement constituted consideration for the employer's offer
of a pension that the employee had solicited some months
previously. But there the court stated that its prime reason for
upholding the agreement was that sufficient consideration
existed in the employee's consent not to compete with his
employer. These circumstances do not appear in our case.
Hayes left his employment because he no longer desired to
work. He was not contemplating other job offers or
considering going into competition with Plantations.
Although Plantations did not want Hayes to leave, it did not
try to deter him, nor did it seek to prevent Hayes from
engaging in other activity.

[19]

Hayes argues in the alternative that even if Plantations's
promise was not the product of an exchange, its duty is
grounded properly in the theory of promissory estoppel. This
court adopted the theory of promissory estoppel in East
Providence Credit Union v. Geremia, 239 A.2d 725, 727 (R.I.
1968) (quoting 1 RESTATEMENT CONTRACTS § 90 at 110
(1932)) stating:
“A promise which the promisor should reasonably
expect to induce action or forbearance of a

126

definite and substantial character on the part
of the promisee and which does induce such
action or forbearance is binding if injustice
can be avoided only by enforcement of its
promise.”
[20]

In East Providence Credit Union this court said that the doctrine
of promissory estoppel is invoked “as a substitute for a
consideration, rendering a gratuitous promise enforceable as a
contract.” Id. To restate the matter differently, “the acts of
reliance by the promisee to his detriment (provide) a
substitute for consideration.” Id.

[21]

Hayes urges that in the absence of a bargained-for promise
the facts require application of the doctrine of promissory
estoppel. He stresses that he retired voluntarily while
expecting to receive a pension. He would not have otherwise
retired. Nor did he seek other employment.

[22]

We disagree with this contention largely for the reasons
already stated. One of the essential elements of the doctrine
of promissory estoppel is that the promise must induce the
promisee's action or forbearance. The particular act in this
regard is plaintiff's decision whether or not to retire. As we
stated earlier, the record indicates that he made the decision
on his own initiative. In other words, the conversation
between Hayes and Mainelli which occurred a week before
Hayes left his employment cannot be said to have induced his
decision to leave. He had reached that decision long before.

[23]

An example taken from the Restatement provides a
meaningful contrast:
2. A promises B to pay him an annuity during B's
life. B thereupon resigns profitable
employment, as A expected that he might. B
receives the annuity for some years, in the
meantime becoming disqualified from again
obtaining good employment. A's promise is
binding.

127

1 Restatement OF CONTRACTS § 90 at 111 (1932).
[24]

In Feinberg v. Pfeiffer Co., 322 S.W.2d 163 (Mo. App.1959), the
plaintiff-employee had worked for her employer for nearly
forty years. The defendant corporation's board of directors
resolved, in view of her long years of service, to obligate itself
to pay “retirement privileges” to her. The resolution did not
require the plaintiff to retire. Instead, the decision whether
and when to retire remained entirely her own. The board then
informed her of its resolution. The plaintiff worked for
eighteen months more before retiring. She sued the
corporation when it reduced her monthly checks seven years
later. The court held that a pension contract existed between
the parties. Although continued employment was not a
consideration to her receipt of retirement benefits, the court
found sufficient reliance on the part of the plaintiff to
support her claim. The court based its decision upon the
above restatement example, that is, the defendant informed
the plaintiff of its plan, and the plaintiff in reliance thereon,
retired. Feinberg presents factors that also appear in the case at
bar. There, the plaintiff had worked many years and desired
to retire; she would not have left had she not been able to rely
on a pension; and once retired, she sought no other
employment.

[25]

However, the important distinction between Feinberg and the
case before us is that in Feinberg the employer's decision
definitely shaped the thinking of the plaintiff. In this case the
promise did not. It is not reasonable to infer from the facts
that Hugo R. Mainelli, Jr., expected retirement to result from
his conversation with Hayes. Hayes had given notice of his
intention seven months previously. Here there was thus no
inducement to retire which would satisfy the demands of § 90
of the Restatement. Nor can it be said that Hayes's refraining
from other employment was “action or forbearance of a
definite and substantial character.” The underlying
assumption of Hayes's initial decision to retire was that upon
leaving the defendant's employ, he would no longer work. It

128

is impossible to say that he changed his position any more so
because of what Mainelli had told him in light of his own
initial decision. These circumstances do not lead to a
conclusion that injustice can be avoided only by enforcement
of Plantations's promise. Hayes received $20,000 over the
course of four years. He inquired each year about whether he
could expect a check for the following year. Obviously, there
was no absolute certainty on his part that the pension would
continue. Furthermore, in the face of his uncertainty, the
mere fact that payment for several years did occur is
insufficient by itself to meet the requirements of reliance
under the doctrine of promissory estoppel.
[26]

For the foregoing reasons, the defendant's appeal is sustained
and the judgment of the Superior Court is reversed. The
papers of the case are remanded to the Superior Court.
4.2.1 Discussion of Hayes v. Plantation Steel Co.

Was there consideration for Plantations Steel’s promise to Hayes?
How does the court respond to Hayes’s effort to invoke promissory
estoppel doctrine?
What facts distinguish Hayes’s situation from Feinberg’s?
Thinking more broadly about the enforcement decision in these cases, what
circumstances appear to influence courts and make enforcement
more or less likely?
5. The Material Benefit Rule
Another alternative basis for enforcement of promises in the absence of
consideration is the so-called material benefit rule. In a mere handful
of cases, courts have chosen to enforce promises made in recognition
of prior benefits received. The Restatement (Second) expresses this
doctrinal principle in the following terms:
§ 86. Promise for Benefit Received
(1) A promise made in recognition of a benefit
previously received by the promisor from the
promisee is binding to the extent necessary to
prevent injustice.

129

130

(2) A promise is not binding under Subsection (1)
(a) if the promisee conferred the benefit as a gift
or for other reasons the promisor has not
been unjustly enriched; or
(b) to the extent that its value is disproportionate
to the benefit.
Both before and after the adoption of this Restatement (Second) section in
1981, courts have used the material benefit rule sparingly. In Webb v.
McGowin, 168 So. 196 (Ala. App. 1935), for example, a mill worker
throwing chunks of wood from the second floor of a mill held onto
one heavy block as it fell in order to prevent it from landing on his
boss. The worker sustained serious injuries and the mill owner
promised to give him a small pension for life. When the owner died
eight years later, his estate refused to continue the payments, and the
court held that this promise for prior benefits should be enforced.
However, courts quite frequently decline to invoke the doctrine to
enforce promises recognizing past benefits.
In the following excerpt, Professor Grant Gilmore offers a characteristically
witty account of the halting development of the case law.
The hesitant and cautious text of the new section no
doubt reflects the uncertainties of the
Reporter and his advisers… . [W]hat
Subsection (1) giveth, Subsection (2) largely
taketh away: the promise … will be “binding”
only within narrow limits. Furthermore, the
use which is made in the Commentary of two
of our best known Good Samaritan cases
contributes a perhaps desirable confusion:
A gives emergency care to B’s adult son while
the son is sick and without funds far from
home. B subsequently promises to
reimburse A for his expenses. The
promise is not binding under this section.
[Illustration 1, based on Mills v. Wyman, 20
Mass. 207 (1825).]

130

131

A saves B’s life in an emergency and is totally
and permanently disabled in so doing.
One month later B promises to pay A $15
every two weeks for the rest of A’s life,
and B makes the payments for eight years
until he dies. The promise is binding.
[Illustration 7, based on Webb v. McGowin].
The idea that § [86] has succeeded in “codifying”
both the nineteenth century Massachusetts
case and the twentieth century Alabama case
is already sufficiently surprising but we are not
yet finished.
A finds B’s escaped bull and feeds and cares for
it. B’s subsequent promise to pay
reasonable compensation to A is binding.
[Illustration 6, based on Boothe v.
Fitzpatrick, 36 Vt. 681 (1864).]
Are we to believe that my promise to pay the
stranger who takes care of my bull is binding
but that my promise to pay the stranger who
takes care of my dying son is not? Or that
“adult sons” are supposed to be able to take
care of themselves while “escaped bulls” are
not? Or that, as in maritime salvage law,
saving property is to be rewarded but saving
life is not?
Enough has been said to make the point that
Restatement (Second), at least in § [86], is
characterized by the same “schizophrenic
quality” for which Restatement (First) was so
notable. This may well be all to the good. A
wise draftsman, when he is dealing with novel
issues in course of uncertain development,
will deliberately retreat into ambiguity. The
principal thing is that Restatement (Second)
gives overt recognition to an important
principle whose existence Restatement (First)
ignored and, by implication denied. By the

131

132

time we get to Restatement (Third) it may well
be that § [86] will have flowered like Jack’s
bean-stalk….
Grant Gilmore, The Death of Contract 74-76 (1974).

132

III. Contract Formation
We turn our attention now to a closer study of the process by which
parties form a contract. In the sections that follow, we will learn how
to identify an offer and what constitutes an acceptance. We will
examine the special rules for offers of a unilateral contract and for
firm offers. Finally, we will tackle the intricacies of U.C.C. § 2-207
and debate the legal policies applicable to modern consumer
contracting.
All of these rules derive from the fundamental principle that
contractual obligations are based on consent. For centuries, courts
applied a subjective test to determine whether each of the parties
truly intended to form a binding contract. They spoke of “a meeting
of the minds” between the parties. As we have already seen in
discussing Lucy v. Zehmer, however, more modern decisions focus
instead on the parties’ outward manifestations to determine their
contractual intent. Older cases used various legal fictions and other
devices to protect promisees who reasonably believed that a promisor
had made a binding commitment. Thus, the Restatement (Second) of
Contracts (1981) § 17 requires only “a manifestation of mutual
assent” to an exchange. This so-called “objective theory” of contract
finds expression in the Restatement (Second) and in the cases that
follow.
1. Offer
Parties ordinarily manifest their mutual assent to a contract by means
of an offer and acceptance. The Restatement (Second) describes
mutual assent in the following terms:
§ 22 Mode of Assent: Offer and Acceptance
(1) The manifestation of mutual assent to an
exchange ordinarily takes the form of an offer
or proposal by one party followed by an
acceptance by the other party or parties.
(2) A manifestation of mutual assent may be
made even though neither offer nor
acceptance can be identified and even though

134

the moment
determined.

of

formation

cannot

be

Comment:
a. The usual practice. Subsection (1) states the
usual practice in the making of bargains. One
party ordinarily first announces what he will
do and what he requires in exchange, and the
other then agrees. Where there are more than
two parties, the second party to agree may be
regarded as accepting the offer made by the
first party and as making a similar offer to
subsequent parties, and so on. It is
theoretically possible for a third person to
state a suggested contract to the parties and
for them to say simultaneously that they
assent. Or two parties may sign separate
duplicates of the same agreement, each
manifesting assent whether the other signs
before or after him. Compare Illustration 5 to
§ 23.
b. Assent by course of conduct. Problems of offer
and acceptance are important primarily in
cases where advance commitment serves to
shift a risk from one party to the other, as in
sales of goods which are subject to rapid price
fluctuations, in sales of land, and in insurance
contracts. Controversies as to whether and
when the commitment is made are less likely
to be important even in such cases once
performance is well under way. Offer and
acceptance become still less important after
there have been repeated occasions for
performance by one party where the other
knows the nature of the performance and has
an opportunity for objection to it. See
Uniform Commercial Code § 2-208(1);
compare Comment a to § 19. In such cases it
is unnecessary to determine the moment of
making of the contract, or which party made

134

135

the offer and which the acceptance. Thus,
Uniform Commercial Code §§ 2-204 and 2207(3), relating to contracts for the sale of
goods, provide that conduct by both parties
which recognizes the existence of a contract is
sufficient to establish it although the writings
of the parties do not otherwise establish a
contract. The principle has also been applied
in non-sales contexts.
The Uniform Commercial Code adopts an even more liberal
approach to demonstrating mutual assent.
§ 2-204. Formation in General.
(1) A contract for sale of goods may be made
in any manner sufficient to show agreement,
including conduct by both parties which
recognizes the existence of such a contract.
(2) An agreement sufficient to constitute a
contract for sale may be found even though
the moment of its making is undetermined.
(3) Even though one or more terms are left
open a contract for sale does not fail for
indefiniteness if the parties have intended to
make a contract and there is a reasonably
certain basis for giving an appropriate remedy.
Although more complicated situations sometimes arise, it is often
helpful to begin to analyze parties’ negotiations by trying to identify
an offer made and an acceptance given. One prominent
commentator explained the essential elements of contract formation
as follows:
An offer is an act on the part of one person
whereby he gives to another the legal power
of creating the obligation called contract. An
acceptance is the exercise of the power
conferred by the performance of some act or
acts. Both offer and acceptance must be acts
expressing assent.

135

136

The act constituting an offer and the act of
constituting an acceptance may each consist
of a promise. A promise is an expression of
intention that the promisor will conduct
himself in a specified way in the future, with
an invitation to the promisee to rely thereon.
If only one of the acts has this character, the
contract is unilateral. If both acts have this
character, the contract is bilateral.
Arthur Corbin, Offer and Acceptance, and Some of the Resulting Legal
Relations, 26 YALE L.J. 169, 171 (1917).
The Restatement (Second) includes several provisions defining the
nature of an offer.
§ 24. Offer Defined
An offer is the manifestation of willingness to
enter into a bargain, so made as to justify
another person in understanding that his
assent to that bargain is invited and will
conclude it.
§ 26. Preliminary Negotiations
A manifestation of willingness to enter into a bargain is not an offer
if the person to whom it is addressed knows or has reason to know
that the person making it does not intend to conclude a bargain until
he has made a further manifestation of assent.
1.0.1 Hypo on Offer Rules
A listing on www.craigslist.org advertised the following vehicle for
sale:
2004 GMC Suburban 4WD. Rare 9-seat
model. Under warranty! Original MSRP
$43,000, current blue book $13-14,000, will
sacrifice for $10K. Call Kim at (913) 240-6349
or (434) 985-2101.
Suppose that on the morning that this listing first appears, George
buys the gas-guzzling monster from Kim. Later the same day, Travis

136

137

calls Kim. When Kim answers the phone “Hello,” Travis says, “I
accept your offer to sell the Suburban for $10,000.”
Apply the legal rules defining offer to this interaction. Did Kim make
an offer to contract when she listed her truck on craigslist.org? How
do you suppose that people would respond if courts held that
advertisements of this sort are binding offers?
1.1 Principal Case – Dyno Construction Co. v. McWane,
Inc.
This case gives you a more complicated factual situation in which to
test your understanding of the rules governing offers. As you read, try
to identify precisely what language in the purported offer and what
surrounding circumstances most affected the court’s decision.
Dyno Construction Company v. McWane, Inc.
United States Court of Appeals, Sixth Circuit
198 F.3d 567 (1999)
QUIST, District Judge.
[1] Plaintiff, Dyno Construction Company, sued Defendant,
McWane, Inc., alleging various breach of contract claims
arising out of Dyno's purchase of ductile iron pipe from
McWane that was later found to be defective. The district
court denied the parties' cross-motions for summary
judgment, and a jury returned a general verdict in favor of
McWane. The district court denied Dyno's motion for a new
trial. Dyno appeals the order denying its motion for summary
judgment, the judgment entered after trial, and the order
denying Dyno's motion for a new trial. We find no error and
affirm.
I. FACTUAL AND PROCEDURAL BACKGROUND
[2] Dyno is a company engaged in the business of
constructing underground utility projects, specifically
underground water and sewer lines. Dyno was purchased in
the fall of 1995 by Frederick Harrah, Laymond Lewis, and a
third party. Prior to purchasing Dyno, Harrah and Lewis were
employees of Reynolds, Inc., a large underground pipeline

137

138

construction company also in the business of installing
underground water and sewer lines.
[3] McWane is a manufacturer and seller of ductile iron pipe
and fittings for underground utility projects. Harrah and
Lewis frequently purchased pipe from McWane during their
employment with Reynolds, as McWane was the exclusive
supplier of certain types of ductile iron products to Reynolds.
[4] Sometime shortly before November 6, 1995, Dyno
submitted a bid to the City of Perrysburg, Ohio, for a
multimillion dollar water and sewer system project. In order
to prepare the bid, Lewis contacted various suppliers,
including McWane, to obtain quotes for necessary materials.
On November 6, 1995, Dyno learned that it was the low
bidder on the project and would be awarded the contract.
[5] On November 8, 1995, McWane's district sales manager,
Kevin Ratcliffe, faxed Dyno a document containing quantities
and prices for the materials Dyno requested for the
Perrysburg Project.1 Ratcliffe sent a second fax to Lewis on
November 13, 1995, which included handwritten prices and
notes next to each item. On the fax cover sheet, Ratcliffe
asked Lewis to “[p]lease call.”
[6] On or prior to November 22, 1995, Lewis phoned
Ratcliffe and told him to order the materials. Lewis testified
at his deposition that he thought that there was a “done deal”
when he got off the phone with Ratcliffe. However, after the
phone call, Ratcliffe prepared and sent a package to Lewis via
Federal Express. The Federal Express package included a
purchase order, a credit application, and a cover letter in
which Ratcliffe asked Lewis to review and sign the purchase
order and credit application and return the originals to
Ratcliffe. The purchase order and credit application each
stated that the sale of the materials was subject to the terms
1 Ratcliffe was actually the district sales manager for Clow Water Systems, Co., a

division of McWane. To avoid confusion, the Court will refer to the Clow division
as McWane.

138

139

and conditions printed on the reverse sides of those
documents. The reverse side of each document contained
additional terms and conditions, including a provision which
limited McWane's liability for defective materials. The Federal
Express invoice kept in McWane's files showed that Dyno
received the package on November 24, 1995, at 8:53 a.m.
[7] Lewis called Ratcliffe on December 1, 1995, to inquire
about the status of Dyno's order. Lewis testified that Ratcliffe
told him that “you have to sign our forms.” Lewis indicated
both in his deposition and at trial that he was not surprised
when Ratcliffe told him that the purchase order and credit
application would have to be signed before McWane would
ship the materials. Lewis told Ratcliffe that he had not
received the forms Ratcliffe sent via Federal Express and
could not find the package in his office. At Lewis' request, in
order to expedite the transaction, Ratcliffe faxed Lewis copies
of the documents that were sent on November 22, 1995.
However, Ratcliffe did not fax the back sides of the
documents which included, among other things, this
provision limiting McWane's liability:
SELLER SHALL NOT BE LIABLE FOR
EXEMPLARY, PUNITIVE, SPECIAL,
INCIDENTAL,
CONSEQUENTIAL
DAMAGES OR EXPENSES, INCLUDING
BUT NOT LIMITED TO, LOSS PROFIT
REVENUES, LOSS OF USE OF THE
GOODS,
OR
ANY
ASSOCIATED
GOODS OR EQUIPMENT, DAMAGE TO
PROPERTY OF BUYER, COST OF
CAPITAL, COST OF SUBSTITUTE
GOODS, DOWNTIME, LIQUIDATED
DAMAGES, OR THE CLAIMS OF
BUYER'S CUSTOMERS FOR ANY OF
THE AFORESAID DAMAGES, OR FROM
ANY OTHER CAUSE RELATING
THERETO, AND SELLER'S LIABILITY
HEREUNDER IN ANY CASE IS

139

140

EXPRESSLY
LIMITED
TO
THE
REPLACEMENT (IN THE
FORM
ORIGINALLY SHIPPED) OF GOODS
NOT
COMPLYING
WITH
THIS
AGREEMENT, OR, AT SELLER'S
ELECTION, TO THE REPAYMENT OF,
OR CREDITING BUYER WITH, AN
AMOUNT EQUAL TO THE PURCHASE
PRICE OF SUCH GOODS PRIOR PAID
TO AND RECEIVED BY SELLER,
WHETHER SUCH CLAIMS ARE FOR
BREACH
OF
WARRANTY
OR
NEGLIGENCE....
[8] Dyno signed the faxed pages without the quoted damages
limitation provision and returned them to Ratcliffe later that
day.
[9] Dyno had substantial problems with the pipes it
purchased from McWane. Although McWane repaired and
reinstalled the pipe to the satisfaction of Dyno, it refused to
pay Dyno for consequential damages suffered as a result of
the defects in the pipes on the basis of the limitation of
damages provision on the back of the purchase order. Dyno
filed this suit in an attempt to recover its consequential
damages.
[10]Both parties moved for summary judgment with respect
to the question of whether the quoted provision limiting
McWane's liability for consequential damages was a part of
the Dyno/McWane contract.2 In denying the motions, the
district court rejected Dyno's contention that the two written
quotations which Ratcliffe sent to Lewis were offers that
Dyno accepted when Lewis informed Ratcliffe that Dyno
wished to purchase the pipe from McWane because the
quotations were part of preliminary negotiations between the
parties. Instead, the court concluded that the contract was
2 McWane also sought summary judgment on the issue of whether the pipe was

defective.

140

141

formed or, alternatively, modified, when Lewis signed the
documents he received from Ratcliffe by fax on December 1,
1995. The district court also rejected as a matter of law
McWane's arguments that Dyno's acceptance of documents
containing the warranty limitation provision established a
course of performance and that a course of dealing was
established by Lewis' dealings with McWane while Lewis was
employed at Reynolds. Instead, the district court found that
McWane's argument that Lewis had knowledge of the
disputed provision based upon his receipt of the Federal
Express package presented a genuine issue of material fact.
Thus, the district court framed the issue for the jury with
respect to the limitation of damages provision as whether
Lewis knew or should have known about McWane's terms
and conditions at the time he signed the fax copy.
[11]At trial, during the conference on jury instructions, the
district court rejected Dyno's proposed instruction number 7,
which would have allowed the jury to find that the contract
had been formed on or before November 22, 1995, on the
basis of its ruling with respect to the summary judgment
motions that the contract was formed on December 1, 1995.3
At the conclusion of trial, the jury returned a verdict in favor
of McWane.
II. ANALYSIS
A. Summary Judgment
[12]Dyno first contends that the district court erred when it
found that the contract was formed on December 1, 1995,
rather than on November 22, 1995. Although Dyno does not
argue that the denial of its motion for summary judgment was
erroneous, Dyno asserts that the determination made by the
district court in ruling on the motion that the contract was

3 Judge James G. Carr, to whom the case was initially assigned, made the ruling on

the parties' cross motions for summary judgment. The case was then reassigned to
Senior Judge John W. Potter, who conducted the trial.

141

142

made on December 1, 1995, when Lewis signed the fax
documents, was erroneous.
[13]Dyno asserted in its motion for summary judgment, and
continues to argue to this Court, that the contract was
actually entered into on November 22, 1995, when Lewis told
Ratcliffe to go ahead and order the materials that Ratcliffe
had listed in his November 8 and November 13 faxes. Dyno
claims that the parties agreed to the essential terms of price,
quantity, and description, and any other terms to the contract
could be supplied by the “gap-filler” provisions of the
Uniform Commercial Code, which do not limit the seller's
liability for consequential damages.
[14]In order to prove the existence of a contract, a plaintiff is
required to demonstrate the essential requirements of an
offer, acceptance, and consideration. See Helle v. Landmark,
Inc., 15 Ohio App.3d 1, 8, 472 N.E.2d 765, 773 (1984). A
valid and binding contract comes into existence when an
offer is accepted. See Realty Dev., Inc. v. Kosydar, 322
N.E.2d 328, 332 (Ohio Ct.App.1974) (per curiam). Dyno
contends that the written price quotations Ratcliffe faxed to
Lewis on November 8, 1995, and November 13, 1995,
constituted the offer, which Lewis accepted on behalf of
Dyno on or about November 22, 1995, when Lewis told
Ratcliffe to order the materials listed on the price quote.
[15]“Typically, a price quotation is considered an invitation
for an offer, rather than an offer to form a binding contract.”
White Consol. Indus., Inc. v. McGill Mfg. Co., 165 F.3d
1185, 1190 (8th Cir.1999) (citing Litton Microwave Cooking
Prods. v. Leviton Mfg. Co., 15 F.3d 790, 794 (8th Cir.1994));
see also Realty Dev., Inc., 322 N.E.2d at 332 (finding that the
price quotation furnished to the appellant was “susceptible to
the interpretation that [it] was nothing more than an
invitation to appellant to make an offer”). Instead, a buyer's
purchase agreement submitted in response to a price
quotation is usually deemed the offer. See Master Palletizer
Sys., Inc. v. T.S. Ragsdale Co., 725 F.Supp. 1525, 1531

142

143

(D.Colo.1989). However, a price quotation may suffice for an
offer if it is sufficiently detailed and it “reasonably appear[s]
from the price quotation that assent to that quotation is all
that is needed to ripen the offer into a contract.” Quaker
State Mushroom Co. v. Dominick's Finer Foods, Inc., of
Illinois, 635 F.Supp. 1281, 1284 (N.D.Ill.1986); see also
Master Palletizer Sys., 725 F.Supp. at 1531. While the
inclusion of a description of the product, price, quantity, and
terms of payment may indicate that the price quotation is an
offer rather than a mere invitation to negotiate, the
determination of the issue depends primarily upon the
intention of the person communicating the quotation as
demonstrated by all of the surrounding facts and
circumstances. See Interstate Indus., Inc. v. Barclay Indus.,
Inc., 540 F.2d 868, 871 (7th Cir.1976) (quoting R.E.
Crummer & Co. v. Nuveen, 147 F.2d 3, 5 (7th Cir.1945));
Maurice Elec. Supply Co. v. Anderson Safeway Guard Rail
Corp., 632 F.Supp. 1082, 1089 (D.D.C.1986) (mem.op.).
Thus, to constitute an offer, a price quotation must “be made
under circumstances evidencing the express or implied intent
of the offeror that its acceptance shall constitute a binding
contract.” Maurice Elec. Supply, 632 F.Supp. at 1087.
[16]In Interstate Industries, Inc. v. Barclay Industries, Inc.,
540 F.2d 868 (7th Cir.1976), the court determined that a letter
sent by the defendant to the plaintiff stating that the
defendant would be able to manufacture fiberglass panels for
the plaintiff pursuant to specified standards at certain prices
did not constitute an offer. Among other things, the court
found that the letter's use of the term “price quotation,” lack
of language indicating that an offer was being made, and
absence of terms regarding quantity, time of delivery, or
payment terms established that the letter was not intended as
an offer. See id. at 873. Thos. J. Sheehan Co. v. Crane Co.,
418 F.2d 642 (8th Cir.1969), cited by the court in Interstate
Industries, concluded that a price list for copper tubing which
a supplier furnished to a subcontractor in connection with the

143

144

latter's bid on a job was merely an invitation to engage in
future negotiations. The court observed:
The only evidence of defendant's alleged
September 1963 offer is the oral
communication to plaintiff that Crane
Company could supply copper for the
Mansion House Project at a lower price than
originally quoted. Reference was made to the
new “Chase” price sheet concerning deliveries
in minimum quantities of 5000 pounds or
5000 feet, and that prices for copper would be
guaranteed for the “duration of the job.” At
this time nothing was stated by the defendant
or plaintiff as to (1) the time in which plaintiff
had to accept the “offer,” (2) the quantity of
copper tubing, fittings, or other supplies to be
ordered, (3) the terms of payment or (4) the
time when Crane Company promised to
perform....
The “Chase” price sheet was nothing more
than a circular sent to distributors by the
manufacturer, Wolverine. Without other
terms of commitment, we find that the
proposal as to “price protection” was related
only to the quoted price as a condition upon
which the supplier would be willing in the
future to negotiate a contract of shipment....
Prices and price factors quoted by suppliers to
contractors for the purposes of aiding
contractors to make bid estimates, without
more specific terms, do not obligate the
supplier to comply with any purchase order
upon whatever terms and conditions the
contractor may choose to offer at some
undetermined date in the future. The fact that
the prices quoted are not withdrawn or that a
withdrawal of them is not communicated to
the contractor is immaterial. No duty exists to
revoke terms which without words of

144

145

commitment merely quote an existing price at
which a contract of purchase might be
negotiated.
Thos. J. Sheehan, 418 F.2d at 645-46 (italics in original).
[17]Similarly, in Day v. Amax, Inc., 701 F.2d 1258 (8th
Cir.1983), the Seventh Circuit affirmed the district court's
grant of a directed verdict to the defendant on the issue of
whether the defendant's description of mining equipment and
a quotation of prices constituted an offer, reasoning that
“[a]lthough questions of intent are usually for the jury to
decide ... the record discloses no evidence that any of the
defendants manifested an intent to enter into a contract with
[the plaintiff].” Id. at 1263. Thus, the plaintiff's evidence that
the defendant had given the plaintiff signed writings
containing detailed descriptions of the mining equipment and
the terms of sale and had set up an escrow account were
insufficient to demonstrate the defendant's intent to enter
into a contract. See id. at 1264-65; accord Maurice Elec. Supply,
632 F.Supp. at 1088 (concluding that the defendant's price
quote “was simply a statement of price for three individual
high mast poles of varying height” because “[i]t did not
specify quality or quantity, time and place of delivery, or
terms of payment” and “[t]here was no promise that the
quote would remain open for a specified period of time”).
[18]In contrast to the cases discussed above, the court in
Bergquist Co. v. Sunroc Corp., 777 F.Supp. 1236 (E.D.Pa.1991),
found that the question of whether the price quotation at
issue constituted an offer was a question of fact for the jury.
Some of the factors cited by the court as creating an issue for
the jury were: (i) the price quotation was developed by the
defendant after the parties had engaged in substantial
negotiations; (ii) the quotation included a description of the
product, a list of various quantities at various prices, terms of
payment, and delivery terms; (iii) the quotation contained the
statement “This quotation is offered for your acceptance
within 30 days”; and (iv) the price which the purchaser paid

145

146

was the price listed in the price quotation rather than the
price listed in the purchaser's subsequent purchase order. See
id. at 1249.
[19]In this case, the facts before the district court furnished a
sufficient basis for it to conclude as a matter of law that the
contract was formed when Lewis signed the fax from
Ratcliffe on December 1, 1995, rather than when Lewis told
Ratcliffe to order the materials on November 22, 1995. In
particular, neither the November 8 nor the November 13
price quotations contained words indicating that Ratcliffe
intended to make an offer to Dyno. The word “Estimate”
was printed at the top of the document faxed on November
8, and the message “Please call” was printed on the cover
sheet for the document faxed on November 13. These words
are indicative of an invitation to engage in future negotiations
rather than an offer to enter into a contract. Although both
price lists set forth descriptions of the materials, prices, and
quantities, nothing was stated about the place of delivery,
time of performance, or terms of payment. See Litton
Microwave Cooking Prods., 15 F.3d at 795 (rejecting the
contention that the defendant's price letters and catalogs,
which failed to address the place of delivery, quantities, and
availability of parts to be purchased were not offers). Finally,
the fact that Lewis voluntarily signed the December 1 fax
demonstrated that he understood that a binding contract had
not been formed as a result of the previous price quotations
sent by Ratcliffe. In light of these facts, we agree with the
district court that McWane's price quotations did not

146

147

constitute offers and that the contract was formed on
December 1, 1995.4
B. Motion for New Trial
[Students may wish to skim the rest of this opinion because it deals with
issues that, though interesting, are peripheral to our discussion of offer.]
[20]Dyno also contends that the trial court erred in denying
its motion for a new trial. Dyno argued to the district court
that it was entitled to a new trial because the district court
made several erroneous rulings on evidentiary issues and jury
instructions. Motions for a new trial are addressed to the
sound discretion of the trial court. See Hopkins v. Coen, 431
F.2d 1055, 1059 (6th Cir.1970). We review a district court's
denial of a motion for a new trial under an abuse of discretion
standard. See Holmes v. City of Massillon, 78 F.3d 1041, 1045
(6th Cir.1996). An abuse of discretion occurs when this Court
has “a definite and firm conviction that the trial court
committed a clear error in judgment.” Logan v. Dayton Hudson
Corp., 865 F.2d 789, 790 (6th Cir.1989).
1. Evidentiary Issues
[21]Dyno first argues that the district court erred in allowing
testimony concerning Lewis' familiarity with McWane's
standard purchase order, including its terms and conditions,
based on Lewis' prior dealings with McWane as an employee
of Reynolds. Dyno argues that Lewis' prior dealings with
McWane as an employee of Reynolds are completely
irrelevant to the issue of whether the contract between Dyno

4 The cases cited by Dyno, Reaction Molding Technologies, Inc. v. General Electric Co.,

585 F.Supp. 1097 (E.D.Pa.1984), and Loranger Plastics Corp. v. Incoe Corp., 670
F.Supp. 145 (W.D.Pa.1987), are both distinguishable from the instant case on
their facts. In Reaction Molding Technologies, the quotations contained payment and
delivery terms and thus were substantially more detailed than the price quotations
at issue in this case. See Reaction Molding Tech., 585 F.Supp. at 1099. In Loranger
Plastics, the quotation stated that it was “subject to acceptance without
modification within 30 days” from the date it was issued. See Loranger Plastics, 670
F.Supp. at 146. The language in the quotation therefore indicated that it was
intended as an offer.

147

148

and McWane included a limitation of liability provision and
that this evidence confused the jury and caused prejudicial
error.
[22]We agree with the district court that the evidence about
Lewis' prior dealings with McWane, particularly as it related
to Lewis' knowledge of McWane's standard terms and
conditions, was relevant and properly admitted. The faxed
copy of the purchase order signed by Lewis on December 1,
1995, stated on the front in large print directly above his
signature that the purchase order was subject to the terms
and conditions on the reverse side. There is no disputing that
McWane intended those terms and conditions on the back of
the purchase order to be part of the contract but that
Ratcliffe inadvertently failed to fax the back of the purchase
order to Lewis. Therefore, Lewis' knowledge of those terms
or his knowledge that McWane used standard terms and
conditions in its sales, based on his prior dealings with
McWane, was particularly relevant to whether those terms
and conditions became part of the contract. The jury could
properly determine whether Lewis knew or should have
known about the limitation of liability in McWane's standard
terms and conditions, and therefore intended that the
limitation of liability be part of the contract.
[23]Dyno next contends that the district court abused its
discretion and committed prejudicial error when it refused to
admit Lewis' testimony that McWane had waived its
limitation of liability for consequential damages on several
occasions in its dealings with Reynolds while Lewis was an
employee of that company. Dyno contends that if Lewis'
prior dealings with McWane as an employee of Reynolds
were relevant, McWane's waiver of its limitation of liability
clause for Reynolds was also relevant.
[24]We agree with the decision to exclude this evidence
because its admission would have likely caused jury
confusion. The issue for the jury was whether McWane's
standard terms and conditions were part of the contract, not

148

149

whether those terms and conditions would be enforced. Had
the district court admitted the evidence, McWane would have
been entitled to explore the circumstances under which
consequential damages were allegedly paid and explain why
those circumstances were different from those at issue in the
case. The whole foray into the issue, which was collateral to
the actual issues at trial, would have caused substantial
prejudice to McWane. Furthermore, McWane's terms and
conditions stated that any waiver of a right by McWane in a
particular instance would not constitute a future waiver of
that right.
[25]Dyno's final evidentiary argument is that the district court
erred in admitting Federal Express delivery records generated
from Federal Express' computer system. McWane sought to
lay the foundation for introduction of these records under the
business records exception to the hearsay rule through the
testimony of Fred Jacobs, the Operations Manager at the
Federal Express office in Wauseon, Ohio. Jacobs explained
that he was fully familiar with Federal Express' system for
moving and tracking packages and testified that these records
were generated and kept in the regular course of business by
Federal Express in its centralized computer system in
Memphis, Tennessee.
[26]Dyno objected to the admission of the records, arguing
that the records were not under Jacobs' “custody or control”
because: (1) he was not responsible for the geographic area in
Ohio where the package was shipped; and (2) the computer
records were printed in Memphis. Dyno contends that
because these records were not under Jacobs' custody or
control, Jacobs could not lay a proper foundation for
introduction of the records and they are therefore
inadmissible as hearsay.
[27]Federal Rule of Evidence 803(6) provides that the
following evidence is not excluded by the hearsay rule:

149

150

A memorandum, report, record, or data
compilation, in any form, of acts, events,
conditions, opinions, or diagnoses, made at or
near the time by, or from information
transmitted by, a person with knowledge, if
kept in the course of a regularly conducted
business activity, and if it was the regular
practice of that business activity to make the
memorandum, report, record, or data
compilation, all as shown by the testimony of
the custodian or other qualified witness,
unless the source of the information or the
method or circumstances of preparation
indicate lack of trustworthiness....
Fed. R. Evid. 803(6).
[28]While Dyno is correct that Jacobs could not lay a
foundation for introduction of the Federal Express records
under Rule 803(6) as a “custodian” of the records, Jacobs
would be a proper witness to lay a foundation as an “other
qualified witness” as described in the Rule. To be an “other
qualified witness,” it is not necessary that the person laying
the foundation for the introduction of the business record
have personal knowledge of their preparation. See United States
v. Franks, 939 F.2d 600, 602-03 (8th Cir.1991) (rejecting the
defendant's contention that the district court erred in
admitting Federal Express records on the basis that the
witness laying the foundation was unable to determine which
employees prepared delivery records and airbills). All that is
required of the witness is that he or she be familiar with the
record-keeping procedures of the organization. See United
States v. Wables, 731 F.2d 440, 449 (7th Cir.1984)(stating that
“[i]t is clear that, in admitting documents under the business
records exception to the hearsay rule, ‘the testimony of the
custodian or otherwise qualified witness who can explain the
record-keeping of his organization is ordinarily essential’ ”)
(quoting 4 Weinstein, Evidence ¶ 803(6)[02] (1981)); NLRB v.
First Termite Control Co., 646 F.2d 424, 427 (9th Cir.1981)

150

151

(noting that through the custodian or “other qualified
witness” requirement, Rule 803(6) “insures the presence of
some individual at trial who can testify to the methods of
keeping the information”). Thus, in United States v. Hathaway,
798 F.2d 902 (6th Cir.1986), we stated that “[w]hen a witness
is used to lay the foundation for admitting records under Rule
803(6), all that is required is that the witness be familiar with
the record keeping system.” Hathaway, 798 F.2d at 906. In
that case, we rejected the defendant's contention that the
government could not lay a foundation through the testimony
of an FBI agent for the admission of records seized from the
defendant's business offices under the business records
exception. We found “no reason why a proper foundation for
application of Rule 803(6) cannot be laid, in part or in whole,
by the testimony of a government agent or other person
outside the organization whose records are sought to be
admitted.” Id. at 906; see also Zayre Corp. v. S.M. & R. Co., 882
F.2d 1145, 1150 (7th Cir.1989) (noting that a person qualified
to lay the foundation under Rule 803(6) need not even be an
employee of the entity keeping the records, as long as the
witness understands the system by which they are made).
[29]Jacobs testified in depth about his understanding of
Federal Express' system for delivering and tracking
documents, as well as its system for central storage of its
voluminous computerized records in Memphis. That Jacobs
was not involved in the preparation of the documents or that
he did not know who prepared them were not matters that
precluded the admission of the documents as business
records. Therefore, the district court did not abuse its
discretion in admitting the Federal Express records.
[30]Furthermore, there was other evidence from which the
jury could have concluded that Dyno received the Federal
Express package by December 1, 1995. For instance,
McWane also introduced into evidence a copy of a Federal
Express invoice kept in its files as a business record, for
which there is no dispute that a proper foundation was laid

151

152

for admission at trial under the business records exception,
through the testimony of its custodian, Ratcliffe. The invoice
showed that Dyno received the package on November 24,
1995, at 8:53 a.m. Accordingly, there was sufficient evidence
for the jury to find that Dyno was or should have been aware
of McWane's terms and conditions, including its limitation of
liability, at the time it signed the faxed purchase order on
December 1, 1995.
2. Jury Instructions
[31]Dyno argues that the district court committed reversible
error in refusing to give two of its proposed jury instructions.
Jury instructions in civil cases are reviewed “as a whole to
determine whether they adequately inform the jury of the
relevant considerations and provide a basis in law for aiding
the jury in reaching its decision. A judgment on a jury verdict
may be vacated when the instructions, viewed as a whole,
were confusing, misleading and prejudicial.” Jones v.
Consolidated Rail Corp., 800 F.2d 590, 592 (6th Cir.1986)
(citation omitted).
[32]Dyno first argues that the district court committed
reversible error in refusing to give Dyno's proposed jury
instruction number seven, which would have allowed the jury
to find that the contract was formed on November 22, 1995,
when Lewis told Ratcliffe by telephone to go ahead and order
the materials. Because this Court has already affirmed the
district court's conclusion that the contract was formed on
December 1, 1995, when Lewis signed the document faxed
by Ratcliffe, it would have been improper for the district
court to instruct the jury that it could find that the contract
was formed on November 22, 1995. Accordingly, the district
court properly rejected Dyno's proposed instruction.
[33]Dyno's final argument is that the district court committed
reversible error in not giving its proposed instruction number
twelve, which read:

152

153

McWane must show that the agent designated
to receive such information as Federal
Express packages actually received and had
knowledge of the contents of the package
before Dyno is deemed to have knowledge of
the disputed terms.
[34]We believe that this instruction is an erroneous statement
of the law and would have placed an unwarranted burden on
McWane at trial. The evidence presented at trial was
sufficient to allow the jury to find that the Federal Express
documents had been delivered to an authorized agent of
Dyno because the Federal Express documents were actually
located in Dyno's job file for the Perrysburg project and
contained Lewis' handwriting at the top of the documents. In
addition, McWane's evidence showed that the documents
were actually delivered to Dyno's offices on November 24,
1995. Moreover, McWane could demonstrate that Dyno had
received and had knowledge of the contents of the package
even if the “agent designated to receive such information”
did not actually receive and have knowledge of the contents
of the package. For example, if some agent of Dyno other
than the “agent designated to receive such information”
received the package, that knowledge could be imputed to
Dyno. There was also evidence that Lewis had knowledge of
the contents of the package, in that he had previous
knowledge about McWane's credit application and terms and
conditions, even though he testified that he never received
the package. This instruction thus ignored other means by
which McWane could have demonstrated Dyno's knowledge
of McWane's terms and conditions and would have placed an
unreasonable burden on McWane to prove actual receipt and
review of the documents by the specified Dyno agent. That
burden would have been extremely difficult to meet because
no one at McWane specifically observed Dyno's handling and
receipt of the November 22 documents. Thus, the failure to
give this instruction does not render the instructions, “viewed

153

154

as a whole, [ ] confusing, misleading and prejudicial....” Jones,
800 F.2d at 592.
[35]Therefore, Dyno was not entitled to a new trial.
III. CONCLUSION
[36]For the foregoing reasons, the judgment of the district
court is AFFIRMED.
1.1.1 Discussion of Dyno Construction v. McWane, Inc.
One way of applying the offer rules is to examine “text” and
“context.” The language of the purported offer and the surrounding
factual circumstances usually determine whether a court construes a
particular manifestation as an offer.
In Dyno Construction, how does an analysis of the text or language of
the company’s purported offer influence the court’s determination
that the contract was not formed until December 1, 1995?
Is there any evidence about the factual context of these negotiations
that tends to reinforce this conclusion?
1.1.2 Hypo on Seed Sale
On September 21, 2000, Amity Seed & Grain Warehouse mailed out
samples of clover seed to a large number of dealers in an envelope
printed with the following message:
Red clover. 50,000 lbs. like sample. I am
asking 24 cents per, f.o.b. Amity, Oregon.
Amity Seed & Grain Warehouse.
On October 8, Courteen Seed Co. wired a reply:
Special delivery sample received. Your price
too high. Wire firm offer, naming absolutely
lowest f.o.b.
The same day, Amity Seed answered this request by telegram:
I am asking 23 cents per pound for the car of
red clover seed from which your sample was
taken. No. 1 seed, practically no plantain

154

155

whatever. Have an offer 22 3/4 per pound,
f.o.b. Amity.
Courteen responded the next day:
Telegram received. We accept your offer. Ship
promptly, route care of Milwaukee Road at
Omaha.
Amity Seed has now refused to deliver. How would you apply the
offer rules to this situation?
1.2 Principal Case – Lefkowitz v. Great Minneapolis
Surplus Store
The following case illustrates an exception that proves the general
rule that advertisements are not enforceable as offers. As you read,
attend carefully to the court’s reasoning about the two separate ads.
Does the opinion’s analysis comport with your understanding of the
principles underlying offer doctrine?
Lefkowitz v. Great Minneapolis Surplus Store, Inc.
Supreme Court of Minnesota
251 Minn. 188, 86 N.W.2d 689 (1957)
MURPHY, Justice.
[1] This is an appeal from an order of the Municipal Court of
Minneapolis denying the motion of the defendant for
amended findings of fact, or, in the alternative, for a new trial.
The order for judgment awarded the plaintiff the sum of
$138.50 as damages for breach of contract.
[2] This case grows out of the alleged refusal of the
defendant to sell to the plaintiff a certain fur piece which it
had offered for sale in a newspaper advertisement. It appears
from the record that on April 6, 1956, the defendant
published the following advertisement in a Minneapolis
newspaper:
Saturday 9 A.M. Sharp
3 Brand New Fur Coats
Worth to $100.00

155

156

First Come First Served
$1 Each
[3] On April 13, the defendant again published an
advertisement in the same newspaper as follows:
Saturday 9 A.M.
2 Brand New Pastel
Mink 3-Skin Scarfs
Selling for $89.50
Out they go
Saturday. Each ……... $1.00
1 Black Lapin Stole
Beautiful
worth $139.50 ………. $1.00
First Come -- First Served
[4] The record supports the findings of the court that on
each of the Saturdays following the publication of the abovedescribed ads the plaintiff was the first to present himself at
the appropriate counter in the defendant's store and on each
occasion demanded the coat and the stole so advertised and
indicated his readiness to pay the sale price of $1. On both
occasions, the defendant refused to sell the merchandise to
the plaintiff, stating on the first occasion that by a ‘house rule’
the offer was intended for women only and sales would not
be made to men, and on the second visit that plaintiff knew
defendant's house rules.
[5] The trial court properly disallowed plaintiff's claim for the
value of the fur coats since the value of these articles was
speculative and uncertain. The only evidence of value was the
advertisement itself to the effect that the coats were “Worth
to $100.00,” how much less being speculative especially in
view of the price for which they were offered for sale. With
reference to the offer of the defendant on April 13, 1956, to
sell the “1 Black Lapin Stole…worth $139.50…” the trial
court held that the value of this article was established and

156

157

granted judgment in favor of the plaintiff for that amount less
the $1 quoted purchase price.
[6] The defendant contends that a newspaper advertisement
offering items of merchandise for sale at a named price is a
“unilateral offer” which may be withdrawn without notice.
He relies upon authorities which hold that, where an
advertiser publishes in a newspaper that he has a certain
quantity or quality of goods which he wants to dispose of at
certain prices and on certain terms, such advertisements are
not offers which become contracts as soon as any person to
whose notice they may come signifies his acceptance by
notifying the other that he will take a certain quantity of
them. Such advertisements have been construed as an
invitation for an offer of sale on the terms stated, which
offer, when received, may be accepted or rejected and which
therefore does not become a contract of sale until accepted
by the seller; and until a contract has been so made, the seller
may modify or revoke such prices or terms. Montgomery Ward
& Co. v. Johnson, 209 Mass. 89, 95 N.W. 290; Nickel v. Theresa
Farmers Co-op. Ass'n, 247 Wis. 412, 20 N.W.2d 117; Lovett v.
Frederick Loeser & Co. Inc., 124 Misc. 81, 207 N.Y.S. 753;
Schenectady Stove Co. v. Holbrook, 101 N.Y. 45, 4 N.E. 4;
Georgian Co. v. Bloom, 27 Ga. App. 468, 108 S.E. 813; Craft v.
Elder & Johnson Co., 38 N.E.2d 416, 34 Ohio L.A. 603;
Annotation, 157 A.L.R. 746.
[7] The defendant relies principally on Craft v. Elder &
Johnston Co., supra. In that case, the court discussed the legal
effect of an advertisement offering for sale, as a one-day
special, an electric sewing machine at a named price. The
view was expressed that the advertisement was (38 N.E.2d
417, 34 Ohio L.A. 605) “not an offer made to any specific
person but was made to the public generally. Thereby it
would be properly designated as a unilateral offer and not
being supported by any consideration could be withdrawn at
will and without notice.” It is true that such an offer may be
withdrawn before acceptance. Since all offers are by their

157

158

nature unilateral because they are necessarily made by one
party or on one side in the negotiation of a contract, the
distinction made in that decision between a unilateral offer
and a unilateral contract is not clear. On the facts before us
we are concerned with whether the advertisement constituted
an offer, and, if so, whether the plaintiff's conduct constituted
an acceptance.
[8] There are numerous authorities which hold that a
particular advertisement in a newspaper or circular letter
relating to a sale of articles may be construed by the court as
constituting an offer, acceptance of which would complete a
contract. J. E. Pinkham Lumber Co. v. C. W. Griffin & Co., 212
Ala. 341, 102 So. 689; Seymour v. Armstrong & Kassebaum, 62
Kan. 720, 64 P. 612; Payne v. Lautz Bros. & Co., City Ct., 166
N.Y.S. 844, affirmed, 168 N.Y.S. 369, affirmed, 185 App.Div.
904, 171 N.Y.S. 1094; Arnold v. Phillips, 1 Ohio Dec. Reprint
195, 3 West. Law J. 448; Oliver v. Henley, Tex. Civ. App., 21
S.W.2d 576; Annotation, 157 A.L.R. 744, 746.
[9] The test of whether a binding obligation may originate in
advertisements addressed to the general public is “whether
the facts show that some performance was promised in
positive terms in return for something requested.” 1
WILLISTON, CONTRACTS (Rev. ed.) § 27.
[10]The authorities above cited emphasize that, where the
offer is clear, definite, and explicit, and leaves nothing open
for negotiation, it constitutes an offer, acceptance of which
will complete the contract. The most recent case on the
subject is Johnson v. Capital City Ford Co., La. App., 85 So.2d
75, in which the court pointed out that a newspaper
advertisement relating to the purchase and sale of
automobiles may constitute an offer, acceptance of which will
consummate a contract and create an obligation in the offeror
to perform according to the terms of the published offer.
[11]Whether in any individual instance a newspaper
advertisement is an offer rather than an invitation to make an

158

159

offer depends on the legal intention of the parties and the
surrounding circumstances. Annotation, 157 A.L.R. 744, 751;
77 C.J.S., SALES, § 25b; 17 C.J.S., CONTRACTS, § 389. We are
of the view on the facts before us that the offer by the
defendant of the sale of the Lapin fur was clear, definite, and
explicit, and left nothing open for negotiation. The plaintiff
having successfully managed to be the first one to appear at
the seller's place of business to be served, as requested by the
advertisement, and having offered the stated purchase price
of the article, he was entitled to performance on the part of
the defendant. We think the trial court was correct in holding
that there was in the conduct of the parties a sufficient
mutuality of obligation to constitute a contract of sale.
[12]The defendant contends that the offer was modified by a
“house rule” to the effect that only women were qualified to
receive the bargains advertised. The advertisement contained
no such restriction. This objection may be disposed of briefly
by stating that, while an advertiser has the right at any time
before acceptance to modify his offer, he does not have the
right, after acceptance, to impose new or arbitrary conditions
not contained in the published offer. Payne v. Lautz Bros. &
Co., City Ct., 166 N.Y.S. 844, 848; Mooney v. Daily News Co.,
116 Minn. 212, 133 N.W. 573.
Affirmed.
1.2.1 Punitive Enforcement
Professors Ian Ayres and Robert Gertner have argued that the
Lefkowitz court should have enforced the first advertisement as well
as the second one:
Ask yourself the simple question: What kind
of ad is the Great Minneapolis Surplus Store
going to run the week following the court’s
decision? By lending its imprimatur to the
indefinite ad, the court allows retailers to
induce inefficient consumer reliance with
impunity. The Lefkowitz case dramatically
illustrates that only by enforcing indefinite

159

160

offers against the offeror can one drive out
indefinite offers.
Lefkowitz was wrongly decided. The
defendant’s offer was intentionally vague to
induce inefficient reliance on the part of the
buyer (Lefkowitz incurred the “shoe leather”
costs of traveling to the store). Courts can
retain the common law’s general reluctance to
enforce indefinite contracts so that both
parties will have an incentive to make the
contracts more definite. But Lefkowitz
illustrates an exception to this general rule.
When the indefiniteness is clearly attributable
to one party and induces inefficient reliance
from the other party, punitive enforcement
may be efficient to drive out inefficient offers.
Ian Ayres and Robert Gertner, Filling Gaps in Incomplete Contracts: An
Economic Theory of Default Rules, 99 YALE L.J. 87, 107 (1989).
1.2.2 Discussion of Lefkowitz v. Great Minneapolis
Surplus Store
See if you can develop an argument that the Lefkowitz court was
wrong about both the first and the second advertisements.
In your own experience as a consumer have you seen any evidence
that advertisers are worried about making offers?
1.2.3 Hypo on Killer Collecting Reward
Los Angeles authorities announced a $500,000 reward for
information leading to the arrest and conviction of a serial killer
believed to be responsible for eleven murders. "[Police] have linked
these cases as having common threads of evidence - ballistics, DNA
and a variety of other forensics," said Los Angeles city council
member Bernard Parks, who sponsored the reward.
Suppose that the killer decides to turn himself in and claim the
reward. If city authorities refuse to pay, how would you expect a
court to rule on the killer’s claim?

160

161

2. Acceptance
To accept an offer is to exercise the power that an offer creates. The
Restatement (Second) includes sections defining acceptance and
discussing the offeror’s control over the manner of acceptance:
§ 30. Form of Acceptance Invited
(1) An offer may invite or require acceptance
to be made by an affirmative answer in words,
or by performing or refraining from
performing a specified act, or may empower
the offeree to make a selection of terms in his
acceptance.
(2) Unless otherwise indicated by the language
or the circumstances, an offer invites
acceptance in any manner and by any medium
reasonable in the circumstances.
§ 50. Acceptance of Offer Defined; Acceptance by
Performance; Acceptance by Promise
(1) Acceptance of an offer is a manifestation
of assent to the terms thereof made by the
offeree in a manner invited or required by the
offer.
(2) Acceptance by performance requires that
at least part of what the offer requests be
performed or tendered and includes
acceptance by a performance which operates
as a return promise.
(3) Acceptance by a promise requires that the
offeree complete every act essential to the
making of the promise.
Professor Corbin elaborates on these doctrinal principles in the
following terms:
An acceptance is a voluntary act of the offeree
whereby he exercises the power conferred on
him by the offer, and thereby creates the set
of legal relations called a contract. What acts
are sufficient to secure this purpose? We must

161

162

look first to the terms in which the offer was
expressed, either by words or by other
conduct. The offeror is the creator of the
power and at the time of its creation he has
full control over both the fact of its existence
and its terms. The offeror has, in the
beginning, full power to determine the acts
that are to constitute acceptance. After he has
once created the power, he may lose his
control over it, and may become disabled to
change or revoke it; but the fact that, in the
beginning, the offeror has full control … is
the
characteristic
that
distinguishes
contractual relations from noncontractual
ones. After the offeror has created the power
[of acceptance], the legal consequences are
out of his hands, and he may be brought into
numerous consequential relations of which he
did not dream, and to which he might not
have consented. These later relations are
nevertheless called contractual.
Arthur Corbin, Offer and Acceptance, and Some of the Resulting Legal
Relations, 26 YALE L.J. 169, 199-200 (1917),
2.1 Principal Case – Ever-Tite Roofing Corp. v. Green
Ever-Tite Roofing Corp. v. Green
Court of Appeals of Louisiana
83 So. 2d 449 (1955)
AYRES, Judge.
[1] This is an action for damages allegedly sustained by
plaintiff as the result of the breach by the defendants of a
written contract for the re-roofing of defendants' residence.
Defendants denied that their written proposal or offer was
ever accepted by plaintiff in the manner stipulated therein for
its acceptance, and hence contended no contract was ever
entered into. The trial court sustained defendants' defense
and rejected plaintiff's demands and dismissed its suit at its

162

163

costs. From the judgment thus rendered and signed, plaintiff
appealed.
[2] Defendants executed and signed an instrument June 10,
1953, for the purpose of obtaining the services of plaintiff in
re-roofing their residence situated in Webster Parish,
Louisiana. The document set out in detail the work to be
done and the price therefor to be paid in monthly
installments. This instrument was likewise signed by plaintiff's
sales representative, who, however, was without authority to
accept the contract for and on behalf of the plaintiff. This
alleged contract contained these provisions:
This agreement shall become binding only
upon written acceptance hereof, by the
principal or authorized officer of the
Contractor, or upon commencing performance of the
work. This contract is Not Subject to
Cancellation. It is understood and agreed that
this contract is payable at office of Ever-Tite
Roofing Corporation, 5203 Telephone,
Houston, Texas. It is understood and agreed
that this Contract provides for attorney's fees
and in no case less than ten per cent attorney's
fees in the event same is placed in the hands
of an attorney for collecting or collected
through any court, and further provides for
accelerated maturity for failure to pay any
installment of principal or interest thereon
when due.
This written agreement is the only and entire
contract covering the subject matter hereof
and no other representations have been made
unto Owner except these herein contained.
No guarantee on repair work, partial roof
jobs, or paint jobs. (Emphasis supplied.)
[3] Inasmuch as this work was to be performed entirely on
credit, it was necessary for plaintiff to obtain credit reports
and approval from the lending institution which was to

163

164

finance said contract. With this procedure defendants were
more or less familiar and knew their credit rating would have
to be checked and a report made. On receipt of the proposed
contract in plaintiff's office on the day following its
execution, plaintiff requested a credit report, which was made
after investigation and which was received in due course and
submitted by plaintiff to the lending agency. Additional
information was requested by this institution, which was
likewise in due course transmitted to the institution, which
then gave its approval.
[4] The day immediately following this approval, which was
either June 18 or 19, 1953, plaintiff engaged its workmen and
two trucks, loaded the trucks with the necessary roofing
materials and proceeded from Shreveport to defendants'
residence for the purpose of doing the work and performing
the services allegedly contracted for the defendants. Upon
their arrival at defendants' residence, the workmen found
others in the performance of the work which plaintiff had
contracted to do. Defendants notified plaintiff's workmen
that the work had been contracted to other parties two days
before and forbade them to do the work.
[5] Formal acceptance of the contract was not made under
the signature and approval of an agent of plaintiff. It was,
however, the intention of plaintiff to accept the contract by
commencing the work, which was one of the ways provided
for in the instrument for its acceptance, as will be shown by
reference to the extract from the contract quoted
hereinabove. Prior to this time, however, defendants had
determined on a course of abrogating the agreement and
engaged other workmen without notice thereof to plaintiff.
[6] The basis of the judgment appealed was that defendants
had timely notified plaintiff before “commencing
performance of work.” The trial court held that notice to
plaintiff's workmen upon their arrival with the materials that
defendants did not desire them to commence the actual work
was sufficient and timely to signify their intention to

164

165

withdraw from the contract. With this conclusion we find
ourselves unable to agree.
[7] Defendants' attempt to justify their delay in thus notifying
plaintiff for the reason they did not know where or how to
contact plaintiff is without merit. The contract itself, a copy
of which was left with them, conspicuously displayed
plaintiff's name, address and telephone number. Be that as it
may, defendants at no time, from June 10, 1953, until
plaintiff's workmen arrived for the purpose of commencing
the work, notified or attempted to notify plaintiff of their
intention to abrogate, terminate or cancel the contract.
[8] Defendants evidently knew this work was to be processed
through plaintiff's Shreveport office. The record discloses no
unreasonable delay on plaintiff's part in receiving, processing
or accepting the contract or in commencing the work
contracted to be done. No time limit was specified in the
contract within which it was to be accepted or within which
the work was to be begun. It was nevertheless understood
between the parties that some delay would ensue before the
acceptance of the contract and the commencement of the
work, due to the necessity of compliance with the
requirements relative to financing the job through a lending
agency. The evidence as referred to hereinabove shows that
plaintiff proceeded with due diligence.
[9] The general rule of law is that an offer proposed may be
withdrawn before its acceptance and that no obligation is
incurred thereby. This is, however, not without exceptions.
For instance, Restatement of the Law of Contracts stated:
(1) The power to create a contract by
acceptance of an offer terminates at the time
specified in the offer, or, if no time is
specified, at the end of a reasonable time.
What is a reasonable time is a question of fact
depending on the nature of the contract
proposed, the usages of business and other
circumstances of the case which the offeree at

165

166

the time of his acceptance either knows or has
reason to know.
[10]These principles are recognized in the Civil Code. LSAC.C. Art. 1800 provides that an offer is incomplete as a
contract until its acceptance and that before its acceptance
the offer may be withdrawn. However, this general rule is
modified by the provisions of LSA-C.C. Arts. 1801, 1802,
1804 and 1809, which read as follows:
Art. 1801. The party proposing shall be
presumed to continue in the intention, which
his proposal expressed, if, on receiving the
unqualified assent of him to whom the
proposition is made, he do not signify the
change of his intention.
Art. 1802. He is bound by his proposition,
and the signification of his dissent will be of
no avail, if the proposition be made in terms,
which evince a design to give the other party
the right of concluding the contract by his
assent; and if that assent be given within such
time as the situation of the parties and the
nature of the contract shall prove that it was
the intention of the proposer to allow….
Art. 1804. The acceptance needs (need) not be
made by the same act, or in point of time,
immediately after the proposition; if made at
any time before the person who offers or
promises has changed his mind, or may
reasonably be presumed to have done so, it is
sufficient….
Art. 1809. The obligation of a contract not
being complete, until the acceptance, or in
cases where it is implied by law, until the
circumstances, which raise such implication,
are known to the party proposing; he may
therefore revoke his offer or proposition before such
acceptance, but not without allowing such reasonable

166

167

time as from the terms of his offer he has given, or
from the circumstances of the case he may be supposed
to have intended to give to the party, to communicate
his determination. (Emphasis supplied.)
[11]Therefore, since the contract did not specify the time
within which it was to be accepted or within which the work
was to have been commenced, a reasonable time must be
allowed therefor in accordance with the facts and
circumstances and the evident intention of the parties. A
reasonable time is contemplated where no time is expressed.
What is a reasonable time depends more or less upon the
circumstances surrounding each particular case. The delays to
process defendants' application were not unusual. The
contract was accepted by plaintiff by the commencement of
the performance of the work contracted to be done. This
commencement began with the loading of the trucks with the
necessary materials in Shreveport and transporting such
materials and the workmen to defendants' residence. Actual
commencement or performance of the work therefore began
before any notice of dissent by defendants was given plaintiff.
The proposition and its acceptance thus became a completed
contract.
[12]By their aforesaid acts defendants breached the contract.
They employed others to do the work contracted to be done
by plaintiff and forbade plaintiff's workmen to engage upon
that undertaking. By this breach defendants are legally bound
to respond to plaintiff in damages. LSA-C.C. Art. 1930
provides:
The obligations of contract (contracts)
extending to whatsoever is incident to such
contracts, the party who violates them, is
liable, as one of the incidents of his
obligations, to the payment of the damages,
which the other party has sustained by his
default.

167

168

[13]The same authority in Art. 1934 provides the measure of
damages for the breach of a contract. This article, in part,
states:
Where the object of the contract is anything
but the payment of money, the damages due
to the creditor for its breach are the amount
of the loss he has sustained, and the profit of
which he has been deprived,….
Plaintiff expended the sum of $85.37 in loading the trucks in
Shreveport with materials and in transporting them to the site
of defendants' residence in Webster Parish and in unloading
them on their return, and for wages for the workmen for the
time consumed. Plaintiff's Shreveport manager testified that
the expected profit on this job was $226. None of this
evidence is controverted or contradicted in any manner.
[14]True, as plaintiff alleges, the contract provides for
attorney's fees where an attorney is employed to collect under
the contract, but this is not an action on the contract or to
collect under the contract but is an action for damages for a
breach of the contract. The contract in that respect is silent
with reference to attorney's fees. In the absence of an
agreement for the payment of attorney's fees or of some law
authorizing the same, such fees are not allowed.
[15]For the reasons assigned, the judgment appealed is
annulled, avoided, reversed and set aside and there is now
judgment in favor of plaintiff, Ever-Tite Roofing
Corporation, against the defendants, G. T. Green and Mrs.
Jessie Fay Green, for the full sum of $311.37, with 5 per cent
per annum interest thereon from judicial demand until paid,
and for all costs.
Reversed and rendered.
2.1.1 Selecting the Permissible Mode of Acceptance
Both the Restatement (Second) of Contracts (1981) and the Uniform
Commercial Code include rules to govern the permissible mode of

168

169

acceptance. Here is how the Restatement (Second) addresses the
issue:
§ 32. Invitation of Promise or Performance
In case of doubt an offer is interpreted as
inviting the offeree to accept either by
promising to perform what the offer requests
or by rendering the performance, as the
offeree chooses.
§ 60. Acceptance of Offer Which States Place, Time or
Manner of Acceptance
If an offer prescribes the place, time or
manner of acceptance its terms in this respect
must be complied with in order to create a
contract. If an offer merely suggests a
permitted place, time or manner of
acceptance, another method of acceptance is
not precluded.
The UCC specifies similarly permissive rules for situations in which
the offer leaves open the means of acceptance but makes the offeror
“master of the offer” when she chooses to specify how it should be
accepted.
§ 2-206. Offer and Acceptance in Formation of Contract
(1) Unless otherwise
indicated
by
the
circumstances

unambiguously
language
or

(a) an offer to make a contract shall be
construed as inviting acceptance in any
manner and by any medium reasonable in
the circumstances;
(b) an order or other offer to buy goods
for prompt or current shipment shall be
construed as inviting acceptance either by
a prompt promise to ship or by the
prompt or current shipment of
conforming or non-conforming goods,
but such a shipment of non-conforming

169

170

goods does not constitute acceptance if
the seller seasonably notifies the buyer
that the shipment is offered only as an
accommodation to the buyer.
(2) Where the beginning of a requested
performance is a reasonable mode of
acceptance an offeror who is not notified of
acceptance within a reasonable time may treat
the offer as having lapsed before acceptance.
2.1.2 Antonucci v. Stevens Dodge
Leonard Antonucci ordered a new “Club Cab” pickup truck from
Stevens Dodge. The salesman filled out a preprinted order form and
Antonucci paid a $500 deposit. The court described the order:
In the bottom lefthand corner of the
agreement there is printed in large underlined
type: “… THIS ORDER SHALL NOT
BECOME BINDING UNTIL ACCEPTED
BY DEALER OR HIS AUTHORIZED
REPRESENTATIVE.” At the bottom of the
paragraph containing this sentence is a blank
line under which is printed “purchaser's
signature.” Plaintiff signed on this line. Below
this is a blank line which has printed before it
“Accepted By.” Under this line is printed
“Dealer or his Authorized Representative.”
This line bears no signature.
On the back of the agreement are printed ten
conditions. The heading on top of this page
states: “It is further understood and agreed:
The order on the reverse side hereof is subject
to the following terms and conditions which
have been mutually agreed upon.” Paragraph
10 states: “This order is subject to acceptance
by the dealer, which acceptance shall be
signified by the signature of Dealer, Dealer's
Manager or other authorized signature on the
reverse side hereof.”

170

171

Antonucci v. Stevens Dodge, Inc., 73 Misc. 2d 173, 340 N.Y.S. 2d 979
(1973).
When the truck arrived, a controversy arose about whether the model
delivered was the “Club Cab” that Antonucci had ordered. What
result would you expect when Antonucci sues Stevens Dodge to
recover his deposit?
2.1.3 Discussion of Ever-Tite Roofing v. Green
What would have happened in Ever-Tite if the form contract read like
the agreement in Antonucci v. Stevens Dodge (e.g., “This agreement shall
not become binding until signed by contractor or his authorized
representative.”)?
Suppose as well that the Greens let Ever-Tite begin work on their
roof. Could they later repudiate on the ground that the contractor
didn’t sign the contract?
Now suppose that the contract said: “This agreement is not binding
until accepted. Acceptance should be executed on the
acknowledgement copy and returned to the client/owner.” How
would you expect a court to resolve this variation on the facts of
Ever-Tite?
Does the Restatement (Second) have anything to say about this
situation?
As a general principle, who has the power to determine the manner
in which an offer will be accepted?
2.2 Principal Case – Ciaramella v. Reader’s Digest
Association
Ciaramella v. Reader’s Digest Association, Inc.
United States Court of Appeals, Second Circuit
131 F.3d 320 (1997)
OAKES, Senior Circuit Judge:
[1] Plaintiff filed suit against Reader's Digest Association
(“RDA”) alleging employment discrimination under the
Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213
(1994) (“ADA”), and article 15 of the New York State

171

172

Executive Law, N.Y. Exec. Law §§ 290-301 (McKinney
1993), and also violations of the Employee Retirement
Income Security Act, 29 U.S.C. §§ 1001-1461 (1994)
(“ERISA”). Shortly after the commencement of the action,
the parties negotiated a settlement which Ciaramella later
refused to sign. RDA moved for an order to enforce the
settlement agreement. The United States District Court for
the Southern District of New York (Charles L. Brieant, J.),
granted the motion and dismissed the plaintiff's complaint
with prejudice. Ciaramella argues that enforcement of the
settlement agreement was improper because he had never
signed the written agreement and the parties had specifically
agreed that the settlement would not become binding until
signed by all the parties. We agree, and reverse.
I. BACKGROUND
[2] In November 1995, Ciaramella filed suit against his
former employer, RDA, alleging that RDA failed to give him
reasonable accommodations for his disability of chronic
depression and subsequently terminated his employment in
violation of the ADA and article 15 of New York State
Executive Law. Ciaramella also raised a claim under ERISA
for failure to pay severance benefits.
[3] Before the exchange of any discovery, the parties entered
into settlement negotiations. The negotiations resulted in an
agreement in principle to settle the case in May, 1996. RDA
prepared a draft agreement and sent it to Ciaramella's then
attorney, Herbert Eisenberg, for review. This draft, as well as
all subsequent copies, contained language indicating that the
settlement would not be effective until executed by all the
parties and their attorneys. Eisenberg explained the terms of
the settlement to Ciaramella, who authorized Eisenberg to
accept it. Eisenberg then made several suggestions for
revision to RDA which were incorporated into a revised
draft. After reviewing the revised draft, Eisenberg asked for a
few final changes and then allegedly stated to RDA's lawyer,
“We have a deal.” RDA forwarded several execution copies

172

173

of the settlement to Eisenberg. However, before signing the
agreement, Ciaramella consulted a second attorney and
ultimately decided that the proposed settlement agreement
was not acceptable to him and that he would not sign it.
Eisenberg then moved to withdraw as plaintiff's counsel.
[4] RDA, claiming that the parties had reached an
enforceable oral settlement, filed a motion to enforce the
settlement agreement on September 3, 1996. At a hearing on
September 13, the district court granted Eisenberg's motion
to withdraw, and stayed proceedings on the motion to
enforce the settlement for thirty days to give Ciaramella time
to obtain another attorney. On October 25, the district court
heard RDA's motion to enforce the settlement agreement.
Ciaramella had not yet obtained substitute counsel and
appeared pro se at the hearing. The district court, after
considering RDA's unopposed motion papers and
questioning Ciaramella about the formation of the settlement
agreement, granted RDA's motion to enforce the settlement
by order dated October 28, 1996. The district court entered a
judgment of dismissal on October 29, 1996. This Court has
jurisdiction under 28 U.S.C. § 1291.
II. DISCUSSION
A. Choice of Law
[5] An initial question presented is whether New York or
federal common law determines whether the parties reached a
settlement of claims brought under the ADA, ERISA, and
state law. The district court analyzed the issue using federal
common law and concluded that the parties had intended to
enter into a binding oral agreement. We review the district
court's findings of law under a de novo standard, and its
factual conclusions under a clearly erroneous standard of
review. See Hirschfeld v. Spanakos, 104 F.3d 16, 19 (2d
Cir.1997).
[6] Because we find that there is no material difference
between the applicable state law or federal common law

173

174

standard, we need not decide this question here. See Bowden v.
United States, 106 F.3d 433, 439 (D.C.Cir.1997) (declining to
decide whether state or federal common law governs the
interpretation of a settlement agreement under Title VII
where both sources of law dictate the same result); Davidson
Pipe Co. v. Laventhol & Horwath, Nos. 84 Civ. 5192(LBS), 84
Civ. 6334(LBS), 1986 WL 2201, at *2 (S.D.N.Y. Feb. 11,
1986) (finding no federal rule that would differ critically from
New York's rule governing the validity of oral settlement
agreements). New York relies on settled common law
contract principles to determine when parties to a litigation
intended to form a binding agreement.1 See Winston v.
Mediafare Entertainment Corp., 777 F.2d 78, 80-81 (2d Cir.1985)
(applying principles drawn from the Restatement (Second) of
Contracts to determine whether a binding settlement
agreement existed under New York law); see also Jim Bouton
Corp. v. William Wrigley Jr. Co., 902 F.2d 1074, 1081 (2d
Cir.1990) (describing the New York rule of contract
formation as “generally accepted”). Under New York law,
parties are free to bind themselves orally, and the fact that
they contemplate later memorializing their agreement in an
executed document will not prevent them from being bound
by the oral agreement. However, if the parties intend not to
be bound until the agreement is set forth in writing and
signed, they will not be bound until then. See Winston, 777
F.2d at 80; V'Soske v. Barwick, 404 F.2d 495, 499 (2d
Cir.1968). The intention of the parties on this issue is a
1 We note that New York Civil Practice Law and Rules 2104, N.Y. C.P.L.R. 2104

(McKinney 1997), which sets out technical requirements that must be met for a
settlement agreement to be enforceable under New York law, may also apply.
However, we need not address the issue whether section 2104 applies in federal
cases or is consistent with federal policies favoring settlement. Cf. Monaghan v. SZS
33 Assoc., 73 F.3d 1276, 1283 n. 3 (2d Cir.1996) (reserving decision on whether
federal courts sitting in diversity must apply section 2104 when relying on New
York law). Because we agree with Ciaramella that, under common law contract
principles, Ciaramella never formed an agreement with RDA, we have no reason
to rely on section 2104 in this case. See Sears, Roebuck and Co. v. Sears Realty Co., 932
F.Supp. 392, 401-02 (N.D.N.Y.1996) (interpreting section 2104 as a defense to
contract enforcement, and not as a rule of contract formation).

174

175

question of fact, to be determined by examination of the
totality of the circumstances. See International Telemeter Corp. v.
Teleprompter Corp., 592 F.2d 49, 56 (2d Cir.1979). This same
standard has been applied by courts relying on federal
common law. See Taylor v. Gordon Flesch Co., 793 F.2d 858, 862
(7th Cir.1986) (enforcing an oral settlement of a Title VII
case where the parties had not specified the need for a final,
signed document); Board of Trustees of Sheet Metal Workers Local
Union No. 137 Ins. Annuity & Apprenticeship Training Funds v.
Vic Constr. Corp., 825 F.Supp. 463, 466 (E.D.N.Y.1993)
(adopting the Winston analysis as based on “general contract
principles” to uphold an oral settlement of an ERISA case);
see also 1 Samuel Williston & Walter H.E. Jaeger, A Treatise on
the Law of Contracts § 28 (3d ed. 1957) (“It is ... everywhere
agreed that if the parties contemplate a reduction to writing
of their agreement before it can be considered complete,
there is no contract until the writing is signed.”).
[7] RDA urges us to fashion a federal rule of decision that
would disregard this longstanding rule of contract
interpretation and would hold parties to an oral settlement
whenever their attorneys arrive at an agreement on all
material terms.2 We reject this suggestion. Even in cases
where federal courts can choose the governing law to fill gaps
in federal legislation, the Supreme Court has directed that
state law be applied as the federal rule of decision unless it
presents a significant conflict with federal policy. See Atherton
v. FDIC, 519 U.S. 213 (1997); O'Melveny & Myers v. FDIC, 512
U.S. 79, 87 (1994) (noting that “cases in which judicial
creation of a federal rule would be justified…are…‘few and
restricted’”) (quoting Wheeldin v. Wheeler, 373 U.S. 647, 651
(1963)).

2 RDA relies on the Fifth Circuit's opinion in Fulgence v. J. Ray McDermott & Co.,

662 F.2d 1207 (5th Cir.1981) as support for this standard. However, RDA's
reliance on Fulgence is misplaced because there was no suggestion in that case that
the parties had ever explicitly reserved the right not to be bound until the
execution of a written agreement.

175

176

[8] We can find no federal objective contained in the ADA
or ERISA that would be compromised by the application of
the common law rules described above. RDA is correct that
at least one of the federal statutes at issue expresses a
preference for voluntary settlements of claims. See 42 U.S.C. §
12212 (1994) (encouraging the use of alternative means of
dispute resolution, such as settlement, to resolve claims
arising under the ADA). However, the common law rule does
not conflict with this policy. The rule aims to ascertain and
give effect to the intent of the parties at the time of contract.
Such a rule promotes settlements that are truly voluntary. See,
e.g., Winston, 777 F.2d at 80 (“Because of this freedom to
determine the exact point at which an agreement becomes
binding, a party can negotiate candidly, secure in the
knowledge that he will not be bound until execution of what
both parties consider to be final document [sic].”).
[9] In fact, it is the rule suggested by RDA that would
conflict with federal policy. Enforcing premature oral
settlements against the expressed intent of one of the parties
will not further a policy of encouraging settlements. People
may hesitate to enter into negotiations if they cannot control
whether and when tentative proposals become binding. We
therefore decline to adopt a federal rule concerning the
validity of oral agreements that is in conflict with federal
policy and the settled common law principles of contract law.
B. Existence of a Binding Agreement
[10]This court has articulated four factors to guide the inquiry
regarding whether parties intended to be bound by a
settlement agreement in the absence of a document executed
by both sides. Winston, 777 F.2d at 80. We must consider (1)
whether there has been an express reservation of the right not
to be bound in the absence of a signed writing; (2) whether
there has been partial performance of the contract; (3)
whether all of the terms of the alleged contract have been
agreed upon; and (4) whether the agreement at issue is the
type of contract that is usually committed to writing. Id. No

176

177

single factor is decisive, but each provides significant
guidance. See R.G. Group, Inc. v. Horn & Hardart Co., 751 F.2d
69, 74-75 (2d Cir.1984) (granting summary judgment where
all four factors indicated that the parties had not intended to
be bound by an oral franchise agreement). The district court
did not explicitly rely on the Winston test, but concluded that
based on the evidence the parties intended to enter into a
binding oral agreement. Considering the above factors in the
context of this case, we are left with the definite and firm
conviction that the district court erred in concluding that the
parties intended that the unexecuted draft settlement
constitute a binding agreement. See United States v. United States
Gypsum Co., 333 U.S. 364, 395-97, 68 S.Ct. 525, 542-43, 92
L.Ed. 746 (1948) (finding clear error where trial court's
findings conflicted with uncontroverted documentary
evidence); Winston, 777 F.2d at 83 (finding clear error where
the district court had enforced an unsigned settlement and
three of the four factors indicated that the parties had not
intended to be bound in the absence of a signed agreement).
1. Express Reservation
[11]We find numerous indications in the proposed settlement
agreement that the parties did not intend to bind themselves
until the settlement had been signed. We must give these
statements considerable weight, as courts should avoid
frustrating the clearly-expressed intentions of the parties. R.G.
Group, 751 F.2d at 75. For instance, in paragraph 10, the
agreement states, “This Settlement Agreement and General
Release shall not become effective (‘the Effective Date’) until
it is signed by Mr. Ciaramella, Davis & Eisenberg, and
Reader's Digest.”
[12]RDA argues that the effect of paragraph 10 was simply to
define the “Effective Date” of the agreement for the purpose
of establishing the time period in which RDA was obligated
to deliver payment and a letter of reference to Ciaramella.
RDA further urges that Ciaramella's obligation to dismiss the
suit was not conditioned on paragraph 10. However, this

177

178

interpretation is belied by the language of paragraph 2, which
addresses RDA's payment obligation. Paragraph 2 states that
RDA must proffer payment “[w]ithin ten (10) business days
following the later of (a) the Effective Date of this Settlement
Agreement and General Release (as defined by paragraph ten
... ) or (b) entry by the Court of the Stipulation of Dismissal
With Prejudice” (emphasis added). Under the terms of the
proposed settlement, RDA had no obligation to pay
Ciaramella until the agreement was signed and became
effective. Likewise, under paragraph 12 of the final draft,
RDA was not required to send the letter of reference until the
agreement was signed. The interpretation that RDA advances,
that Ciaramella had an obligation to dismiss the suit
regardless of whether the settlement was signed, leaves
Ciaramella no consideration for his promise to dismiss the
suit. The more reasonable inference to be drawn from the
structure of paragraph 2 is that it provided Ciaramella with an
incentive to dismiss the suit quickly because he would receive
no payment simply by signing the agreement, but that
execution was necessary to trigger either parties' obligations.
See, e.g., Davidson Pipe Co., 1986 WL 2201, at *4 (finding that
wording in a settlement agreement that placed great
significance on the execution date evinced an intent not to
create a binding settlement until some formal date of
execution).
[13]Similarly, several other paragraphs of the proposed
agreement indicate that the parties contemplated the moment
of signing as the point when the settlement would become
binding. The agreement's first paragraph after the
WHEREAS clauses reads, “NOW, THEREFORE, with the
intent to be legally bound hereby, and in consideration of the
mutual promises and covenants contained herein, Reader's
Digest and Ciaramella agree to the terms and conditions set
forth below: ....” (emphasis added). This language demonstrates
that only the terms of the settlement agreement, and not any
preexisting pact, would legally bind the parties. Read in

178

179

conjunction with paragraph 10, which provides that the
settlement agreement is effective only when signed, this
paragraph explicitly signals the parties' intent to bind
themselves only at the point of signature. See, e. g., R.G. Group,
751 F.2d at 71, 76 (finding an explicit reservation of the right
not to be bound absent signature in the wording of an
agreement that declared, “when duly executed, [this
agreement] sets forth your rights and your obligations”). In
addition to the language of the first paragraph, paragraph 13
of the final draft3 contains a merger clause which states,
This Settlement Agreement and General
Release
constitutes
the
complete
understanding between the parties, may not
be changed orally and supersedes any and all
prior agreements between the parties.... No
other promises or agreements shall be binding
unless in writing and signed by the parties.
[14]The presence of such a merger clause is persuasive
evidence that the parties did not intend to be bound prior to
the execution of a written agreement. See, e. g., R.G. Group,
751 F.2d at 76; McCoy v. New York City Police Dep't, No. 95
Civ. 4508, 1996 WL 457312, at *2 (S.D.N.Y. Aug.14, 1996)
(refusing to enforce a settlement of a § 1983 claim where a
signed copy of the settlement agreement containing a merger
clause had never been returned by the plaintiff).
[15]Other parts of the agreement also emphasize the
execution of the document. Paragraph 9 states, in relevant
part,
Mr. Ciaramella represents and warrants that
he ... has executed this Settlement Agreement
and General Release after consultation with
his ... legal counsel; ... that he voluntarily
assents to all the terms and conditions
contained therein; and that he is signing the

3 This language was contained in paragraph 12 of earlier drafts.

179

180

Settlement Agreement and General Release of
his own force and will.
[16]Ciaramella's signature was meant to signify his voluntary
and informed consent to the terms and obligations of the
agreement. By not signing, he demonstrated that he withheld
such consent.
[17]The sole communication which might suggest that the
parties did not intend to reserve the right to be bound is
Eisenberg's alleged statement to RDA's counsel, “We have a
deal.” However, nothing in the record suggests that either
attorney took this statement to be an explicit waiver of the
signature requirement. Eisenberg's statement followed weeks
of bargaining over the draft settlement, which at all times
clearly expressed the requirement that the agreement be
signed to become effective. This Court has held in a similar
situation that an attorney's statement that “a handshake deal”
existed was insufficient to overcome “months of bargaining
where there were repeated references to the need for a
written and signed document, and where neither party had
ever ... even discussed dropping the writing requirement.”
R.G. Group, 751 F.2d at 76; see also Davidson Pipe Co., 1986 WL
2201, at *5 (holding that oral statement, “we have a deal,”
made by one attorney to another did not in and of itself
preclude a finding that the parties intended to be bound only
by an executed contract).
2. Partial Performance
[18]A second factor for consideration is whether one party
has partially performed, and that performance has been
accepted by the party disclaiming the existence of an
agreement. R.G. Group, 751 F.2d at 75. No evidence of partial
performance of the settlement agreement exists here. RDA
paid no money to Ciaramella before the district court ordered
the settlement enforced, nor did it provide Ciaramella with a
letter of reference. These were the two basic elements of

180

181

consideration that would have been due to Ciaramella under
the settlement agreement.
3. Terms Remaining to be Negotiated
[19]Turning to the third factor, we find that the parties had
not yet agreed on all material terms. The execution copy of
the settlement agreement contained a new provision at
paragraph 12 that was not present in earlier drafts. That
provision required RDA to deliver a letter of reference
concerning Ciaramella to Eisenberg. The final draft of the
settlement contained an example copy of the letter of
reference annexed as Exhibit B. Ciaramella was evidently
dissatisfied with the example letter. At the October 25, 1996,
hearing at which Ciaramella appeared pro se, he attempted to
explain to the court that the proposed letter of reference
differed from what he had expected. He stated, “The original
settlement that was agreed to, the one that was reduced to
writing for me to sign had a discrepancy about letters of
recommendation. I had requested one thing and the
settlement in writing did not represent that.” Because
Ciaramella's attorney resigned when Ciaramella refused to
sign the settlement agreement, and RDA thereafter moved to
enforce the agreement, Ciaramella never had an opportunity
to finish bargaining for the letter he desired.
[20]In Winston, this Court found that the existence of even
“minor” or “technical” points of disagreement in draft
settlement documents were sufficient to forestall the
conclusion that a final agreement on all terms had been
reached. Winston, 777 F.2d at 82-83. By contrast, the letter of
reference from RDA was a substantive point of disagreement.
It was also, from Ciaramella's perspective, a material term of
the contract since it was part of Ciaramella's consideration for
dismissing the suit. On this basis, we find that the parties here
had not yet reached agreement on all terms of the settlement.
4. Type of Agreement That Is Usually Reduced to a Writing

181

182

[21]The final factor, whether the agreement at issue is the
type of contract that is usually put in writing, also weighs in
Ciaramella's favor. Settlements of any claim are generally
required to be in writing or, at a minimum, made on the
record in open court. See, e.g., N.Y. C.P.L.R. § 2104;
Cal.Civ.Proc.Code § 664.6 (West 1996). As we stated in
Winston, “Where, as here, the parties are adversaries and the
purpose of the agreement is to forestall litigation, prudence
strongly suggests that their agreement be written in order to
make it readily enforceable, and to avoid still further
litigation.” Winston, 777 F.2d at 83.
[22]We have also found that the complexity of the underlying
agreement is an indication of whether the parties reasonably
could have expected to bind themselves orally. See R.G.
Group., 751 F.2d at 76; Reprosystem, B.V. v. SCM Corp., 727
F.2d 257, 262-63 (2d Cir.1984) (finding that the magnitude
and complexity of a four million dollar sale of six companies
under the laws of five different countries reinforced the
stated intent of the parties not to be bound until written
contracts were signed). While this settlement agreement does
not concern a complicated business arrangement, it does span
eleven pages of text and contains numerous provisions that
will apply into perpetuity. For instance, paragraph 6
determines how future requests for references would be
handled, and also states that Ciaramella can never reapply for
employment at RDA. Paragraph 7 states that Ciaramella will
not publicly disparage RDA and agrees not to disclose the
terms of the settlement agreement. In such a case, the
requirement that the agreement be in writing and formally
executed “simply cannot be a surprise to anyone.” R.G.
Group, 751 F.2d at 77; see also Winston, 777 F.2d at 83 (finding
a four page settlement agreement that contained obligations
that would last over several years sufficiently complex to
require reduction to writing).
CONCLUSION

182

183

[23]In sum, we find that the totality of the evidence before us
clearly indicates that Ciaramella never entered into a binding
settlement agreement with his former employer. This
conclusion is supported by the text of the proposed
agreement and by Ciaramella's testimony at the October 25
hearing. Accordingly, the order enforcing the settlement is
vacated and the case remanded for further proceedings. Costs
to appellant.
2.2.1 Preliminary Agreements
A frequently recurring fact pattern arises when parties orally express
agreement on a deal (or draft a preliminary “agreement in principle”)
but they also agree to memorialize their agreement in a more formal
writing. When, as in Ciaramella, one of the parties refuses to sign the
final written contract, courts sometimes struggle to determine
whether the parties intended to be bound by their earlier oral (or
incomplete written) agreement. The Restatement (Second) largely
punts on this question:
§ 26. Preliminary Negotiations
A manifestation of willingness to enter into a
bargain is not an offer if the person to whom
it is addressed knows or has reason to know
that the person making it does not intend to
conclude a bargain until he has made a further
manifestation of assent.
§ 27. Existence of Contract Where Written Memorial Is
Contemplated
Manifestations of assent that are in
themselves sufficient to conclude a contract
will not be prevented from so operating by
the fact that the parties also manifest an
intention to prepare and adopt a written
memorial thereof; but the circumstances may
show that the agreements are preliminary
negotiations.

183

184

A prominent federal judge from New York has proposed a more
complex approach—the so-called “Leval Test”—that is explained in
this Second Circuit opinion:
Parties to proposed … transactions often
enter into preliminary agreements, which may
provide for the execution of more formal
agreements. When they do so and the parties
fail to execute a more formal agreement, the
issue arises as to whether the preliminary
agreement is a binding contract or an
unenforceable agreement to agree. Ordinarily,
where the parties contemplate further
negotiations and the execution of a formal
instrument, a preliminary agreement does not
create a binding contract. In some
circumstances,
however,
preliminary
agreements can create binding obligations.
Usually, binding preliminary agreements fall
into one of two categories.
The first is a fully binding preliminary
agreement, which is created when the parties
agree on all the points that require negotiation
but agree to memorialize their agreement in a
more formal document. Such an agreement is
fully binding; it is “preliminary only in form
— only in the sense that the parties desire a
more elaborate formalization of the
agreement.” A binding preliminary agreement
binds both sides to their ultimate contractual
objective in recognition that, “despite the
anticipation of further formalities,” a contract
has been reached. Accordingly, a party may
demand performance of the transaction even
though the parties fail to produce the “more
elaborate formalization of the agreement.”
The second type of preliminary agreement,
dubbed a “binding preliminary commitment”
by Judge Leval, is binding only to a certain
degree. It is created when the parties agree on

184

185

certain major terms, but leave other terms
open for further negotiation. The parties
“accept a mutual commitment to negotiate
together in good faith in an effort to reach
final agreement.” In contrast to a fully binding
preliminary agreement, a “binding preliminary
commitment” “does not commit the parties
to their ultimate contractual objective but
rather to the obligation to negotiate the open
issues in good faith in an attempt to reach the
… objective within the agreed framework.” A
party to such a binding preliminary
commitment has no right to demand
performance of the transaction. Indeed, if a
final contract is not agreed upon, the parties
may abandon the transaction as long as they
have made a good faith effort to close the deal
and have not insisted on conditions that do
not conform to the preliminary writing.
Hence, if a preliminary agreement is of the
first type, the parties are fully bound to carry
out the terms of the agreement even if the
formal instrument is never executed. If a
preliminary agreement is of the second type,
the parties are bound only to make a good
faith effort to negotiate and agree upon the
open terms and a final agreement; if they fail
to reach such a final agreement after making a
good faith effort to do so, there is no further
obligation. Finally, however, if the preliminary
writing was not intended to be binding on the
parties at all, the writing is a mere proposal,
and neither party has an obligation to
negotiate further.
Courts confronted with the issue of
determining whether a preliminary agreement
is binding, as an agreement of either the first
or the second type, must keep two competing
interests in mind. First, courts must be wary

185

186

of “trapping parties in surprise contractual
obligations that they never intended” to
undertake. Second, “courts [must] enforce
and preserve agreements that were intended
[to be] binding, despite a need for further
documentation or further negotiation,” for it
is “the aim of contract law to gratify, not to
defeat, expectations.” The key, of course, is
the intent of the parties: whether the parties
intended to be bound, and if so, to what
extent. “To discern that intent a court must
look to ‘the words and deeds [of the parties]
which constitute objective signs in a given set
of circumstances.’ ” Subjective evidence of
intent, on the other hand, is generally not
considered.
Adjustrite Systems, Inc. v. Gab Business Services, Inc., 145 F.3d 543, 549 (2d
Cir. 1998).
In view of the uncertainty attending the judicial resolution of these
questions, parties to commercial negotiations quite often draft
explicit clauses to govern the legal effect of their preliminary
agreements. One example of such a clause follows:
This Heads of Agreement (“HOA”) is
intended solely as a basis for further
discussion and is not intended to be and does
not constitute a binding obligation of the
parties. No legally binding obligations on the
parties will be created, implied, or inferred
until appropriate documents in final form are
executed and delivered by each of the parties
regarding the subject matter of this HOA and
containing all other essential terms of an
agreed upon transaction. Without limiting the
generality of the foregoing, it is the parties’
intent that, until that event, no agreement
binding on the parties shall exist and there
shall be no obligations whatsoever based on
such things as parol evidence, extended

186

187

negotiations,
“handshakes,”
oral
understandings, or course of conduct
(including reliance and changes of position).
2.2.2 Discussion of Ciaramella v. Reader’s Digest

Association

What facts in Ciaramella allow the court to hold that “We have a deal”
doesn’t mean that the parties have a legally binding deal?
Suppose that the principals of two businesses meet and hash out the
basic elements of a merger agreement. They shake hands and say,
“It’s a deal.” Then they send their lawyers back to draft a formal
contract. What result if one of the parties decides to back out of the
deal before signing the formal written agreement? Is this a binding
contract?
2.2.3 The Mailbox Rule
Contractual offers and acceptances are sometimes transmitted
through the mail. Problems can arise during the period that an offer
or acceptance is in transit between the parties. Courts have developed
rules to resolve these problems. The most famous is the so-called
“mailbox rule” described in the Restatement (Second) of Contracts:
§ 63. Time When Acceptance Takes Effect
Unless the offer provides otherwise,
(a) an acceptance made in a manner and by a
medium invited by an offer is operative and
completes the manifestation of mutual assent
as soon as put out of the offeree’s possession,
without regard to whether it ever reaches the
offereor; but
(b) an acceptance under an option contract is
not operative until received by the offeror.
Comment:
a. Rationale. It is often said that an offeror who
makes an offer by mail makes the post office
his agent to receive the acceptance, or that the
mailing of a letter of acceptance puts it
irrevocably out of the offeree’s control. Under

187

188

United States postal regulations however, the
sender of a letter has long had the power to
stop delivery and reclaim the letter. A better
explanation of the rule that the acceptance
takes effect on dispatch is that the offeree
needs a dependable basis for his decision
whether to accept. In many legal systems such
a basis is provided by the general rule that an
offer is irrevocable unless it provides
otherwise. The common law provides such a
basis through the rule that a revocation of an
offer is ineffective if received after an
acceptance has been properly dispatched.
c. Revocation of acceptance. The fact that the
offeree has power to reclaim his acceptance
from the post office or telegraph company
does not prevent the acceptance from taking
effect on dispatch. Nor, in the absence of
additional circumstances, does the actual
recapture of the acceptance deprive it of legal
effect, though as a practical matter the offeror
cannot assert his rights unless he learns of
them. An attempt to revoke the acceptance by
an overtaking communication is similarly
ineffective, even though the revocation is
received before the acceptance is received.
After mailing an acceptance of a revocable
offer, the offeree is not permitted to speculate
at the offeror's expense during the time
required for the letter to arrive.
A purported revocation of acceptance may,
however, affect the rights of the parties. It
may amount to an offer to rescind the
contract or to a repudiation of it, or it may bar
the offeree by estoppel from enforcing it. In
some cases it may be justified as an exercise of
a right of stoppage in transit or a demand for
assurance of performance. Compare Uniform
Commercial Code §§ 2-609, 2-702, 2-705. Or

188

189

the contract may be voidable for mistake or
misrepresentation, §§ 151-54, 164. See
particularly the provisions of § 153 on
unilateral mistake.
§ 66. Acceptance Must Be Properly Dispatched
An acceptance sent by mail or otherwise from
a distance is not operative when dispatched,
unless it is properly addressed and such other
precautions are taken as are ordinarily
observed to insure safe transmission of similar
messages.
The U.S. Postal Service regulation to which the Restatement’s first
comment refers was issued years before the adoption of § 63 and
provided:
(c) On receipt of a request for the return of
any article of mail matter the postmaster or
railway postal clerk to whom such request is
addressed shall return such matter in a penalty
envelope, to the mailing postmaster, who shall
deliver it to the sender upon payment of all
expenses and the regular rate of postage on
the matter returned….
39 C.F.R. ¶ 10.09, 10.10 (1939 ed.). Despite periodic calls to reform
the mailbox rule, courts generally have adhered to this traditional
approach to determining the time of acceptance.
Although we will take up revocation in the next section, it is
convenient to note here that when parties bargain by mail a corollary
of the mailbox rule governs the timing of revocation. The
Restatement (Second) of Contracts expresses the rule as follows:
§ 42. Revocation by Communication from Offeror
Received by Offeree
An offeree’s power of acceptance is
terminated when the offeree receives from the
offeror a manifestation of an intention not to
enter into the proposed contract.

189

190

3. Revocation of Offers
As we have seen, an offer gives an offeree the power to form a
contract by accepting. The Restatement (Second) of Contracts
describes a number of ways that the offeree’s power to accept may
end:
§ 36. Methods of Termination of the Power of
Acceptance
(1) An offeree’s power of acceptance may be
terminated by
(a) rejection or counter-offer by the
offeree, or
(b) lapse of time, or
(c) revocation by the offeror, or
(d) death or incapacity of the offeror or
offeree.
(2) In addition, an offeree’s power of
acceptance
is
terminated
by
the
non-occurrence of any condition of
acceptance under the terms of the offer.
We will discuss both the common law and UCC rules governing
rejection and counter-offers in the next section. For the moment,
note that an offer ordinarily remains open long enough to give the
offeror a reasonable opportunity to accept. An oral offer made
during a face-to-face or telephone conversation expires at the end of
that conversation unless the offeror has indicates a willingness to
keep the offer open beyond that time. The offeror nevertheless
retains the right to terminate her offer at any subsequent time unless
she has also expressly agreed not to revoke it—thus creating a “firm
offer.”
Recall that in order to accept an offer of a unilateral contract an
offeree must tender a performance rather than a reciprocal promise.
The consequences of a revocation are especially acute when an
offeror revokes such an offer after the offeree has begun performing.

190

191

In the following excerpt, a scholar defends the early common law
rule, which required full performance for acceptance:
Suppose A says to B, “I will give you $100 if
you walk across the Brooklyn Bridge,” and B
walks — is there a contract? It is clear that A
is not asking B for B’s promise to walk across
the Brooklyn Bridge. What A wants from B is
the act of walking across the bridge. When B
has walked across the bridge there is a
contract, and A is then bound to pay to B
$100. At that moment there arises a unilateral
contract. A has bartered away his volition for
B’s act of walking across the Brooklyn Bridge.
When an act is thus wanted in return for a
promise, a unilateral contract is created when
the act is done. It is clear that only one party
is bound. B is not bound to walk across the
Brooklyn Bridge, but A is bound to pay B
$100 if B does so. Thus, in unilateral
contracts, on one side we find merely an act,
on the other side a promise.
It is plain that in the Brooklyn Bridge case as
first put, what A wants from B is the act of
walking across the Brooklyn Bridge. A does
not ask for B’s promise to walk across the
bridge and B has never given it. B has never
bound himself to walk across the bridge. A,
however, has bound himself to pay $100 to B,
if B does so. Let us suppose that B starts to
walk across the Brooklyn Bridge and has gone
about one-half of the way across. At that
moment A overtakes B and says to him, “I
withdraw my offer.” Has B then any rights
against A? Again, let us suppose that after A
has said, “I withdraw my offer,” B continues
to walk across the Brooklyn Bridge and
completes the act of crossing.

191

192

Under these circumstances, has B any rights
against A? In the first of the cases just
suggested, A withdrew his offer before B had
walked across the bridge. What A wanted
from B, what A asked for, was the act of
walking across the bridge. Until that was
done, B had not given to A what A had
requested. The acceptance by B of A’s offer
could be nothing but the act on B’s part of
crossing the bridge. It is elementary that an
offeror may withdraw his offer until it has
been accepted. It follows logically that A is
perfectly within his rights in withdrawing his
offer before B has accepted it by walking
across the bridge — the act contemplated by
the offeror and the offeree as the acceptance
of the offer.
Maurice Wormser, The True Conception of Unilateral Contracts, 26 YALE
L.J. 136-38 (1916).
More recent decisions have rejected this traditional approach. Courts
now protect the offeree who has begun performance by barring
revocation of the offer until the offeree has had a reasonable
opportunity to complete the requested performance. The
Restatement (Second) of Contracts sensibly describes the resulting
obligation as an option contract.
§ 45. Option Contract Created by Part Performance or
Tender
(1) Where an offer invites an offeree to accept
by rendering a performance and does not
invite promissory acceptance, an option
contract is created when the offeree tenders
or begins the invited performance or tenders a
beginning of it.
(2) The offeror’s duty of performance under
any option contract so created is conditional
on completion or tender of the invited

192

193

performance in accordance with the terms of
the offer.
3.1 Irrevocable Offers
The rule for unilateral contracts described in Restatement (Second) §
45 creates an implied option contract once an offeree has begun
performing and gives her a reasonable time to complete performance.
In other circumstances, however, parties may prefer to create an
express option contract.
Imagine, for example, that Amy is considering whether to expand her
grape vineyard by buying additional acreage from Julian. Her decision
about the purchase depends on the results of extensive soil tests and
a detailed marketing study. Amy is unwilling to incur these costs
unless she has some assurance that Julian will not sell the property to
someone else. Recognizing Amy’s predicament, suppose that Julian
offers to sell the acreage to her for $450,000 and further agrees to
keep this offer open for one month while she completes her
investigations.
We will see shortly that Julian’s offer may be binding as an option
contract under Restatement (Second) § 87 if it satisfies certain formal
requirements or, in some cases, simply as a result of Amy’s reliance
on the offer. However, Amy may worry that enforcement under
these provisions is too uncertain. In order to form an express option
contract, Amy needs to pay Julian for the option. If she pays $200 in
exchange for Julian’s promise to keep the offer open, the parties will
have formed a binding option contract. The Restatement (Second) of
Contracts endorses this approach:
§ 25. Option Contracts
An option contract is a promise which meets
the requirements for the formation of a
contract and limits the promisor’s power to
revoke an offer.
It is frequently not feasible, however, to pay for an option contract.
Under the Uniform Commercial Code, a merchant may also make a
“firm offer” that will be binding as an option contract. The statutory

193

194

provisions governing firm offers combine both formal and
substantive requirements.
§ 2-205. Firm Offers
An offer by a merchant to buy or sell goods in
a signed writing which by its terms gives
assurance that it will be held open is not
revocable, for lack of consideration, during
the time stated or if no time is stated for a
reasonable time, but in no event may such
period of irrevocability exceed three months;
but any such terms of assurance on a form
supplied by the offeree must be separately
signed by the offeror.
Students should also read Official Comments 1-5 from an outside
source.
The Restatement (Second) provides a somewhat similar doctrinal
mechanism for making firm offers.
§ 87. Option Contract
(1) An offer is binding as an option contract if
it
(a) is in writing and signed by the offeror,
recites a purported consideration for the
making of the offer, and proposes an
exchange on fair terms within a
reasonable time; or
(b) is made irrevocable by statute.
(2) An offer which the offeror should
reasonably expect to induce action or
forbearance of a substantial character on the
part of the offeree before acceptance and
which does induce such action or forbearance
is binding as an option contract to the extent
necessary to avoid injustice.

194

195

3.1.1 Discussion of Revocation and Firm Offers
As compared to an express option contract, both U.C.C. § 2-205 and
Restatement (Second) § 87 involve far more subtle legal issues. Our
next principal case, Pavel Enterprises v. A.S. Johnson Co., illustrates the
application of the common law rules to construction bidding. But
first consider a couple of simpler factual settings.
Suppose, for example, that I offer my son Eric $500 to juggle three
tennis balls 5,000 times in succession. When Eric gets to 4,950, I yell
“I revoke.” What would Wormser say about my attempted
revocation?
What if anything is wrong with Wormser’s reasoning? Does Wormser
accurately describe the agreement that the parties would have reached
if they had considered this issue carefully at the outset of their
relationship—the “hypothetical bargain” that they would have made?
How would you apply this hypothetical bargain analysis to our
juggling hypothetical?
Consider a more complicated contractual setting. What if Glen offers
Rachel $500 to paint his garage? Rachel begins the prep work for this
painting project (e.g., scraping, sanding and caulking) and then
disappears for a month or two. Is Glen still obliged to let Rachel
finish
the
painting
work?
3.2 Principal Case – Pavel Enterprises, Inc. v. A.S.
Johnson Co.
Pavel Enterprises, Inc. v. A.S. Johnson Company, Inc.
Court of Appeals of Maryland
342 Md. 143, 674 A.2d 521 (1996)
KARWACKI, Judge.

195

196

[1] In this case we are invited to adapt the “modern”
contractual theory of detrimental reliance,1 or promissory
estoppel, to the relationship between general contractors and
their subcontractors. Although the theory of detrimental
reliance is available to general contractors, it is not applicable
to the facts of this case. For that reason, and because there
was no traditional bilateral contract formed, we shall affirm
the trial court.
I
[2] The National Institutes of Health [hereinafter, “NIH”],
solicited bids for a renovation project on Building 30 of its
Bethesda, Maryland campus. The proposed work entailed
some demolition work, but the major component of the job
was mechanical, including heating, ventilation and air
conditioning [“HVAC”]. Pavel Enterprises Incorporated
[hereinafter, “PEI”], a general contractor from Vienna,
Virginia and appellant in this action, prepared a bid for the
NIH work. In preparing its bid, PEI solicited sub-bids from
various mechanical subcontractors. The A.S. Johnson
Company
[hereinafter,
“Johnson”],
a
mechanical
subcontractor located in Clinton, Maryland and the appellee
here, responded with a written scope of work proposal on
July 27, 1993.2 On the morning of August 5, 1993, the day
NIH opened the general contractors' bids, Johnson verbally

1 We

prefer to use the phrase detrimental reliance, rather than the traditional
nomenclature of “promissory estoppel,” because we believe it more clearly
expresses the concept intended. Moreover, we hope that this will alleviate the
confusion which until now has permitted practitioners to confuse promissory
estoppel with its distant cousin, equitable estoppel. See Note, The “Firm Offer”
Problem in Construction Bids and the Need for Promissory Estoppel, 10 WM & MARY
L.REV. 212, 214 n. 17 (1968) [hereinafter, “ The Firm Offer Problem ”].
2 The scope of work proposal listed all work that Johnson proposed to perform,

but omitted the price term. This is a standard practice in the construction
industry. The subcontractor's bid price is then filled in immediately before the
general contractor submits the general bid to the letting party.

196

197

submitted a quote of $898,000 for the HVAC component.3
Neither party disputes that PEI used Johnson's sub-bid in
computing its own bid. PEI submitted a bid of $1,585,000 for
the entire project.
[3] General contractors' bids were opened on the afternoon
of August 5, 1993. PEI's bid was the second lowest bid. The
government subsequently disqualified the apparent low
bidder,4 however, and in mid-August, NIH notified PEI that
its bid would be accepted.
[4] With the knowledge that PEI was the lowest responsive
bidder, Thomas F. Pavel, president of PEI, visited the offices
of A.S. Johnson on August 26, 1993, and met with James
Kick, Johnson's chief estimator, to discuss Johnson's
proposed role in the work. Pavel testified at trial to the
purpose of the meeting:
I met with Mr. Kick. And the reason for me
going to their office was to look at their
offices, to see their facility, to basically sit
down and talk with them, as I had not done,
and my company had not performed business
with them on a direct relationship, but we had
heard of their reputation. I wanted to go out
and see where their facility was, see where
they were located, and basically just sit down
and talk to them. Because if we were going to
use them on a project, I wanted to know who
I was dealing with.
Pavel also asked if Johnson would object to PEI
subcontracting directly with Powers for electric controls,

3 PEI alleged at trial that Johnson's bid, as well as the bids of the other potential

mechanical subcontractors contained a fixed cost of $355,000 for a sub-subcontract to “Landis and Gear Powers” [hereinafter, “Powers”]. Powers was the
sole source supplier of the electric controls for the project.
4 The project at NIH was part of a set-aside program for small business. The

apparent low bidder, J.J. Kirlin, Inc. was disqualified because it was not a small
business.

197

198

rather than the arrangement originally envisioned in which
Powers would be Johnson's subcontractor.5 Johnson did not
object.
[5] Following that meeting, PEI sent a fax to all of the
mechanical subcontractors from whom it had received subbids on the NIH job. The text of that fax is reproduced:
Pavel Enterprises, Inc.
TO:
PROSPECTIVE
SUBCONTRACTORS

MECHANICAL

FROM: ESTIMATING DEPARTMENT
REFERENCE:
RENOVATION

NIH,

BLDG

30

We herewith respectfully request that you
review your bid on the above referenced
project that was bid on 8/05/93. PEI has
been notified that we will be awarded the
project as J.J. Kirlin, Inc. [the original low
bidder] has been found to be nonresponsive
on the solicitation. We anticipate award on or
around the first of September and therefor
request that you supply the following
information.
1. Please break out your cost for the
“POWERS” supplied control work as we will
be subcontracting directly to “POWERS”.
Please resubmit your quote deleting the above
referenced item.
We ask this in an effort to allow all
prospective bidders to compete on an even
playing field.
Should you have any questions, please call us
immediately as time is of the essence.

5 Pavel testified at trial that restructuring the arrangement in this manner would

reduce the amount PEI needed to bond and thus reduce the price of the bond.

198

199

[6] On August 30, 1993, PEI informed NIH that Johnson
was to be the mechanical subcontractor on the job. On
September 1, 1993, PEI mailed and faxed a letter to Johnson
formally accepting Johnson's bid. That letter read:
Pavel Enterprises, Inc.
September 1, 1993
Mr. James H. Kick, Estimating Mngr.
A.S. Johnson Company
8042 Old Alexandria Ferry Road
Clinton, Maryland 20735
Re: NIH Bldg 30 HVAC Modifications
RC: IFB # 263-93-B (CM)-0422
Subject: Letter of Intent to Award
Subcontract
Dear Mr. Kick:
We herewith respectfully inform your office
of our intent to award a subcontract for the
above referenced project per your quote
received on 8/05/93 in the amount of
$898,000.00. This subcontract will be
forwarded upon receipt of our contract from
the NIH, which we expect any day. A
preconstruction
meeting
is
currently
scheduled at the NIH on 9/08/93 at 10 AM
which we have been requested that your firm
attend.
As discussed with you, a meeting was held
between NIH and PEI wherein PEI
confirmed our bid to the government, and
designated your firm as our HVAC
Mechanical subcontractor. This action was
taken after several telephonic and face to face
discussions with you regarding the above
referenced bid submitted by your firm.

199

200

We look forward to working with your firm
on this contract and hope that this will lead to
a long and mutually beneficial relationship
Sincerely,
/s/ Thomas F. Pavel
President
[7] Upon receipt of PEI's fax of September 1, James Kick
called and informed PEI that Johnson's bid contained an
error, and as a result the price was too low. According to
Kick, Johnson had discovered the mistake earlier, but because
Johnson believed that PEI had not been awarded the
contract, they did not feel compelled to correct the error.
Kick sought to withdraw Johnson's bid, both over the
telephone and by a letter dated September 2, 1993:
A.S. Johnson Co.
September 2, 1993
PEI Construction
780 West Maples Avenue, Suite 101
Vienna, Virginia 22180
Attention: Thomas Pavel, President
Reference: NIH
Modifications

Building

30

HVAC

Dear Mr. Pavel,
We respectfully inform you of our intention
to withdraw our proposal for the above
referenced project due to an error in our bid.
As discussed in our telephone conversation
and face to face meeting, the management of
A.S. Johnson Company was reviewing this
proposal, upon which we were to confirm our
pricing to you.

200

201

Please contact Mr. Harry Kick, General
Manager at [telephone number deleted] for
any questions you may have.
Very truly yours,
/s/ James H. Kick
Estimating Manager
[8] PEI responded to both the September 1 phone call, and
the September 2 letter, expressing its refusal to permit
Johnson to withdraw.
[9] On September 28, 1993, NIH formally awarded the
construction contract to PEI. PEI found a substitute
subcontractor to do the mechanical work, but at a cost of
$930,000.6 PEI brought suit against Johnson in the Circuit
Court for Prince George's County to recover the $32,000
difference between Johnson's bid and the cost of the
substitute mechanical subcontractor.
[10]The case was heard by the trial court without the aid of a
jury. The trial court made several findings of fact, which we
summarize:
1. PEI relied upon Johnson's sub-bid in
making its bid for the entire project;
2. The fact that PEI was not the low bidder,
but was awarded the project only after the
apparent low bidder was disqualified, takes
this case out of the ordinary;
3. Prior to NIH awarding PEI the contract on
September 28, Johnson, on September 2,
withdrew its bid; and
4. PEI's letter to all potential mechanical
subcontractors, dated August 26, 1993,
indicates that there was no definite agreement
6 The record indicates that the substitute mechanical subcontractor used “Powers”

as a sub-subcontractor and did not “break out” the “Powers” component to be
directly subcontracted by PEI.

201

202

between PEI and Johnson, and that PEI was
not relying upon Johnson's bid.
[11]The trial court analyzed the case under both a traditional
contract theory and under a detrimental reliance theory. PEI
was unable to satisfy the trial judge that under either theory a
contractual relationship had been formed.
[12]PEI appealed to the Court of Special Appeals, raising
both traditional offer and acceptance theory, and “promissory
estoppel.” Before our intermediate appellate court considered
the case, we issued a writ of certiorari on our own motion.
II
[13]The relationships involved in construction contracts have
long posed a unique problem in the law of contracts. A brief
overview of the mechanics of the construction bid process, as
well as our legal system's attempts to regulate the process, is
in order.
A. CONSTRUCTION BIDDING.
[14]Our description of the bid process in Maryland Supreme
Corp. v. Blake Co., 279 Md. 531, 369 A.2d 1017 (1977) is still
accurate:
In such a building project there are basically
three parties involved: the letting party, who
calls for bids on its job; the general
contractor, who makes a bid on the whole
project; and the subcontractors, who bid only
on that portion of the whole job which
involves the field of its specialty. The usual
procedure is that when a project is
announced, a subcontractor, on his own
initiative or at the general contractor's request,
prepares an estimate and submits a bid to one
or more of the general contractors interested
in the project. The general contractor
evaluates the bids made by the subcontractors
in each field and uses them to compute its
total bid to the letting party. After receiving

202

203

bids from general contractors, the letting party
ordinarily awards the contract to the lowest
reputable bidder.
Id. at 533-34, 369 A.2d at 1020-21 (citing [Franklin M. Schulz,
The Firm Offer Puzzle: A Study of Business Practice in the
Construction Industry, 19 U. CHI. L. REV. 237 (1952)])
B. THE CONSTRUCTION BIDDING CASES-AN
HISTORICAL OVERVIEW
[15]The problem the construction bidding process poses is
the determination of the precise points on the timeline that
the various parties become bound to each other. The early
landmark case was James Baird Co. v. Gimbel Bros., Inc., 64 F.2d
344 (2d Cir.1933). The plaintiff, James Baird Co., [“Baird”]
was a general contractor from Washington, D.C., bidding to
construct a government building in Harrisburg, Pennsylvania.
Gimbel Bros., Inc., [“Gimbel”], the famous New York
department store, sent its bid to supply linoleum to a number
of bidding general contractors on December 24, and Baird
received Gimbel's bid on December 28. Gimbel realized its
bid was based on an incorrect computation and notified Baird
of its withdrawal on December 28. The letting authority
awarded Baird the job on December 30. Baird formally
accepted the Gimbel bid on January 2. When Gimbel refused
to perform, Baird sued for the additional cost of a substitute
linoleum supplier. The Second Circuit Court of Appeals held
that Gimbel's initial bid was an offer to contract and, under
traditional contract law, remained open only until accepted or
withdrawn. Because the offer was withdrawn before it was
accepted there was no contract. Judge Learned Hand,
speaking for the court, also rejected two alternative theories
of the case: unilateral contract and promissory estoppel. He
held that Gimbel's bid was not an offer of a unilateral
contract7 that Baird could accept by performing, i.e.,
A unilateral contract is a contract which is accepted, not by traditional
acceptance, but by performance. 2 Williston on Contracts § 6:2 (4th ed.).
7

203

204

submitting the bid as part of the general bid; and second, he
held that the theory of promissory estoppel was limited to
cases involving charitable pledges.
[16]Judge Hand's opinion was widely criticized, see Note,
Contracts-Promissory Estoppel, 20 VA. L. REV. 214 (1933)
[hereinafter, “ Promissory Estoppel ”]; Note, Contracts-Revocation
of Offer Before Acceptance-Promissory Estoppel, 28 ILL. L. REV. 419
(1934), but also widely influential. The effect of the James
Baird line of cases, however, is an “obvious injustice without
relief of any description.” Promissory Estoppel, at 215. The
general contractor is bound to the price submitted to the
letting party, but the subcontractors are not bound, and are
free to withdraw.8 As one commentator described it, “If the
subcontractor revokes his bid before it is accepted by the
general, any loss which results is a deduction from the
general's profit and conceivably may transform overnight a
profitable contract into a losing deal.” Franklin M. Schultz,
The Firm Offer Puzzle: A Study of Business Practice in the
Construction Industry, 19 U. Chi. L. Rev. 237, 239 (1952).
[17]The unfairness of this regime to the general contractor
was addressed in Drennan v. Star Paving, 333 P.2d 757, 51
Cal.2d 409 (1958). Like James Baird, the Drennan case arose in

8 Note that under the Baird line of cases, the general contractor, while bound by

his offer to the letting party, is not bound to any specific subcontractor, and is
free to “bid shop” prior to awarding the subcontract. Michael L. Closen &
Donald G. Weiland, The Construction Industry Bidding Cases: Application of Traditional
Contract, Promissory Estoppel, and Other Theories to the Relations Between General
Contractors and Subcontractors, 13 J. Marshall L.Rev. 565, 583 (1980). At least one
commentator argues that although potentially unfair, this system creates a
necessary symmetry between general and subcontractors, in that neither party is
bound. Note, Construction Contracts-The Problem of Offer and Acceptance in the General
Contractor-Subcontractor Relationship, 37 U.Cinn.L.Rev. 798 (1980) [hereinafter, “ The
Problem of Offer and Acceptance ”].

204

205

the context of a bid mistake.9 Justice Traynor, writing for the
Supreme Court of California, relied upon § 90 of the
Restatement (First) of Contracts:
A promise which the promisor should
reasonably expect to induce action or
forbearance of a definite and substantial
character on the part of the promisee and
which does induce such action or forbearance
is binding if injustice can be avoided only by
enforcement of the promise.
Restatement (First) of Contracts § 90 (1932).10
[18]Justice Traynor reasoned that the subcontractor's bid
contained an implied subsidiary promise not to revoke the
bid. As the court stated:
When plaintiff[, a General Contractor,] used
defendant's offer in computing his own bid,
he bound himself to perform in reliance on
defendant's terms. Though defendant did not
bargain for the use of its bid neither did
defendant make it idly, indifferent to whether
it would be used or not. On the contrary it is
reasonable to suppose that defendant
submitted its bid to obtain the subcontract. It
was bound to realize the substantial possibility
that its bid would be the lowest, and that it
would be included by plaintiff in his bid. It
was to its own interest that the contractor be

9 Commentators have suggested that the very fact that many of these cases have

arisen from bid mistake, an unusual subspecies, rather than from more typical
cases, has distorted the legal system's understanding of these cases. Comment, Bid
Shopping and Peddling in the Subcontract Construction Industry, 18 UCLA L.Rev. 389, 409
(1970) [hereinafter, “ Bid Shopping ”]. See also note, Once Around the Flag Pole:
Construction Bidding and Contracts at Formation, 39 N.Y.U.L.Rev. 816, 818 (1964)
[hereinafter, “ Flag Pole ”] (bid mistake cases generally portray general contractor
as victim, but market reality is that subs are usually in weaker negotiating
position).
This section of the Restatement has been supplanted by the Restatement
(Second) of Contracts § 90(1) (1979). That provision will be discussed, infra.
10

205

206

awarded the general contract; the lower the
subcontract bid, the lower the general
contractor's bid was likely to be and the
greater its chance of acceptance and hence the
greater defendant's chance of getting the
paving subcontract. Defendant had reason not
only to expect plaintiff to rely on its bid but to
want him to. Clearly defendant had a stake in
plaintiff's reliance on its bid. Given this
interest and the fact that plaintiff is bound by
his own bid, it is only fair that plaintiff should
have at least an opportunity to accept
defendant's bid after the general contract has
been awarded to him.
Drennan, 51 Cal.2d at 415, 333 P.2d at 760.
[19]The Drennan court however did not use “promissory
estoppel” as a substitute for the entire contract, as is the
doctrine's usual function. Instead, the Drennan court, applying
the principle of § 90, interpreted the subcontractor's bid to be
irrevocable. Justice Traynor's analysis used promissory
estoppel as consideration for an implied promise to keep the
bid open for a reasonable time. Recovery was then predicated
on traditional bilateral contract, with the sub-bid as the offer
and promissory estoppel serving to replace acceptance.
[20]The Drennan decision has been very influential. Many
states have adopted the reasoning used by Justice Traynor.
See, e.g., Debron Corp. v. National Homes Constr. Corp., 493 F.2d
352 (8th Cir.1974) (applying Missouri law); Reynolds v.
Texarkana Constr. Co., 237 Ark. 583, 374 S.W.2d 818 (1964);
Mead Assocs. Inc. v. Antonsen, 677 P.2d 434 (Colo.1984); Illinois
Valley Asphalt v. J.F. Edwards Constr. Co., 45 Ill.Dec. 876, 413
N.E.2d 209, 90 Ill.App.3d 768 (Ill.Ct.App.1980); LichtefeldMassaro, Inc. v. R.J. Manteuffel Co., 806 S.W.2d 42
(Ky.App.1991); Constructors Supply Co. v. Bostrom Sheet Metal
Works, Inc., 291 Minn. 113, 190 N.W.2d 71 (1971); E.A.
Coronis Assocs. v. M. Gordon Constr. Co., 90 N.J. Super 69, 216
A.2d 246 (1966).

206

207

[21]Despite the popularity of the Drennan reasoning, the case
has subsequently come under some criticism.11 The criticism
centers on the lack of symmetry of detrimental reliance in the
bid process, in that subcontractors are bound to the general,
but the general is not bound to the subcontractors.12 The
result is that the general is free to bid shop,13 bid chop,14 and
to encourage bid peddling,15 to the detriment of the
subcontractors. One commentator described the problems
that these practices create:
Bid shopping and peddling have long been
recognized as unethical by construction trade
organizations. These ‘unethical,’ but common
practices have several detrimental results.
First, as bid shopping becomes common
within a particular trade, the subcontractors
will pad their initial bids in order to make
further reductions during post-award
negotiations. This artificial inflation of
subcontractor's offers makes the bid process
11 Home Elec. Co. v. Underdown Heating & Air Conditioning Co., 86 N.C.App.

540, 358 S.E.2d 539 (1987). See also, The Problem of Offer and Acceptance.
12 See Williams v. Favret, 161 F.2d 822, 823 n. 1 (5th Cir.1947); Merritt-Chapman

& Scott Corp. v. Gunderson Bros. Eng'g Corp., 305 F.2d 659 (9th Cir.1962). But
see Electrical Constr. & Maintenance Co. v. Maeda Pac. Corp., 764 F.2d 619 (9th
Cir.1985) (subcontractor rejected by general contractor could maintain an action
in both traditional contract or promissory estoppel). See Bid Shopping, at 405-09
(suggesting using “promissory estoppel” to bind generals to subcontractors, as
well as subs to generals, in appropriate circumstances).
13 Bid shopping is the use of the lowest subcontractor's bid as a tool in negotiating

lower bids from other subcontractors post-award.
14 “The general contractor, having been awarded the prime contract, may pressure

the subcontractor whose bid was used for a particular portion of the work in
computing the overall bid on the prime contract to reduce the amount of the
bid.” Closen & Weiland, at 566 n. 6.
15 An unscrupulous subcontractor can save estimating costs, and still get the job

by not entering a bid or by entering an uncompetitive bid. After bid opening, this
unscrupulous subcontractor, knowing the price of the low sub-bid, can then offer
to perform the work for less money, precisely because the honest subcontractor
has already paid for the estimate and included that cost in the original bid. This
practice is called bid peddling.

207

208

less effective. Second, subcontractors who are
forced into post-award negotiations with the
general often must reduce their sub-bids in
order to avoid losing the award. Thus, they
will be faced with a Hobson's choice between
doing the job at a loss or doing a less than
adequate job. Third, bid shopping and
peddling tend to increase the risk of loss of
the time and money used in preparing a bid.
This
occurs
because
generals
and
subcontractors who engage in these practices
use, without expense, the bid estimates
prepared by others. Fourth, it is often
impossible for a general to obtain bids far
enough in advance to have sufficient time to
properly prepare his own bid because of the
practice,
common
among
many
subcontractors, of holding sub-bids until the
last possible moment in order to avoid preaward bid shopping by the general. Fifth,
many subcontractors refuse to submit bids for
jobs on which they expect bid shopping. As a
result, competition is reduced, and,
consequently, construction prices are
increased. Sixth, any price reductions gained
through the use of post-award bid shopping
by the general will be of no benefit to the
awarding authority, to whom these price
reductions would normally accrue as a result
of open competition before the award of the
prime contract. Free competition in an open
market is therefore perverted because of the
use of post-award bid shopping.
Bid Shopping, at 394-96 (citations omitted). See also Flag Pole, at
818 (bid mistake cases generally portray general contractor as
victim, but market reality is that subs are usually in weaker
negotiating position); Jay M. Feinman, Promissory Estoppel and
Judicial Method, 97 HARV. L. REV. 678, 707-08 (1984). These
problems have caused at least one court to reject promissory

208

209

estoppel in the contractor-subcontractor relationship. Home
Elec. Co. v. Underdown Heating & Air Conditioning Co., 86
N.C.App. 540, 358 S.E.2d 539 (1987). See also Note,
Construction Contracts-The Problem of Offer and Acceptance in the
General Contractor-Subcontractor Relationship, 37 U. CINN. L. REV.
798 (1980). But other courts, while aware of the limitations of
promissory estoppel, have adopted it nonetheless. See, e.g.,
Alaska Bussell Elec. Co. v. Vern Hickel Constr. Co., 688 P.2d 576
(Alaska 1984).16
[22]The doctrine of detrimental reliance has evolved in the
time since Drennan was decided in 1958. The American Law
Institute, responding to Drennan, sought to make detrimental
reliance more readily applicable to the construction bidding
scenario by adding § 87. This new section was intended to
make subcontractors' bids binding:
§ 87. Option Contract
…
(2) An offer which the offeror should
reasonably expect to induce action or
forbearance of a substantial character on the
part of the offeree before acceptance and
which does induce such action or forbearance
is binding as an option contract to the extent
necessary to avoid injustice.”
Restatement (Second) of Contracts § 87 (1979).17
[23]Despite the drafter's intention that § 87 of the Restatement
(Second) of Contracts (1979) should replace Restatement (First) of
The critical literature also contains numerous suggestions that might be
undertaken by the legislature to address the problems of bid shopping, chopping,
and peddling. See Note, Construction Bidding Problem: Is There a Solution Fair to Both the
General Contractor and Subcontractor?, 19 St. Louis L.Rev. 552, 568-72 (1975)
(discussing bid depository and bid listing schemes); Flag Pole, at 825-26.
16

This provision was derived from Restatement (Second) of Contracts § 89B(2)
(Tent.Drafts Nos. 1-7, 1973). There are cases that refer to the tentative drafts. See
Loranger Constr. Corp. v. E.F. Hauserman Co., 384 N.E.2d 176, 179, 376 Mass. 757,
763 (1978). See also Closen & Weiland, at 593-97.
17

209

210

Contracts § 90 (1932) in the construction bidding cases, few
courts have availed themselves of the opportunity. But see,
Arango Constr. Co. v. Success Roofing, Inc., 46 Wash.App. 314,
321-22, 730 P.2d 720, 725 (1986). Section 90(1) of the
Restatement (Second) of Contracts (1979) modified the first
restatement formulation in three ways, by: 1) deleting the
requirement that the action of the offeree be “definite and
substantial;” 2) adding a cause of action for third party
reliance; and 3) limiting remedies to those required by
justice.18
[24]Courts and commentators have also suggested other
solutions intended to bind the parties without the use of
detrimental reliance theory. The most prevalent suggestion19 is
the use of the firm offer provision of the Uniform
Commercial Code. Maryland Code (1992 Repl.Vol.), § 2-205
of the Commercial Law Article. That statute provides:
An offer by a merchant to buy or sell goods in
a signed writing which by its terms gives
assurance that it will be held open is not
revocable, for lack of consideration, during
18 Section 90 of the Restatement (First) of Contracts (1932) explains detrimental reliance

as follows:
A promise which the promisor should reasonably
expect to induce action or forbearance of a definite and
substantial character on the part of the promisee and
which does induce such action or forbearance is
binding if injustice can be avoided only by enforcement
of the promise.
Section 90(1) of the Restatement (Second) Contracts (1979) defines the doctrine of
detrimental reliance as follows:
A promise which the promisor should reasonably
expect to induce action or forbearance on the part of
the promisee or a third person and which does induce
such action or forbearance is binding if injustice can be
avoided only by enforcement of the promise. The
remedy granted for breach may be limited as justice
requires.
19 See Bid Shopping and Peddling at 399-401; Firm Offer Problem at 215; Closen &

Weiland, at 604 n. 133.

210

211

the time stated or if no time is stated for a
reasonable time, but in no event may such
period of irrevocability exceed three months;
but any such term of assurance on a form
supplied by the offeree must be separately
signed by the offeror.
[25]In this manner, subcontractor's bids, made in writing and
giving some assurance of an intent that the offer be held
open, can be found to be irrevocable.
[26]The Supreme Judicial Court of Massachusetts has
suggested three other traditional theories that might prove the
existence of a contractual relationship between a general
contractor and a sub: conditional bilateral contract analysis;
unilateral contract analysis; and unrevoked offer analysis.
Loranger Constr. Corp. v. E.F. Hauserman Co., 384 N.E.2d 176,
376 Mass. 757 (1978). If the general contractor could prove
that there was an exchange of promises binding the parties to
each other, and that exchange of promises was made before
bid opening, that would constitute a valid bilateral promise
conditional upon the general being awarded the job. Loranger,
384 N.E.2d at 180, 376 Mass. at 762. This directly contrasts
with Judge Hand's analysis in James Baird, that a general's use
of a sub-bid constitutes acceptance conditional upon the
award of the contract to the general. James Baird, 64 F.2d at
345-46.
[27]Alternatively, if the subcontractor intended its sub-bid as
an offer to a unilateral contract, use of the sub-bid in the
general's bid constitutes part performance, which renders the
initial offer irrevocable under the Restatement (Second) of
Contracts § 45 (1979). Loranger, 384 N.E.2d at 180, 376 Mass.
at 762. This resurrects a second theory dismissed by Judge
Learned Hand in James Baird.
[28]Finally, the Loranger court pointed out that a jury might
choose to disbelieve that a subcontractor had withdrawn the
winning bid, meaning that acceptance came before

211

212

withdrawal, and a traditional bilateral contract was formed.
Loranger, 384 N.E.2d at 180, 376 Mass. at 762-63.20
[29]Another alternative solution to the construction bidding
problem is no longer seriously considered-revitalizing the
common law seal. William Noel Keyes, Consideration
Reconsidered—The Problem of the Withdrawn Bid, 10 STAN. L.
REV. 441, 470 (1958). Because a sealed option contract
remains firm without consideration this alternative was
proposed as a solution to the construction bidding problem.21
III
[30]If PEI is able to prove by any of the theories described
that a contractual relationship existed, but Johnson failed to
perform its end of the bargain, then PEI will recover the
$32,000 in damages caused by Johnson's breach of contract.
Alternatively, if PEI is unable to prove the existence of a
contractual relationship, then Johnson has no obligation to
PEI. We will test the facts of the case against the theories
described to determine if such a relationship existed.
[31]The trial court held, and we agree, that Johnson's sub-bid
was an offer to contract and that it was sufficiently clear and
definite. We must then determine if PEI made a timely and
valid acceptance of that offer and thus created a traditional
bilateral contract, or in the absence of a valid acceptance, if
PEI's detrimental reliance served to bind Johnson to its sub-

20 For an excellent analysis of the Loranger case, see Closen & Weiland at 597-603.
21 Of course, general contractors could require their subcontractors to provide

their bids under seal. The fact that they do not is testament to the lack of appeal
this proposal holds. It is here that the state of the law rests.

212

213

bid. We examine each of these alternatives, beginning with
traditional contract theory.22
A. TRADITIONAL BILATERAL CONTRACT
[32]The trial judge found that there was not a traditional
contract binding Johnson to PEI. A review of the record and
the trial judge's findings make it clear that this was a close
question. On appeal however, our job is to assure that the
trial judge's findings were not clearly erroneous. Maryland
Rule 8-131(c). This is an easier task.
[33]The trial judge rejected PEI's claim of bilateral contract
for two separate reasons: 1) that there was no meeting of the
minds; and 2) that the offer was withdrawn prior to
acceptance. Both need not be proper bases for decision; if
either of these two theories is not clearly erroneous, we must
affirm.
[34]There is substantial evidence in the record to support the
judge's conclusion that there was no meeting of the minds.
PEI's letter of August 26, to all potential mechanical
subcontractors, reproduced supra [¶ 5], indicates, as the trial
judge found, that PEI and Johnson “did not have a definite,
certain meeting of the minds on a certain price for a certain
quantity of goods....” Because this reason is itself sufficient to
22 Because they were not raised, either below or in this Court, we need not address

the several methods in which a court might interpret a subcontractor's bid as a
firm, and thus irrevocable, offer. Nevertheless, for the benefit of bench and bar,
we review those theories as applied to this case. First, PEI could have purchased
an option, thus supplying consideration for making the offer irrevocable. This did
not happen. Second, Johnson could have submitted its bid as a sealed offer.
Md.Code (1995 Repl.Vol.), § 5-102 of the Courts & Judicial Proceedings Article.
An offer under seal supplants the need for consideration to make an offer firm.
This did not occur in the instant case. The third method of Johnson's offer
becoming irrevocable is by operation of Md.Code (1992 Repl.Vol.), § 2-205 of the
Commercial Law Article. We note that Johnson's sub-bid was made in the form
of a signed writing, but without further evidence we are unable to determine if the
offer “by its terms gives assurance that it will be held open” and if the sub-bid is
for “goods” as that term is defined by Md.Code (1994 Repl.Vol.), § 2-105(1) of
the Commercial Law Article and by decisions of this Court, including Anthony
Pools v. Sheehan, 295 Md. 285, 455 A.2d 434 (1983) and Burton v. Artery Co., 279
Md. 94, 367 A.2d 935 (1977).

213

214

sustain the trial judge's finding that no contract was formed,
we affirm.
[35]Alternatively, we hold, that the evidence permitted the
trial judge to find that Johnson revoked its offer prior to
PEI's final acceptance. We review the relevant chronology.
Johnson made its offer, in the form of a sub-bid, on August
5. On September 1, PEI accepted. Johnson withdrew its offer
by letter dated September 2. On September 28, NIH awarded
the contract to PEI. Thus, PEI's apparent acceptance came
one day prior to Johnson's withdrawal.
[36]The trial court found, however, “that before there was
ever a final agreement reached with the contract awarding
authorities, that Johnson made it clear to [PEI] that they were
not going to continue to rely on their earlier submitted bid.”
Implicit in this finding is the judge's understanding of the
contract. Johnson's sub-bid constituted an offer of a
contingent contract. PEI accepted that offer subject to the
condition precedent of PEI's receipt of the award of the
contract from NIH. Prior to the occurrence of the condition
precedent, Johnson was free to withdraw. See 2 Williston on
Contracts § 6:14 (4th ed.). On September 2, Johnson exercised
that right to revoke.23 The trial judge's finding that withdrawal
proceeded valid final acceptance is therefore logical and
supported by substantial evidence in the record. It was not
clearly erroneous, so we shall affirm.
B. DETRIMENTAL RELIANCE

23 We have also considered the possibility that Johnson's offer was not to enter

into a contingent contract. This is unlikely because there is no incentive for a
general contractor to accept a non-contingent contract prior to contract award but
it would bind the general to purchase the subcontractor’s services even if the
general did not receive the award. Moreover, PEI's September 1 letter clearly
“accepted” Johnson's offer subject to the award from NIH. If Johnson's bid was
for a non-contingent contract, PEI's response substantially varied the offer and
was therefore a counter-offer, not an acceptance. Post v. Gillespie, 219 Md. 378,
385-86, 149 A.2d 391, 395-96 (1959); 2 Williston on Contracts § 6:13 (4th ed.).

214

215

[37]PEI's alternative theory of the case is that PEI's
detrimental reliance binds Johnson to its bid. We are asked, as
a threshold question, if detrimental reliance applies to the
setting of construction bidding. Nothing in our previous
cases suggests that the doctrine was intended to be limited to
a specific factual setting. The benefits of binding
subcontractors outweigh the possible detriments of the
doctrine.24
[38]This Court has decided cases based on detrimental
reliance as early as 1854,25 and the general contours of the
doctrine are well understood by Maryland courts. The
historical development of promissory estoppel, or detrimental
reliance, in Maryland has mirrored the development
nationwide. It was originally a small exception to the general
consideration requirement, and found in “cases dealing with
such narrow problems as gratuitous agencies and bailments,
waivers, and promises of marriage settlement.” Jay M.
Feinman, Promissory Estoppel and Judicial Method, 97 HARV. L.
REV. 678, 680 (1984). The early Maryland cases applying
“promissory estoppel” or detrimental reliance primarily
involve charitable pledges.
[39]The leading case is Maryland Nat'l Bank v. United Jewish
Appeal Fed'n of Greater Washington, 286 Md. 274, 407 A.2d 1130
(1979), where this Court's opinion was authored by the late
Judge Charles E. Orth, Jr. In that case, a decedent, Milton
Polinger, had pledged $200,000 to the United Jewish Appeal
[“UJA”]. The UJA sued Polinger's estate in an attempt to
collect the money promised them. Judge Orth reviewed four

24 General contractors, however, should not assume that we will also adopt the

holdings of our sister courts who have refused to find general contractors bound
to their subcontractors. See, e.g., N. Litterio & Co. v. Glassman Constr. Co., 319 F.2d
736 (D.C.Cir.1963).
25 Gittings v. Mayhew, 6 Md. 113 (1854).

215

216

prior decisions of this Court26 and determined that
RESTATEMENT (FIRST) OF CONTRACTS § 90 (1932) applied.
Id. at 281, 407 A.2d at 1134. Because the Court found that the
UJA had not acted in a “definite or substantial” manner in
reliance on the contribution, no contract was found to have
been created. Id. at 289-90, 407 A.2d at 1138-39.
[40]Detrimental reliance doctrine has had a slow evolution
from its origins in disputes over charitable pledges, and there
remains some uncertainty about its exact dimensions.27 Two
cases from the Court of Special Appeals demonstrate that
confusion.
[41]The first, Snyder v. Snyder, 79 Md.App. 448, 558 A.2d 412
(1989), arose in the context of a suit to enforce an antenuptial
agreement. To avoid the statute of frauds, refuge was sought
in the doctrine of “promissory estoppel.”28 The court held

26 The cases reviewed were Gittings v. Mayhew, 6 Md. 113 (1854); Erdman v. Trustees

Eutaw M.P. Ch., 129 Md. 595, 99 A. 793 (1917); Sterling v. Cushwa & Sons, 170 Md.
226, 183 A. 593 (1936); and American University v. Collings, 190 Md. 688, 59 A.2d
333 (1948).
27 Other cases merely acknowledged the existence of a doctrine of “promissory

estoppel,” but did not comment on the standards for the application of this
doctrine. See, e.g., Chesapeake Supply & Equip. Co. v. Manitowoc Eng'g Corp., 232 Md.
555, 566, 194 A.2d 624, 630 (1963).
Section 139 of the Restatement (Second) of Contracts (1979) provides that
detrimental reliance can remove a case from the statute of frauds:
28

Enforcement by Virtue of Action in Reliance
(1) A promise which the promisor should reasonably expect to induce action or
forbearance on the part of the promisee or a third person and which does induce
the action or forbearance is enforceable notwithstanding the Statute of Frauds if
injustice can be avoided only by enforcement of the promise. The remedy granted
for breach is to be limited as justice requires.
(2) In determining whether injustice can be avoided only by enforcement of the
promise, the following circumstances are significant:
(a) the availability and adequacy of other remedies, particularly cancellation and
restitution;
(b) the definite and substantial character of the action or forbearance in relation to
the remedy sought;

216

217

that “promissory estoppel” requires a finding of fraudulent
conduct on the part of the promisor. See also Friedman &
Fuller v. Funkhouser, 107 Md.App. 91, 666 A.2d 1298 (1995).
[42]The second, Kiley v. First Nat'l Bank, 102 Md.App. 317,
649 A.2d 1145 (1994), the court stated that “[i]t is unclear
whether Maryland continues to adhere to the more stringent
formulation of promissory estoppel, as set forth in the
original RESTATEMENT OF CONTRACTS, or now follows the
more flexible view found in the RESTATEMENT (SECOND)
CONTRACTS.” Id. at 336, 649 A.2d at 1154.
[43]To resolve these confusions we now clarify that Maryland
courts are to apply the test of the RESTATEMENT (SECOND)
OF CONTRACTS § 90(1) (1979), which we have recast as a
four-part test:
1. a clear and definite promise;
2. where the promisor has a reasonable
expectation that the offer will induce action or
forbearance on the part of the promisee;
3. which does induce actual and reasonable
action or forbearance by the promisee; and
4. causes a detriment which can only be
avoided by the enforcement of the promise.29
[44]We have adopted language of the
RESTATEMENT (SECOND) OF CONTRACTS
(1979) because we believe each of the three
changes made to the previous formulation
were for the better. As discussed earlier, the
(c) the extent to which the action or forbearance corroborates evidence of the
making and terms of the promise, or the making and terms are otherwise
established by clear and convincing evidence;
(d) the reasonableness of the action or forbearance;
(e) the extent to which the action or forbearance was foreseeable by the promisor.
29 This comports with the formulation given by the United States District Court

for the District of Maryland in Union Trust Co. of Md. v. Charter Medical Corp., 663
F.Supp. 175, 178 n. 4 (D.Md.1986) aff'd w/o opinion, 823 F.2d 548 (4th Cir.1987).

217

218

first change was to delete the requirement that
the action of the offeree be “definite and
substantial.” Although the Court of Special
Appeals in Kiley v. First Nat'l Bank, 102
Md.App. 317, 336, 649 A.2d 1145, 1154
(1994) apparently presumed this to be a major
change from the “stringent” first restatement
to the “more flexible” second restatement, we
perceive the language to have always been
redundant. If the reliance is not “substantial
and definite” justice will not compel
enforcement.
[45]The decisions in Snyder v. Snyder, 79 Md.App. 448, 558
A.2d 412 (1989) and Friedman & Fuller v. Funkhouser, 107
Md.App. 91, 666 A.2d 1298 (1995) to the extent that they
required a showing of fraud on the part of the offeree are
therefore disapproved.
[46]In a construction bidding case, where the general
contractor seeks to bind the subcontractor to the sub-bid
offered, the general must first prove that the subcontractor's
sub-bid constituted an offer to perform a job at a given price.
We do not express a judgment about how precise a bid must
be to constitute an offer, or to what degree a general
contractor may request to change the offered scope before an
acceptance becomes a counter-offer. That fact-specific
judgment is best reached on a case-by-case basis. In the
instant case, the trial judge found that the sub-bid was
sufficiently clear and definite to constitute an offer, and his
finding was not clearly erroneous.
[47]Second, the general must prove that the subcontractor
reasonably expected that the general contractor would rely
upon the offer. The subcontractor's expectation that the

218

219

general contractor will rely upon the sub-bid may dissipate
through time.30
[48]In this case, the trial court correctly inquired into
Johnson's belief that the bid remained open, and that
consequently PEI was not relying on the Johnson bid. The
judge found that due to the time lapse between bid opening
and award, “it would be unreasonable for offers to continue.”
This is supported by the substantial evidence. James Kick
testified that although he knew of his bid mistake, he did not
bother to notify PEI because J.J. Kirlin, Inc., and not PEI,
was the apparent low bidder. The trial court's finding that
Johnson's reasonable expectation had dissipated in the span
of a month is not clearly erroneous.
[49]As to the third element, a general contractor must prove
that he actually and reasonably relied on the subcontractor's
sub-bid. We decline to provide a checklist of potential
methods of proving this reliance, but we will make several
observations. First, a showing by the subcontractor, that the
general contractor engaged in “bid shopping,” or actively
encouraged “bid chopping,” or “bid peddling” is strong
evidence that the general did not rely on the sub-bid. Second,
prompt notice by the general contractor to the subcontractor
that the general intends to use the sub on the job, is weighty
evidence that the general did rely on the bid.31Third, if a subbid is so low that a reasonably prudent general contractor
would not rely upon it, the trier of fact may infer that the
general contractor did not in fact rely upon the erroneous bid.
[50]In this case, the trial judge did not make a specific finding
that PEI failed to prove its reasonable reliance upon
Johnson's sub-bid. We must assume, however, that it was his

30 We expect that evidence of “course of dealing” and “usage of the trade,” see

Restatement (Second) of Contracts §§ 219-223 (1979), will provide strong indicies of
the reasonableness of a subcontractor's expectations.
31 Prompt notice and acceptance also significantly dispels the possibility of bid

shopping, bid chopping, and bid peddling.

219

220

conclusion based on his statement that “the parties did not
have a definite, certain meeting of the minds on a certain
price for a certain quantity of goods and wanted to
renegotiate....” The August 26, 1993, fax from PEI to all
prospective mechanical subcontractors, is evidence
supporting this conclusion. Although the finding that PEI did
not rely on Johnson's bid was indisputably a close call, it was
not clearly erroneous.
[51]Finally, as to the fourth prima facie element, the trial
court, and not a jury, must determine that binding the
subcontractor is necessary to prevent injustice. This element
is to be enforced as required by common law equity courts—
the general contractor must have “clean hands.” This
requirement includes, as did the previous element, that the
general did not engage in bid shopping, chopping or
peddling, but also requires the further determination that
justice compels the result. The fourth factor was not
specifically mentioned by the trial judge, but we may infer
that he did not find this case to merit an equitable remedy.
[52]Because there was sufficient evidence in the record to
support the trial judge's conclusion that PEI had not proven
its case for detrimental reliance, we must, and hereby do,
affirm the trial court's ruling.
IV
[53]In conclusion, we emphasize that there are different ways
to prove that a contractual relationship exists between a
general contractor and its subcontractors. Traditional bilateral
contract theory is one. Detrimental reliance can be another.
However, under the evidence in this case, the trial judge was
not clearly erroneous in deciding that recovery by the general
contractor was not justified under either theory.
JUDGMENT AFFIRMED, WITH COSTS.

220

3.2.1 Discussion of Pavel Enterprises
In Pavel Enterprises, the court refers to two seminal cases (Baird and
Drennan) that take diametrically opposed views of the rules governing
the enforcement of construction bids. Under the comparatively
restrictive approach of Baird, how could the general contractor have
secured an irrevocable offer for the linoleum?
How does Drennan allow parties to accomplish the same objective
without requiring any additional steps?
Can you apply a hypothetical bargain analysis to the problems that
commonly arise in construction bidding? Does that analysis justify
constraining subcontractors who wish to disavow their bids? What
limitations, if any, should we impose on the rights that these rules
confer on general contractors?
3.3 The Mirror Image Rule
Recall from our discussion of Restatement (Second) § 36 that an
offeree loses the power of acceptance when she rejects an offer or
makes a counter-offer. The following case involves an application of
this rule.
3.4 Principal Case – Dataserv Equipment, Inc. v.
Technology Finance Leasing
Dataserv Equipment, Inc. v. Technology Finance
Leasing Corp.
Court of Appeals of Minnesota
364 N.W.2d 838 (1985)
WOZNIAK, Judge.
[1] This is an appeal from a judgment entered after trial to
the district court determining that appellant was subject to
the jurisdiction of Minnesota courts and that appellant
breached a contract to purchase certain computer equipment.
We … reverse on the question of contract formation.
FACTS
[2] Appellant Technology Finance Group, Inc. (Technology),
a Nevada corporation with its principal place of business in

222

Connecticut, and Respondent Dataserv Equipment, Inc.
(Dataserv), a Minnesota corporation with its principal place
of business in Minneapolis, are dealers in new and used
computer equipment.
[3] On or about August 29, 1979, Dataserv's Jack Skjonsby
telephoned Technology's Ron Finerty in Connecticut and
proposed to sell to Technology, for the price of $100,000,
certain IBM computer “features” which Dataserv had
previously purchased in Canada.
[4] As a result of long distance telephone conversations
between Skjonsby and Finerty, on August 30, 1979, Finerty
sent Skjonsby a written offer to purchase the features and on
September 6, 1979, Dataserv sent to Technology a proposed
form of contract. Dataserv's proposed contract form included
a nonstandard provision, appearing in the contract form as
clause 8 and referred to by the parties as the “Indepth
Clause.” The clause provided that installation of the features
would be done by Indepth, a third party. The contract also
provided that “[t]his agreement is subject to acceptance by
the seller ... and shall only become effective on the date
thereof,” and “[t]his agreement is made subject to the terms
and conditions included herein and Purchaser's acceptance is
effective only to the extent that such terms and conditions are
conditions herein. Any acceptance which contains conditions
which are in addition to or inconsistent with the terms and
conditions herein will be a counter offer and will not be
binding unless agreed to in writing by the Seller.”
[5] On October 1, Finerty wrote Skjonsby that three changes
“need to be made” in the contract, one of which was the
deletion of clause 8. The letter closed with: “Let me know
and I will make the changes and sign.” Two of the changes
were thereafter resolved, but the resolution of clause 8
remained in controversy.
[6] Later in October 1979, Dataserv offered to accept, in
substitution for Indepth, any other third-party installation

222

223

company Technology would designate. Technology never
agreed to this.
[7] On November 8, 1979, Dataserv by telephone offered to
remove the Indepth clause from the contract form.
Technology responded that it was “too late,” and that there
was no deal.
[8] On November 9, 1979, Finerty called Dataserv, and
informed them that “the deal was not going to get done
because they'd waited until too late a point in time.” During
this period of time, the market value of the features was
dropping rapidly and Dataserv was anxious to complete the
deal. It is undisputed that the market for used computer
equipment, including its features, is downwardly price
volatile.
[9] By telex dated November 12, 1979, Dataserv informed
Technology that the features were ready for pickup and that
the pickup and payment be no later than November 15, 1979.
[10]On November 13, 1979, Finerty responded by telex
stating:
[S]ince [Dataserv] had not responded in a
positive fashion to Alanthus' [Alanthus is the
former name of Technology Finance Group]
letter requesting contract changes…its offer
to purchase [the features] was withdrawn on
11/9/79 via telephone conversation with Jack
Skjonsby. Ten to fifteen days prior, I made
Jack aware that this deal was dead if Dataserv
did not agree to contract changes prior to the
“Eleventh Hour.”
[11]On June 19, 1980, the features were sold by Dataserv to
another party for $26,000. It then sought a judgment against
Technology for the difference between the sale price of the
features and the contract price.
[12]By its Answer and by way of pretrial motion, Technology
claimed that the court lacked jurisdiction over the person of

223

224

the defendant. The trial court denied the motion on February
20, 1981.
[13]At trial the parties stipulated that as of November 8, 1979
Dataserv telephonically offered to take out the Indepth
Clause. The trial court found that this telephone call operated
as an acceptance of Technology's counteroffer of October 1,
1979, thereby establishing a contract between the parties
embodying the terms of Dataserv's printed standard contract
dated September 6, 1979, minus clause 8 thereof. The trial
court found that as of November 15, 1979, Technology
breached its contract to Dataserv's damage, and awarded
Dataserv $74,000 in damages, plus interest from the date of
the breach.
***
ANALYSIS
[14]Technology claims that the trial court erred in finding that
the parties entered into a contract. It contends that Dataserv's
response to its counteroffer operated, as a matter of law, as a
rejection, terminating Dataserv's power to subsequently
accept the counteroffer.
[15]Under familiar principles of contract law, a party's
rejection terminates its power of acceptance. Restatement
(Second) of Contracts § 38 (1981). Once rejected, an offer is
terminated and cannot subsequently be accepted without
ratification by the other party. Nodland v. Chirpich, 240 N.W.2d
513, 307 Minn. 360 (1976).
[16]The critical issue is whether Dataserv rejected
Technology's October 1 counteroffer. Dataserv responded to
Technology's October 1 counteroffer by agreeing to delete
two of the three objectionable clauses, but insisting that the
third be included. By refusing to accept according to the
terms of the proposal, Dataserv rejected Technology's
counteroffer and thus no contract was formed. Moreover,
Dataserv's offer to substitute other third party installation

224

225

companies, which Technology rejected, operated as a
termination of its power to accept Technology's counteroffer.
Dataserv's so-called “acceptance,” when it offered to delete
clause 8 on November 8, 1979, was without any legal effect
whatsoever, except to create a new offer which Technology
immediately rejected.
[17]Dataserv's November 8 “acceptance” was also ineffective
because it was not signed in accordance with the offer's
conditions. While it is true that Minn.Stat. §336.2-204 does
not require a signed agreement prior to formation of a
contract, where the parties know that the execution of a
written contract was a condition precedent to their being
bound, there can be no binding contract until the written
agreement was executed. Staley Manufacturing Co. v. Northern
Cooperatives, Inc., 168 F.2d 892 (8th Cir.1948).
[18]Having found that no contract was formed between the
parties, it is unnecessary to address the question of mitigation
of damages.
DECISION
[19]Technology was subject to the jurisdiction of Minnesota
courts. No contract was formed between the parties.
Affirmed in part, reversed in part.
3.4.1 The Mirror Image Rule and the Last Shot Doctrine
Parties often negotiate by exchanging written or oral proposals that
they hope will culminate in a binding contractual agreement. In many
negotiations, these proposals take the form of offers and counteroffers. As we have seen, an offer gives an offeree the power to form
a contract by assenting to the proposed bargain. Thus, when Leslie
offers to sell Josh her 2006 Acura TL for $25,000, Josh can either
accept her offer and form a binding contract or reject it and continue
negotiating for a better deal. In these situations, the legal
consequences of Josh’s response are clear.
But what happens if the offeree’s response cannot be so easily
classified? Suppose that Josh replies with enthusiastic assent to the

225

226

bargain but, at the same time, indicates that he expects the deal to
include the stylish fleece seat covers and portable GPS unit with
which Leslie has equipped her car. As we will shortly learn, the
Uniform Commercial Code provision that applies to this sale (recall
that a car is unquestionably a “good” within the meaning of the
UCC) departs significantly from the traditional common law
approach to this situation. Nevertheless, it is instructive to consider
how the common law rules would treat this interaction.
Under the so-called “mirror image rule,” an acceptance must
manifest assent to all and only the precise terms of the offer. A
purported acceptance like Josh’s that proposes different or additional
terms would be treated as a counter-offer. The offeree may not add
conditions or limitations to his acceptance, and any attempt to vary
the terms of the original offer is equivalent to a rejection of that
offer. Thus, Josh’s response would terminate his power of acceptance
and give rise to a new offer that Leslie may accept or reject as she
wishes. Only if the parties agreed to keep the original offer open, for
example, by creating an option contract, would Josh retain the ability
to form a contract by accepting Leslie’s original offer.
Suppose now that Airport Motors and Wheels for Less are
negotiating a similar deal by mail. Airport Motors sends Wheels for
Less a letter containing the initial offer described above along with
terms specifying that the vehicle is being sold “as is” with no
warranty of any kind. In reply, Wheels for Less writes to accept and
requests delivery within one week, but the acceptance letter also
includes the company’s standard “Terms of Sale” providing for a 90day warranty against any defects in the engine or transmission.
Airport Motors responds the next day with a “Confirmation of Sale”
form that describes the vehicle and reiterates the company’s
disclaimer of any warranties. Several days later, Airport Motors
delivers the Acura and Wheels for Less accepts the delivery. During a
test drive the next week, the engine’s head gasket cracks. Wheels for
Less seeks to enforce the terms of the warranty contained in the
company’s acceptance.
The mirror image rule implies that both the second and third
communications were counter-offers that rejected the preceding

226

227

offers. So do the parties have a contract, and if so, what are its terms?
Under the so-called “last shot doctrine,” a court applying traditional
common law principles would hold that by accepting delivery of the
car and remaining silent in the face of the “Confirmation of Sale,”
Wheels for Less accepted the terms of Airport Motors’ final counteroffer. The idea is that the “Confirmation of Sale” was the “last shot
fired” between the parties during their negotiations. Now that their
conduct demonstrates the existence of a contract, the common law
uses a rather formal and mechanical rule to determine whose terms
prevail. In our case, there is no enforceable warranty and this buyer
would be out of luck.
Bear in mind, however, that the Uniform Commercial Code governs
this transaction involving the sale of goods. As we will see in the next
section, UCC § 2-207 produces exactly the opposite result on the
facts we have been considering.
3.4.2 Discussion of Dataserv Equipment, Inc. v.
Technology Finance Leasing Corp.
What is it about Dataserv’s response to Technology’s offer that
causes the court to rule that there is no contract?
Supposing for a moment that the parties in Dataserv Equipment had
gone on to perform. Can you see how the “last shot doctrine” has
the potential to produce formalistic and arbitrary results?
4. UCC Section 2-207
Recall our analysis of the hypothetical car sale negotiation between
Airport Motors and Wheels for Less. As you read the next principal
case, try to identify the provision of UCC § 2-207 that could give
Wheels for Less a chance to obtain the warranty protection that it
seeks.

227

4.1 Principal Case – Ionics v. Elmwood Sensors, Inc.
Ionics, Inc. v. Elmwood Sensors, Inc.
United States Court of Appeals for the First Circuit
110 F.3d 184 (1997)
TORRUELLA, Chief Judge.
[1] Ionics, Inc. (“Ionics”) purchased thermostats from
Elmwood Sensors, Inc. (“Elmwood”) for installation in water
dispensers manufactured by the former. Several of the
dispensers subsequently caused fires which allegedly resulted
from defects in the sensors. Ionics filed suit against Elmwood
in order to recover costs incurred in the wake of the fires.
Before trial, the district court denied Elmwood's motion for
partial summary judgment. The District Court of
Massachusetts subsequently certified to this court “the
question whether, in the circumstances of this case, § 2-207
of M.G.L. c. 106 has been properly applied.”
I. Standard of Review
[2] We review the grant or denial of summary judgment de
novo. See Borschow Hosp. & Medical Supplies v. Cesar Castillo, Inc.,
96 F.3d 10, 14 (1st Cir.1996).
II. Background
[3] The facts of the case are not in dispute. Elmwood
manufactures and sells thermostats. Ionics makes hot and
cold water dispensers, which it leases to its customers. On
three separate occasions, Ionics purchased thermostats from
Elmwood for use in its water dispensers.1 Every time Ionics
made a purchase of thermostats from Elmwood, it sent the
latter a purchase order form which contained, in small type,
various “conditions.” Of the 20 conditions on the order
form, two are of particular relevance:
18. REMEDIES - The remedies provided
Buyer herein shall be cumulative, and in
1 Orders were placed in March, June, and September 1990.

229

addition to any other remedies provided by
law or equity. A waiver of a breach of any
provision hereof shall not constitute a waiver
of any other breach. The laws of the state
shown in Buyer's address printed on the
masthead of this order shall apply in the
construction hereof.
19. ACCEPTANCE - Acceptance by the
Seller of this order shall be upon the terms
and conditions set forth in items 1 to 17
inclusive, and elsewhere in this order. Said
order can be so accepted only on the exact
terms herein and set forth. No terms which
are in any manner additional to or different
from those herein set forth shall become a
part of, alter or in any way control the terms
and conditions herein set forth.
[4] Near the time when Ionics placed its first order, it sent
Elmwood a letter that it sends to all of its new suppliers. The
letter states, in part:
The information preprinted, written and/or
typed on our purchase order is especially
important to us. Should you take exception to
this information, please clearly express any
reservations to us in writing. If you do not, we
will assume that you have agreed to the
specified terms and that you will fulfill your
obligations according to our purchase order.
If necessary, we will change your invoice and
pay your invoice according to our purchase
order.
[5] Following receipt of each order, Elmwood prepared and
sent an “Acknowledgment” form containing the following
language in small type:
THIS WILL ACKNOWLEDGE RECEIPT
OF BUYER'S ORDER AND STATE
SELLER'S WILLINGNESS TO SELL THE

229

230

GOODS ORDERED BUT ONLY UPON
THE TERMS AND CONDITIONS SET
FORTH HEREIN AND ON THE
REVERSE SIDE HEREOF AS A
COUNTEROFFER. BUYER SHALL BE
DEEMED TO HAVE ACCEPTED SUCH
COUNTEROFFER
UNLESS
IT
IS
REJECTED IN WRITING WITHIN TEN
(10) DAYS OF THE RECEIPT HEREOF,
AND ALL SUBSEQUENT ACTION
SHALL BE PURSUANT TO THE TERMS
AND
CONDITIONS
OF
THIS
COUNTEROFFER
ONLY;
ANY
ADDITIONAL OR DIFFERENT TERMS
ARE HEREBY OBJECTED TO AND
SHALL NOT BE BINDING UPON THE
PARTIES
UNLESS
SPECIFICALLY
AGREED TO IN WRITING BY SELLER.
[6] Although this passage refers to a “counteroffer,” we wish
to emphasize that this language is not controlling. The form
on which the language appears is labeled an
“Acknowledgment” and the language comes under a heading
that reads “Notice of Receipt of Order.” The form, taken as a
whole, appears to contemplate an order's confirmation rather
than an order's rejection in the form of a counteroffer.
[7] It is undisputed that the Acknowledgment was received
prior to the arrival of the shipment of goods. Although the
district court, in its ruling on the summary judgment motion,
states that “with each shipment of thermostats, Elmwood
included an Acknowledgment Form,” this statement cannot
reasonably be taken as a finding in support of the claim that
the Acknowledgment and the shipment arrived together.
First, in its certification order, the court states that “[t]he
purchaser, after receiving the Acknowledgment, accepted
delivery of the goods without objection.” This language is
clearer and more precise than the previous statement and
suggests that the former was simply a poor choice of
phrasing. Furthermore, Ionics has not disputed the arrival

230

231

time of the Acknowledgment. In its Memorandum in Support
of Defendant's Motion for Partial Summary Judgment
Elmwood stated, under the heading of “Statements of
Undisputed Facts,” that “for each of the three orders, Ionics
received the Acknowledgment prior to receiving the
shipment of thermostats.” In its own memorandum, Ionics
argued that there existed disputed issues of material fact, but
did not contradict Elmwood's claim regarding the arrival of
the Acknowledgment Form. Furthermore, in its appellate
brief, Ionics does not argue that the time of arrival of the
Acknowledgment Form is in dispute. Ionics repeats language
from the district court's summary judgment ruling that “with
each shipment of thermostats, Elmwood included an
Acknowledgment Form,” but does not argue that the issue is
in dispute or confront the language in Elmwood's brief which
states that “[i]t is undisputed that for each of the three orders,
Ionics received the Acknowledgment prior to receiving the
shipment of thermostats.”
[8] As we have noted, the Acknowledgment Form expressed
Elmwood's willingness to sell thermostats on “terms and
conditions” that the Form indicated were listed on the
reverse side. Among the terms and conditions listed on the
back was the following:
WARRANTY. All goods manufactured by
Elmwood Sensors, Inc. are guaranteed to be
free of defects in material and workmanship
for a period of ninety (90) days after receipt of
such goods by Buyer or eighteen months
from the date of manufacturer [sic] (as
evidenced by the manufacturer's date code),
whichever shall be longer. THERE IS NO
IMPLIED
WARRANTY
OF
MERCHANTABILITY AND NO OTHER
WARRANTY, EXPRESSED OR IMPLIED,
EXCEPT SUCH AS IS EXPRESSLY SET
FORTH HEREIN. SELLER WILL NOT
BE LIABLE FOR ANY GENERAL,

231

232

CONSEQUENTIAL OR INCIDENTAL
DAMAGES, INCLUDING WITHOUT
LIMITATION ANY DAMAGES FROM
LOSS OF PROFITS, FROM ANY BREACH
OF
WARRANTY
OR
FOR
NEGLIGENCE, SELLER'S LIABILITY
AND BUYER'S EXCLUSIVE REMEDY
BEING EXPRESSLY LIMITED TO THE
REPAIR OF DEFECTIVE GOODS F.O.B.
THE SHIPPING POINT INDICATED ON
THE FACE HEREOF OR THE
REPAYMENT OF THE PURCHASE
PRICE UPON THE RETURN OF THE
GOODS OR THE GRANTING OF A
REASONABLE
ALLOWANCE
ON
ACCOUNT OF ANY DEFECTS, AS
SELLER MAY ELECT.
[9] Neither party disputes that they entered into a valid
contract and neither disputes the quantity of thermostats
purchased, the price paid, or the manner and time of delivery.
The only issue in dispute is the extent of Elmwood's liability.
[10]In summary, Ionics' order included language stating that
the contract would be governed exclusively by the terms
included on the purchase order and that all remedies available
under state law would be available to Ionics. In a subsequent
letter, Ionics added that Elmwood must indicate any
objections to these conditions in writing. Elmwood, in turn,
sent Ionics an Acknowledgment stating that the contract was
governed exclusively by the terms in the Acknowledgment,
and Ionics was given ten days to reject this “counteroffer.”
Among the terms included in the Acknowledgment is a
limitation on Elmwood's liability. As the district court stated,
“the terms are diametrically opposed to each other on the
issue of whether all warranties implied by law were reserved
or waived.”
[11]We face, therefore, a battle of the forms. This is purely a
question of law. The dispute turns on whether the contract is

232

233

governed by the language after the comma in § 2-207(1) of
the Uniform Commercial Code, according to the rule laid
down by this court in Roto-Lith, Ltd. v. F.P. Bartlett & Co., 297
F.2d 497 (1st Cir.1962), or whether it is governed by
subsection (3) of the Code provision, as enacted by both
Massachusetts, Mass. Gen. L. ch. 106, § 2-207 (1990 and 1996
Supp.), and Rhode Island, R.I. Gen. Laws § 6A-2-207 (1992).2
We find the rule of Roto-Lith to be in conflict with the
purposes of section 2-207 and, accordingly, we overrule RotoLith and find that subsection (3) governs the contract.3
Analyzing the case under section 2-207, we conclude that
Ionics defeats Elmwood's motion for partial summary
judgment.
III. Legal Analysis
[12]Our analysis begins with the statute. Section 2-207 reads
as follows:
§ 2-207. Additional Terms in Acceptance or
Confirmation
(1) A definite and seasonable expression of
acceptance or a written confirmation which is
sent within a reasonable time operates as an
acceptance even though it states terms

2 There is some uncertainty on the question of whether Massachusetts or Rhode

Island law governs. We need not address this issue, however, because the two
states have adopted versions of section 2-207 of the Uniform Commercial Code
that are virtually equivalent.
Although panel decisions of this court are ordinarily binding on newly
constituted panels, that rule does not obtain in instances where, as here, a
departure is compelled by controlling authority (such as the interpreted statute
itself). In such relatively rare instances, we have sometimes chosen to circulate the
proposed overruling opinion to all active members of the court prior to
publication even though the need to overrule precedent is reasonably clear. See,
e.g., Wright v. Park, 5 F.3d 586, 591 n. 7 (1st Cir.1993); Trailer Marine Transport Corp.
v. Rivera Vazquez, 977 F.2d 1, 9 n. 5 (1st Cir.1992). This procedure is, of course,
informal, and does not preclude a suggestion of rehearing en banc on any issue.
We have followed that praxis here and can report that none of the active judges of
this court has objected to the panel's analysis or to its conclusion that Roto-Lith
has outlived its usefulness as circuit precedent.
3

233

234

additional to or different from those offered
or agreed upon, unless acceptance is expressly
made conditional on assent to the additional
or different terms.
(2) The additional or different terms are to be
construed as proposals for addition to the
contract. Between merchants such terms
become part of the contract unless:
(a) the offer expressly limits acceptance to
the terms of the offer;
(b) they materially alter it; or
(c) notification of objection to them has
already been given or is given within a
reasonable time after notice of them is
received.
(3) Conduct by both parties which recognizes
the existence of a contract is sufficient to
establish a contract for sale although the
writings of the parties do not otherwise
establish a contract. In such case the terms of
the particular contract consist of those terms
on which the writings of the parties agree,
together with any supplementary terms
incorporated under any other provisions of
this chapter.
Mass. Gen. L. ch. 106, § 2-207 (1990 and 1996 Supp.).
[13]In Roto-Lith, Roto-Lith sent a purchase order to Bartlett,
who responded with an acknowledgment that included
language purporting to limit Bartlett's liability. Roto-Lith did
not object. Roto-Lith, 297 F.2d at 498-99. This court held that
“a response which states a condition materially altering the
obligation solely to the disadvantage of the offeror is an
‘acceptance…expressly…conditional on assent to the
additional…terms.’ ” Id. at 500. This holding took the case
outside of section 2-207 by applying the exception after the
comma in subsection (1). The court then reverted to

234

235

common law and concluded that Roto-Lith “accepted the
goods with knowledge of the conditions specified in the
acknowledgment [and thereby] became bound.” Id. at 500. In
other words, the Roto-Lith court concluded that the
defendant's acceptance was conditional on assent, by the
buyer, to the new terms and, therefore, constituted a counter
offer rather than an acceptance. When Roto-Lith accepted
the goods with knowledge of Bartlett's conditions, it accepted
the counteroffer and Bartlett's terms governed the contract.
Elmwood argues that Roto-Lith governs the instant appeal,
implying that the terms of Elmwood's acknowledgment
govern.
[14]Ionics claims that the instant case is distinguishable
because in Roto-Lith “the seller's language limiting warranties
implied at law was proposed as an addition to, but was not in
conflict with, the explicit terms of the buyer's form. [In the
instant case] the explicit terms of the parties' forms conflict
with and reject each other.” Appellee's Brief at 21.
[15]We do not believe that Ionics' position sufficiently
distinguishes Roto-Lith. It would be artificial to enforce
language that conflicts with background legal rules while
refusing to enforce language that conflicts with the express
terms of the contract. Every contract is assumed to
incorporate the existing legal norms that are in place. It is not
required that every contract explicitly spell out the governing
law of the jurisdiction. Allowing later forms to govern with
respect to deviations from the background rules but not
deviations from the terms in the contract would imply that
only the terms in the contract could be relied upon. Aside
from being an artificial and arbitrary distinction, such a
standard would, no doubt, lead parties to include more of the
background rules in their initial forms, making forms longer
and more complicated. Longer forms would be more difficult
and time consuming to read-implying that even fewer forms
would be read than under the existing rules. It is the failure of
firms to read their forms that has brought this case before us,

235

236

and we do not wish to engender more of this type of
litigation.
[16]Our inquiry, however, is not complete. Having found that
we cannot distinguish this case from Roto-Lith, we turn to the
Uniform Commercial Code, quoted above. A plain language
reading of section 2-207 suggests that subsection (3) governs
the instant case. Ionics sent an initial offer to which
Elmwood responded with its “Acknowledgment.” Thereafter,
the conduct of the parties established the existence of a
contract as required by section 2-207(3).
[17]Furthermore, the case before us is squarely addressed in
comment 6, which states:
6. If no answer is received within a reasonable
time after additional terms are proposed, it is
both fair and commercially sound to assume
that their inclusion has been assented to.
Where clauses on confirming forms sent by
both parties conflict, each party must be
assumed to object to a clause of the other
conflicting with one on the confirmation sent
by himself. As a result, the requirement that
there be notice of objection which is found in
subsection (2) [of § 2-207] is satisfied and the
conflicting terms do not become part of the
contract. The contract then consists of the
terms originally expressly agreed to, terms on
which the confirmations agree, and terms
supplied by this Act.
Mass. Gen. L. ch. 106, § 2-207, Uniform Commercial Code
Comment 6. This Comment addresses precisely the facts of
the instant case. Any attempt at distinguishing the case before
us from section 2-207 strikes us as disingenuous.
[18]We are faced, therefore, with a contradiction between a
clear precedent of this court, Roto-Lith, which suggests that
the language after the comma in subsection (1) governs, and
the clear dictates of the Uniform Commercial Code, which

236

237

indicate that subsection (3) governs. It is our view that the
two cannot coexist and the case at bar offers a graphic
illustration of the conflict. We have, therefore, no choice but
to overrule our previous decision in Roto-Lith, Ltd. v. F.P.
Bartlett & Co., 297 F.2d 497 (1st Cir.1962). Our decision
brings this circuit in line with the majority view on the subject
and puts to rest a case that has provoked considerable
criticism from courts and commentators and alike.4
[19]We hold, consistent with section 2-207 and Official
Comment 6, that where the terms in two forms are
contradictory, each party is assumed to object to the other
party's conflicting clause. As a result, mere acceptance of the
goods by the buyer is insufficient to infer consent to the
seller's terms under the language of subsection (1).5 Nor do
such terms become part of the contract under subsection (2)
because notification of objection has been given by the
conflicting forms. See § 2-207(2)(c).
[20]The alternative result, advocated by Elmwood and
consistent with Roto-Lith, would undermine the role of
section 2-207. Elmwood suggests that “a seller's expressly
conditional acknowledgment constitutes a counteroffer where
it materially alters the terms proposed by the buyer, and the
seller's terms govern the contract between the parties when
the buyer accepts and pays for the goods.” Appellant's Brief
at 12. Under this view, section 2-207 would no longer apply
to cases in which forms have been exchanged and subsequent
4 See, e.g., Step-Saver Data Systems, Inc. v. Wyse Technology, 939 F.2d 91, 101

(3d Cir.1991); St. Charles Cable TV, Inc. v. Eagle Comtronics, Inc., 687 F.Supp.
820, 828 & n. 19 (S.D.N.Y.1988); Daitom v. Pennwalt Corp., 741 F.2d 1569,
1576-77 (10th Cir.1984); Luria Bros. v. Pielet Bros. Scrap Iron & Metal, 600 F.2d
103, 113 (7th Cir.1979); Dorton v. Collins & Aikman Corp., 453 F.2d 1161, 1168
& n. 5 (6th Cir.1972); ; JAMES J. WHITE & ROBERT S. SUMMERS, 1 UNIFORM
COMMERCIAL CODE, § 1-3, at 12, 16-17 (1995); Murray, Intention over Terms: An
Exploration of UCC 2-207 & New Section 60, Restatement of Contracts, 37
FORDHAM L. REV. 317, 329 (1969).
See also Official Comment 3 (“If [additional or different terms] are such as
materially to alter the original bargain, they will not be included unless expressly
agreed to by the other party.”).
5

237

238

disputes reveal that the forms are contradictory. That is, the
last form would always govern.
[21]The purpose of section 2-207, as stated in Roto-Lith, “was
to modify the strict principle that a response not precisely in
accordance with the offer was a rejection and a counteroffer.”
Roto-Lith, 297 F.2d at 500; see also Dorton v. Collins & Aikman
Corp., 453 F.2d 1161, 1165-66 (6th Cir.1972) (stating that
section 2-207 “was intended to alter the ‘ribbon-matching’ or
‘mirror’ rule of common law, under which the terms of an
acceptance or confirmation were required to be identical to
the terms of the offer”). Under the holding advocated by
Elmwood, virtually any response that added to or altered the
terms of the offer would be a rejection and a counteroffer.
We do not think that such a result is consistent with the
intent of section 2-207 and we believe it to be expressly
contradicted by Comment 6.
[22]Applied to this case, our holding leads to the conclusion
that the contract is governed by section 2-207(3). Section 2207(1) is inapplicable because Elmwood's acknowledgment is
conditional on assent to the additional terms. The additional
terms do not become a part of the contract under section 2207(2) because notification of objection to conflicting terms
was given on the order form and because the new terms
materially alter those in the offer. Finally, the conduct of the
parties demonstrates the existence of a contract, as required
by section 2-207(3). Thus, section 2-207(3) applies and the
terms of the contract are to be determined in accordance with
that subsection.
[23]We conclude, therefore, that section 2-207(3) prevails and
“the terms of the particular contract consist of those terms
on which the writings of the parties agree, together with any
supplementary terms incorporated under any other provisions
of this chapter.” Mass. Gen. L. ch. 106, § 2-207(3).
[24]The reality of modern commercial dealings, as this case
demonstrates, is that not all participants read their forms. See

238

239

James J. White & Robert S. Summers, Uniform Commercial Code
§ 1-3 at 6-7 (4th ed.1995). To uphold Elmwood's view would
not only fly in the face of Official Comment 6 to section 2207 of the Uniform Commercial Code, and the overall
purpose of that section, it would also fly in the face of good
sense. The sender of the last form (in the instant case, the
seller) could insert virtually any conditions it chooses into the
contract, including conditions contrary to those in the initial
form. The final form, therefore, would give its sender the
power to re-write the contract. Under our holding today, we
at least ensure that a party will not be held to terms that are
directly contrary to the terms it has included in its own form.
Rather than assuming that a failure to object to the offeree's
conflicting terms indicates offeror's assent to those terms, we
shall make the more reasonable inference that each party
continues to object to the other's contradictory terms. We
think it too much to grant the second form the power to
contradict and override the terms in the first form.
IV. Conclusion
[25]For the reasons stated herein, the district court's order
denying Elmwood's motion for partial summary judgment is
affirmed and the case is remanded to the district court for
further proceedings.
4.1.1 The Text of U.C.C. § 2-207
Uniform Commercial Code § 2-207 is one of the most intricate and
(arguably) poorly drafted provisions of the code. Here is the current
version of the section. Students should also review Official
Comments 1-7 from an outside source.
§ 2-207. Additional Terms in Acceptance or
Confirmation
(1) A definite and seasonable expression of
acceptance or a written confirmation which is
sent within a reasonable time operates as an
acceptance even though it states terms
additional to or different from those offered

239

240

or agreed upon, unless acceptance is expressly
made conditional on assent to the additional
or different terms.
(2) The additional terms are to be construed
as proposals for addition to the contract.
Between merchants such terms become part
of the contract unless:
(a) the offer expressly limits acceptance to
the terms of the offer;
(b) they materially alter it; or
(c) notification of objection to them has
already been given or is given within a
reasonable time after notice of them is
received.
(3) Conduct by both parties which recognizes
the existence of a contract is sufficient to
establish a contract for sale although the
writings of the parties do not otherwise
establish a contract. In such case the terms of
the particular contract consist of those terms
on which the writings of the parties agree,
together with any supplementary terms
incorporated under any other provisions of
this act.
4.1.2 Additional and Different Terms Under § 2-207
One of the (many) textual anomalies in § 2-207 is the fact that the
first sentence of the section refers to “terms additional to or different
from” the offer while the second sentence refers only to “[t]he
additional terms.” What has happened to the “different” terms of the
first sentence? More importantly, what should courts do when they
confront forms containing not only “additional” but also “different”
terms? The following excerpt from a Rhode Island case discusses
several possible approaches to this question:
Courts have taken three divergent approaches
to this question… . In brief the first approach
treats “different” terms as a subgroup of

240

241

“additional” terms. The result is that such
different terms, when material, simply do not
become part of the contract and thus the
original delivery term offered [by offeror]
would control. The second approach reaches
the same result by concluding that “the
offeror’s terms control because the offeree’s
different terms merely fall out [of the
contract]; § 2-207(2) cannot rescue the
different terms since that subsection applies
only to additional terms.” Finally, the third
approach, aptly named the “knock-out rule,”
holds that the conflicting terms cancel one
another, leaving a blank in the contract with
respect to the unagreed-upon term that would
be filled with one of the UCC’s “gap-filler”
provisions… .
After due consideration we conclude that
both prudence and the weight of authority
favor adoption of the knock-out rule as the
law of this jurisdiction… . We conclude that
this approach best promotes the UCC’s aim
to abrogate the criticized common-law mirror
image rule and its attendant last-shot doctrine
and avoids “re-enshrin[ing] the undue
advantages derived solely from the fortuitous
positions of when a party sent a form.”
Because of the UCC’s gap-filling provisions,
we recognize that this approach might result
in the enforcement of a contract term that
neither party agreed to and, in fact, in regard
to which each party expressed an entirely
different preference. We note in response to
this concern that the offeror and the offeree
both have the power to protect any term they
deem critical by expressly making acceptance
conditional on assent to that term. And as
merchants, both parties should have been well
aware that their dealings were subject to the
UCC and to its various gap-filling provisions.

241

242

Superior Boiler Works, Inc. v. R.J. Sanders, Inc., 711 A.2d 628 (R.I. 1998)
4.1.3 Discussion of Ionics v. Elmwood Sensors, Inc.
Ionics presents a comparatively simple application of § 2-207. How
exactly do the provisions of that section apply to this case?
Can you identify the three main routes to a binding contract under §
2-207? How do they each differ from one another?
Finally, do you see the problem with applying § 2-207 to cases
involving “different” terms? Which of the possible approaches to
“different” terms would you favor?
5. Frontiers of Contract Formation
When parties negotiate face to face and memorialize their agreement
in a signed writing, courts have little difficulty with the issue of
contract formation. The previous sections have introduced a variety
of complications. In each case, the parties’ communications were
incomplete, contradictory, or inconclusive in some significant way. In
this final section, we examine cases at the very frontier of traditional
notions of contract formation. How should courts respond to socalled “shrink-wrap” or “click-wrap” licenses that purport to bind
purchasers when they open a package or click through an online web
purchase form? What should courts do to regulate the timing of
contract formation? Are sellers free to structure transactions so that
the contract is formed and its terms determined some days or weeks
after delivery?
The next two principal cases address these and other questions. As
you read, consider how both common law and UCC rules would
apply to these facts. Think also about what rules you believe ought to
apply to transactions like these.
5.1 Principal Case – Step-Saver Data Systems, Inc. v.
Wyse Technology, Inc.
Step-Saver Data Systems, Inc. v. Wyse Technology, Inc.
United States Court of Appeals, Third Circuit
939 F.2d 91 (1991)
WISDOM, Circuit Judge

242

243

[1] The “Limited Use License Agreement” printed on a
package containing a copy of a computer program raises the
central issue in this appeal. The trial judge held that the terms
of the Limited Use License Agreement governed the
purchase of the package, and, therefore, granted the software
producer, The Software Link, Inc. (“TSL”), a directed verdict
on claims of breach of warranty brought by a disgruntled
purchaser, Step-Saver Data Systems, Inc. We disagree with
the district court's determination of the legal effect of the
license, and reverse and remand the warranty claims for
further consideration.
[2] Step-Saver raises several other issues, but we do not find
these issues warrant reversal. We, therefore, affirm in all other
respects.
I. FACTUAL AND PROCEDURAL BACKGROUND
[3] The growth in the variety of computer hardware and
software has created a strong market for these products. It
has also created a difficult choice for consumers, as they must
somehow decide which of the many available products will
best suit their needs. To assist consumers in this decision
process, some companies will evaluate the needs of particular
groups of potential computer users, compare those needs
with the available technology, and develop a package of
hardware and software to satisfy those needs. Beginning in
1981, Step-Saver performed this function as a value added
retailer for International Business Machine (IBM) products. It
would combine hardware and software to satisfy the word
processing, data management, and communications needs for
offices of physicians and lawyers. It originally marketed single
computer systems, based primarily on the IBM personal
computer.
[4] As a result of advances in micro-computer technology,
Step-Saver developed and marketed a multi-user system. With
a multi-user system, only one computer is required. Terminals
are attached, by cable, to the main computer. From these

243

244

terminals, a user can access the programs available on the
main computer.1
[5] After evaluating the available technology, Step-Saver
selected a program by TSL, entitled Multilink Advanced, as
the operating system for the multi-user system. Step-Saver
selected WY-60 terminals manufactured by Wyse, and used
an IBM AT as the main computer. For applications software,
Step-Saver included in the package several off-the-shelf
programs, designed to run under Microsoft's Disk Operating
System (“MS-DOS”),2 as well as several programs written by
Step-Saver. Step-Saver began marketing the system in
November of 1986, and sold one hundred forty-two systems
mostly to law and medical offices before terminating sales of
the system in March of 1987. Almost immediately upon
installation of the system, Step-Saver began to receive
complaints from some of its customers.3
[6] Step-Saver, in addition to conducting its own
investigation of the problems, referred these complaints to
Wyse and TSL, and requested technical assistance in resolving
the problems. After several preliminary attempts to address
the problems, the three companies were unable to reach a
satisfactory solution, and disputes developed among the three

1 In essence, the terminals are simply video screens with keyboards that serve as

input-output devices for the main computer. The main computer receives data
from all of the terminals and processes it appropriately, sending a return signal to
the terminal. To someone working on one of the terminals of a properly operating
multi-user system, the terminal appears to function as if it were, in fact, a
computer. Thus, an operator could work with a word processing program on a
terminal, and it would appear to the operator the same as would working with the
word processing program on a computer. The difference is that, with a set of
computers, the commands of each user are processed within each user's
computer, whereas with a multi-user system, the commands of all of the users are
sent to the main computer for processing.
2 MS-DOS was the standard operating system for IBM and compatible personal

computers.
3 According to the testimony of Jeffrey Worthington, an employee of Step-Saver,

twenty to twenty-five of the purchasers of the multi-user system had serious
problems with the system that were never resolved.

244

245

concerning responsibility for the problems. As a result, the
problems were never solved. At least twelve of Step-Saver's
customers filed suit against Step-Saver because of the
problems with the multi-user system.
[7] Once it became apparent that the three companies would
not be able to resolve their dispute amicably, Step-Saver filed
suit for declaratory judgment, seeking indemnity from either
Wyse or TSL, or both, for any costs incurred by Step-Saver in
defending and resolving the customers' law suits. The district
court dismissed this complaint, finding that the issue was not
ripe for judicial resolution. We affirmed the dismissal on
appeal.4 Step-Saver then filed a second complaint alleging
breach of warranties by both TSL and Wyse and intentional
misrepresentations by TSL.5 The district court's actions
during the resolution of this second complaint provide the
foundation for this appeal.
[8] On the first day of trial, the district court specifically
agreed with the basic contention of TSL that the form
language printed on each package containing the Multilink
Advanced program (“the box-top license”) was the complete
and exclusive agreement between Step-Saver and TSL under
§ 2-202 of the Uniform Commercial Code (UCC).6 Based on
§ 2-316 of the UCC, the district court held that the box-top
license disclaimed all express and implied warranties
otherwise made by TSL. The court therefore granted TSL's

4 See Step-Saver Data Sys., Inc. v. Wyse Tech., 912 F.2d 643 (3d Cir.1990).
5 Step-Saver also advanced claims under negligent misrepresentation and breach

of contract theories. Step-Saver does not appeal these claims.
6 All three parties agree that the terminals and the program are “goods” within the

meaning of UCC §§ 2-102 & 2-105. Cf. Advent Sys. Ltd. v. Unisys Corp., 925 F.2d
670, 674-76 (3d Cir.1991). TSL and Step-Saver have disputed whether
Pennsylvania or Georgia law governs the issues of contract formation and
modification with regard to the Multilink programs. Because both Pennsylvania
and Georgia have adopted, without modification, the relevant portions of Article
2 of the Uniform Commercial Code, see Ga. Code Ann. §§ 11-2-101 to 11-2-725
(1990); 13 Pa. Cons. Stat. Ann. §§ 2101-2725 (Purdon 1984), we will simply cite to
the relevant UCC provision.

245

246

motion in limine to exclude all evidence of the earlier oral and
written express warranties allegedly made by TSL. After StepSaver presented its case, the district court granted a directed
verdict in favor of TSL on the intentional misrepresentation
claim, holding the evidence insufficient as a matter of law to
establish two of the five elements of a prima facie case: (1)
fraudulent intent on the part of TSL in making the
representations; and (2) reasonable reliance by Step-Saver.
The trial judge requested briefing on several issues related to
Step-Saver's remaining express warranty claim against TSL.
While TSL and Step-Saver prepared briefs on these issues,
the trial court permitted Wyse to proceed with its defense.
On the third day of Wyse's defense, the trial judge, after
considering the additional briefing by Step-Saver and TSL,
directed a verdict in favor of TSL on Step-Saver's remaining
warranty claims, and dismissed TSL from the case.
[9] The trial proceeded on Step-Saver's breach of warranties
claims against Wyse. At the conclusion of Wyse's evidence,
the district judge denied Step-Saver's request for rebuttal
testimony on the issue of the ordinary uses of the WY-60
terminal. The district court instructed the jury on the issues of
express warranty and implied warranty of fitness for a
particular purpose. Over Step-Saver's objection, the district
court found insufficient evidence to support a finding that
Wyse had breached its implied warranty of merchantability,
and refused to instruct the jury on such warranty. The jury
returned a verdict in favor of Wyse on the two warranty
issues submitted.
[10]Step-Saver appeals on four points. (1) Step-Saver and
TSL did not intend the box-top license to be a complete and
final expression of the terms of their agreement. (2) There
was sufficient evidence to support each element of StepSaver's contention that TSL was guilty of intentional
misrepresentation. (3) There was sufficient evidence to
submit Step-Saver's implied warranty of merchantability claim
against Wyse to the jury. (4) The trial court abused its

246

247

discretion by excluding from the evidence a letter addressed
to Step-Saver from Wyse, and by refusing to permit StepSaver to introduce rebuttal testimony on the ordinary uses of
the WY-60 terminal.
II. THE EFFECT OF THE BOX-TOP LICENSE
[11]The relationship between Step-Saver and TSL began in
the fall of 1984 when Step-Saver asked TSL for information
on an early version of the Multilink program. TSL provided
Step-Saver with a copy of the early program, known simply as
Multilink, without charge to permit Step-Saver to test the
program to see what it could accomplish. Step-Saver
performed some tests with the early program, but did not
market a system based on it.
[12]In the summer of 1985, Step-Saver noticed some
advertisements in Byte magazine for a more powerful version
of the Multilink program, known as Multilink Advanced.
Step-Saver requested information from TSL concerning this
new version of the program, and allegedly was assured by
sales representatives that the new version was compatible
with ninety percent of the programs available “off-the-shelf”
for computers using MS-DOS. The sales representatives
allegedly made a number of additional specific
representations of fact concerning the capabilities of the
Multilink Advanced program.
[13]Based on these representations, Step-Saver obtained
several copies of the Multilink Advanced program in the
spring of 1986, and conducted tests with the program. After
these tests, Step-Saver decided to market a multi-user system
which used the Multilink Advanced program. From August
of 1986 through March of 1987, Step-Saver purchased and
resold 142 copies of the Multilink Advanced program. StepSaver would typically purchase copies of the program in the
following manner. First, Step-Saver would telephone TSL and
place an order. (Step-Saver would typically order twenty
copies of the program at a time.) TSL would accept the order

247

248

and promise, while on the telephone, to ship the goods
promptly. After the telephone order, Step-Saver would send a
purchase order, detailing the items to be purchased, their
price, and shipping and payment terms. TSL would ship the
order promptly, along with an invoice. The invoice would
contain terms essentially identical with those on Step-Saver's
purchase order: price, quantity, and shipping and payment
terms. No reference was made during the telephone calls, or
on either the purchase orders or the invoices with regard to a
disclaimer of any warranties.
[14]Printed on the package of each copy of the program,
however, would be a copy of the box-top license. The boxtop license contains five terms relevant to this action:
(1) The box-top license provides that the
customer has not purchased the software

248

249

itself, but has merely obtained a personal,
non-transferable license to use the program.7

7 When these form licenses were first developed for software, it was, in large part,

to avoid the federal copyright law first sale doctrine. Under the first sale doctrine,
once the copyright holder has sold a copy of the copyrighted work, the owner of
the copy could “sell or otherwise dispose of the possession of that copy” without
the copyright holder's consent. See Bobbs-Merrill Co. v. Straus, 210 U.S. 339, 350, 28
S.Ct. 722, 726, 52 L.Ed. 1086 (1908); 17 U.S.C.A. § 109(a) (West 1977). Under this
doctrine, one could purchase a copy of a computer program, and then lease it or
lend it to another without infringing the copyright on the program. Because of the
ease of copying software, software producers were justifiably concerned that
companies would spring up that would purchase copies of various programs and
then lease those to consumers. Typically, the companies, like a videotape rental
store, would purchase a number of copies of each program, and then make them
available for over-night rental to consumers. Consumers, instead of purchasing
their own copy of the program, would simply rent a copy of the program, and
duplicate it. This copying by the individual consumers would presumably infringe
the copyright, but usually it would be far too expensive for the copyright holder to
identify and sue each individual copier. Thus, software producers wanted to sue
the companies that were renting the copies of the program to individual
consumers, rather than the individual consumers. The first sale doctrine, though,
stood as a substantial barrier to successful suit against these software rental
companies, even under a theory of contributory infringement. By characterizing
the original transaction between the software producer and the software rental
company as a license, rather than a sale, and by making the license personal and
non-transferable, software producers hoped to avoid the reach of the first sale
doctrine and to establish a basis in state contract law for suing the software rental
companies directly. Questions remained, however, as to whether the use of state
contract law to avoid the first sale doctrine would be preempted either by the
federal copyright statute (statutory preemption) or by the exclusive constitutional
grant of authority over copyright issues to the federal government (constitutional
preemption). See generally Bonito Boats, Inc. v. Thunder Craft Boats, Inc., 489 U.S. 141,
109 S.Ct. 971, 103 L.Ed.2d 118 (1989); Kewanee Oil Co. v. Bicron Corp., 416 U.S. 470,
94 S.Ct. 1879, 40 L.Ed.2d 315 (1974); Compco Corp. v. Day-Brite Lighting, Inc., 376
U.S. 234, 84 S.Ct. 779, 11 L.Ed.2d 669 (1964); Sears, Roebuck & Co. v. Stiffel Co.,
376 U.S. 225, 84 S.Ct. 784, 11 L.Ed.2d 661 (1964). Congress recognized the
problem, and, in 1990, amended the first sale doctrine as it applies to computer
programs and phonorecords. See Computer Software Rental Amendments Act of
1990, Pub.L. No. 101-650, 104 Stat. 5134 (codified at 17 U.S.C.A. § 109(b) (West
Supp.1991)). As amended, the first sale doctrine permits only non-profit libraries
and educational institutions to lend or lease copies of software and phonorecords.
See 17 U.S.C.A. § 109(b)(1)(A) (West Supp.1991). (Under the amended statute, a
purchaser of a copy of a copyrighted computer program may still sell his copy to
another without the consent of the copyright holder.) This amendment renders
the need to characterize the original transaction as a license largely anachronistic.
While these transactions took place in 1986-87, before the Computer Software
Rental Amendments were enacted, there was no need to characterize the
transactions between Step-Saver and TSL as a license to avoid the first sale

249

250

(2) The box-top license, in detail and at some
length, disclaims all express and implied
warranties except for a warranty that the disks
contained in the box are free from defects.
(3) The box-top license provides that the sole
remedy available to a purchaser of the
program is to return a defective disk for
replacement; the license excludes any liability
for damages, direct or consequential, caused
by the use of the program.
(4) The box-top license contains an
integration clause, which provides that the
box-top license is the final and complete
expression of the terms of the parties'
agreement.
(5) The box-top license states: “Opening this
package indicates your acceptance of these
terms and conditions. If you do not agree
with them, you should promptly return the
package unopened to the person from whom
you purchased it within fifteen days from date
of purchase and your money will be refunded
to you by that person.”
[15]The district court, without much discussion, held, as a
matter of law, that the box-top license was the final and
complete expression of the terms of the parties's agreement.
Because the district court decided the questions of contract
formation and interpretation as issues of law, we review the
district court's resolution of these questions de novo.8
[16]Step-Saver contends that the contract for each copy of
the program was formed when TSL agreed, on the telephone,
doctrine because both Step-Saver and TSL agree that Step-Saver had the right to
resell the copies of the Multilink Advanced program.
8 See Diamond Fruit Growers, Inc. v. Krack Corp., 794 F.2d 1440, 1442 (9th

Cir.1986).

250

251

to ship the copy at the agreed price.9 The box-top license,
argues Step-Saver, was a material alteration to the parties’
contract which did not become a part of the contract under
UCC § 2-207.10Alternatively, Step-Saver argues that the
undisputed evidence establishes that the parties did not
intend the box-top license as a final and complete expression

9 See UCC § 2-206(1)(b) and comment 2. Note that under UCC § 2-201, the oral

contract would not be enforceable in the absence of a writing or part performance
because each order typically involved more than $500 in goods. However, courts
have typically treated the questions of formation and interpretation as separate
from the question of when the contract becomes enforceable. See, e.g., C. Itoh &
Co. v. Jordan Int'l Co., 552 F.2d 1228, 1232-33 (7th Cir.1977); Southeastern Adhesives
Co. v. Funder America, 89 N.C.App. 438, 366 S.E.2d 505, 507-08
(N.C.Ct.App.1988); United Coal & Commodities Co. v. Hawley Fuel Coal, Inc., 363
Pa.Super. 106, 525 A.2d 741, 743 (Pa.Super.Ct.), app. denied, 517 Pa. 609, 536 A.2d
1333 (1987).
10 Section 2-207 provides:

Additional Terms in Acceptance or Confirmation.
(1) A definite and seasonable expression of acceptance or a
written confirmation which is sent within a reasonable time
operates as an acceptance even though it states terms additional
to or different from those offered or agreed upon, unless
acceptance is expressly made conditional on assent to the
additional or different terms.
(2) The additional terms are to be construed as proposals for
addition to the contract. Between merchants such terms become
part of the contract unless:
(a) the offer expressly limits acceptance to the terms of the
offer;
(b) they materially alter it; or
(c) notification of objection to them has already been given
or is given within a reasonable time after notice of them is
received.
(3) Conduct by both parties which recognizes the existence of a contract is
sufficient to establish a contract for sale although the writings of the parties do
not otherwise establish a contract. In such case the terms of the particular
contract consist of those terms on which the writings of the parties agree,
together with any supplementary terms incorporated under any other provisions
of the Act.

251

252

of the terms of their agreement, and, therefore, the parol
evidence rule of UCC § 2-202 would not apply.11
[17]TSL argues that the contract between TSL and Step-Saver
did not come into existence until Step-Saver received the
program, saw the terms of the license, and opened the
program packaging. TSL contends that too many material
terms were omitted from the telephone discussion for that
discussion to establish a contract for the software. Second,
TSL contends that its acceptance of Step-Saver's telephone
offer was conditioned on Step-Saver's acceptance of the
terms of the box-top license. Therefore, TSL argues, it did
not accept Step-Saver's telephone offer, but made a
counteroffer represented by the terms of the box-top license,
which was accepted when Step-Saver opened each package.
Third, TSL argues that, however the contract was formed,
Step-Saver was aware of the warranty disclaimer, and that
Step-Saver, by continuing to order and accept the product
with knowledge of the disclaimer, assented to the disclaimer.
[18]In analyzing these competing arguments, we first consider
whether the license should be treated as an integrated writing
under UCC § 2-202, as a proposed modification under UCC §
2-209, or as a written confirmation under UCC § 2-207.
Finding that UCC § 2-207 best governs our resolution of the
effect of the box-top license, we then consider whether,
under UCC § 2-207, the terms of the box-top license were
incorporated into the parties's agreement.
A. Does UCC § 2-207 Govern the Analysis?
11 Two other issues were raised by Step-Saver. First, Step-Saver argued that the

box-top disclaimer is either unconscionable or not in good faith. Second, StepSaver argued that the warranty disclaimer was inconsistent with the express
warranties made by TSL in the product specifications. Step-Saver argues that
interpreting the form language of the license agreement to override the specific
warranties contained in the product specification is unreasonable, citing
Consolidated Data Terminals v. Applied Digital Data Sys., 708 F.2d 385 (9th Cir.1983).
See also Northern States Power Co. v. ITT Meyer Indus., 777 F.2d 405 (8th Cir.1985).
Because of our holding that the terms of the box-top license were not
incorporated into the contract, we do not address these issues.

252

253

[19]As a basic principle, we agree with Step-Saver that UCC §
2-207 governs our analysis. We see no need to parse the
parties's various actions to decide exactly when the parties
formed a contract. TSL has shipped the product, and StepSaver has accepted and paid for each copy of the program.
The parties's performance demonstrates the existence of a
contract. The dispute is, therefore, not over the existence of a
contract, but the nature of its terms.12 When the parties'
conduct establishes a contract, but the parties have failed to
adopt expressly a particular writing as the terms of their
agreement, and the writings exchanged by the parties do not
agree, UCC § 2-207 determines the terms of the contract.
As stated by the official comment to § 2-207:
1. This section is intended to deal with two
typical situations. The one is the written
confirmation, where an agreement has been
reached either orally or by informal
correspondence between the parties and is
followed by one or more of the parties
sending formal memoranda embodying the
terms so far as agreed upon and adding terms
not discussed....
2. Under this Article a proposed deal which in
commercial understanding has in fact been
closed is recognized as a contract. Therefore,
any additional matter contained in the
confirmation or in the acceptance falls within
subsection (2) and must be regarded as a
proposal for an added term unless the
acceptance is made conditional on the
acceptance of the additional or different
terms.
[20]Although UCC § 2-202 permits the parties to reduce an
oral agreement to writing, and UCC § 2-209 permits the
parties to modify an existing contract without additional
12 See McJunkin Corp. v. Mechanicals, Inc., 888 F.2d 481, 488 (6th Cir.1989).

253

254

consideration, a writing will be a final expression of, or a
binding modification to, an earlier agreement only if the
parties so intend.13 It is undisputed that Step-Saver never
expressly agreed to the terms of the box-top license, either as
a final expression of, or a modification to, the parties’s
agreement. In fact, Barry Greebel, the President of StepSaver, testified without dispute that he objected to the terms
of the box-top license as applied to Step-Saver. In the
absence of evidence demonstrating an express intent to adopt
a writing as a final expression of, or a modification to, an
earlier agreement, we find UCC § 2-207 to provide the
appropriate legal rules for determining whether such an intent
can be inferred from continuing with the contract after
receiving a writing containing additional or different terms.14
[21]To understand why the terms of the license should be
considered under § 2-207 in this case, we review briefly the
reasons behind § 2-207. Under the common law of sales, and
to some extent still for contracts outside the UCC,15 an
acceptance that varied any term of the offer operated as a
rejection of the offer, and simultaneously made a
counteroffer.16 This common law formality was known as the
mirror image rule, because the terms of the acceptance had to
mirror the terms of the offer to be effective.17 If the offeror
proceeded with the contract despite the differing terms of the
supposed acceptance, he would, by his performance,
constructively accept the terms of the “counteroffer”, and be
13 See, e.g., Sierra Diesel Injection Serv., Inc. v. Burroughs Corp., 890 F.2d 108, 112-13

(9th Cir.1989) (UCC § 2-202). By its terms, UCC § 2-209 extends only to “[a]n
agreement to modify”.
14 See Mead Corp. v. McNally-Pittsburgh Mfg. Corp., 654 F.2d 1197, 1206 (6th

Cir.1981).
15 See, e.g., Learning Works, Inc. v. Learning Annex, Inc., 830 F.2d 541, 543 (4th

Cir.1987).

See, e.g., Diamond Fruit Growers, Inc., 794 F.2d at 1443; J. White & R.
Summers, Handbook of the Law Under the Uniform Commercial Code, § 1-2 at
34 (2d ed. 1980).
16

17 See, e.g., Daitom, Inc. v. Pennwalt Corp., 741 F.2d 1569, 1578 (10th Cir.1984).

254

255

bound by its terms. As a result of these rules, the terms of the
party who sent the last form, typically the seller, would
become the terms of the parties's contract. This result was
known as the “last shot rule”.
[22]The UCC, in § 2-207, rejected this approach. Instead, it
recognized that, while a party may desire the terms detailed in
its form if a dispute, in fact, arises, most parties do not expect
a dispute to arise when they first enter into a contract. As a
result, most parties will proceed with the transaction even if
they know that the terms of their form would not be
enforced.18 The insight behind the rejection of the last shot
rule is that it would be unfair to bind the buyer of goods to
the standard terms of the seller, when neither party cared
sufficiently to establish expressly the terms of their
agreement, simply because the seller sent the last form. Thus,
UCC § 2-207 establishes a legal rule that proceeding with a
contract after receiving a writing that purports to define the
terms of the parties's contract is not sufficient to establish the
party's consent to the terms of the writing to the extent that
the terms of the writing either add to, or differ from, the
terms detailed in the parties's earlier writings or
discussions.19In the absence of a party's express assent to the
18 As Judge Engel has written:

Usually, these standard terms mean little, for a contract
looks to its fulfillment and rarely anticipates its breach.
Hope springs eternal in the commercial world and
expectations are usually, but not always, realized.
McJunkin Corp. v. Mechanicals, Inc., 888 F.2d at 482.
19 As the Mead Court explained:

Absent the [UCC], questions of contract formation and
intent remain factual issues to be resolved by the trier
of fact after careful review of the evidence. However,
the [UCC] provides rules of law, and section 2-207
establishes important legal principles to be employed to
resolve complex contract disputes arising from the
exchange of business forms. Section 2-207 was
intended to provide some degree of certainty in this
otherwise ambiguous area of contract law. In our view,
it is unreasonable and contrary to the policy behind the

255

256

additional or different terms of the writing, section 2-207
provides a default rule that the parties intended, as the terms
of their agreement, those terms to which both parties have
agreed,20 along with any terms implied by the provisions of
the UCC.
[23]The reasons that led to the rejection of the last shot rule,
and the adoption of section 2-207, apply fully in this case.
TSL never mentioned during the parties' negotiations leading
to the purchase of the programs, nor did it, at any time,
obtain Step-Saver's express assent to, the terms of the boxtop license. Instead, TSL contented itself with attaching the
terms to the packaging of the software, even though those
terms differed substantially from those previously discussed
by the parties. Thus, the box-top license, in this case, is best
seen as one more form in a battle of forms, and the question
of whether Step-Saver has agreed to be bound by the terms
of the box-top license is best resolved by applying the legal
principles detailed in section 2-207.
B. Application of § 2-207
[24]TSL advances several reasons why the terms of the boxtop license should be incorporated into the parties' agreement
under a § 2-207 analysis. First, TSL argues that the parties'
contract was not formed until Step-Saver received the
package, saw the terms of the box-top license, and opened
the package, thereby consenting to the terms of the license.
TSL argues that a contract defined without reference to the
specific terms provided by the box-top license would
necessarily fail for indefiniteness. Second, TSL argues that the
box-top license was a conditional acceptance and counter[UCC] merely to turn the issue over to the uninformed
speculation of the jury left to apply its own particular
sense of equity.
Mead Corp., 654 F.2d at 1206 (citations omitted).
20 The parties may demonstrate their acceptance of a particular term either “orally

or by informal correspondence”, UCC 2-207, comment 1, or by placing the term
in their respective form.

256

257

offer under § 2-207(1). Third, TSL argues that Step-Saver, by
continuing to order and use the product with notice of the
terms of the box-top license, consented to the terms of the
box-top license.
1. Was the contract sufficiently definite?
[25]TSL argues that the parties intended to license the copies
of the program, and that several critical terms could only be
determined by referring to the box-top license. Pressing the
point, TSL argues that it is impossible to tell, without
referring to the box-top license, whether the parties intended
a sale of a copy of the program or a license to use a copy.
TSL cites Bethlehem Steel Corp. v. Litton Industries in support of
its position that any contract defined without reference to the
terms of the box-top license would fail for indefiniteness.21
[26]From the evidence, it appears that the following terms, at
the least, were discussed and agreed to, apart from the boxtop license: (1) the specific goods involved; (2) the quantity;
and (3) the price. TSL argues that the following terms were
only defined in the box-top license: (1) the nature of the
transaction, sale or license; and (2) the warranties, if any,
available. TSL argues that these two terms are essential to
creating a sufficiently definite contract. We disagree.
Section 2-204(3) of the UCC provides:
Even though one or more terms are left open
a contract for sale does not fail for
indefiniteness if the parties have intended to
make a contract and there is a reasonably
certain basis for giving an appropriate remedy.
[27]Unlike the terms omitted by the parties in Bethlehem Steel
Corp., the two terms cited by TSL are not “gaping holes in a
multi-million dollar contract that no one but the parties
themselves could fill.”22 First, the rights of the respective
21 488 A.2d 581 (Pa. 1985).
22 488 A.2d at 591.

257

258

parties under the federal copyright law if the transaction is
characterized as a sale of a copy of the program are nearly
identical to the parties's respective rights under the terms of
the box-top license.23Second, the UCC provides for express
and implied warranties if the seller fails to disclaim expressly
those warranties.24 Thus, even though warranties are an
important term left blank by the parties, the default rules of
the UCC fill in that blank.
[28]We hold that contract was sufficiently definite without
the terms provided by the box-top license.25
2. The box-top license as a counter-offer?
[29]TSL advances two reasons why its box-top license should
be considered a conditional acceptance under UCC § 2207(1). First, TSL argues that the express language of the
box-top license, including the integration clause and the
phrase “opening this product indicates your acceptance of
these terms”, made TSL's acceptance “expressly conditional
on assent to the additional or different terms”.26 Second, TSL
argues that the box-top license, by permitting return of the
product within fifteen days if the purchaser27 does not agree
to the terms stated in the license (the “refund offer”),
establishes that TSL's acceptance was conditioned on Step23 The most significant difference would be that, under the terms of the license,

Step-Saver could not transfer the copies without TSL's consent, while Step-Saver
could do so under the federal copyright law if it had purchased the copy. Even if
we assume that federal law would not preempt state law enforcement of this
aspect of the license, this difference is not material to this case in that both parties
agree that Step-Saver had the right to transfer the copies to purchasers of the
Step-Saver multi-user system.
24 See UCC §§ 2-312, 2-313, 2-314, & 2-315.
25 See, e.g., City University of New York v. Finalco, Inc., 514 N.Y.S.2d 244, 129 A.D.2d

494 (N.Y.App.Div.1987); URSA Farmers Coop. Co. v. Trent, 58 Ill.App.3d 930, 16
Ill.Dec. 348, 374 N.E.2d 1123 (Ill. App. Ct. 1978).
26 UCC § 2-207(1).
27 In the remainder of the opinion, we will refer to the transaction as a sale for the

sake of simplicity, but, by doing so, do not mean to resolve the sale-license
question.

258

259

Saver's assent to the terms of the box-top license, citing
Monsanto Agricultural Products Co. v. Edenfield.28 While we are
not certain that a conditional acceptance analysis applies
when a contract is established by performance,29 we assume
that it does and consider TSL's arguments.
[30]Under this Article a proposed deal which in commercial
understanding has in fact been closed is recognized as a
contract. Therefore, any additional matter contained in the
confirmation or in the acceptance falls within subsection (2)
and must be regarded as a proposal for an added term unless
the acceptance is made conditional on the acceptance of the additional or
different terms.
[31]To determine whether a writing constitutes a conditional
acceptance, courts have established three tests. Because
neither Georgia nor Pennsylvania has expressly adopted a test
to determine when a written confirmation constitutes a
conditional acceptance, we consider these three tests to
determine which test the state courts would most likely
apply.30
[32]Under the first test, an offeree's response is a conditional
acceptance to the extent it states a term “materially altering
the contractual obligations solely to the disadvantage of the
offeror”.31 Pennsylvania, at least, has implicitly rejected this
test. In Herzog Oil Field Service, Inc.,32 a Pennsylvania Superior
28 426 So.2d 574 (Fla. Dist. Ct. App.1982).
29 Even though a writing sent after performance establishes the existence of a

contract, courts have analyzed the effect of such a writing under UCC § 2-207. See
Herzog Oil Field Serv. v. Otto Torpedo Co., 391 Pa. Super. 133, 570 A.2d 549, 550 (Pa.
Super. Ct. 1990); McJunkin Corp. v. Mechanicals, Inc., 888 F.2d at 487. The official
comment to UCC 2-207 suggests that, even though a proposed deal has been
closed, the conditional acceptance analysis still applies in determining which
writing's terms will define the contract.
30 See Daitom, Inc., 741 F.2d at 1574-75.
31 Daitom, Inc., 741 F.2d at 1576. See, e.g., Roto-Lith Ltd. v. F.P. Bartlett & Co.,

297 F.2d 497 (1st Cir.1962).
32 570 A.2d 549 (Pa.Super.Ct.1990).

259

260

Court analyzed a term in a written confirmation under UCC §
2-207(2), rather than as a conditional acceptance even though
the term materially altered the terms of the agreement to the
sole disadvantage of the offeror.33
[33]Furthermore, we note that adopting this test would
conflict with the express provision of UCC § 2-207(2)(b).
Under § 2-207(2)(b), additional terms in a written
confirmation that “materially alter [the contract]” are
construed “as proposals for addition to the contract”, not as
conditional acceptances.
[34]A second approach considers an acceptance conditional
when certain key words or phrases are used, such as a written
confirmation stating that the terms of the confirmation are
“the only ones upon which we will accept orders”.34 The third
approach requires the offeree to demonstrate an
unwillingness to proceed with the transaction unless the
additional or different terms are included in the contract.35

The seller/offeree sent a written confirmation that contained a term that
provided for attorney's fees of 25 percent of the balance due if the account was
turned over for collection. 570 A.2d at 550
33

34 Ralph Shrader, Inc. v. Diamond Int'l Corp., 833 F.2d 1210, 1214 (6th Cir.1987); see

McJunkin Corp., 888 F.2d at 488. Note that even though an acceptance contains
the key phrase, and is conditional, these courts typically avoid finding a contract
on the terms of the counteroffer by requiring the offeree/counterofferor to
establish that the offeror assented to the terms of the counteroffer. Generally,
acceptance of the goods, alone, is not sufficient to establish assent by the offeror
to the terms of the counteroffer. See, e.g., Ralph Shrader, Inc., 833 F.2d at 1215;
Diamond Fruit Growers, Inc., 794 F.2d at 1443-44; Coastal Indus. v. Automatic Steam
Prods. Corp., 654 F.2d 375, 379 (5th Cir. Unit B Aug.1981). If the sole evidence of
assent to the terms of the counteroffer is from the conduct of the parties in
proceeding with the transaction, then the courts generally define the terms of the
parties's agreement under § 2-207(3). See, e.g., Diamond Fruit Growers, Inc., 794 F.2d
at 1444.
35 See, e.g., Daitom, Inc., 741 F.2d at 1576; Idaho Power Co. v. Westinghouse

Elec. Corp., 596 F.2d 924, 926 (9th Cir.1979).

260

261

[35]Although we are not certain that these last two
approaches would generate differing answers,36 we adopt the
third approach for our analysis because it best reflects the
understanding of commercial transactions developed in the
UCC. Section 2-207 attempts to distinguish between: (1)
those standard terms in a form confirmation, which the party
would like a court to incorporate into the contract in the
event of a dispute; and (2) the actual terms the parties
understand to govern their agreement. The third test properly
places the burden on the party asking a court to enforce its
form to demonstrate that a particular term is a part of the
parties' commercial bargain.37
[36]Using this test, it is apparent that the integration clause
and the “consent by opening” language is not sufficient to
render TSL's acceptance conditional. As other courts have
recognized,38 this type of language provides no real indication
that the party is willing to forego the transaction if the
additional language is not included in the contract.
[37]The second provision provides a more substantial
indication that TSL was willing to forego the contract if the
terms of the box-top license were not accepted by Step-Saver.
On its face, the box-top license states that TSL will refund
the purchase price if the purchaser does not agree to the

Under the second approach, the box-top license might be considered a
conditional acceptance, but Step-Saver, by accepting the product, would not be
automatically bound to the terms of the box-top license. See Diamond Fruit Growers,
Inc., 794 F.2d at 1444. Instead, courts have applied UCC § 2-207(3) to determine
the terms of the parties' agreement. The terms of the agreement would be those
“on which the writings of the parties agree, together with any supplementary
terms incorporated under any other provisions of this Act.” UCC § 2-207(3).
Because the writings of the parties did not agree on the warranty disclaimer and
limitation of remedies terms, the box-top license version of those terms would
not be included in the parties' contract; rather, the default provisions of the UCC
would govern.
36

37 See Diamond Fruit Growers, Inc., 794 F.2d at 1444-45; cf. Ralph Shrader, Inc.,

833 F.2d at 1215.
38 See, e.g., Idaho Power Co., 596 F.2d at 926-27.

261

262

terms of the license.39 Even with such a refund term,
however, the offeree/counterofferor may be relying on the
purchaser's investment in time and energy in reaching this
point in the transaction to prevent the purchaser from
returning the item. Because a purchaser has made a decision
to buy a particular product and has actually obtained the
product, the purchaser may use it despite the refund offer,
regardless of the additional terms specified after the contract
formed. But we need not decide whether such a refund offer
could ever amount to a conditional acceptance; the
undisputed evidence in this case demonstrates that the terms
of the license were not sufficiently important that TSL would
forego its sales to Step-Saver if TSL could not obtain StepSaver's consent to those terms.
[38]As discussed, Mr. Greebel testified that TSL assured him
that the box-top license did not apply to Step-Saver, as StepSaver was not the end user of the Multilink Advanced
program. Supporting this testimony, TSL on two occasions
asked Step-Saver to sign agreements that would put in formal
terms the relationship between Step-Saver and TSL. Both
proposed agreements contained warranty disclaimer and
limitation of remedy terms similar to those contained in the
box-top license. Step-Saver refused to sign the agreements;
nevertheless, TSL continued to sell copies of Multilink
Advanced to Step-Saver.
[39]Additionally, TSL asks us to infer, based on the refund
offer, that it was willing to forego its sales to Step-Saver
unless Step-Saver agreed to the terms of the box-top license.
Such an inference is inconsistent with the fact that both
parties agree that the terms of the box-top license did not
39 One Florida Court of Appeals has accepted such an offer as a strong indication

of a conditional acceptance. Monsanto Agricultural Prods. Co., 426 So.2d at 575-76.
Note that the Monsanto warranty label was conspicuous and available to the
purchaser before the contract for the sale of the herbicide was formed. When an
offeree proceeds with a contract with constructive knowledge of the terms of the
offer, the offeree is typically bound by those terms, making the conditional
acceptance finding unnecessary to the result reached in Monsanto.

262

263

represent the parties's agreement with respect to Step-Saver's right
to transfer the copies of the Multilink Advanced program.
Although the box-top license prohibits the transfer, by StepSaver, of its copies of the program, both parties agree that
Step-Saver was entitled to transfer its copies to the purchasers
of the Step-Saver multi-user system. Thus, TSL was willing to
proceed with the transaction despite the fact that one of the
terms of the box-top license was not included in the contract
between TSL and Step-Saver. We see no basis in the terms of
the box-top license for inferring that a reasonable offeror
would understand from the refund offer that certain terms of
the box-top license, such as the warranty disclaimers, were
essential to TSL, while others such as the non-transferability
provision were not.
[40]Based on these facts, we conclude that TSL did not
clearly express its unwillingness to proceed with the
transactions unless its additional terms were incorporated into
the parties' agreement. The box-top license did not, therefore,
constitute a conditional acceptance under UCC § 2-207(1).
3. Did the parties' course of dealing establish that the parties
had excluded any express or implied warranties associated
with the software program?
[41]TSL argues that because Step-Saver placed its orders for
copies of the Multilink Advanced program with notice of the
terms of the box-top license, Step-Saver is bound by the
terms of the box-top license. Essentially, TSL is arguing that,
even if the terms of the box-top license would not become
part of the contract if the case involved only a single
transaction, the repeated expression of those terms by TSL
eventually incorporates them within the contract.
[42]Ordinarily, a “course of dealing” or “course of
performance” analysis focuses on the actions of the parties

263

264

with respect to a particular issue.40 If, for example, a supplier
of asphaltic paving material on two occasions gives a paving
contractor price protection, a jury may infer that the parties
have incorporated such a term in their agreement by their
course of performance.41 Because this is the parties' first
serious dispute, the parties have not previously taken any
action with respect to the matters addressed by the warranty
disclaimer and limitation of liability terms of the box-top
license. Nevertheless, TSL seeks to extend the course of
dealing analysis to this case where the only action has been
the repeated sending of a particular form by TSL. While one
court has concluded that terms repeated in a number of
written confirmations eventually become part of the contract
even though neither party ever takes any action with respect

40 A “course of performance” refers to actions with respect to the contract taken

after the contract has formed. UCC § 2-208(1). “A course of dealing is a sequence
of previous conduct between the parties to a particular transaction which is fairly
to be regarded as establishing a common basis of understanding for interpreting
their expressions and other conduct.” UCC § 1-205.
41 See Nanakuli Paving & Rock Co. v. Shell Oil Co., 664 F.2d 772 (9th Cir.1981).

264

265

to the issue addressed by those terms,42 most courts have
rejected such reasoning.43
[43]For two reasons, we hold that the repeated sending of a
writing which contains certain standard terms, without any
action with respect to the issues addressed by those terms,
cannot constitute a course of dealing which would
incorporate a term of the writing otherwise excluded under §
2-207. First, the repeated exchange of forms by the parties
only tells Step-Saver that TSL desires certain terms. Given
TSL's failure to obtain Step-Saver's express assent to these
terms before it will ship the program, Step-Saver can
reasonably believe that, while TSL desires certain terms, it has
agreed to do business on other terms—those terms expressly
agreed upon by the parties. Thus, even though Step-Saver
would not be surprised44 to learn that TSL desires the terms
of the box-top license, Step-Saver might well be surprised to

See Schulze & Burch Biscuit Co. v. Tree Top, Inc., 831 F.2d 709, 714-15 (7th
Cir.1987). As support for its position, the Schulze Court cites Barliant v. Follett
Corp., 138 Ill.App.3d 756, 91 Ill.Dec. 677, 483 N.E.2d 1312 (Ill.App.Ct.1985). Yet,
the facts and result in Barliant do not support the reasoning in Schulze. In Barliant,
the buyer had paid some twenty-four invoices, which included charges for freight
and warehousing even though the agreement specified charges were F.O.B. The
court found that the buyer had paid the invoices with knowledge of the additional
charge for freight and warehousing. Because of this conduct with respect to the term in
question, the buyer waived any right to complain that the charges should not have
been included. 91 Ill.Dec. at 679-80, 483 N.E.2d at 1314-15. In contrast, in
Schulze, neither party had taken any action with respect to the arbitration
provision. Because no disputes had arisen, there was no conduct by either party
indicating how disputes were to be resolved. Nevertheless, the Schulze Court held
that, because the provision had been repeated in nine previous invoices, it became
part of the parties's bargain. 831 F.2d at 715. We note that the Seventh Circuit
refused to follow Schulze in a more recent case raising the same issue. See TransAire Int'l v. Northern Adhesive Co., 882 F.2d 1254, 1262-63 & n. 9 (7th Cir.1989).
42

43 See, e.g., Trans-Aire Int'l v. Northern Adhesive Co., 882 F.2d at 1262-63 & n. 9;

Diamond Fruit Growers, Inc., 794 F.2d at 1445; Tuck Industries v. Reichhold
Chemicals, Inc., 542 N.Y.S.2d 676, 678, 151 A.D.2d 566 (N.Y.App.Div.1989);
Southeastern Adhesives Co., 366 S.E.2d at 507-08.
44 Cf. UCC § 2-207, comment 4 (suggesting that terms that “materially alter” a

contract are those that would result in “surprise or hardship if incorporated
without express awareness by the other party”).

265

266

learn that the terms of the box-top license have been
incorporated into the parties's agreement.
[44]Second, the seller in these multiple transaction cases will
typically have the opportunity to negotiate the precise terms
of the parties's agreement, as TSL sought to do in this case.
The seller's unwillingness or inability to obtain a negotiated
agreement reflecting its terms strongly suggests that, while the
seller would like a court to incorporate its terms if a dispute
were to arise, those terms are not a part of the parties's
commercial bargain. For these reasons, we are not convinced
that TSL's unilateral act of repeatedly sending copies of the
box-top license with its product can establish a course of
dealing between TSL and Step-Saver that resulted in the
adoption of the terms of the box-top license.
[45]With regard to more specific evidence as to the parties'
course of dealing or performance, it appears that the parties
have not incorporated the warranty disclaimer into their
agreement. First, there is the evidence that TSL tried to
obtain Step-Saver's express consent to the disclaimer and
limitation of damages provision of the box-top license. StepSaver refused to sign the proposed agreements. Second, when
first notified of the problems with the program, TSL spent
considerable time and energy attempting to solve the
problems identified by Step-Saver.
[46]Course of conduct is ordinarily a factual issue. But we
hold that the actions of TSL in repeatedly sending a writing,
whose terms would otherwise be excluded under UCC § 2207, cannot establish a course of conduct between TSL and
Step-Saver that adopted the terms of the writing.
4. Public policy concerns.
[47]TSL has raised a number of public policy arguments
focusing on the effect on the software industry of an adverse
holding concerning the enforceability of the box-top license.
We are not persuaded that requiring software companies to
stand behind representations concerning their products will

266

267

inevitably destroy the software industry. We emphasize,
however, that we are following the well-established
distinction between conspicuous disclaimers made available
before the contract is formed and disclaimers made available
only after the contract is formed.45 When a disclaimer is not
expressed until after the contract is formed, UCC § 2-207
governs the interpretation of the contract, and, between
merchants, such disclaimers, to the extent they materially alter
the parties' agreement, are not incorporated into the parties'
agreement.
[48]If TSL wants relief for its business operations from this
well-established rule, their arguments are better addressed to
a legislature than a court. Indeed, we note that at least two
states have enacted statutes that modify the applicable
contract rules in this area,46 but both Georgia and
Pennsylvania have retained the contract rules provided by the
UCC.
C. The Terms of the Contract
[49]Under section 2-207, an additional term detailed in the
box-top license will not be incorporated into the parties'
contract if the term's addition to the contract would
materially alter the parties' agreement.47 Step-Saver alleges that
several representations made by TSL constitute express

45 Compare Hill v. BASF Wyandotte Corp., 696 F.2d 287, 290-91 (4th Cir.1982). In

that case, a farmer purchased seventy-three five gallon cans of a herbicide from a
retailer. Because the disclaimer was printed conspicuously on each can, the farmer
had constructive knowledge of the terms of the disclaimer before the contract
formed. As a result, when he selected each can of the herbicide from the shelf and
purchased it, the law implies his assent to the terms of the disclaimer. See also
Bowdoin v. Showell Growers, Inc., 817 F.2d 1543, 1545 (11th Cir.1987) (disclaimers
that were conspicuous before the contract for sale has formed are effective; postsale disclaimers are ineffective); Monsanto Agricultural Prods. Co. v. Edenfield, 426
So.2d at 575-76.
46 Louisiana Software License Enforcement Act, La.R.S. §§ 51:1961-1966 (1987);

Illinois Software Enforcement Act, Ill.Ann.Stat. ch. 29, para. 801-808 (SmithHurd 1987).
47 UCC § 2-207(2)(b).

267

268

warranties, and that valid implied warranties were also a part
of the parties' agreement. Because the district court
considered the box-top license to exclude all of these
warranties, the district court did not consider whether other
factors may act to exclude these warranties. The existence and
nature of the warranties is primarily a factual question that we
leave for the district court,48 but assuming that these
warranties were included within the parties's original
agreement, we must conclude that adding the disclaimer of
warranty and limitation of remedies provisions from the boxtop license would, as a matter of law, substantially alter the
distribution of risk between Step-Saver and TSL.49 Therefore,
under UCC § 2-207(2)(b), the disclaimer of warranty and
limitation of remedies terms of the box-top license did not
become a part of the parties' agreement.50
[50]Based on these considerations, we reverse the trial court's
holding that the parties intended the box-top license to be a
final and complete expression of the terms of their
agreement. Despite the presence of an integration clause in
the box-top license, the box-top license should have been
treated as a written confirmation containing additional

48 For example, questions exist as to: (1) whether the statements by TSL were

representations of fact, or mere statements of opinion; (2) whether the custom in
the trade is to exclude warranties and limit remedies in contracts between a
software producer and its dealer; (3) whether Step-Saver relied on TSL's alleged
representations, or whether these warranties became a basis of the parties's
bargain; and (4) whether Step-Saver's testing excluded some or all of these
warranties. From the record, it appears that most of these issues are factual
determinations that will require a trial, as did the warranty claims against Wyse.
But we leave these issues open to the district court on remand.
49 See Valtrol, Inc. v. General Connectors Corp.,

884 F.2d 149, 155 (4th Cir.1989);
Trans-Aire Int'l v. Northern Adhesive Co., 882 F.2d at 1262-63; UCC § 2-207, official
comment 4.
50 The following recent cases reach a similar conclusion concerning indemnity or

warranty disclaimers contained in writings exchanged after the contract had
formed: McJunkin Corp., 888 F.2d at 488-89; Valtrol, Inc. v. General Connectors Corp.,
884 F.2d at 155; Trans-Aire Int'l v. Northern Adhesive Co., 882 F.2d at 1262-63;
Bowdoin, 817 F.2d at 1545-46; Diamond Fruit Growers, Inc., 794 F.2d at 1445; Tuck
Industries, 542 N.Y.S.2d at 678; Southeastern Adhesives Co., 366 S.E.2d at 507-08.

268

269

terms.551 Because the warranty disclaimer and limitation of
remedies terms would materially alter the parties' agreement,
these terms did not become a part of the parties' agreement.
We remand for further consideration the express and implied
warranty claims against TSL.
[Students may wish to skim the following material which is not essential
to understanding the issue of contract formation.]
III. THE INTENTIONAL MISREPRESENTATION
CLAIM AGAINST TSL
[51]We review the trial court's decision to grant a directed
verdict on the intentional misrepresentation claim de novo.52
We ask whether, considering the evidence in the light most
favorable to Step-Saver, a reasonable jury could find, by clear
and convincing evidence,53 each essential element of StepSaver's fraud claim: (1) a material misrepresentation; (2) an
intention to deceive; (3) an intention to induce reliance; (4)
justifiable reliance by the recipient upon the representation;
and (5) damage to the recipient proximately caused by the
misrepresentation.54
[52]To support its intentional misrepresentation claim, StepSaver argues that TSL made specific claims, in its
advertisement and in statements by its sales representatives,
that the Multilink Advanced program was compatible with
various MS-DOS application programs and with the Wyse
terminal. To demonstrate that TSL made these compatibility
representations with an intent to deceive, Step-Saver refers to

51 See Idaho Power Co., 596 F.2d at 925-27 (applying UCC § 2-207 despite presence

of integration clause in written confirmation).
52 See, e.g., Indian Coffee Corp. v. Proctor & Gamble Co., 752 F.2d 891, 894 (3d

Cir.), cert. denied, 474 U.S. 863 (1985).
53 See Beardshall v. Minuteman Press Int'l, Inc., 664 F.2d 23, 26 (3d Cir.1981);

Snell v. State Examining Bd., 416 A.2d 468, 470 (Pa. 1980).
See Kinnel v. Mid-Atlantic Mausoleums, Inc., 850 F.2d 958, 963-64 (3d
Cir.1988); Scaife Co. v. Rockwell-Standard Corp.,285 A.2d 451, 454 (Pa. 1971),
cert. denied, 407 U.S. 920 (1972).
54

269

270

several statements made in deposition testimony by the cofounders of TSL, and argues that these statements are
sufficient to establish that TSL knew these compatibility
representations were false at the time they were made. In
particular, Step-Saver points to the statement by Mr.
Robertson, one of TSL's co-founders, that he did not know
of any programs “completely compatible” with Multilink
Advanced.
[53]In determining whether Mr. Robertson's testimony will
support an inference of fraudulent intent, we, like the experts
at trial, distinguish between compatibility, or practical
compatibility, and complete, absolute, or theoretical
compatibility. If two products are completely compatible,
they will work properly together in every possible situation,
every time. As Mr. Robertson explained, “complete
compatibility is almost virtually impossible to obtain.” On the
other hand, two products are compatible, within the
standards of the computer industry, if they work together
almost every time in almost every possible situation.55
[54]It is undisputed that the representations made by the sales
representatives referred to practical compatibility, while Mr.
Robertson's testimony referred to complete compatibility.
Because of the differences between practical and complete
compatibility, as those terms are used in the industry, we
agree with the district court that Mr. Robertson's testimony
about “complete compatibility” will not support a finding,
under the clear and convincing standard, that TSL knew its
representations concerning practical compatibility were false.
In context, Mr. Robertson's statement was simply an
expression of technical fact, not an indication that he knew

55 We

disagree with the holding by the district court that a representation of
compatibility is a statement of opinion, rather than fact. Compatibility between
two computer products can be tested and determined. While two computer
products are not likely to be perfectly compatible, the question of whether the
degree of compatibility is consistent with industry standards is a question generally
for the jury, not the judge.

270

271

that Multilink Advanced failed to satisfy industry standards
for practical compatibility.
IV. THE IMPLIED WARRANTY OF
MERCHANTABILITY CLAIM AGAINST WYSE
[55]Step-Saver argues that there was sufficient evidence in the
record to support a jury finding that the Wyse terminal was
not “fit for the ordinary purposes for which such goods are
used.”56 and that the trial judge should have permitted the jury
to decide the implied warranty of merchantability issue.
[56]The only evidence introduced by Step-Saver on this issue
was that certain features on the WY-60 terminal were not
compatible with the Multilink Advanced operating
environment. For example, the WY-60 terminal originally had
repeatable, instead of toggle,57 NUM LOCK and CAPS
LOCK keys. The combination of repeatable keys and the
Multilink Advanced program caused the NUM LOCK or
CAPS LOCK indicated by the terminal to become out of
synchronicity with the actual setting followed by the
computer. As a result, a terminal's screen and keyboard might
indicate that CAPS LOCK was on, when in fact it was off.
Because of this, a user might type an entire document
believing that the document was in all capital letters, only to
discover upon printing that the document was in all lower
case letters.
[57]While this evidence demonstrates some compatibility
problems between the WY-60 terminal and the Multilink
Advanced program, Wyse introduced undisputed testimony
that a user would encounter the same compatibility problems
56 UCC § 2-314(2)(c).
57 If a user presses and holds a repeatable NUM LOCK key, the terminal will

switch back and forth between NUM LOCK on and NUM LOCK off as long as
the user holds down the key. In contrast, if a user presses and holds a toggle key,
the terminal will switch from the present setting to the other setting. Even if the
user continues to hold the key, the setting will not change but once. In order to
change the setting back to the prior setting, the user must release the key and
press it again.

271

272

when using the Multilink Advanced operating environment
on either a Kimtron KT-7 terminal, or a Link terminal, the
terminals offered by Wyse's two primary competitors.
Undisputed testimony also established that Wyse had sold
over one million WY-60 terminals since the terminal's
introduction in April of 1986, and that the WY-60 was the
top-selling terminal in its class.
[58]Furthermore, undisputed testimony by Wyse engineers
established that the WY-60 terminals were built to industrystandard specifications for terminals designed to work with a
multi-user system based on the IBM AT or XT. It is apparent
that when the pieces of a system intended to work together
are designed and built independently, each piece must
conform to certain specifications if the pieces are to work
together properly. Just as a nut and bolt must be built in a
certain manner to insure their fit, so too the components of a
multi-user system. Just as a bolt, built to industry standards
for a certain size and thread, cannot be considered unfit for
its ordinary use simply because a particular nut does not fit it,
so too the WY-60 terminal.
[59]Under a warranty of merchantability, the seller warrants
only that the goods are of acceptable quality “when compared
to that generally acceptable in the trade for goods of the
kind.”58 Because the undisputed testimony established that
the WY-60 terminal conformed to the industry standard for
terminals designed to operate in conjunction with an IBM
AT, the evidence of incompatibility with the Multilink
Advanced operating system is not sufficient to support a
finding that Wyse breached the implied warranty of
merchantability.59

58 Price Bros. Co. v. Philadelphia Gear Corp., 649 F.2d 416, 424 (6th Cir.), cert.

denied, 454 U.S. 1099 (1981); see also Dugan & Meyers Constr. Co. v.
Worthington Pump Corp. (USA), 746 F.2d 1166, 1176 (6th Cir.1984), cert.
denied, 471 U.S. 1135 (1985).
59 See In re Franklin Computer Corp., 57 B.R. 155, 157 (Bankr.E.D.Pa.1986).

272

273

V. EVIDENTIARY RULINGS
[60]We have carefully reviewed the record regarding the
evidentiary rulings. For the reasons given on these two issues
in the district court's memorandum opinion rejecting StepSaver's motion for a new trial,60 we hold that the exclusion of
the unsent letter and the refusal to permit rebuttal testimony
on the issue of the ordinary uses of the WY-60 terminal did
not constitute an abuse of discretion.
VI.
[61]We will reverse the holding of the district court that the
parties intended to adopt the box-top license as the complete
and final expression of the terms of their agreement. We will
remand for further consideration of Step-Saver's express and
implied warranty claims against TSL. Finding a sufficient
basis for the other decisions of the district court, we will
affirm in all other respects.

60 Step-Saver Data Sys., Inc. v. Wyse Tech., 752 F.Supp. 181, 192-93 (E.D.Pa.1990).

273

5.2 Principal Case – Hill v. Gateway 2000, Inc.

Hill v. Gateway 2000, Inc.
United States Court of Appeals, Seventh Circuit
105 F.3d 1147 (1997)
EASTERBROOK, Circuit Judge.
[1] A customer picks up the phone, orders a computer, and
gives a credit card number. Presently a box arrives, containing
the computer and a list of terms, said to govern unless the
customer returns the computer within 30 days. Are these
terms effective as the parties' contract, or is the contract
term-free because the order-taker did not read any terms over
the phone and elicit the customer's assent?
[2] One of the terms in the box containing a Gateway 2000
system was an arbitration clause. Rich and Enza Hill, the
customers, kept the computer more than 30 days before
complaining about its components and performance. They
filed suit in federal court arguing, among other things, that
the product's shortcomings make Gateway a racketeer (mail
and wire fraud are said to be the predicate offenses), leading
to treble damages under RICO for the Hills and a class of all
other purchasers. Gateway asked the district court to enforce
the arbitration clause; the judge refused, writing that “[t]he
present record is insufficient to support a finding of a valid
arbitration agreement between the parties or that the
plaintiffs were given adequate notice of the arbitration
clause.” Gateway took an immediate appeal, as is its right. 9
U.S.C. § 16(a)(1)(A).
[3] The Hills say that the arbitration clause did not stand out:
they concede noticing the statement of terms but deny
reading it closely enough to discover the agreement to
arbitrate, and they ask us to conclude that they therefore may
go to court. Yet an agreement to arbitrate must be enforced
“save upon such grounds as exist at law or in equity for the
revocation of any contract.” 9 U.S.C. § 2. Doctor's Associates,
Inc. v. Casarotto, 517 U.S. 681 (1996), holds that this provision

275

of the Federal Arbitration Act is inconsistent with any
requirement that an arbitration clause be prominent. A
contract need not be read to be effective; people who accept
take the risk that the unread terms may in retrospect prove
unwelcome. Carr v. CIGNA Securities, Inc., 95 F.3d 544, 547
(7th Cir.1996); Chicago Pacific Corp. v. Canada Life Assurance Co.,
850 F.2d 334 (7th Cir.1988). Terms inside Gateway's box
stand or fall together. If they constitute the parties' contract
because the Hills had an opportunity to return the computer
after reading them, then all must be enforced.
[4] ProCD, Inc. v. Zeidenberg, 86 F.3d 1447 (7th Cir.1996),
holds that terms inside a box of software bind consumers
who use the software after an opportunity to read the terms
and to reject them by returning the product. Likewise,
Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585 (1991),
enforces a forum-selection clause that was included among
three pages of terms attached to a cruise ship ticket. ProCD
and Carnival Cruise Lines exemplify the many commercial
transactions in which people pay for products with terms to
follow; ProCD discusses others. 86 F.3d at 1451-52. The
district court concluded in ProCD that the contract is formed
when the consumer pays for the software; as a result, the
court held, only terms known to the consumer at that
moment are part of the contract, and provisos inside the box
do not count. Although this is one way a contract could be
formed, it is not the only way: “A vendor, as master of the
offer, may invite acceptance by conduct, and may propose
limitations on the kind of conduct that constitutes
acceptance. A buyer may accept by performing the acts the
vendor proposes to treat as acceptance.” Id. at 1452. Gateway
shipped computers with the same sort of accept-or-return
offer ProCD made to users of its software. ProCD relied on
the Uniform Commercial Code rather than any peculiarities
of Wisconsin law; both Illinois and South Dakota, the two
states whose law might govern relations between Gateway
and the Hills, have adopted the UCC; neither side has pointed

275

276

us to any atypical doctrines in those states that might be
pertinent; ProCD therefore applies to this dispute.
[5] Plaintiffs ask us to limit ProCD to software, but where's
the sense in that? ProCD is about the law of contract, not the
law of software. Payment preceding the revelation of full
terms is common for air transportation, insurance, and many
other endeavors. Practical considerations support allowing
vendors to enclose the full legal terms with their products.
Cashiers cannot be expected to read legal documents to
customers before ringing up sales. If the staff at the other end
of the phone for direct-sales operations such as Gateway's
had to read the four-page statement of terms before taking
the buyer's credit card number, the droning voice would
anesthetize rather than enlighten many potential buyers.
Others would hang up in a rage over the waste of their time.
And oral recitation would not avoid customers' assertions
(whether true or feigned) that the clerk did not read term X
to them, or that they did not remember or understand it.
Writing provides benefits for both sides of commercial
transactions. Customers as a group are better off when
vendors skip costly and ineffectual steps such as telephonic
recitation, and use instead a simple approve-or-return device.
Competent adults are bound by such documents, read or
unread. For what little it is worth, we add that the box from
Gateway was crammed with software. The computer came
with an operating system, without which it was useful only as
a boat anchor. See Digital Equipment Corp. v. Uniq Digital
Technologies, Inc., 73 F.3d 756, 761 (7th Cir.1996). Gateway also
included many application programs. So the Hills' effort to
limit ProCD to software would not avail them factually, even
if it were sound legally—which it is not.
[6] For their second sally, the Hills contend that ProCD
should be limited to executory contracts (to licenses in
particular), and therefore does not apply because both parties'
performance of this contract was complete when the box
arrived at their home. This is legally and factually wrong:

276

277

legally because the question at hand concerns the formation of
the contract rather than its performance, and factually because
both contracts were incompletely performed. ProCD did not
depend on the fact that the seller characterized the
transaction as a license rather than as a contract; we treated it
as a contract for the sale of goods and reserved the question
whether for other purposes a “license” characterization might
be preferable. 86 F.3d at 1450. All debates about
characterization to one side, the transaction in ProCD was no
more executory than the one here: Zeidenberg paid for the
software and walked out of the store with a box under his
arm, so if arrival of the box with the product ends the time
for revelation of contractual terms, then the time ended in
ProCD before Zeidenberg opened the box. But of course
ProCD had not completed performance with delivery of the
box, and neither had Gateway. One element of the
transaction was the warranty, which obliges sellers to fix
defects in their products. The Hills have invoked Gateway's
warranty and are not satisfied with its response, so they are
not well positioned to say that Gateway's obligations were
fulfilled when the motor carrier unloaded the box. What is
more, both ProCD and Gateway promised to help customers
to use their products. Long-term service and information
obligations are common in the computer business, on both
hardware and software sides. Gateway offers “lifetime
service” and has a round-the-clock telephone hotline to fulfil
this promise. Some vendors spend more money helping
customers use their products than on developing and
manufacturing them. The document in Gateway's box
includes promises of future performance that some
consumers value highly; these promises bind Gateway just as
the arbitration clause binds the Hills.
[7] Next the Hills insist that ProCD is irrelevant because
Zeidenberg was a “merchant” and they are not. Section 2207(2) of the UCC, the infamous battle-of-the-forms section,
states that “additional terms [following acceptance of an

277

278

offer] are to be construed as proposals for addition to a
contract. Between merchants such terms become part of the
contract unless ...”. Plaintiffs tell us that ProCD came out as it
did only because Zeidenberg was a “merchant” and the terms
inside ProCD's box were not excluded by the “unless” clause.
This argument pays scant attention to the opinion in ProCD,
which concluded that, when there is only one form, “sec. 2207 is irrelevant.” 86 F.3d at 1452. The question in ProCD
was not whether terms were added to a contract after its
formation, but how and when the contract was formed—in
particular, whether a vendor may propose that a contract of
sale be formed, not in the store (or over the phone) with the
payment of money or a general “send me the product,” but
after the customer has had a chance to inspect both the item
and the terms. ProCD answers “yes,” for merchants and
consumers alike. Yet again, for what little it is worth we
observe that the Hills misunderstand the setting of ProCD. A
“merchant” under the UCC “means a person who deals in
goods of the kind or otherwise by his occupation holds
himself out as having knowledge or skill peculiar to the
practices or goods involved in the transaction”, § 2-104(1).
Zeidenberg bought the product at a retail store, an
uncommon place for merchants to acquire inventory. His
corporation put ProCD's database on the Internet for anyone
to browse, which led to the litigation but did not make
Zeidenberg a software merchant.
[8] At oral argument the Hills propounded still another
distinction: the box containing ProCD's software displayed a
notice that additional terms were within, while the box
containing Gateway's computer did not. The difference is
functional, not legal. Consumers browsing the aisles of a store
can look at the box, and if they are unwilling to deal with the
prospect of additional terms can leave the box alone, avoiding
the transactions costs of returning the package after reviewing
its contents. Gateway's box, by contrast, is just a shipping
carton; it is not on display anywhere. Its function is to protect

278

279

the product during transit, and the information on its sides is
for the use of handlers (“Fragile!” “This Side Up!”) rather
than would-be purchasers.
[9] Perhaps the Hills would have had a better argument if
they were first alerted to the bundling of hardware and legalware after opening the box and wanted to return the
computer in order to avoid disagreeable terms, but were
dissuaded by the expense of shipping. What the remedy
would be in such a case—could it exceed the shipping
charges?—is an interesting question, but one that need not
detain us because the Hills knew before they ordered the
computer that the carton would include some important terms,
and they did not seek to discover these in advance. Gateway's
ads state that their products come with limited warranties and
lifetime support. How limited was the warranty—30 days,
with service contingent on shipping the computer back, or
five years, with free onsite service? What sort of support was
offered? Shoppers have three principal ways to discover these
things. First, they can ask the vendor to send a copy before
deciding whether to buy. The Magnuson-Moss Warranty Act
requires firms to distribute their warranty terms on request,
15 U.S.C. § 2302(b)(1)(A); the Hills do not contend that
Gateway would have refused to enclose the remaining terms
too. Concealment would be bad for business, scaring some
customers away and leading to excess returns from others.
Second, shoppers can consult public sources (computer
magazines, the Web sites of vendors) that may contain this
information. Third, they may inspect the documents after the
product's delivery. Like Zeidenberg, the Hills took the third
option. By keeping the computer beyond 30 days, the Hills
accepted Gateway's offer, including the arbitration clause.
[10]The Hills' remaining arguments, including a contention
that the arbitration clause is unenforceable as part of a
scheme to defraud, do not require more than a citation to
Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 87
S.Ct. 1801, 18 L.Ed.2d 1270 (1967). Whatever may be said

279

280

pro and con about the cost and efficacy of arbitration (which
the Hills disparage) is for Congress and the contracting
parties to consider. Claims based on RICO are no less
arbitrable than those founded on the contract or the law of
torts. Shearson/American Express, Inc. v. McMahon, 482 U.S. 220,
238-42, 107 S.Ct. 2332, 2343-46, 96 L.Ed.2d 185 (1987). The
decision of the district court is vacated, and this case is
remanded with instructions to compel the Hills to submit
their dispute to arbitration.
5.2.1 ProCD Inc. v. Zeidenberg
In Hill v. Gateway, Judge Easterbrook relies heavily on ProCD, Inc. v.
Zeidenberg, an earlier decision of the Seventh Circuit that addressed a
similar problem of shrink-wrap licenses. Here is an excerpt that
summarizes the court’s reasoning in that case:
Must buyers of computer software obey the
terms of shrinkwrap licenses? The district
court held not [because] they are not contracts
because the licenses are inside the box rather
than printed on the outside. [W]e disagree
with the district judge’s conclusion.
Shrinkwrap licenses are enforceable unless
their terms are objectionable on grounds
applicable to contracts in general (for
example, if they violate a rule of positive law,
or if they are unconscionable). Because no
one argues that the terms of the license at
issue here are troublesome, we remand with
instructions to enter judgment for the
plaintiff.
According to the district court, the UCC does
not countenance the sequence of money now,
terms later…. To judge by the flux of law
review articles discussing shrinkwrap licenses,
uncertainty is much in need of reduction—
although businesses seem to feel less
uncertainty than do scholars, for only three
cases (other than ours) touch on the subject,

280

281

and none directly addresses it. [T]hese are not
consumer transactions. Step-Saver is a battleof-the-forms case, in which the parties
exchange incompatible forms and a court
must decide which prevails. Our case has only
one form; UCC § 2-207 is irrelevant.
What then does the current version of the
UCC have to say? We think that the place to
start is § 2-204(1): “A contract for sale of
goods may be made in any manner sufficient
to show agreement, including conduct by
both parties which recognizes the existence of
such a contract.” A vendor, as master of the
offer, may invite acceptance by conduct, and
may propose limitations on the kind of
conduct that constitutes acceptance. A buyer
may accept by performing the acts the vendor
proposes to treat as acceptance. And that is
what happened. ProCD proposed a contract
that a buyer would accept by using the
software after having an opportunity to read
the license at leisure. This Zeidenberg did. He
had no choice, because the software splashed
the license on the screen and would not let
him proceed without indicating acceptance.
So although the district judge was right to say
that a contract can be, and often is, formed
simply by paying the price and walking out of
the store, the UCC permits contracts to be
formed in other ways. ProCD proposed such
a different way, and without protest
Zeidenberg agreed. Ours is not a case in
which a consumer opens a package to find an
insert saying “you owe us an extra $10,000”
and the seller files suit to collect. Any buyer
finding such a demand can prevent formation
of the contract by returning the package, as
can any consumer who concludes that the
terms of the license make the software worth
less than the purchase price. Nothing in the

281

282

UCC requires a seller to maximize the buyer’s
net gains.
ProCD, Inc. v. Zeidenberg, 86 F.3d 1447, 1449 (7th Cir. 1996).
5.2.2 Discussion of Step-Saver and Hill v. Gateway.
One way to think about these transactions distinguishes five stages of
the parties’ interaction:
(1) Preliminary contacts
(2) Order and payment
(3) Shipment of the product
(4) Opening the package and installation
(5) Use of the product
In each case, the terms that lead to legal disputes appear only at stage
(4).
What is the earliest stage at which we could say that a contract has
been formed? The latest stage?
Applying common law rules, what would be the contract terms under
the earliest and latest possible times of formation? How would a
court resolve the same issues under U.C.C. § 2-207?
What are the strongest arguments that the seller should prevail under
both the common law and the UCC?
Are you more sympathetic to Judge Wisdom’s approach in Step Saver
or Judge Easterbrook’s approach in Hill v. Gateway?

282

